ACCEPTED
                                                                                 14-15-00178-cv
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         12/21/2015 11:31:57 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               NO. 14-15-00178-CV
                                              RECEIVED IN
                                        14th COURT OF APPEALS
     IN THE   FOURTEENTH COURT OF APPEALS    HOUSTON, TEXAS
                 HOUSTON, TEXAS         12/21/2015 11:31:57 AM
                                          CHRISTOPHER A. PRINE
                                                 Clerk


   PRESBYTERY OF NEW COVENANT, INC.,

                        Appellant
                           v.

 FIRST PRESBYTERIAN CHURCH OF HOUSTON,

                        Appellee


              AMICUS BRIEF OF
FIRST PRESBYTERIAN CHURCH OF SAN ANTONIO
          IN SUPPORT OF APPELLEE
  FIRST PRESBYTERIAN CHURCH OF HOUSTON

      On Appeal from the 234th Judicial District Court
                 of Harris County, Texas
           Trial Court Cause No. 2014-30354



                            David B. West
                            State Bar No. 21196400
                            DWest@dykema.com
                            Ellen B. Mitchell
                            State Bar No. 14208875
                            EMitchell@dykema.com
                            DYKEMA COX SMITH
                            112 East Pecan Street, Suite 1800
                            San Antonio, Texas 78205
                            (210) 554-5500 – Telephone
                            (210) 226-8395 – Telecopier
                                        TABLE OF CONTENTS
                                                                                                             Page(s)

INDEX OF AUTHORITIES.................................................................................... iii

IDENTIFICATION OF AMICUS CURIAE.............................................................2

DISCLOSURE OF FEE SOURCE............................................................................2

ISSUE PRESENTED.................................................................................................2

SUMMARY OF ARGUMENT .................................................................................2

ARGUMENT AND AUTHORITIES........................................................................5

I.      The Trust Clause of the Book of Order of the Presbyterian Church
        (USA) should be reviewed under the neutral principles of law
        methodology set out in Masterson...................................................................5

II      Injunctive relief is essential to protect judicial review of church
        property rights................................................................................................10

III.    The language of the injunction is constitutional........................................... 19

CERTIFICATE OF COMPLIANCE...................................................................... 25

CERTIFICATE OF SERVICE ................................................................................26




                                                          ii
                                       INDEX OF AUTHORITIES
                                                                                                                 Page(s)

Cases
Carrollton Presbyterian Church v. Presbytery of South Louisiana,
  77 So. 3d 975 .....................................................................................19, 20, 21, 22

Carrollton Presbyterian Church v. Presbytery of South Louisiana of
  Presbyterian Church (U.S.A.)
  172 S.W.3d 1, 2015 (La. Ct. App. 2015), writ denied, 171 So. 3d
257 (La. May 22, 2015) ......................................................................................18

Disabato v. South Carolina Association of School Administrators,
   404 S.C. 433, 746 S.E.2d 329 (2013) .................................................................21

First and Calvary Presbyterian Church v. John Calvin Presbytery,
   Cause No. 1531-CC00924, In the Circuit Court of Greene County,
   Missouri ..............................................................................................................21

First Presbyterian Church of Greenwood, Inc. v. Presbytery of St.
   Andrew, Presbyterian Church U.S.A., Inc.,
   Cause No. G15-0064, In the Chancery Court of Leflore County,
   Mississippi ..........................................................................................................21

First Presbyterian Church of Houston v. Presbytery of New Covenant,
   Inc.,
   2014-30354, 234th Judicial District Court, Harris County, Texas.....................21

First Presbyterian Church of San Antonio v. Mission Presbytery,
   Cause No. 2015-CI-07858, 73rd Judicial District Court, Bexar
   County, Texas .................................................................................................8, 20

First Presbyterian Church PCUSA of Starkville, Mississippi v.
   Presbytery of St. Andrew, Presbyterian Church U.S.A., Inc.,
   Cause No. 2015-0151-D, In the Chancery Court of Oktibbeha
   County, Mississippi ............................................................................................21

First Presbyterian Church of Schenectady v. United Presbyterian
   Church,
   62 N.Y.2nd 110, 120, 121, 476 N.Y.S. 2nd 86, 464 N.E.2d 454
   (1984)..................................................................................................................21

                                                             iii
First Presbyterian Church of Wichita Falls v. Palo Duro Presbytery,
   Cause No. 182,783-B, 78th Judicial District Court, Wichita
   County, Texas .....................................................................................................21

Fluker v. Hitchens,
   419 So. 2d 445 (La. 1982) ...................................................................................21

Harris v. Quinn,
  134 S. Ct. 2618 (2014).........................................................................................21

Highland Park Presbyterian Church, Inc. v. Grace Presbytery, Inc.,
   Cause No. DC-13-10605, 298th Judicial District Court, Dallas
   County, Texas .....................................................................................................21

Highland Park Presbyterian Church, Inc. v. Grace Presbytery, Inc.,
   Civil Action No. 3:13-CV-3813-B, United States District Court,
   Northern District of Texas, Dallas Division.......................................................21

Jones v. Wolf,
   443 U.S. 595 (1979)......................................................................................22, 23

Khaledi v. H.K. Global Trading, Ltd.,
  126 S.W.3d 273 (Tex. App.–San Antonio 2003, no pet.) ..................................23

Masterson v. Diocese of Northwest Texas,
  422 S.W.3d 594 (Tex. 2013) ............................................. 2, 3, 4, 5, 6, 7, 8, 9, 22

NACCP v. Alabama,
  357 U.S. 449 (1958)............................................................................................21

New Covenant Presbyterian Church, Inc. v. MP of South Louisiana of
  the Presbyterian Church (USA),
  Suit Number 602832; Section 27, 19th Judicial District Court, East
  Baton Rouge Parish, Louisiana........................................................................... 21

Presbytery of Beaver Builder v. Middlesex,
   489 A.2nd 1317, 1324 (PA 1985).......................................................................21

Presbytery of Donegal v. Calhoun¸
   999 PA. Cmwlth 300, 513 A.2nd 531 (1986).....................................................21



                                                          iv
Presbytery of New York v. McGee, Presbyterian Church
   (U.S.A.)Permanent Judicial Council (2014) ........................................................7

Robert v. United States Jaycees,
  468 U.S. 609 (1984)............................................................................................21

Serbian E. Orthodox Diocese v. Milivojevich,
   426 U.S. 696 (1976)......................................................................................19, 22

Tom v. Presbytery of San Francisco, Presbyterian Church
  (U.S.A.)Permanent Judicial Council (2012) ........................................................7



Rules
TEX. R. APP. P. 9.4(i)(1)...........................................................................................25



Statutes
TEX. BUS. ORG. CODE § 2.101(19).............................................................................4

TEX. BUS. ORG. CODE §§ 22.105-22.107 ...................................................................8



Other Authorities
BLACK’S LAW DICTIONARY, Eighth Edition ..............................................................4

U.S. CONST., Amend. I .............................................................................4, 19, 21, 23




                                                          v
                                NO. 14-15-00178-CV



                IN THE FOURTEENTH COURT OF APPEALS
                          HOUSTON, TEXAS



                 PRESBYTERY OF NEW COVENANT, INC.,

                                      Appellant,

                                          v.

             FIRST PRESBYTERIAN CHURCH OF HOUSTON,


                                       Appellee


                         AMICUS BRIEF OF
           FIRST PRESBYTERIAN CHURCH OF SAN ANTONIO
                     IN SUPPORT OF APPELLEE
             FIRST PRESBYTERIAN CHURCH OF HOUSTON


TO THE HONORABLE FOURTEENTH COURT OF APPEALS AT HOUSTON,

      NOW COMES First Presbyterian Church of San Antonio (“FPC San

Antonio”) and submits this Amicus Brief in Support of Appellee First Presbyterian

Church of Houston (“FPC Houston”) to assist the Fourteenth Court of Appeals in

resolving the questions before it in this appeal.



                                           1
                  IDENTIFICATION OF AMICUS CURIAE

      First Presbyterian Church of San Antonio is a church located in San

Antonio, Texas and is a non-profit corporation organized under the laws of the

State of Texas.

                        DISCLOSURE OF FEE SOURCE

      The fees for preparation of this Amicus Brief are being paid by First

Presbyterian Church of San Antonio.

                                ISSUE PRESENTED

      The issue presented is whether First Presbyterian Church of Houston holds

title to its property free and clear of a claim of beneficial interest by the

Presbyterian Church (U.S.A.).

                          SUMMARY OF ARGUMENT

      In the past five years, several hundred local churches have withdrawn or

attempted to withdraw from membership in the PCUSA. The question is whether,

in doing so, the local church retains ownership of its property. This is the same

question addressed by the Supreme Court of Texas in Masterson v. The Diocese of

Northwest Texas, 422 S.W.3d 594 (Tex. 2013). In addressing this question, the

Supreme Court affirmed the use of “neutral principles of law” as the legal

methodology to be applied to such decisions, rather than the “deference” to the


                                       2
denomination on property matters.                     Id. at 596.         Under the neutral principles

methodology, ownership of disputed property is determined by applying generally

applicable law and legal principles, including evidence such as deeds to the

properties, terms of the local church charter (certificates of formation and bylaws),

and relevant provisions of governing documents of the denomination. Id. at 604.

        The PCUSA, through its presbyteries, has systematically attempted to

circumvent the Masterson methodology in this and other proceedings.                                      It flatly

rejects the right of a particular church (1) to avail itself of the protection of the

courts1; (2) to obtain a declaration of its rights and interests in its property through

a review of the deeds and corporate formation documents; or (3) to have Texas

trust law applied to the legal documents of the particular church and the

constitution of the PCUSA, particularly the Trust Clause, as described below.

Presbytery of New Covenant (“New Covenant”) attempts to define property rights

as an “ecclesiastical” matter2 so that only the denomination can adjudicate church

property rights and civil courts must defer to its determination as “ecclesiastical

action.”      See Appellant’s Reply Brief at 24. In doing to, it essentially asks the




1
  “…FPC did not just abandon the GRD process; it torpedoed that process by sneaking down to the courthouse,
filing a lawsuit, and obtaining an ex parte TRO …The Trial Court should have …dismissed this case.” Reply Brief
at 23.
2
  “FPC violated a fundamental tenet of PC(USA)’s religious doctrine when FPC rejected the religious principle that
‘the right in and to all property within [the denomination’s] ecclesiastical jurisdiction belongs to the Church as a
whole—the entire denomination.” Brief of Appellant at 25.

                                                         3
courts to ignore neutral principles of law and adopt the deference to church

hierarchy methodology rejected by the Supreme Court of Texas. Id.

         In this case, the PCUSA also asks the court to set aside injunctive relief

because it “prohibits [the presbytery] from taking ecclesiastical action mandated by

its religious beliefs in violation of its First Amendment rights.” Reply Brief at 24.

The ecclesiastical action it seeks to exercise is the right to “decide whether a

church should be dissolved as a PC(USA) congregation.” Reply Brief at 27. It

contends, without citation, that “dissolution” has a specialized “theological”

meaning. In fact, dissolution is a legal term3 and is one of the powers of a

domestic entity under Texas law.                        TEX. BUS. ORG. CODE 2.101(19).4                             The

denomination claims an interest in the property of FPC Houston—despite the

content of the deeds and corporate formation documents—based upon an archaic,

inapplicable provision of the 1925 PCUS Form of Government of the Book of

Church Order (the predecessor denomination of the PCUSA) stating that if a

church is dissolved under certain circumstances, title to the property shall transfer

to the presbytery. Brief of Appellant at 4.


3
 “Dissolution” is defined as the act of bringing to an end; termination; and the termination of a corporation’s legal
existence by expiration of its charter, by legislative act, by bankruptcy or by other means. BLACK’S LAW
DICTIONARY, Eighth Edition.
4
  Also included in the powers of a domestic entity are (1) the right to sue and defend suit in the entity’s business
name; (3) the right to acquire, receive, own, hold, improve, use and deal in and with the property or an interest in the
property; (12) the right to conduct its business; (14) the right to elect or appoint officers; and (17) the right to adopt
and amend governing documents for managing the affairs of the entity. FPC Houston is a Texas non-profit
corporation as well as a religious entity affiliated with a denomination. TEX. BUS. ORG. CODE 2.101.

                                                            4
      If the court were to set aside the injunction, New Covenant would be free to

exercise its alleged constitutional right to “dissolve” FPC Houston. Reply Brief at

12, 13, 16, 25. It claims it could then seize FPC Houston’s property for violating

the putative “religious” principle that the “right in and to all property within [the

denomination’s ecclesiastical jurisdiction belongs to the Church as a whole—the

entire denomination.” Reply Brief at 25 (Emphasis added.) In other words, by

exercising its legal rights under Masterson, a local church is deemed by the

PCUSA to have violated ecclesiastical doctrine, thereby entitling the presbytery to

dissolve the local church and seize its assets.   This overreaching grab of church

property by the denomination is contrary to the neutral principles of law set forth

in the Masterson decision and should be soundly rejected.

                     ARGUMENTS AND AUTHORITIES

I.    The Trust Clause of the Book of Order of the Presbyterian Church
      (USA) should be reviewed under the neutral principals of law
      methodology set out in Masterson.

      In Masterson v. Diocese of Northwest Texas, the Supreme Court of Texas

adopted “neutral principles of law” as the legal methodology to be applied when

there is a dispute over ownership of church property. Masterson, at 596. Under

the neutral principles methodology, ownership of disputed property is determined

by applying generally applicable law and legal principles, including evidence such

as deeds to the properties, terms of the local church charter (certificates of


                                         5
formation and bylaws), and relevant provisions of governing documents of the

denomination. Id. at 604.

        To the best of FPC San Antonio’s knowledge, the PCUSA is the only one of

seventeen Presbyterian denominations to assert a claim of interest in the property

of member churches.5 The PCUSA asserts an interest in the property of local

churches through a provision in the Book of Order (part of the constitution of the

PCUSA) known as the “Trust Clause,” which states:

        All property held by or for a congregation, a presbytery, a synod, the
        General Assembly, or the Presbyterian Church (U.S.A.), whether legal title
        is lodged in a corporation, a trustee or trustees, or an unincorporated
        association, and whether the property is used in programs of a congregation
        or of a higher council or retained for the production of income, is held in
        trust nevertheless for the use and benefit of the Presbyterian Church
        (U.S.A.).

CR 3774 (G-4.0203 of the Book of Order). The Trust Clause is the only provision

in the PCUSA’s Book of Order which expressly purports to give the PCUSA a

beneficial interest in the property of local churches.

        The PCUSA not only asserts the Trust Clause as the basis for its claim of a

beneficial interest in the property of the local church, it requires presbyteries to

enforce this clause against any church that desires to leave the denomination. The

PCUSA has issued opinions or directives outlining the duties of presbyteries when

a particular church seeks to withdraw from the denomination :

5
  The Evangelical Presbyterian Church (EPC) and ECO: A Covenant Order of Evangelical Presbyterians (ECO)
expressly disclaim any interest in the property of the local churches.

                                                   6
         When a congregation asks to be dismissed to another denomination, the
         presbytery has a fiduciary obligation to enforce the Trust Clause to initiate a
         monetary payment for dismissal. Tom v. Presbytery of San Francisco
         (2012) (General Assembly Permanent Judicial Council). See Exhibit “A.”

         A presbytery must obtain a valuation of the financial assets of the property at
         stake when deciding whether to allow a church to leave the denomination.
         Id.

         If a presbytery fails to carry out the constitutional responsibilities, the synod
         (the regional arm of the PCUSA) may be required to intervene. Advisory
         Opinion: Note 19 (PCUSA). See Exhibit “B.”

         Even if a church and a presbytery reach an agreement on dismissal and the
         amount to be paid, that decision is not binding on the PC(USA). See
         Presbytery of New York v. McGee (2014) (General Assembly Permanent
         Judicial Council). See Exhibit “C.”

Thus, the Trust Clause not only forms the basis of the PCUSA’s claim of interest

in the property of the local churches, all presbyteries in the denomination are

required to enforce it. New Covenant recently adopted a new policy that requires a

local church to accept the Trust Clause as a condition to participating in the

dismissal process. See Exhibit D at lines 38-41.6

         In the instant case, FPC Houston filed suit for declaratory judgment asking

the court to declare, under Masterson, whether the Trust Clause is valid under

Texas law. The trial court correctly granted summary judgment for FPC Houston,



6
   “If a session chooses not to follow this Gracious Reconciliation and Dismissal Procedure, undertakes actions
attempting to revoke adherence to G-4.0203 of the Book of Order, or files suit in civil court against the Presbytery
of New Covenant, then it will be treated as a church in schism” (lines 281-381); “the Presbytery of New Covenant
understands that church property is held in trust for the PC (U.S.A.)” under section G-4.0203 of the Book of Order)
(lines 85-87); and prior to dismissal, there must be a binding contract that reflects the “financial settlement of the
congregation’s responsibilities under the provisions of G-4.0203” (lines 210-219).

                                                          7
holding, under the neutral principles of law methodology, that FPC Houston holds

title to its property free and clear of any trust for the benefit of the PCUSA.

        New Covenant appears to have abandoned its claim under the Trust Clause

for purposes of this appeal and instead argues the novel theory that if a church

takes actions to protect its property, it has violated church doctrine. This allegedly

entitles the presbytery to dissolve the church and seize its property under a 1925

provision of the predecessor denomination. Reply Brief at 12, 13, 16, 25, 27.

        The denomination’s abandonment of the Trust Clause as a viable legal

theory under Texas law is not unique to this case, nor is its attempt to find an

alternative theory on which to lay claim to the property of local churches in Texas.

In First Presbyterian Church of San Antonio v. Mission Presbytery, Cause No.

2015-CI-07858, filed in the 73rd Judicial District Court of Bexar County, Texas,

FPC San Antonio also sought a declaration that the Trust Clause is invalid under

Texas law and that FPC San Antonio owns its property free and clear of any claim

of ownership of the PCUSA. At the hearing on the temporary injunction held on

August 26-27, 2015, Mission Presbytery, like New Covenant, abandoned the

argument (for purposes of that hearing) that the Trust Clause gives the presbytery a

beneficial interest in property of a local church.7 Instead, five members of FPC


7
 Although New Covenant has abandoned its claim under the Trust Clause for purposes of this appeal, it contends
FPC Houston committed a wrongful act by amending the articles and by-laws to rescind the Trust Clause.
Similarly, Mission Presbytery has claimed that FPC San Antonio fraudulently amended its articles of incorporation
and bylaws by excluding reference to the PCUSA. Both churches acted within their rights as non-profit

                                                       8
San Antonio (working with Mission Presbytery and represented by its lawyers),

asked the court to (1) impose a “constructive charitable trust” for the benefit of the

denomination and (2) enter a temporary injunction preventing FPC San Antonio

from using its property for the benefit of any denomination other than the PCUSA.

See Defendant’s Verified Original Counterclaim, Intervenors’ Verified Original

Petition in Intervention, and Defendant’s and Intervenors’ Application for

Temporary and Permanent Injunction, attached as Exhibit “E.”                              The argument for

this equitable remedy was that the five Intervenors made charitable contributions to

FPC San Antonio while it was associated with the PC(USA); the contributions had

become “intermingled” with all of the church assets; church funds were used to

maintain real property; and, therefore, all of the church assets must remain with the

denomination. The trial court rejected this theory and denied Mission Presbytery’s

and the Intervenors’ request for injunctive relief. See Exhibit “F.”

        While PCUSA’s theories vary from case to case, the endgame is the same:

no church may leave the denomination with its property. Even if the presbyteries

choose not to argue the Trust Clause in selected court cases, the individual

churches are entitled to a declaration of their property rights under the neutral

principles of law methodology of Masterson. Moreover, a local church needs to

know the validity of the Trust Clause so that it can determine whether to

corporations. See Masterson v. Diocese of Northwest Texas, 422 S.W.3d 594, 609-10 (Tex. 2013) (local church’s
corporate powers were not restricted by its affiliation with hierarchical church organization, and thus the church
members were free to amend its bylaws); TEX. BUS. ORG. CODE §§ 22.105-22.107.

                                                        9
voluntarily enter into a presbytery’s dismissal process or seek a court declaration

of its rights under Texas law.      The court should review the Trust Clause in

accordance with the methodology set out in Masterson and affirm the decision of

the trial court that, under the facts set forth in this case, the PC(USA) has no

interest in FPC Houston’s property under Texas law. See Appellee’s Brief.

II.   Injunctive relief is essential to protect judicial review of church
      property rights.

      Under the PCUSA Book of Order, a presbytery is empowered to implement

the asserted trust because it has authority to “dismiss” a congregation to another

Reformed body (Presbyterian-type denomination).          PCUSA Book of Order, G-

3.0303b.; PCUSA Advisory Opinion: Note 19, Exhibit B. In enforcing the Trust

Clause, the presbytery claims authority to appoint an administrative commission or

listening team to “assume original jurisdiction” over a session whenever the

presbytery determines that the session is unable or unwilling to manage its affairs

as presbytery thinks appropriate. By assuming original jurisdiction, the presbytery

claims it can replace the local church’s existing governing body, the session. Id.

In doing so, it further claims it can take control of local church property, even if it

cannot take title to the property. Presbyteries in Texas have often exercised this

asserted authority, particularly when a local church expresses a desire to leave the

PCUSA.



                                          10
First Presbyterian Church, Ingram, Texas. After The Rev. Ray Tear inquired

about the process for a church to leave the denomination, Mission

Presbytery sent a “listening team” to the church. The “listening team”

recommended formation of an “administrative commission” which brought

charges against the pastor. The administrative commission also assumed

original jurisdiction over the finances of the church. See Depositions of

Rev. Ray Tear, Rev. Hector Reynoso, Exhibits “G” and “H.”


First Presbyterian Church, Edinburg, Texas.      Mission Presbytery sent a

listening team” to the church with the authority to remove the pastor, take

control of church property and the finances. The Rev. Tom Johnson, who

was part of that team, described its extensive powers as “just about anything

we wanted to do.” The listening team removed the pastor and took control

of the church property and finances.        The church was later closed.

Testimony of Rev. Tom Johnson, Exhibit “I.”


El Principe de Paz, Mercedes, Texas; Iglesia Presbiteriana Getsemani, San

Benito, Texas; San Pablo Presbyterian Church, Mission, Texas.

After seeing the experience of the churches in Ingram and Edinburg, The

Rev. Hector Reynoso, The Rev. Thomas C. Johnson and most of the

members of their three churches elected not to go through the presbytery


                                  11
procedures for dismissal from the denomination. They left the PCUSA by

“renunciation of jurisdiction.” This meant they walked away from all of

their church property and formed new churches. Not satisfied with retention

of all of the churches’ assets, however, representatives of Mission

Presbytery went to the bank in Mercedes, Texas and claimed an interest in

the account of the newly formed church, the successor to El Principe de

Paz.   The assets (a mere $2,000) were frozen for a week, making it

impossible for the church to pay its pastor or rent on the new church

building. Testimony of Rev. Hector Reynoso, Exhibit “H.”


First Presbyterian Church of San Antonio. FPC San Antonio filed suit

for declaratory judgment on May 12, 2015. The Honorable John D. Gabriel

granted a temporary restraining order (TRO) preventing Mission Presbytery

from taking a number of actions, including exercising original jurisdiction

through an Administrative Commission. See Exhibit “J.” The language of

the TRO is identical to that used in the permanent injunction signed by the

trial court in this action.



Shortly thereafter, Mission Presbytery formed a committee to investigate a

claim from a member of presbytery (another pastor) that Interim Senior

Pastor Ronald Scates had breached his ordination vows. Mission Presbytery
                                 12
and the Intervenors also filed a counterclaim asserting a claim for injunctive

relief and asked the court to impose a constructive charitable trust on all of

the assets of FPC San Antonio.


On August 26-27, 2015, the court held a hearing on both applications for

injunctive relief.   On October 12, 2015, Judge Gabriel denied both

applications for temporary injunction. The Judge’s Notes state that the

Court was denying the applications based on a “finding of no imminent

danger.” See Exhibit “K.” The Judge’s Notes also state that “any changes

in that status, however, may be reconsidered by this Court.”


Mission Presbytery filed a motion for reconsideration of the court’s ruling

after FPC San Antonio scheduled a congregational meeting to vote on

whether to disaffiliate from the PCUSA.        The vote was scheduled for

November 1, 2015. On October 23, 2015, the Court denied the Intervenors’

Emergency Motion for Reconsideration, allowing FPC San Antonio to

proceed with the vote.



The very next day, Mission Presbytery voted to do what the Court would not

allow and appointed an Administrative Commission with, among other

things, the following authority:

                                   13
      Item 1: To take all necessary steps, if it becomes evident that
      the church is in “schism,” to discern the “true church” within
      the Presbyterian Church (U.S.A.) in this matter [G-4.0207];

      Item 2 To have access to all church records [G-3.0107],
      including but not limited to: membership rolls, minutes of
      Session and all boards and committees, minutes of
      congregational meetings, financial records, the church website,
      membership directories, newsletters, and materials distributed
      for sessional or congregational information;

      Item 3 To have access to relevant records having to do with
      corporate officers, corporate articles, bylaws, and/or charters,
      including changes to any of these during the last 10 years [G-
      3.0108];

      Item 5 If it becomes necessary, to assume original jurisdiction
      over the Session [G-3.0303e], with full authority and power to
      (a) provide for worship, sacraments, and continuing pastoral
      care of all members of the congregation, in the spirit of the
      Gospel of Christ; (b) to receive and act on requests from
      members to be transferred or deleted from the rolls; (c) to have
      authority to call necessary congregational meetings, and to
      obtain current and accurate membership lists from the church
      for this purpose. (emphasis added).

Meeting Minutes of Mission Presbytery, October 24, 2015, attached hereto

as Exhibit “L.”


On October 28, 2015, FPC San Antonio filed its motion for reconsideration

of the denial of its application for temporary injunction, based upon Mission

Presbytery’s formation of the Administrative Commission. Mission sent

letters to the pastors of FPC San Antonio stating they may have renounced


                                  14
        jurisdiction. This would mean the pastors could not serve as pastors at FPC

        San Antonio.


        On Friday, October 30, 2015, at 4:30 p.m., Judge John D. Gabriel granted

        the motion and issued a temporary injunction preventing Mission Presbytery

        from exercising original jurisdiction over FPC San Antonio. The language

        of the Temporary Injunction, a true and correct copy of which is attached as

        Exhibit “M,” is identical to that of the permanent injunction in the instant

        case.


        Had the trial court not granted the temporary injunction, Mission Presbytery

could have threatened to replace the session of FPC San Antonio and assume

control of the property and assets of the church and the corporate governance of

the church. Indeed, if the presbytery had attempted to replace the session of FPC

San Antonio, the new session could have non-suited the lawsuit and effectively

precluded any court from ever deciding the property question. The trial judge had

previously denied FPC San Antonio’s request for a temporary injunction because

he did not find an imminent danger. See Exhibit “K.” This may have been based

on presbytery’s statements it was not threatening administrative action.8 As soon



8
  During the temporary injunction hearing, counsel representing the presbytery argued that FPC’s fears that
Presbytery would use an Administrative Commission to begin asserting rights over FPC’s property were unfounded
and entirely without evidence. The Rev. William Poe, the Interim Stated Clerk for Mission Presbytery, testified that

                                                        15
as the TRO was lifted, however, the presbytery took immediate action to try to take

control of the church.

        Despite statements to the contrary in both the Houston and San Antonio

cases, a presbytery is required by the PCUSA rulings cited above to enforce the

Trust Clause and protect the denomination’s alleged beneficial interest in the

property of the local church. In the absence of a court injunction, presbyteries

have asserted ecclesiastical remedies against the local churches to preclude the

churches’ rights to a judicial determination of their property rights under Texas

law.

        The alleged “ecclesiastical” powers of a presbytery clearly infringe on the

property rights of the local church. But for the temporary injunction entered by

Judge Gabriel in the FPC San Antonio case, Mission Presbytery’s administrative

actions would have changed the status quo in the following ways:

         Item 1 gave the Administrative Commission authority to declare the
         "true church" and specifically cites G-4.0207 of the PCUSA Book of
         Order. Section G-4.0207 states that the faction identified by the
         Presbytery as the "true church" is entitled to the property;


         Item 2 demanded that the Presbytery be given access to all church
         records and its website, and specifically cited G-3.0107, yet the text
         of G-3.0107 plainly declared that, "minutes and all other official
         records of councils are the property in perpetuity of said councils or
         their legal successors;"


he was not aware of any intent by Mission Presbytery to restrict FPC San Antonio from performing any of its
ministries in the future. See Exhibit “N” at 56.

                                                    16
       Item 3 demanded Presbytery have access to various corporation
       records, specifically citing G-3.0108. Section G-3.0108 says nothing
       at all about records of a civil corporation. It is restricted only to
       ecclesiastical records of a "council" (defined at G-3.0101 not as civil
       entities but as the ecclesiastical bodies of session, presbytery, synod,
       and the General Assembly. In any event, "personal property"
       encompasses "records", whether corporate or ecclesiastical;


       Item 5 also would disturb the status quo of FPCSA's real property. It
       would empower the administrative commission to assume original
       jurisdiction over the session, which is the governing body of FPCSA.
       According to G-3.0303e, which item 5 specifically cited, an
       administrative commission that assumes original jurisdiction over a
       session assumes "the full power of session." (Emphasis added.) The
       responsibilities of the session are set forth at G-3.0201c, and include
       "managing the physical property of the congregation…"
       See Exhibit “L.”

      Therefore, when an administrative commission assumes original jurisdiction

to seize control of a church's local governing body, it necessarily seizes the day-to-

day management of its property as it is ordinarily used and controlled by the local

church. Rather than taking title to the assets directly, Mission Presbytery would

have taken control of the assets and governance of the non-profit corporation. The

effect would be the same: to significantly alter the status quo.

      The PCUSA encouraged the presbyteries to take administrative action in a

carefully defined strategy laid out in 2012. The Office of the General Assembly at

PCUSA headquarters in Louisville, Kentucky issued a Legal Strategy Memoranda

to guide and direct presbyteries on how to implement the denomination’s trust

                                         17
claim over churches that are considering leaving the PCUSA. See Exhibit “O.” It

advises the use of administrative commissions to effect seizure and control of local

church property, freezing local church assets, filing lis pendens, sending letters to

the local church’s banks and insurers, changing the locks and securing the grounds,

replacing local church leadership and determining the religious background of any

judge assigned to adjudicate a civil case.

      Injunctive relief has been necessary to stop such action by the PCUSA

against churches in other states. In Carrollton Presbyterian Church v. Presbytery

of South Louisiana of Presbyterian Church (U.S.A.), 172 S.W.3d 1, 12, (La. Ct.

App 2015), writ denied, 171 So. 3d 257 (La. 2015), the Presbytery (under the same

Synod as Presbytery of New Covenant and Mission Presbytery) was sanctioned

$390,000.00 for attempting to interfere with the trial court’s injunction by

attempting to dissolve the local church and for discovery abuses. The formation of

the administrative commission in that case was similar to the action taken against

FPC San Antonio. The only sure way to protect a church against loss of control of

its assets and local governance is by protecting a church’s procedural rights

through issuing an injunction. Injunctive relief is essential to the protection of the

status quo and the right of a local church to obtain judicial review of its substantive

property rights.




                                             18
III.   The language of the injunction is constitutional.

       The language of FPC Houston’s permanent injunction does not

unconstitutionally infringe upon the First Amendment rights of New Covenant.

There are many instances throughout the U. S., including Texas, where courts have

acted to prevent property usurpation by presbytery-appointed administrative

commissions so that the court would have an opportunity to resolve the property

issues. New Covenant’s reliance on Serbian E. Orthodox Diocese v. Milivojevich,

426 U.S. 696 (1976), is misplaced. In Milovojevich, the civil corporation that

owned and controlled the property was chaired by the bishop.          The national

denomination selected the bishop—an exceptional case where resolution of the

property issue was made expressly dependent on a religious question. In the case

at bar, there are no analogous facts. In stark contrast with Milovojevich, this case

presents a Masterson-type inquiry in which the court can review the corporate

documents of the non-profit corporation, the deeds to the property and the

constitution of the denomination and determine the rights and interests in the

property under trust and corporation law. Masterson at 604.

       The language of FPC Houston’s permanent injunction is identical to that of

the temporary injunction signed in the FPC San Antonio case and in Carrollton

Presbyterian Church v. Presbytery of South Louisiana, 77 So. 3d 975; 2011 (La.


                                        19
Ohio App. 1 Cir., 2011). In the latter case, the presbytery of South Louisiana contended,

as New Covenant now contends, that the various prohibitions in the injunction

interfered with the internal ecclesiastical governance of the presbytery and the

powers granted to presbytery by the Book of Order. However, after carefully

considering the text of the Injunction the Louisiana court concluded:

        [W]e find no unconstitutional breach by the district court. The
        injunctive relief is narrowly focused and restricted to actions
        affecting the property that is the subject matter of this litigation …
        The prohibited actions enumerated in the Injunction are specifically
        limited to instances affecting the instant church property dispute.
        Thus, we find no error.

Id. at 984. The presbytery subsequently sought writs to the Louisiana Supreme

Court and to the U.S. Supreme Court, which were denied. With this judicially-

approved template, identically worded injunctions have subsequently been

approved by at least ten other judges, state and federal, in courts in Louisiana,

Mississippi, Missouri, and Texas.9




9
  New Covenant Presbyterian Church, Inc. v. MP of South Louisiana of the Presbyterian Church (USA); Suit
Number 602832; Section 27, 19th Judicial District Court, East Baton Rouge Parish, Louisiana; First Presbyterian
Church PCUSA of Starkville, Mississippi v. Presbytery of St. Andrew, Presbyterian Church U.S.A., Inc.; Cause No.
2015-0151-D, In the Chancery Court of Oktibbeha County, Mississippi; First Presbyterian Church of Greenwood,
Inc. v. Presbytery of St. Andrew, Presbyterian Church U.S.A., Inc.; Cause No. G15-0064, In the Chancery Court of
Leflore County, Mississippi; First and Calvary Presbyterian Church v. John Calvin Presbytery; Cause No. 1531-
CC00924, In the Circuit Court of Greene County, Missouri; First Presbyterian Church of Wichita Falls v. Palo
Duro Presbytery; Cause No. 182,783-B, 78th Judicial District Court, Wichita County, Texas; Highland Park
Presbyterian Church, Inc. v. Grace Presbytery, Inc.; Cause No. DC-13-10605, 298th Judicial District Court, Dallas
County, Texas; Highland Park Presbyterian Church Inc. v. Grace Presbytery, Inc.; Civil Action No. 3:13-CV-3813-
B, United States District Court, Northern District of Texas, Dallas Division; First Presbyterian Church of Houston
v. Presbytery of New Covenant, Inc.; Cause No. 2014-30354, 234th Judicial District Court, Harris County, Texas;
and First Presbyterian Church of San Antonio v. Mission Presbytery, Cause No. 2015-CI-07858, filed in the 73rd
Judicial District Court of Bexar County, Texas.

                                                       20
         In Carrollton Presbyterian Church, the Synod of the Sun demonstrated its

propensity to overrule a presbytery’s judgment and force the presbytery to seek

original jurisdiction over the local church to gain control of the property. 77 So. 3d

at 981. Therefore, even if the presbytery is true to its word and does not seek to

appoint an administrative commission to seize original jurisdiction over the local

church, the Synod can force the presbytery’s hand. 10

         Ultimately, the objective of the PCUSA is to prevent churches from leaving

the denomination with their property. A congregation, however, has a right under

the First Amendment of the U. S. Constitution to voluntarily affiliate with another

denomination.11               New        Covenant         similarly        argues       that     the     injunction

unconstitutionally involves the court system and violates its First Amendment

rights by requiring it to allow FPC Houston to remain part of the PCUSA. This

claim is entirely without merit. Nothing in the injunction prevents the presbytery

10
  Presbytery of New Covenant, Inc., Mission Presbytery, and Presbytery of South Louisiana of Presbyterian Church
(U.S.A.) are all members of Synod of the Sun, the same synod which was sanctioned in the Carrollton Presbyterian
Church case.
11
   Freedom to engage in association for the advancement of beliefs and ideas is an inseparable aspect of liberty. Of
course, it is immaterial whether the beliefs sought to be advanced by association pertain to political, economic,
religious or cultural matters, and state action which may have the effect of curtailing the freedom to associate is
subject to the closest scrutiny. NACCP v. Alabama, 357 U.S. 449, 460-61 (1958). See also, Robert v. United States
Jaycees, 468 U.S. 609, 623 (1984); Disabato v. South Carolina Association of School Administrators, 404 S.C. 433,
445, 746 S.E.2d 329, 335 (2013); accord Harris v. Quinn, 134 S. Ct. 2618, 2629 (2014). Subsequent court decisions
made clear the logical corollary of the right to associate: the right not to associate, just as one who decides to speak
also has the right to decide what not to say. Many courts have acknowledged the voluntary nature of
denominational membership by a local church. See, Presbytery of Beaver Builder v. Middlesex, 489 A.2nd 1317,
1324 (PA 1985); Accord Presbytery of Donegal v. Calhoun¸999 Pa. Cmwlth 300, 513 A.2nd 531 (1986); Presbytery
of Donegal v. Wheatley, 99 Pa. Cmwlth 312, 513 A.2d 538 (1986). See also, First Presbyterian Church of
Schenectady v. United Presbyterian Church, 62 N.Y.2nd 110, 120, 121, 476 N.Y.S. 2nd 86, 464 N.E.2d 454, cert
denied, 469 U.S. 1037, 105 S. Ct. 514, 83 L. Ed. 2d 404 (1984). See also, Fluker v. Hitchens, 419 So. 2d 445 (La.
1982) (“Whatever authority a hierarchical organization may have over associated local churches is derived solely
from the local church’s consent.”).

                                                          21
from exercising its right to disassociate from a particular church under the First

Amendment.

      This does not mean, however, that a court of law cannot consider the rights

of the parties in the property of the local church. That is precisely the question

Masterson addressed. The Supreme Court of Texas rejected the “deference” to the

denominational hierarchy approach and adopted the “neutral principles of law”

methodology to be used in disputes over ownership of church property. Masterson

at [2]. The injunction in this case is narrowly tailored to protect property rights.

The portion of the injunction pertaining to ministers or members of the church is

limited to action that “pertains to ownership, control, use or disposition of”

property. The injunction also states that a presbytery may take “ecclesiastical

action for a non-pretextual ecclesiastical cause that is unrelated to the litigation or

any property issues.” See Permanent Injunction. (Emphasis added.) The language

of the injunction is clearly limited to property issues.

      This court has jurisdiction—and, in fact, the obligation—to determine the

rights and interests of the parties to this dispute as regards the property of FPC

Houston.    Courts are to “decide non-ecclesiastical issues such as property

ownership based on the same neutral principles of law applicable to other entities,

Jones v. Wolf, 443 U.S. 595, 603-04 (1979), while deferring to religious entities’

decisions on ecclesiastical and church polity questions. See Serbian E. Orthodox


                                           22
Diocese v. Milivojevich, 426 U.S. 696, 708 (1976).” Id. (emphasis added) The

Supreme Court has expressly held that questions of property ownership are not

ecclesiastical in nature, as argued by the PCUSA. The injunction states that a

presbytery may take “ecclesiastical action for a non-pretextual ecclesiastical cause

that is unrelated to the litigation or any property issues.”

        The courts also must protect the procedural right of a church to obtain a

legal determination of its substantive property interests.12 Accordingly, courts

must address whether an applicant is entitled to preservation of the status quo

pending trial on the merits. Khaledi v. H.K. Global Trading, Ltd., 126 S.W.3d 273,

279-80 (Tex. App.–San Antonio 2003, no pet.) (citation omitted).                                                As

demonstrated above, without the protection of an injunction, the PCUSA will send

listening teams or administrative commissions to the churches to assume control of

church property and governance of the non-profit corporation. In so doing, the

local church will be prevented from seeking a determination of its rights and

interests in its property.            Local churches must have legal protection for their

procedural rights as well as their substantive property rights.                               Otherwise, the

substantive rights will be lost. Injunctions are required to preserve the status quo;

to protect the congregation’s right of free association under the First Amendment

12
  In Jones v. Wolf, the Augusta-Macon Presbytery had appointed an administrative commission whose “assumption
of original jurisdiction” and concomitant seizure of property control was necessarily blocked by the courts.
Otherwise, the application of neutral principles of law to resolve the property dispute would have been a moot issue
and the U.S. Supreme Court would not have remanded the case for further proceedings consistent with its opinion.
Jones at 597, 598.

                                                        23
of the U.S. Constitution; to protect the right of self-governance under the Texas

Business Organization Code; and to assure access to the courts for a determination

of substantive property rights. In summary, local churches need injunctive relief to

prevent the agents of the PCUSA from usurping their legal rights under the pretext

that property rights constitute religious doctrine.

                                               Respectfully submitted,


                                               DYKEMA COX SMITH
                                               112 East Pecan Street, Suite 1800
                                               San Antonio, Texas 78205
                                               (210) 554-5500 – Telephone
                                               (210) 226-8395 – Facsimile



                                               /s/ David B. West
                                               David B. West
                                               State Bar No. 21196400
                                               Ellen B. Mitchell
                                               State Bar No. 14208875
                                               Counsel for First Presbyterian
                                               Church of San Antonio




                                          24
                     CERTIFICATE OF COMPLIANCE

      The undersigned certifies this brief complies with the type-face and length
requirements of amended rule 9.4 of the Texas Rules of Appellate Procedure.
Exclusive of the exempted portions stated in amended rule 9.4(i)(1), the brief
contains 5,952 words, as calculated by Microsoft Word 2010, the program used to
prepare this document.

Date: December 18, 2015


                                            /s/ David B. West
                                            David B. West




                                       25
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Amicus Brief of
First Presbyterian Church of San Antonio In Support of Appellant First Presbytery
Church of Houston has been forwarded to all counsel and parties of record listed
below by certified mail, return receipt requested, on this the 18th day of December,
2015.

Reagan M. Brown
Reagan.brown@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US LLP
1301 McKinney Street, Suite 5100
Houston, Texas 77010
Counsel for Appellant Presbytery of New Covenant, Inc.

Adam P. Schiffer
aschiffer@sohjlaw.com
Kenneth P. Held
kheld@sohjlaw.com
Penelope Nicholson
pnicholson@sohjlaw.com
SCHIFFER ODOM HICKS & JOHNSON PLLC
700 Louisiana Street, Suite 2650
Houston, Texas 77002
Counsel for Appellant Presbytery of New Covenant, Inc.

Kristin L. Smith
Kristin.smith@bgllp.com
Tony L. Visage
Tony.visage@bgllp.com
BRACEWELL & GIULIANI LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Counsel for Presbyterian School




                                         26
David M. Gunn
dgunn@beckredden.com
Erin H. Huber
ehuber@beckredden.com
BECK REDDEN LLP
1221 McKinney, Suite 4500
Houston, Texas 77010
Counsel for Appellee, First Presbyterian Church of Houston

Thomas W. Paterson
tpaterson@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1000 Louisiana Street, Suite 5100
Houston, Texas 77002
Counsel for Appellee, First Presbyterian Church of Houston

Kent C. Krause
kkrause@cdklawfirm.com
CRADDOCK DAVIS & KRAUSE LLP
3100 Monticello Avenue, Suite 550
Dallas, Texas 75205

Lloyd Lunceford
Lloyd.lunceford@taylorporter.com
TAYLOR, PORTER, BROOKS & PHILLIPS
451 Florida Street, Eighth Floor
Baton Rouge, Louisiana 70801



                                           /s/ David B. West
                                           David B. West

4842-9167-7739.4




                                      27
                          PERMANENT JUDICIAL COMMISSION
                             OF THE GENERAL ASSEMBLY
                            PRESBYTERIAN CHURCH (U.S.A.)


Wilber Tom, David Hawbecker, and          )
Thomas Conrad,                            )                         Decision and Order
               Appellants (Complainants), )                         Remedial Case 221-03
                                          )
v.                                        )
                                         )
Presbytery of San Francisco,             )
               Appellee (Respondent).    )


                                       Arrival Statement

        This filing before the Permanent Judicial Commission of the General Assembly (GAPJC
or this Commission) is an appeal of a Decision of the Permanent Judicial Commission of the
Synod of the Pacific (SPJC) rendered on March 23, 2012. The Notice of Appeal was received by
the Stated Clerk of the General Assembly on May 10, 2012.

                                      Jurisdictional Statement

        This Commission finds that it has jurisdiction, that Appellants have standing to file the
Appeal, that the Appeal was properly and timely filed, and that the Appeal states one or more of
the grounds for appeal under• D-8.0105.

                                          Appearances

        Wilbert Tom, David Hawbecker, and Thomas Conrad (Appellants), were represented by
JoAn Blackstone. Presbytery of San Francisco (Presbytery or Appellee) waived its appearance at
the hearing and chose to rely on its written submissions.

                                             History

       Presbytery formed a workgroup on December• 11, 2008, to develop a policy regarding
any church located in the Presbytery that wished to be dismissed from the Presbyterian Church
(U.S.A.) (PC(U.S.A.)). Scott Farmer (Farmer), Senior Pastor, Community Presbyterian Church
of Danville (Danville) served on that workgroup. While the exact date is unknown, it is not
disputed that Danville had begun discussions regarding the dissolution of their relationship with
the PC(U.S.A.) at the time of Farmer's selection to the policy workgroup.

       Presbytery, at its September 15, 2009, stated meeting, adopted what was known as the
"Gracious Dismissal Policy" (GDP) as a result of the recommendation of the policy workgroup.
While the GDP acknowledged Book of Order 0-8.0201 (now G-4.0203) (the Trust Clause) that



                                                1
provides all property held by or for a congregation "is held in trust nevertheless for the use and
benefit of the Presbyterian Church (U.S.A.)," the GDP interpreted the Trust Clause "to reflect the
church's organic unity as it fulfills 'The Great Ends of the Church,' strengthening its ability to
guide its member churches into their witness to the broader community," The GDP found that it
was "the right of a congregation to seek and request dismissal with its property to another
reformed denomination:" The GDP also set forth that the Trust Clause was not to be used as a
weapon to threaten civil action against a congregation over issues of conscience.

        To mitigate financial impact on mission and ministry of Presbytery, the GDP requested
the congregation seeking dismissal to pay Presbytery annually for five years: (1) funds to offset
declining per capita and (2) funds to offset a declining contribution to the mission budget. The
GDP did not mention payment of any other funds to Presbytery, such as payment for the value of
the congregation's real property and other assets.

         Five months after the adoption of the GDP by Presbytery, the session of Danville, of
which Farmer was moderator, notified Presbytery in February 2010 of its intention to seek
dismissal to the Evangelical Presbyterian Church (EPC). Pursuant to the GDP, a Presbytery
Engagement Team (PET) was appointed by Presbytery during its stated meeting on April 13,
2010, to work with the session and congregation of Danville to effect reconciliation, if possible,
or to negotiate the terms of the dismissal. Also pursuant to the terms of the GDP, Danville      .
formed a Special Committee of the Congregation (SCC), on which Farmer participated, to
negotiate with PET. During a called congregational meeting on September 12, 2010, Danville
voted to seek dismissal from the PC(U.S.A.) pursuant to the terms negotiated by PET and SCC.
The terms of the negotiation were subject to approval by Presbytery. '

        According to the testimony of members of PET, the GDP did not include a requirement
to consider the value of the congregational property for the use and benefit of the PC(U.S.A.).
Under the terms of the final agreement reached with PET, Danville agreed to make a lump sum
payment of $108,640 to Presbytery to compensate for declining per capita. Additionally,
Danville agreed to pay $42,000 per year for five years to support targeted PC(U.S.A.) ministries,
missions and ministers, No other monies were contemplated or discussed by PET with SCC.

        At its November 9, 2010, stated meeting, Presbytery conditionally approved the terms of
the dismissal as set forth by PET and SCC. The resolution provides:
        The effective date of [Danville's] dismissal will be November 10, 2010. If there is no
        stay or filing of a complaint during a 90-day waiting period, consistent with the interval
        identified in the Presbyterian Church (U.S,A.) Book of Order for the filing of stays and
        complaints, full implementation will occur on February 9, 2011.

At that same meeting, Presbytery voted to suspend the GDP. Subsequently, Presbytery adopted
A new GDP which is not relevant to this appeal.

         On February 2, 2011, within the 90-day time frame approved by Presbytery, Appellants
filed a remedial complaint against Presbytery with the SPJC. On June 4, 2011, SPJC answered
all the preliminary questions affirmatively under D-8.0105. An amended complaint was filed on
October 14, 2011.



                                                2
        Trial was held on March 22, 2012. At the beginning of the trial, Appellants moved to
 disqualify a commissioner pursuant to D-7.0401b(2), alleging that the commissioner was
 predisposed to rule against Appellants as evidenced by the "tenor of his comments" set forth in
 an October 6, 2011, email. The motion was denied by SPJC.

         During the trial a number of documents were offered for inclusion in the record. These
 documents included the PC(U.S.A.)ls Atnicus Curiae Brief before the California Supreme Court
 and the Annual Statistical Report of Danville which had been sent to the Stated Clerk of
 Presbytery. The moderator sustained Presbytery's objections to the admission of these
 documents. The Appellants objected to the admission of other documentary evidence, including
 an email from a PET member summarizing her conversation with a representative of the
 Department of Constitutional Services within the Office of the Stated Clerk. Appellants'
 objections were overruled.

         Additionally, while questioning a witness, a commissioner stated, "The agreement that
you struck between the Presbytery and CPC Danville, my home church, also referred to as CPC,
so Central, however, has several points in it with subpoints." Neither party made an objection
regarding disqualification of this commissioner at that time for any possible conflict of interest,
if the commissioner meant by his comment that Danville was his "home church."

       On March 23, 2012, SPX ordered that the action of Presbytery on November 9, 2010,
dismissing Danville pursuant to the terms of the agreement, be affirmed.

         On May 7, 2012, Appellants mailed their• Notice of Appeal to the GAPJC and all other
appropriate recipients. During the Presbytery stated meeting on May 8, 2012, the PET reported
that the new implementation date of the agreement would fall between May 21 and May 26,
2012. Appellants believe that PET, at this stated meeting, was aware of the Notice of Appeal to
the GAPJC.


        On May 18, 2012, the GAPJC issued its preliminary order finding that it had jurisdiction,
that the Appellants had standing to file the Appeal, that the Appeal was properly and timely filed,
and that the Appeal stated one or more of the grounds for appeal under D-8.0I 05. Notice of such
GAPJC decision accepting the Appeal was timely mailed to the parties. On May 21, 2012,
Presbytery executed quitclaim deeds to Danville and Danville paid the per capita and mission
funds pursuant to the agreement.

                                      Specifications of Error

        Specification of Error• No. 1: (Appellants' Specification of Error No. 1) The
proceedings of the Synod Permanent Judicial Commission (SPJC) were irregular, in that the
decision is inconsistent with substantial evidence from the testimony of witnesses at the trial, that
in determining the terms of its dismissal of a large suburban church the Presbytery of San
Francisco (Presbyteq) failed to consider or to 'understand the meaning of the property Mist
clause (G-4.0202, formerly G-8.0201) or that the church property in question was in fact
unequivocally owned by the Presbyterian Church (U.S.A.).




                                                 3
This Specification of Error is sustained.
       See the rationale below Specification of Error 7.

        Specification of Error No. 2: (Appellants' Specification of Error No. 10) The SPJC erred
in constitutional interpretation, in that itfailed to apprehend or give effect to the plain meaning
of the language of the express trust now at G-4.0203 (formerly G-8.0201) in the context of a
church seeking dismissal, that all property held by a congregation "is held in trust nevertheless
for the use and benefit of the Presbyterian Church (U.S.A)."

This Specification of Error is sustained.

        See the rationale below Specification of Error 7.

        Specification ofError No. 3: (Appellants' Specification of Error No. 11) The SPJC erred
in constitutional interpretation, in that it failed to consider or give effect to a relevant
Authoritative Interpretation (Al) of the Book of Order (Request 9-88), an answer provided by the
General Assembly of 1988 on the recommendation of the Advisory Committee on the
Constitution (ACC) which, in the context of a presbytery's response to a church seeking
dismissal, interprets the property trust clause to require proper consideration to be given to the
interests of the Presbyterian Church (U.S.A.) as provided in Chapter VIII. This Al goes on to
say, "in particular, G-8.0201 recognizes the principle that all property for or by a particular
church is held in h-ust for the use and benefit of the Presbyterian Church (U.S.A.) Thus the
Presbyterian Church (U.S.A.) is a party in interest when a presbytery takes action with respect to
a request to dismiss a church with its property."

This Specification of Error is sustained.

       See the rationale below Specification of Error No. 7.

        Specification of Error No. 4: (Appellants' Specification of Error No, 12) The SPJC erred
in constitutional interpretation, in that itfailed to consider or give effect to a subsequent Al of
the property trust clause, in an answer provided by the General Assembly in 1989 on the
recommendation of the ACC: "When dealing with a request by a church for dismissal with its
property pursuant to G-11.01031 and G-11.0103y, the presbytery is responsible for exercising
the express trust provisions of G-8.0201 recognizing and protecting the interests of the
Presbyterian Church (U.S.A). Separate consideration should be given to the questions of
dismissing the congregation, the disposal of property, and the relationships of ministers of Word
and Sacrament." "Each request for dismissal should be considered in the light of the particular
situation and circumstances involved."

This Specification of Error is sustained.

       See the rationale below Specification of Error No. 7.

       Specification of Error No. 5: (Appellants' Specification of Error No. 13) The SPJC 'erred
in constitutional interpretation, in that it disregarded testimony of members of the Presbytery's



                                                4
 PET who had negotiated the terms of dismissal of the CPCD and whose recommendation the
 Presbytery had adopted. This testimony demonstrated, among other things, a consistent failure
 to understand the meaning of the property trust clause as expressed in the Book of Order, a
 failure to have read or considered relevant Authoritative Interpretations of the Constitution, an
 apparent failure to understand that the PC (U.S.A.) owned the church property, a failure to
 grasp the fact that a transfer of the real property without consideration amounted to a gut an
 exclusive reliance on the Presbytery's previously approved dismissal policy as understood by
 members of the PET, a failure to understand how to apply the trust clause other than in the
 context of specific process steps in the policy, and a belief that the policy precluded even having
 a discussion about having the church property remain in the hands of the denomination or
 asking for any payment for the property upon its transfer.

 This Specification of Error is sustained.

        See the rationale below Specification of Error No. 7.

        Specification of Error No. 6: (Appellants' Specification of Error No. 14) The SPJC erred
in constitutional interpretation, in that it upheld the Presbytery's action as being within its
discretion as trustee of the church property, based on Presbytery's contention that the transfer of
the property without consideration would serve "the Great Ends of the Church" and further the
"total ministry and witness for Christ," thus making any further recognition of the property trust
unnecessary or inappropriate.

This Specification of Error is sustained.

       See the rationale below Specification of Error No. 7.

        Specification ofError No. 7: (Appellants' Specification of Error No. 15) The SPJC erred
in constitutional interpretation, in that its decision would indicate that cz presbytery has
unfettered discretion with respect to church property being used by a congregation seeking
dismissal to another Reformed denomination, while the Book of Order places the fiduciary and
related responsibilities of a trustee of the property on the presbytery.

This Specification of Error is sustained.

         Presbytery voted to approve the transfer of the valuable Danville property unless a
complaint or stay was filed within 90 days. A complaint was so filed. Following the ruling by
SPJC, a new implementation date for the agreement was set. In the interim, an appeal was filed
to this Commission and accepted with a preliminary order being entered May 18, 2012.
Nevertheless, on May 21, 2012, Presbytery executed a quitclaim deed to Danville before this
Commission was able to conduct the hearing on this appeal.

         Presbytery, having transferred title while this case was pending, argued that the transfer
of title renders the case moot because the quitclaim deed had been signed and could not be
revoked.




                                                 5
         Notwithstanding the transfer of title, in cases where circumstances prevent a remedy, this
  Commission may exercise its declaratory authority to provide guidance to lower• councils and
  prevent future violations. Daniel J. McKittrick v. The Session of the West End Presbyterian
  Church (Remedial Case 215-5, 2003).

          The Book of Order provides in 0-8.0201 (now G-4.0203) that:
          All property held by or for a congregation, a presbytery, a synod, the General
          Assembly, or the Presbyterian Church (U.S.A.), whether legal title is lodged in a
          corporation, a trustee or trustees, or an unincorporated association, and whether
          the property is used in programs of a congregation or of a higher council or
          retained for the production of income, is held in trust nevertheless for the use and
          benefit of the Presbyterian Church (U.S,A.).

          Under the Trust Clause, a presbytery's discretionary authority to determine property
  rights, while broad, must be guided by the presbytery acting as a fiduciary for the benefit of the
  PC(U.S.A.), the beneficiary of the Trust Clause. A congregation's financial and all other assets
  are also understood to be covered by the Trust Clause. Chesterbrook Taiwanese PC v. National
  Capital Presbytery, Remedial Case 212-12, 2006.

         Under the fiduciary obligations inherent in the Trust Clause, a presbytery must take into
 consideration the PC(U.S.A.)'s use and benefit of the property in every decision concerning its
 disposition. To comply with the Trust Clause, the presbytery must consider the interest of
 PC(U.S.A.) as a beneficiary of the property. Payments for per capita or mission obligations are
 not satisfactory substitutes for valuations of the property held in trust. (0-4.0203)

         The Trust Clause reflects our• understanding of the church as a communion of saints
 across time, with responsibilities both to those who came before and those who will follow.
 When a congregation seeks to leave the PC(U.S,A.), it is breaking what is often a significant
 historic relationship; it is also departing from a fellowship in which its officers have participated,
 by whose polity they have pledged to be governed, and with which many members may feel
 bonds of affection.

         Based on an examination of the record, this Commission finds that the GDP developed
 by Presbytery, its implementation, and SPJC in its trial decision, failed to duly consider the
 economic interests of the PC(U.S.A.), Such consideration is essential. SPJC's exclusion of
 documents which were the most convincing evidence of the position of PC(U.S.A.) in regard to
 the Trust Clause and of the financial position of Danville, strongly supports the allegation of
 erroneous interpretation. Failure to consider the property value and the PC(U.S.Als beneficial
 interest in the property was a fatal omission of the trustee's duty to the PC(U.S.A.).

          The justification given by Presbytery for dismissal of the Danville church with property,
  which included only "Great Ends of the Church" and avoidance of litigation, was erroneously
- upheld by SPJC. While certainly valid, such considerations alone are not sufficient to.satisfy the
  due diligence requirement imposed by the Trust Clause. SPJC erred in finding that due
  consideration had been given to the interest of the PC(U.S.A.) as the trust beneficiary under the
  Constitution. Due diligence, of necessity, will include not only the spiritual needs of the


                                                   6
 congregation and its circumstances, but an examination of the congregation's financial position
 and the value of the property at stake, It is undisputed that Presbytery failed to make such an
 examination. SPJC erred in failing to require that financial due diligence be undertaken by
 Presbytery.

         Specification ofError No. 8: (Appellants' Specification of Error No. 2) The proceedings
 of the SPJC were irregular, in that one of its commissioners made a comment, before a witness
 could answer a question, to the effect that the attorney-client privilege would preclude answering
 the question, and cast doubt on the witnesses' ability to waive the privilege.

 This Specification of Error is not sustained.

        There was no error in having the question of attorney-client privilege raised by a
commissioner. If the moderator was incorrect in finding that the witness could not waive the
privilege, such ruling was harmless because ultimately the witness was allowed to testify
concerning the information objected to.

        Specification of Error No. 9: (Appellants' Specification of Error No. 3) The proceedings
of the SPJC were irregular, in that in questioning a witness one of its commissioners made
reference to, and quoted, a provision of the Book of Order that was not in effect at the time of the
disputed action (G-4.0201), thus providing misleading support for the Presbytery's position.

This Specification of Error is not Sustained.

       References to provisions of the Book of Order are not evidence. They may be incorrect
or untimely but they have no impact without a determination or decision being based on the
provisions that are considered.

       ?Specification of Error No. 10: (Appellants' Specification of Error No. 4) The

proceedings of the SPJC were irregular, in that one of its commissioners belatedly revealed,
near the conclusion of the trial in which he had materially participated as described at 2. and 3.,
above and at other times during the proceedings; that the "Danville church" (the church that
was to have been dismissed by the Presbytery under the disputed terms), was his home church. In
addition, there is nothingfrom the record that would indicate other than the. same.
commissioner's full participation in the SPJC deliberations that followed the trial, despite the
appearance of a significant conflict of interest.

This Specification of Error is not sustained.

       Having reviewed the record, it is clear the commissioner was not referring to Danville as
his home church. Support for this conclusion can be found in that there was no objection or
question of conflict of interest raised by anyone after his statement.

        Specification of Error No. 11: (Appellants' Specification of Error No. 5) The SPJC erred
in declining to receive as proper evidence the Amicus Curiae Brief of Clifton Kirkpatrick el al. in
support of the position of the Episcopal Church before the Supreme Court of California in the


                                                 7
 Episcopal Church Cases. This brief sets forth the official legal position of the Presbyterian
 Church (U.S.A)with respect to church property as provided in the property trust clause in the
 Book of Order.

 This Specification of Prror is sustained.

         Failure to receive the Amiens Curiae Brief into the record was an abuse of discretion in
that it was a clear statement of the legal position of the PC(U.S.A.) as it related to the Trust
Clause. Recognition of the legal position of the PC(U.S.A.) as the beneficiary under the Trust
Clause is integral to any presbytery analysis concerning dispositicin of church property.

        Specification ofError No. 12: (Appellants' Specification of Error No. 6) The SPJC erred
in declining to receive as proper evidence the Annual Statistical Report for the Community
Presbyterian Church of Danville (CPCD), which was sent by its Cleric of Session to the Stated
Clerk of the Presbytery of San Francisco. Appellants believe this report provides useful
information concerning the number of members and financial strength of CPCD, mailers which
the Presbytery failed to consider'but should have considered in negotiating the terms of its
dismissal.

This Specification of Error is sustained.

       The failure to receive the report on Danville was an abuse of discretion because it
provided relevant information which should have been considered as part of the dismissal.

        Specification of Error No.13: (Appellants' Specification of Error No. 7) The SPJC erred
in receiving as proper evidence a copy of an E-mail communication from a member of the
Presbytery Engagement Team (PET), the ad hoc committee that was charged with negotiating
the terms of dismissal with representatives of CPCD, to the other members of the PET,
describing her telephone conversation with a third party, despite her testimony that there was no
follow-tip discussion of its contents on the part of the PET and hence no indication that the PET
based its actions on that conversation or E-mail message.

This Specification of Error is not sustained.

        There was no abuse of discretion by SPJC in receiving such evidence.

        Specification ofError No. 14: (Appellants' Specification of Error No. 8) The SPJC erred
in receiving as proper evidence a copy of an E-mail communication from a member of the PET
to the other members of the PET in which she related her understanding of the reasons for the
CPCD Sessions' desire to leave the PC(U.S.A.). At no time was any evidence testimony
produced to suggest that the Presbytery's terms of dismissal were influenced in'any way by the
matters discussed in that communication.

This Specification of Error is not sustained.

       There was no abuse of discretion by SPJC receiving such evidence.



                                                8
        Specification of Error No. 15: (Appellants' Specification of Error No. 9) For the reasons
stated at 10 (Appellants' 4) and 14 (Appellants' 8), above, there was a manifestation ofprejudice
in the conduct of the case.

This Specification of Error is not sustained.

       This Commission did not sustain either Specifications of Error No. 10 or No. 14
(Appellants' No. 4 and No. 8). Therefore, there was no manifestation of prejudice as a result of
the conduct alleged in those Specifications of Error.

                                                Decision

       When the lower council's actions cannot be undone, this Commission may exercise its
declaratory authority to provide guidance to lower councils and to prevent future violations.

         When a congregation seeks dismissal under G-11.0103i (now G-3.0301a), it is the
               of the presbytery to fulfill its fiduciary duty under the Trust Clause. This fiduciary
duty requires that the presbytery exercise due diligence regarding the value of the property of the
congregation seeking dismissal. Due diligence, of necessity, includes not only an evaluation of
the spiritual needs of the congregation and its circumstances but also financial analysis of the
value of the property at stake. Payments for per capita or mission obligations are not
satisfactory substitutes for the separate evaluation of the value of the property held in trust.



                                                Order

       IT IS THEREFORE ORDERED that the Decision of the Synod of the Pacific
Permanent Judicial Commission is affirmed in part and reversed in part as set forth above.

         IT IS FURTHER ORDERED that the Stated Clerk of the Synod of the Pacific report this
Decision to the Synod of the Pacific at its first meeting after receipt, that the Synod of the Pacific
enter the full Decision upon its minutes, and that an excerpt from those minutes showing entry of
the Decision be sent to the Stated Clerk of the General Assembly.

         IT IS FURTHER ORDERED that the Stated Clerk of the Presbytery of San Francisco
report this Decision to the Presbytery of San Francisco at its first meeting after receipt, that the
Presbytery of San Francisco enter the full Decision upon its minutes, and that an excerpt from
those minutes showing entry of the Decision be sent to the Stated Clerk of the General
Assembly.


                                 Absences and Non-Appearances




                                                  9
        Commissioner Mary Charlotte McCall was not present and did not participate in this
 decision. Commissioner Patrick Notley did not participate in this decision.

                 Concurring Opinion of H. Clifford Looney and Terry Epling

         We concur in the majority decision.

        Transfers of property remain within the discretion of Presbytery but the Presbytery must
 be mindful of the interest of the PC(U.S.A.) in maintaining the presence of the denomination to
 meet the needs of that affected Community including that portion of the church membership that
 wishes to remain within the PCUSA.

        We also join in the majority's conclusion that the language of the Gracious Dismissal
Policy adopted by the Presbytery of San Francisco did not require adequate consideration of
property retention issues. The needs of future congregations, the involved debt, the probability
that a substantial number of dissenting members may be enabled to continue a PCUSA
congregation would compel retention of a property or equity facilitating those or similar interests
are all matters to be considered to be involved in the Presbytery trustee's decision. The Gracious
Dismissal Policy did-not require the PET to deal with those aspects of the dismissal decision.

        However erroneous the omissions of the GDP, and the construction given by its PET, it
may well have been within the discretion of the Presbytery to dismiss the Danville church with
its property.

       Many factors other than the-attempt to be "gracious" with the Danville congregation may
have been considered. Those include:

        This Danville congregation acquired these assets and had been paying on them and had
        been successful in meeting the need of a Presbyterian witness for the Christian faith in
        this community for many years;

        The church had tried development of other PC (USA) churches in the area without
        success;

        Only 4% of the congregation voted against the dismissal decision;

       The PET felt, apparently with substantial basis, that the needs of the community for
       Presbyterian witness to the faith would be met by this church as it was constituted, and
       that no plan for an additional church was presently feasible, so that there was no need to
       use any of the equities of the property interests of the church for that purpose; and
       that no resources of the denomination had been used in the form of loans, nor was there
       any remaining indebtedness which was not being assumed by the Danville church.

       In short, there may have been no apparent reason to require retention by the PC (USA) of
any property interest. With the evidence in that stature, the burden of proof that the Complainant
would had to have met to show an abuse of discretion by the Presbytery would have been heavy.



                                               10
       The testimony of Lois Quick (record p. 262 & 286) indicates that the properties were
encumbered by about three million dollars in debt that the Danville congregation agreed to pay
in accepting the property. Rev. Kathy Runyeon indicates at page 174 of the record that the
Presbytery had no Competing plans for the property.

        The facts here presented to the PET are not ones that suggest that there would be
substantial benefit from retaining the property. What the Presbytery did in securing additional
mission and per capita payments may or may not have been sufficient to "balance the books" in
this particular scenario, but it was within their discretion once they exercised due diligence and
considered all the factors inherently required by the fiduciary duty of a trustee.


                                            Certificate

         We certify that the foregoing is a true and correct copy of the decision of the Permanent
Judicial Commission of the General Assembly of the Presbyterian Church (U.S.A.) in Remedial
Case 221-04, Wilbert Tom, David Hawbecker, and Thomas Conrad, Appellants (Complainants),
v. Presbytery of San Francisco, Appellee (Respondent), made and announced at Louisville, KY
this 28th day of October 2012.

       Dated this 28th day of October, 2012.



                              Bradley C. Copeland Moderator
                              Permanent Judicial Commission of the General Assembly




                              Jay Lewis, Clerk
                              Permanent Judicial Commission of the General Assembly

       I certify that I did transmit a certified copy of the foregoing to the following persons by
Federal Express Next Day Air, directing C. Laurie Griffith to deposit it in the mail at Louisville,
KY, this 28th day of October, 2012.

       JoAn Blackstone, Counsel for Appellant (Complainant)
       Linda Lee, Committee of Counsel for Appellee (Respondent)
       Stated Clerk, Synod of the Pacific
       Stated Clerk, Presbytery of San Francisco
       General Assembly Permanent Judicial Commission




                                                     -
       I further certify that I did transmit a certified copy of the foregoing to the Stated Clerk of
the General Assembly of the Presbyterian Church (U.S.A.) by delivering it in person to Joyce
Lieberman, on October 28, 2012.



                                Jay Lewis, Clerk
                                Permanent Judicial Commission of the General Assembly


        I certify that I received a certified copy of the foregoing, that it is a fidl and correct copy
of the decision of the Permanent Judicial Commission of the General Assembly of the
Presbyterian Church (U.S.A.), sitting during an interval between meetings of the General
Assembly, in Louisville, KY on October 28, 2012 , Remedial Case 221-04 Wilbert Tom, David
Hawbecker, and Thomas Conrad, Appellants (Complainants), v. Presbytery of San Francisco,
Appellee (Respondent)„ and that it is the final judgment of the General Assembly of the
Presbyterian Church (U.S.A.) in the case.


        Dated at Louisville, KY on October 28, 2012.


                                Joyce Lieberman, Assistant Stated Clerk




                                                  12
Exhibit B
                            ADVISORY OPINION
               THE TRUST CLAUSE AND GRACIOUS SEPARATION:
        IMPLEMENTING THE TRUST CLAUSE FOR THE UNITY OF THE CHURCH

 WHAT IS THE TRUST CLAUSE?
 G-4.0203 of the Book of Order states:
        All property held by or for a particular church, a presbytery, a synod, the General
        Assembly, or the Presbyterian Church (U.S.A.), whether legal title is lodged in a
        corporation, a trustee or trustees, or an unincorporated association, and whether the
        property is used in programs of a particular church or of a more inclusive governing body
        or retained for the production of income, is held in trust nevertheless for the use and
        benefit of the Presbyterian Church (U.S.A.)"1
Presbyterian congregations emerge from the collective gifts of God's people and often include
direct gifts from individuals, other congregations, presbyteries, synods, and the General
Assembly. These gifts are not regarded as given for a single generation, but are held in trust for
this generation and fOr future generations to come. Indeed, "the Trust Clause reflects our
understanding of the church as a communion of saints across time, with responsibilities both to
those who came before and those who will follow. When a congregation seeks to leave the
Presbyterian Church (U.S.A.), it is breaking what is often a significant historic relationship; it is
also departing from a fellowship in which its officers have participated, by whose polity they
have pledged to be governed, and with which many members may feel bonds of affection."2
Accordingly, the idea of holding property in trust has long been a part of the Presbyterian
theology as well as a practice recognized by the U.S. Supreme Court (Watson v. Jones, 80 U.S.
(13 Wall.) 679 (1872)?

How ➢ OES CHURCH UNITY RELATE TO THE TRUST CLAUSE?
"There is one Church, for there is one Spirit, one hope, 'one Lord, one faith, one baptism, one
God and Father of all, who is above all and through all anti in all' (Eph. 4:5-6) (F-1.0302(a))

Our polity reflects this theology of unity and oneness and the Book of Order reminds us that
"unity is God's gift to the Church in Jesus Christ" and "in Christ the Church is one, it strives to
be one."4 Along these lines, the 217th General Assembly (2006) called upon "every member of
the Presbyterian Church (U.S.A.) to witness to the church's visible oneness, to avoid division
into separate denominations that obscure our community in Christ, and to live in harmony with
other members of this denomination, so that we maywith one voice together glorify God in
Jesus Christ, by the power of the Holy Spirit; and all sessions, congregations, presbyteries, and
synods to renew and strengthen their covenanted partnership with one another and with the
General Assembly."5

Further, G-3.0101 reminds us, "the mutual interconnection of the church through its councils is a
sign of the unity of the church. Congregations of the Presbyterian Church (U.S.A.), while
possessing all the gifts necessary to be the church, are nonetheless not sufficient in themselves to
be the church. Rather, they are called to share with others both within and beyond the
congregation the task of bearing witness to the Lordship of Jesus Christ in the world. This call to
bear witness is the work of all believers. The particular responsibility of the councils of the
 church is to nurture, guide, and govern those who witness as part of the Presbyterian Church
(U.S.A.) to the end that such witness strengthens the whole church and gives glory to God."6
Furthermore, "the congregation is the basic form of the church, but it is not of itself a sufficient
form of the church. Thus congregations are bound together in communion with one another,
united in relationships of accountability and responsibility, contributing their strengths to the
benefit of the whole, and are called, collectively, the church.°Accordingly, the church is not a
voluntary association of those who share the same opinions and experiences, but is an organic
body reflecting unity in diversity and called into existence by God that celebrates and transmits
through the ages the name and knowledge of Jesus Christ.8 The constitutional provisions under
which congregations hold property for the benefit of the Presbyterian Church (U.S.A.) wise out
of and reflect our theological conviction that this denomination constitutes one indivisible body,
which itself is part of the body of Christ, and which encompasses not only the visible Church
today but also the one, holy, catholic, and apostolic Church of our heirs and forbearers (F-
1.0302).

How DOES MISSION RELATE TO THE TRUST CLAUSE AND CHURCH PROPERTY?
The Book of Order in G-4.0201 affirms, "the property of the Presbyterian Church (U.S.A), of its
councils and entities, and of its congregations, is a tool for the accomplishment of the mission of
Jesus Christ in the world."9 Each local congregation "is the church engaged in the mission of
God in its particular context" with a particular history!° For its members, the congregation is the
site of baptisms, confirmations, marriages, and celebrations of the resunection to join the
communion of saints. Such significant personal experiences make the local congregation an
indelible part of the lives of their members. These shared experiences are what most of us picture
when we think of our home congregation.

Yet, we also affirm that the "congregation is the basic form of the church, but it is not of itself a
 sufficient form of the church" and our polity recognizes that purpose of the trust clause is not
 only to support the witness and mission of a particular congregations, but also to support the
mission and witness of the whole Presbyterian Church (U.S.A.). Indeed, it is "the particular
responsibility of the councils of the church is to nurture, guide, and govern those who witness as
part of the Presbyterian Church (U.S.A.) to the end that such witness strengthens the whole
"church and gives glory to God." Along these lines, as a council of the church, the presbytery is
responsible for developing "the strategy for the mission of the church in its district"' 2 and has the
responsibility and power to organize, receive merge, dismiss and dissolve congregations in
consultation with their members.° Further, the presbytery has the responsibility to assist
congregations in developing mission and participating in the mission of the whole
church.° Accordingly, it is important for the presbytery to prayerfully discern and consider the
mission of the church in its district and of the whole church as it decides whether to dismiss or
dissolve a congregation.      -

WHO HAS THE AUTHORITY TO DISMISS A CONGREGATION?
Presbyteries are responsible for upholding the trust clause and congregations may only be
dismissed upon the approval of their presbytery. In accordance with G-4.0207, "the relationship
to the Presbyterian Church (U.S.A.) of a particular church can be severed only by constitutional
action on the part of the presbyter-y."1s As noted above, the presbytery is responsible for the
mission and government of the church throughout its geographical district and has the power

                                                  2
 organize, receive merge, dismiss and dissolve congregations in consultation with their
 members."

 CAN A CONGREGATION VOTE TO SEEK DISMISSAL? DOES A CONGREGATION HAVE A
 UNILATERAL RIGHT TO DEPART FROM THE PC(USA)?
 No. There is not a unilateral right of a Presbyterian Church (U.S.A.) congregation to depart from
 the denomination or its presbytery of membership. Withdrawal from the Presbyterian Church
 (U.S.A.) is not a matter that can be considered at a congregational meeting." No authority is
 given to a congregation or to session to vote to leave the denomination." While a presbytery
 may consult with a congregation about dismissal in the form of listening sessions, hearings, or
 other consultations, these consultations are merely for the benefit of informing the presbytery as
 it considers a request for dismissal." Along these lines, our church has long recognized that "by
 giving to presbytery rather than to session or congregation the power to dismiss a church, the
 constitution of this denomination guarantees a formal meeting of presbytery as the forum in
 which loyalist minorities of whatever size might press their claims that they were sufficient in
 numbers and dedication to continue a church in its connectional relationship within this
 denomination."20 Further, in seeking to negotiate with a congregation seeking dismissal,
 presbyteries have an obligation to see that secular litigation is used as a last resort.21

Here, it is also important to note that freedom of conscience is limited for teaching elders, ruling
elders and deacons under G-2.0105 and does not encompass the calling of congregational
meetings to seek dismissal, moving churches to seek dismissal from the denomination or
obstructing constitutional governance of the church.22 There may not be any secret acts by the
pastors and sessions diminishing a church's connection to the Presbyterian Church (U.S.A.).
Further, congregations that fail to abide by the principles of Gracious Separation "have breached
important responsibilities and duties."23

DOES A CONGREGATION HAVE TO BE DISMISSED TO ANOTHER REFORMED BODY?
Yes. Dismissal to another reformed body is a requirement through authoritative interpretations of
PC(USA) constitutional provisions 24 Through authoritative interpretation the General Assembly
held:
        Presbyteries may dismiss congregations to other ecclesiastical bodies of this
        denomination, and to denominations whose organization is conformed to the doctrines
        and order of the Presbyterian Church (U.S.A.). No congregation may be dismissed to
        independent status, or to the status of a nondenominational congregation.25
The requirement of dismissal to another reformed body goes back to historical reformed
understandings of the importance and need to continue the reformed family as well as our
reformed theology. Further, dismissal to "another Reformed body" was also the language used
during reunion and is found in the Book of Order under the "Articles of Agreement,"26
Accordingly, if the presbytery discerns it should dismiss the congregation to another reformed
body, then the Presbytery should dismiss "pending reception into another reformed
denomination" so that the congregation does not end up in independent status if another
reformed denomination refused to admit the congregation into the denomination.

'WHO DETERMINES WHETHER THE RECEIVING BODY IS ANOTHER REFORMED BODY?


                                                 3
 "It is the responsibility of the dismissing presbytery to determine whether the receiving body
 meets these standards, and this responsibility cannot be delegated to any other entity within the
 presbytery (such as an administrative commission). Thus the General Assembly may not
 determine in advance whether a particular denomination or its constituent bodies qualify under
 these standards."27 In exploring this matter, presbyteries should consider such questions as
 whether the receiving body is:
 "1) doctrinally consistent with the essentials of Reformed theology as understood by the
  presbytery;
  2) governed by a polity that is consistent in form and structure with that of the Presbyterian
  Church (U.S.A); and
  3) of sufficient permanence to offer reasonable assurance that the congregation is not being
  dismissed to de facto independence."28
Further, "failure on the part of the presbytery thoroughly to explore and adequately to document
its satisfaction in these matters may thus violate, however unintentionally, the spirit of the polity
of the Presbyterian Church (U.S.A.)"29

MAY A PRESBYTERY DELEGATE ITS FINAL DECISION TO DISMISS A CONGREGATION TO AN
ADMINISTRATIVE COMMISSION?
While a presbytery could delegate dismissal of a congregation to an Administrative Commission,
such a decision is of such missionsl importance to a presbytery that the entire presbytery would
likely wish to discern such a matter together."

CAN A PRESBYTERY DISMISS ITSELF OR ALL OF ITS CONGREGATIONS?
No. A presbytery cannot release itself; or all of its congregations, for only the General Assembly
and the synod working together itself can organize, divide, unite, or combine presbyteries or
portions of a presbytery.3I

WHAT ARE GRACIOUS DISMISSAL POLICIES?
At the direction of the 219" General Assembly (2008), the Stated Clerk of the Presbyterian
Church (U.S.A.) sent a resolution to the presbyteries, synods and sessions, "indicating the will of
the assembly that presbyteries and synods develop and make available to lower governing bodies
and local congregations a process that exercises the responsibility and power 'to divide, dismiss,
or dissolve churches in consultation with their members' with consistency, pastoral
responsibility, accountability, gracious witness, openness, and transparency."32 Accordingly,
Gracious Dismissal Policies may be used by councils to offer clarity and guide their process
when discerning whether and how a particular congregation could be dismissed from the
PC(USA).

How DO GRACIOUS DISMISSAL POLICIES RELATE TO THE TRUST CLAUSE (G-4.0203)?
In the recent General Assembly Permanent Judicial Commission (GAPJC) case, Toni v. Pbv of
San Francisco the GAPJC authoritatively interpreted how the Trust Clause found in the Book of
Order at G-4.0203 interacts with Gracious Dismissal Policies.33 The GAPJC held that while a
presbytery has broad discretionary authority tinder the Book of Order to determine property
rights [within the context of determining the mission of Jesus Clnist in the world (G-4.0201) and
in its district (a-3,0303a) to dismiss a particular congregation within its geographic region (0-

                                                 4
 3.0301a)], the presbytery must fulfill its fiduciary duty under the Trust Clause (G-4.0203) to
 consider the interest of the Presbyterian Church (U.S.A.) as a beneficiary of the property.

 WHAT MUST BE IN A GRACIOUS DISMISSAL POLICY?
 A presbytery has broad discretionary authority to determine the mission of Jesus Christ in its
 district and may take into account many issues such as the spiritual needs of the congregation
 and community as well as the Marks, Notes and Great Ends of the Church.34 The presbytery
 must also consider a congregation's financial position and valuation of property and take into
 consideration the Presbyterian Church (U.S.A.)'s use and benefit of the property in every
 decision concerning disposition of property. Accordingly, the Gracious Dismissal Policy should
 include this duty among the procedures listed within the Policy.

MUST A GRACIOUS DISMISSAL POLICY OR IMPLEMENTATION OF A GRACIOUS DISMISSAL
POLICY INCLUDE CONSULTATION WITH ANY OF THE GENERAL ASSEMBLY ENTITIES?
No, a presbytery has discretionary authority to determine the mission of Jesus Christ in its
district when deciding whether to organize, merge, dismiss or dissolve a congregation.35 This
discretionary authority includes the presbytery's consideration of a congregation's financial
position and valuation of the property.

MAY A GRACIOUS DISMISSAL POLICY (OR ANY BYLAW OR POLICY OF THE PRESBYTERY)
DELINEATE THE CIRCUMSTANCES IN WHICH A PRESBYTERY WILL DISSOLVE, DISMISS OR
MERGE A CONGREGATION?
No. Since the presbytery must determine its mission when discerning whether to dissolve, dismiss or
merge a congregation, dismissal of a congregation requires that the presbytery make the decision about
dismissal in each separate case after careful consideration of all the circumstanees.36 A presbytery may
not discern ahead of time the circumstances in which a presbytery will dismiss a congregation.
"Dismissal of a congregation now requires, as it always has with the single exception of Article 13, that
the presbytery make the decision about dismissal in each separate case after careful consideration of all
the circumstances." 37

MAY A GRACIOUS DISMISSAL POLICY DESCRIBE HOW AND WHEN PROPERTY WILL BE USED
AND/OR DISTRIBUTED AMONG CONGREGATIONAL ENTITIES?
Nci. A presbytery is required to determine its mission, including the use and distribution of real and .
personal property, after careful consideration of all the circumstances on a case by case basis. 38

HOW MUST A GRACIOUS DISMISSAL POLICY BE IMPLEMENTED?
Even if the presbytery's Gracious Dismissal Policy does not include the fiduciary duty under the
Trust Clause, the presbytery should ultimately exercise this fiduciary duty before making its
decision about dismissal. In Tom v. Pby of San Francisco, the GAPJC stated that this would
include exercising due diligence regarding the value of the property of the congregation seeking
dismissal which would include doing a financial analysis of the value of the property.39 The
presbytery must be informed of this financial analysis before it votes on a dismissal. Providing
this information gives the presbytery and congregation the information needed to make an
informed decision regarding dismissal of the congregation.



                                                     5
 WHAT TYPES OF GRACIOUS DISMISSAL POLICIES WOULD NOT BE CONSTITUTIONAL?
 Any Gracious Dismissal Policy that precludes a presbytery from taking into account the Trust
 Clause fiduciary duty before deciding whether to dismiss a congregation on a case-by-case basis
 would be unconstitutional. Possible examples of policies that would preclude this analysis on a
 case-by-case basis are:
 1. Policies that only require a percentage vote from the congregation for the presbytery's
    approval of terms of dismissal including only taking into account the spiritual needs or
    desires of current membership and not the breaking of the historic relationship of the
    members who came before.
 2. Policies that only require the consideration of per capita and/or mission financial obligations
    are not sufficient to meet the fiduciary duty under the Trust Clause to consider the interest of
    the Presbyterian Church (U.S.A.) as a beneficiary of property.
 3. Policies that require the payment by the congregation of a set percentage of assets prior to
    approval for dismissal. This would serve to preclude a case-by-case analysis.

WHAT IS THE PRESBYTERY'S ROLE REGARDING RECORDS OI? A CONGREGATION SEEKING
DISMISSAL?
Presbyteries have a constitutional responsibility to safeguard the historic records of
congregations that choose to leave the denomination. According to the Book of Order, G-3.0107,
ownership of the records of dismissed or dissolved congregations passes to the presbytery, and
clerks are charged with the safekeeping ofrecords that must be maintained in perpetuity."
Depositing records with the Presbyterian Historical Society, the official archives of the
Presbyterian Church (U.S.A.), is a recommended means of preservation. The Presbyterian
Historical Society (PHS) offers stated clerks and administrative commissions several options that
may help ease the conflict over records while ensuring that vital materials are preserved by the
denomination. The desire of departing congregations to have continued access to records may be
a point of contention. By choosing to microfilm the original records and digitize the microfilm,
presbyteries, congregations and PHS will all have access to the materials 41 In sum, PHS
provides presbyteries with the capacity to: 1) Place original materials on deposit; 2) Place
materials on deposit and microfilm them; 3) Deposit, microfilm and digitize records; or 4)
microfilm, digitize and return the original records to the congregation.

IS A PRESBYTERY'S DECISION TO DISMISS A CONGREGATION SUBJECT TO REVIEW?
Yes, a presbytery's decision to dismiss a congregation is subject to review and if a presbytery
fails to carry out its constitutional responsibilities, the synod may be required to intervene by
undertaking review of the presbytery's processes and decisions.° If the synod finds that the
presbytery has not been faithful to its mission, the synod may direct the presbytery to appropriate
action." If a presbytery is unable or unwilling to carry out these constitutional responsibilities,
the synod may assume jurisdiction over the presbytery's powers to divide, dismiss or dissolve
congregations, identify true church, and hold property in trust for the use and benefit of the
Presbyterian Church (U.S.A.).45

WHAT ROLE DOES THE TRUST CLAUSE PLAY WITH REGARD TO CONGREGATIONAL LOANS?
 The Trust Clause provides important support and safeguards for the low-cost loan programs for
Presbyterian Church (U.S.A.) congregations provided by the Presbyterian Investment and Loan
Program, Inc. (PEP) and the General Assembly Mission Council (GAMC). The PEP makes
low-cost loans to Presbyterian Church (U.S.A.) congregations for new buildings and renovations
and without the trust clause, presbyteries would be unlikely to guarantee loans and without
guarantees PILP's ability to assist congregations would be significantly impaired.46 Most church
building projects cannot be financed by congregations from their current receipts and many
congregations depend on loans fiom PELP, the GAMC's Church Loan Program, or commercial
lenders to complete these projects. Generally, these loans are secured by first lien mortgages on
the property of the borrowing congregation. The property of the congregation provides the
collateral for these loans and is a potential source of repayment should the borrowing
congregation not be able to repay the loan. In addition to being secured, these loans are
guaranteed by the presbytery of jurisdiction of the borrowing congregation. This means the
presbytery is responsible to pay back the loan should the borrowing congregation fail to pay. The
presbyteries have confidence in guaranteeing these secured loans due in part to the fact that
church property is held in trust under G-4.0203. Further, G-4.0204 states:
     Whenever property of, or held for, a congregation of the Presbyterian Church (U.S.A)
     ceases to be used by that congregation as a congregation of the Presbyterian Church
     (U.S.A.) in accordance with this Constitution, such property shall be held, used, applied,
     transferred, or sold as provided by the presbytery.

Under 0-4.0204, when a congregation ceases to exist or leaves the denomination, the
 congregation's property (which includes, but is not limited to, its real property, building, and
other assets such as investments) is subject to the control of the presbytery of jurisdiction. The
presbytery continues to be responsible for mission of the Presbyterian Church (U.S.A.) in the
area of the departing tongregation, and the presbytery can use the property to implement that
mission. If the departing congregation has a secured loan with PILP, guaranteed by the
presbytery, the presbytery would have the ability to retain the property or the presbytery could
use the property to raise finds to satisfy the presbytery's responsibility under the guaranty. As
noted above, a presbytery may discern and give some or all of this property to a departing
congregation, but this choice will not result in a release of the obligation to repay the secured
loan and/or in the release of the guaranty.

If a congregation has a secured loan with PILP and/or the GAMC and chooses to leave the
denomination or is dissolved by a presbytery, the terms of the loan provide that the loan is
accelerated and becomes immediately due and payable. The guarantee of the presbytery is not
satisfied until the loan is paid in full. Our connectional system and the fact that property owned
and used by congregations is held in trust for the Presbyterian Church (U.S.A.) allows the
denomination to assist local congregations by providing low interest mortgages through national
entities such as PEP and the Church Loan Program. The assurances and protections given under
the trust clause help enable these programs to make loans secured by mortgages of the
underlying property which are more financially beneficial for the congregations than traditional
loan sources.

In the current economy and in the aftermath of the banking crisis, it has become increasingly
difficult for small and mid-size congregations to obtain financing for capital projects from banks.

                                                 7
 It is often new, young, or struggling congregations that need the resources of the denomination
 the most and the PILP is able to meet these needs of these and other Presbyterian Church
 (U.S.A.) congregations. Without the current trust clause of the Book of Order, it is important to
 recognize that presbyteries would be unlikely to guarantee loans and without guarantees PILP's
 ability to assist congregations would be significantly impaired.


                                                                                           Updated February 2014


    0-4.0203
 2  PSC (2012, 221-03 Torn et. al. vs. ?by of San Francisco)
  3 This necessity for adoption of 0-4.0203 arose from court decisions that changed the permissible role of courts in
  determining disputes as to church property. Until a few years before the adoption of G-4.0203, courts determining
  property disputes sought to detennine from the doctrinal documents of a denomination whether the property of local
  congregations was held in trust for the larger church (this was referred to as the "implied trust" analysis). However,
  in 1979, the United States Supreme Court found that this type of inquiry into the doctrine of a denomination was an
  improper intrusion into the First Amendment right to freedom of religion. Accordingly, the courts were required to
  determine property disputes without seeking to interpret a denomination's doctrine (the so-called neutral principles
 of law analysis). For Presbyterians, this change in the legal framework the civil courts applied suggested specific
 reference in property matters in a denomination's constitutional documents was prudent. Section 0-4.0203 provides
 that explicit understanding of the long held Presbyterian understanding. As such, it was not a change in our
 Presbyterian polity, but rather an attempt to protect the denomination's polity against changes in the permissible
 framework of legal analysis applied by the civil courts.
   In John 17:20-21, Jesus prayerfully desires unity in the Church saying: 20 c'My prayer is not for them alone. I pray
 also for those who will believe in me through their message, 21 that all of them may be one, Father, just as you are in
 me and I am in you. May they also be in us so that the world may believe that you have sent me. Paul picks up on
 this theme in Galatians and Ephesians; Galatians 3:28 says "There is neither Jew nor Gentile, neither slave nor free,
 nor is there male and female, for you are all one in Christ Jesus." Ephesians 4:3, "Make every effort to keep the
 unity of the Spirit through the bond of peace." Along these same lines, F-1.03.91 reminds us that our "church is
 called to be a community of love, where sin is forgiven, reconciliation is accomplished, and the dividing walls of
 hostility are torn down."
 5 GA (2006), Report of the Task Force on Peace, Unity, and Purity, 06-01, Rec. 1, a-b.
 6 G-3.0101
 7 G-1.0101
   See F-1.02 "Jesus Christ is the Head of the Church;" see also F-1.0403
5 G-4.0201
 I° G-1.0101
 " 0-3.0101
12 0-3.0301; 0-3.0303(a)
13 0-3.0301(a)
14 G-3.0301(c)
15 0-4.0207
16 See 0-3.0301; G-3.0303(a)
IT GA (2181h, Item 4-20); see also PSC (Sundquist v. Heartland, Remedial Case 219-03 2008)
15 See G-1.0503 and G-3.02
19 Sundquist v. Heartland, Remedial Case 219-03
"See PCUS 1976, 92, Strong v. Synod of Wirt-South.
21 Sundquist v. Heartland, Remedial Case 219-03
22 Sundquist v. Heartland, Remedial Case 219-03
23 Sundquist V. Heantand, Remedial Case 219-03
24 GA (2008, 14, 15 Item 07-13). For more information on authoritative interpretations see G-3.0501c and 0-6.02
25 GA (2008, 14, 15 Item 07-13). Along these lines, The General Assembly Permanent Judicial Commission has
found that "[amn 'independent' or 'congregational' Presbyterian church is an anomaly which runs counter to the notion

                                                          8
  that we are a 'family' of churches and dismissal must therefore be made to another church within the family group ...
       The ... presbytery had no constitutional right to dismiss ...the churches to independent status. ... The policy of
 not allowing members and ministers to be cut loose with no lies indicates the historic Presbyterian policy of
 ecclesiastical connectionalism. This policy likewise forbids ... dismissal to independency" (PCUS 1973, pp. 119-
 121, Anderson v. Synod of Florida).
 26 See the Book of Order Appendix B, Article 13 (page B. 13). The "Articles of Agreement" are cited here for
 historical purposes and do not carry constitutional authority.
 27 GA (2008; 14, 15 Item 07-13).
 75 GA (2008, 14, 15 Item 07-13).
 "GA (2008, 14, 15 Item 07-13).
 30 Sundquist v. Heartland, Remedial Case 219-03' see also (PCUS 1976, 92, Strong v. Synod of Mid-South)
 31 G-3.0502(e)
 32 GA (2008, 49, 51, 284, Item 04-28) The 218th General Assembly (2008) of the Presbyterian Church (U.S.A.)
       1. Directs the Stated Clerk to send this resolution to the presbyteries, synods, and sessions, indicating the will
       of the assembly that presbyteries and synods develop and make available to lower governing bodies and local
       congregations a process that exercises the responsibility and power "to divide, dismiss, or dissolve churches in
       consultation with their members" (Book of Order, 0-11.0103i) with consistency, pastoral responsibility,
       accountability, gracious witness, openness, and transparency.
       2. Believing that trying to exercise this responsibility and power through litigation is deadly to the cause of
       Christ, impacting the local church, other parts of the Body of Christ and ecumenical relationships, and our
       witness to Christ in the world around us, [the General Assembly] urges [congregations considering leaving the
       denomination,] presbyteries[,] and synods to implement a process using the following principles:
            •        Consistency: The local authority delegated to presbyteries is guided and shaped by our shared
           faith, service, and witness to Jesus Christ.
            •        Pastoral Responsibility: The requirement in G-11.0103i to consult with the members of a church
           seeking dismissal highlights the presbytery's pastoral responsibility, which must not be submerged beneath
           other responsibilities.
            •        Accountability: For a governing body, accountability rightly dictates fiduciary and connectional
           concerns, raising general issues ofproperty (0-8.0000) and specific issues of schism within a congregation
           (0-8.0600). But, full accountability also requires preeminent concern with "caring for the flock."
            •        Gracious Witness: It is our belief that Scripture and the Holy Spirit require a gracious witness
           from us rather than a harsh legalism.
            •        Openness and Transparency: Early, open communication and transparency about principles and
           process of dismissal necessarily serve truth, order, and goodness, and work against seeking civil litigation
           as a solution.
33 PJC (2014, 221-03, Tom et al v. Pbv of San Francisco)
34 See F-1.0302; F-1.0303; F-1.0304.
05
   However, in considering each congregation on a case-by-case basis, it is important to recognize that one of the
entities of the General Assembly or a synod may have created with the congregation and the presbytery a direct
financial interest in the property or assets and thus must be consulted by the presbytery. For example, The
Presbyterian Church (U.S.A.) Investment and Loan Program (PILP) regularly extends loans to congregations which
are secured by the property and/or guarantee of payment from a presbytery. A presbytery that is considering the
dismissal or dissolution of a congregation with a secured or unsecured loan from PILP must, as a part of the
presbytery's fiduciary interest under the Trust clause, consult with the Presbytery Investment and Loan Program.
 5 GA (Minutes, 1991, Req. 91-24, Part I, p 396).
37
   GA (Minutes, 1991, Req. 91-24, Part I, p 396).
38
   GA (Minutes, 1991, Req. 91-24, Part I, p 396).
39
   PJC (2014, 221-03, Tom et al v. Pby of San Francisco)
90 G-3.0107 states, "each council shall keep a full and accurate record of its proceedings. Minutes and all other
official records of councils are the property in perpetuity of said councils or their legal successors. When a council
ceases to exist, its records shall become the property of the next higher council within whose bounds the lower
council was prior to its cessation. The clerk of each council shall make recommendation to that body for the
permanent safekeeping of the body's records with the Presbyterian Historical Society or in a temperature and
humidity controlled environment of a seminary of the Presbyterian Church (U.S.A.)."


                                                           9
41 The PHS microfilming program creates archival-quality film at a reduced cost for PC(USA) entities, and if
 requested, PHS will arrange for the production of a digital edition of the microfilm in PDF or JPEG format at cost.
 Presbyteries may opt to pay for microfilming (and digitization) or ask the departing congregations to cover the costs.
 After the records are microfilmed, stated clerks may decide to place the original records on deposit at PHS or return
them to the departing congregation as part of a gracious dismissal agreement.
42 For more information about these processes, please contact: Presbyterian Historical Society, 425 Lombard Street,
Philadelphia, PA 19147. Phone (215)-627-.1852. Email: refdeskahistory.pcusa.org or via the web at:
www.history.pcusa.org
43 G-3.0108(a)&(b); see also F-3.0206
44 G-3.0108(a)(b)&(c)
45 See G-3.0401(c); G-3.0301(a); G-3.0303(b); G-4.0203 &G-4.0207.
46 The funds for PILP loans are generated through the sale of Term Notes, which are debt securities to PC(USA)
members and congregations and the sale of Denominational Account receipts (DARs) accounts to mid councils and
PC(USA) agencies. The interest paid on these Term Notes and DARs and any redemptions are funded by the interest
and principal repayment of the loans to congregations. The PILP relies on the congregation's repayment of principal
and interest to be able to pay interest to investors and to repay principal to investors at maturity. The PILP
administers the Church Loan Program for the GAMC. The Church Loan Program is a mission program under the
responsibility of the GAMC and the principal corporation of the General Assembly, Presbyterian Church (U.S.A.),
A Corporation, where endowment funds are also used to make low-cost loans to congregations.


                                                                                         Updated February 2014




                                                        10
                          PERMANENT JUDICIAL COMMISSION
                               OF THE GENERAL ASSEMBLY
                           PRESBYTERIAN CHURCH               (U.S.A.)

Presbytery of New York City
                 Appellant (Respondent)

                  VS.
                                                             DECISION AND ORDER
Ruling Elder Mildred McGee, Teaching
Elder Flora Wilson Bridges, Ruling Elder                        Remedial Case 221-08
Douglas Howard, Teaching Elder Lonnie
Bryant, Ruling Elder Daniel Amiot Priso,
Teaching Elder Phillip Newell, Ruling Elder
Emmanuel Gouad Njayick, Teaching Elder
George Todd, Ruling Elder Estella Taylor,
and Ruling lder Norita Chisolm
                   Appellees
(Complainants)

                                       Arrival Statement


        This filing before the Permanent Judicial Commission of the General Assembly (GAPJC
or this Commission) is an appeal of a Decision of the Permanent Judicial Commission of the
Synod of the Northeast (SPJC) rendered on September 11, 2013. The Notice of Appeal was
received by the Stated Clerk of the General Assembly on September 23, 2013.

                                             Parties

        Appellant/Respondent is The Presbytery of New York City (RNYC).
Appellees/Complainants are Ruling Elder Mildred McGee, Teaching Elder Flora Wilson
Bridges, Ruling Elder Douglas Howard, Teaching Elder Lonnie Bryant, Ruling Elder Daniel
Amiot Priso, Teaching Elder Phillip Newell, Ruling Elder Emmanuel Gouad Njayick, Teaching
Elder George Todd, Ruling Elder Estella Taylor, and Ruling Elder Norita Chisolm.

                                   Jurisdictional Statement

        This Commission finds that it has jurisdiction, that Appellants have standing to file the
Appeal, that the Appeal was properly and timely filed, and that the Appeal states one or more of
the grounds for appeal under D-8.0105.
                                           Appearances

       Appellant/Respondent was represented by John Grieco and Reade Ryan. Appellees/
 Complainants were represented by Tee Gee Wilson and Lisa Borge.

                                             History

          On February 13, 2013, the Stated Clerk of the Synod of the Northeast received a
 Remedial Complaint from Ruling Elder Mildred McGee, et alia, alleging that the action of the
 PNYC in adopting and implementing its Gracious Dismissal Policy (GDP) was irregular in
 regard to constitutional requirements of The Presbyterian Church U.S.A. (PC(U.S.A.)).

         The development of the GDP by the PNYC began early in 2012, informed by Resolution
 04-28, GA Minutes (2008, Part II, pp. 284-285) of the 218th General Assembly (2008) (GA)
urging presbyteries to formulate a gracious and pastoral response to churches requesting
dismissal from the PC(U.S.A.). This GA resolution, although not an authoritative interpretation,
was used as the basis for the development of the GDP. Just after that Assembly, in October 2008,
the PNYC through its Committee on Mission and Finance, which also served as the Board of
Trustees (BoT), obtained a realtor's opinion of value of the properties held by all its
congregations. Almost four years later, in July 2012, the BoT created a draft GDP that was
distributed to the PNYC for its meeting on July 28, 2012. There was no discussion of the draft at
that meeting. A later draft was given a first reading and discussion at the December 6, 2012,
meeting of the PNYC. After two open hearings on December 13 and 20, 2012, the present GDP
was approved by the PNYC on January 29, 2013, by a vote of 56 in favor and 49 against.

        The SPJC summarized the GDP in the following way:

                 PNYC GDP allows sessions to request initiation of the dismissal
       process following a 2/3 vote. Upon receipt of the notice, the stated clerk then
       calls one or more meetings between the Special Resolution's Committee of the
       presbytery and the session (or• its representatives), as well as the HOT (or• its
       representatives) during the 120-day period following receipt of the notice. If
       the filing notice is not withdrawn at the end of the period, a congregational
       meeting is called (50% quorum) and dismissal is approved if confirmed by a
       3/4 congregational vote. Financial arrangements include payment of any
       arrears in per capita, five years of per capita payments on a declining scale,
       and compensation for church property of 10% of the assessed value that
       exceeds $1,000,000, with a cap on the compensation of $2,000,000.

In addition, the policy allows for a downward adjustment or waiver in the case of hardship.

        With the remedial complaint, Complainant also requested a Stay of Enforcement. The
Executive Committee (EC) of the SPJC answered the Preliminary Questions in the affirmative
and the Stay of Enforcement was subsequently granted by the SPJC.

        Respondent requested an extension of the deadline for filing its response and the SPJC
granted this extension. Respondent submitted a motion to the SPJC on April 29, 2013, to refer
the case to the GAPJC, to which Complainants responded on May 14, 2013. The SPJC denied
the motion on May 23, 2013. Respondent filed a second motion on July 2, 2013, asking the
                                                2
SPJC to reconsider its decision to deny the earlier motion to refer• the case to the GAPJC, to
which Complainants again responded on July 16, 2013. The SPJC EC denied this motion on
July 27, 2013.

        Complainant filed for relief on February 13, 2013, and this remedial case was decided by
the SPJC on September• 11, 2013. In its decision, the SPX sustained five of the seven
specifications of error by Complainant and ordered that the GDP of the PNYC shall be set aside
and shall have no force or effect.

                                      Specifications of Error

        Specification        No. 1: The SPJC erred in constitutional interpretation by holding
that the Presbytery GDP conferred a unilateral right on a congregation to departfrom the
Presbyterian Church (U.S.A.), in violation of G-4.0207 and Sundquist v. Heartland Presbytery,
GA PJC 219-03.

        This specification of error is not sustained.

         While it may be understandable for a presbytery to develop a policy dealing with
congregations considering dismissal with the intention of avoiding costly litigation, the GDP at
the center of this case breaches the bounds of the Constitution of the PC(U.S.A.). The PNYC
GDP exhibits substantial constitutional flaws in at least three ways concerning this specification
of error. First, the GDP establishes a dismissal process that, as the SPX notes, is "self-
executing," whereby fulfillment of a series of steps arid conditions automatically enacts dismissal
upon their completion. A final vote by the PNYC is purposefully denied in the GDP in order to
avoid divisive and argumentative response to a dismissal request, as admitted by the PNYC in
the record and during arguments. Even though the process contains provisions for• consultation
with the PNYC and congregational input, it is in fact a predetermined and formulaic mechanism
that replaces a final specific review and vote by the PNYC. The Constitution at G-3.0301a
reserves as a direct act of the presbytery the authority to dismiss a church, a polity provision
explicitly reasserted by G-4.0207.

      As the SPJC noted, the PNYC does not need an independent policy in order to
accomplish a just and effective dismissal:

       The Respondent has asserted that an order by this Commission to set aside this
       GDP would leave the presbytery in limbo and render it unable to reach any
       agreements on dismissal agreements, leaving only the option of costly
       litigation. This is a seriously overreaching assessment. We are sensitive to the
       difficult situation in which the PNYC finds itself and appreciate its sincere
       desire to deal with that as well as it can....[A dismissal agreement] can be
       achieved, either through Administrative Commissions appointed in each case
       that presents itself and is empowered to do so, or, indeed, by a Special
       Resolutions Committee, preparing the proposal for presbytery action.
       Considering that the presbytery mustered a majority vote, however slim, for the
       GDP under consideration in this case, and with the case-by-case requirement
       satisfied in these cases, it ought to be possible for the PNYC to reach
       agreement on approval for such dismissal-arrangements.

                                                 3
         The second constitutional error in the GDP is its provision that the vote by a congregation
 effectuates the dismissal process. This vote terminates the process and has the authority to effect
dismissal without any constitutional authority so to act. The final certification by the PNYC is
merely perfunctory. Further, such a congregational vote is not authorized within the permitted
functions of a congregation in G-1.0503 and is specifically prohibited in Sundquist et al vs.
Heartland Presbytery: "Withdrawal from the Presbyterian Church (U.S.A.) is not a matter that
can be considered at a congregational meeting" and the consultations of presbytery with
members of the congregation "are not meetings at which business of the congregation may be
conducted." Sundquist 219-03, 2008. [GA Minutes, (2010, Part II, pp. 362-367).] It should also
be noted that the General Assembly in 1991 declared: "Nowhere is written that the congregation
is permitted to make the decision that the presbytery commits itself in advance to confirm." GA
Minutes (1991, Req. 91-24, Part I, p.411). In spite of this stream of clear constitutional
interpretation, the GDP portrays a self-implementing dismissal rooted in a congregational
decision in violation of the exclusive right and responsibility of a presbytery to dismiss a
congregation.

        The third constitutional error of the GDP is that a predetermined, formulaic mechanism
runs counter to constitutional provisions for mutual dialogue and particular discernment. This
Commission has previously-rejected such approaches in matters related to ordination and
membership Larson 221-04, 2012. The presbytery's right and responsibility for specific review
and the necessity of individualized consideration on sensitive matters in the life of the church
remain a core concept of PC(U.S.A.) polity.

        Specification of Error No. 2: The SPJC erred in constitutional interpretation by holding
that the GDP does not give effect to the Trust Clause (G-4.0203) as required by Tom v.
Presbytery of San Francisco, GA PJC 221-03 and G-4.0204.

        This specification of error is not sustained.

         The Book of Order provides in G-4.0203 that "[s]ll property held by or for a
congregation, a presbytery, a synod, the General Assembly, or the Presbyterian Church (U.S.A.),
...is held in trust nevertheless for the use and benefit of the Presbyterian Church (U.S.A.)." The
Trust Clause was interpreted by this Commission in Tom, et al., v. Presbytery of San Francisco,
as it related to that presbytery's gracious dismissal policy, in the context of a number of factors
including both spiritual and pecuniary aspects of the fiduciary responsibility. In Tom, this
Commission said:

       When a congregation seeks dismissal under G-11.0103i (now G-3.0301a), it is the
       responsibility of the Presbytery to fulfill its fiduciary duty under the Trust Clause.
       This fiduciary duty requires that the Presbytery exercise due diligence regarding
       the value of the property of the congregation seeking dismissal. Due diligence, of
       necessity, includes not only an evaluation of the spiritual needs of -the
       congregation and its circumstances but also financial analysis of the value of the
       property at stake. Payment for per capita for missions obligations are not
       satisfactory substitutes for the separate evaluation of the value of the property
       held in trust. Tom, et al., v. The Presbytery of San Francisco, Remedial Case
       221-03, 2012.


                                                 4
          This Commission is again called upon in this case to clarify the parameters of the Trust
 Clause. The Trust Clause creates an express trust in favor of the PC(U.S.A.) as a whole and not
 for the presbytery, the congregation, or any other body. Therefore, the presbytery, acting in the
 role of trustee, must exercise due diligence such that its determination is both reasonable and
 evident in the record. While presbytery is entitled to deference in making the fiduciary decisions
 under the Trust Clause, such deference is limited by the fiduciary obligations owed to the whole
 church.

         Under the facts of this case, the PNYC argues that the requirement of due diligence under
 the Trust Clause has been met by adopting a formula for determining the value of the property at
 the time of enacting the GDP by the PNYC. However, the fiduciary nature of the Trust Clause
 requires an individual determination of the facts and circumstances related to dismissal of any -
 church rather than a set formula, which may not be appropriate to the particular circumstances of
 a congregation. As stated by the SPJC, there must be an "individual assessment and valuation of
 the church's unique situation, finances, history, spiritual needs and financial needs" when
 considering dismissal.

        In addition, the exercise of the.fiduciary duty must be carried out during the course of
discernment of a particular church's request for dismissal. A formulaic predetermination fails to
account for the individualized requirement demanded by proper application of the fiduciary duty
incumbent upon a presbytery. The SPJC correctly determined that the PNYC, acting as a
fiduciary, may not abdicate this role (0-4.0207 and G-3.0303b). The record shows that the
PNYC sought to avoid conflict and litigation. However, condom about conflict and litigation
cannot justify abandonment of constitutional mandates.

        Thus, the presbytery, in exercising its authority to perform'due diligence under the
fiduciary duties required by the Trust Clause, is required to make an appropriately timed,
individual, unique determination of the circumstances applicable to any church requesting
dismissal. In accountability to the PC(U.S.A.) as the beneficiary under the Trust Clause, such
determination must be reasonable and based on documented facts. The GDP enacted by the
PNYC fails to meet these requirements and, therefore, is unconstitutional.

         Specification of Error No. 3: The SPJC erred in constitutional interpretation by holding
that the GDP did not provide specific guidance regarding discernment of theological differences
as a basis for dismissal, in violation of F-I.0302a and F-1.0301.

        This specification of error is not sustained.

        The PNYC adopted the GDP "to provide for reconciliation and resolution within the
Presbytery of New York City" and to permit their congregations to be dismissed to join another
Reformed denomination for theological reasons. The policy did not seek reconciliation and
resolution as the initial step in the process (G-4.0207). The policy accepts notice from a
congregation of perceived theological differences as sufficient for dismissal without concern for
mutual discernment and dialogue (Sundquist). It is the nature and weight of theological
difference that is critical in a justification for• dismissal. The mere presence of theological •
differences does not preclude coexistence within the PC(U.S.A.). As stated in F-3.0105 "there
are truths and forms with respect to which men of good characters and principles may differ.
And in all these we think it the duty of private Christians and societies to exercise mutual
forbearance toward each other•." The GDP contains no procedures to encourage early discussion
                                                      5
with the PNYC about a congregation's perceived differences. As indicated in F-3.0204
"Presbyters are not simply to reflect the will of the people, but rather to seek together to find and
represent the will of Christ." Without dialogue there cannot be a mutual understanding of the
will of the people. Without joint discernment councils can misunderstand the will of Christ The
SPJC rightly concluded it was important that the PNYC "ensure that dismissal is the only viable
remedy for the relevant theological differences."

        Specification of Error No. 4:• The SPJC erred in constitutional interpretation by holding
that the GDP did not provide an opportunity for the minority of a church in schism to retain the
property of a congregation, in violation of G-4.0207.

         This specification of error is not sustained.

        The PNYC GDP ignores the constitutional requirement under 0-4.0207 to "determine if
one of the factions is entitled to the property because it is identified by the presbytery as the true
church within the Presbyterian Church (U.S.A.)." The GDP process is initiated when the PNYC
receives a written notice from the session. At that point, the PNYC automatically surrenders its
constitutional obligation to determine whether a loyal faction exists and is entitled to the
property. Under the GDP provisions, there is no attempt to identify the true church within the
PC(U.S.A.). A fully implemented GDP effectively guarantees the property for those seeking
dismissal.

        It is clear what a presbytery must do when confronted with a property issue. Under 0-
4.0207, a presbytery is obligated to serve the interests and guard the rights of the "true church
within the Presbyterian Church (U.S.A.)," regardless of who is in the majority of any session or
congregational vote. The presbytery shall determine if one of the factions is entitled to the
property because it is the "hue church within the Presbyterian Church (U.S.A.)," majority
notwithstanding. Any negotiation and decision about the disposition of the property must
consider this interest of the true church. The GDP failed to comply with 0-4.0207.

        Specification of Error No. 5: The SPJC erred in constitutional interpretation by holding
that the GDP allowed a dismissed congregation to retain its records, in violation of G-3.0107.

        This specification of error is not sustained.

        According to G-3.0107, when a congregation is dismissed to another denomination its
session ceases to exist as a council of the PC(U.S.A.). The successor to a former church council
is the presbytery and upon dismissal of the congregation the minutes and registers of the session
become the property and responsibility of the presbytery. The presbytery may make provision for
the departing congregation to retain copies of the records for historical purposes.

                                              Decision

     For the reasons set forth above, this Commission finds that The Permanent Judicial
Commission of the Synod of the Northeast did not err and affirms its decision.




                                                  6
                                                Order

         IT IS THEREFORE ORDERED that the Decision of the Synod of the Northeast
 Permanent Judicial Commission is hereby sustained in its entirety and that the Gracious
 Dismissal Policy of The Presbytery of New York City be set aside and shall have no force or
 effect.

         IT IS FURTHER ORDERED that the Stated Clerk of the Synod, of the Northeast report
 this Decision to the Synod of the Northeast at the first meeting after receipt, that the Synod of the
 Northeast enter the full Decision upon its minutes and an excerpt from those minutes showing
 entry of the Decision be sent to the Stated Clerk of the General Assembly.

         IT IS FURTHER ORDERED that the Stated Clerk of the Presbytery of New York City
report this Decision to the Presbytery of New York City at the first meeting after receipt, that the
Presbytery of New York City enter the full Decision upon its minutes and an excerpt from those
minutes showing entry of the Decision be sent to the. Stated Clerk of the General Assembly.

                                 Absences and Non-Appearances

        Commissioner Mary Charlotte McCall did not participate in the hearing or deliberations.

                                             Certificate

         We certify that the foregoing is a true and correct copy of the Decision of the Permanent
Judicial Commission of the General Assembly of the Presbyterian Church (U.S.A.) in Remedial
case 221-08, The Presbytery of New York City, Appellant (Respondent), v. Ruling Elder
Mildred McGee, Teaching Elder Flora Wilson Bridges, Ruling Elder Douglas Howard, Teaching
Elder Lonnie Bryant, Ruling Elder Daniel Amiot Priso, Teaching Elder Phillip Newell, Ruling
Elder Emmanuel Gouad Njayick, Teaching Elder George Todd, Ruling Elder Estella Taylor, and
Ruling Elder Norita Chisolm, Appellees (Complainants), made and announced at San Antonio,
TX this 4th day of May, 2014.

       Dated this 4th day of May, 2014.



                               Bradley C. Copeland, Moderator
                               Permanent Judicial Commission of the General Assembly




                                Jay Lewis, Clerk
                                Permanent Judicial Commission of the General Assembly

       I certify that I did transmit a certified copy of the foregoing to the following persons by
Federal Express Next Day Air, directing C. Laurie Griffith to deposit it in the mail at San
Antonio, TX this 5th day of May, 2014.

                                                 7
         John M. Griem, Jr., Committee of Counsel for Appellant (Respondent)
         Trim Moore, Counsel for Appellees (Complainants)
         Stated Clerk, Synod of the Northeast
         Stated Clerk, Presbytery of New York City
         General Assembly Permanent Judicial Commission


        I further certify that I did transmit a certified copy of the foregoing to the Stated Clerk of
the General Assembly of the Presbyterian Church (U.S.A.) by delivering it in person to C. Laurie
Griffith, on May 4, 2014.




                                Jay Lewis, Clerk
                                Permanent Judicial Commission of the General Assembly



        I certify that I received a certified copy of the foregoing, that it is a full and correct copy
of the decision of the Permanent Judicial Commission of the General Assembly of the .
Presbyterian Church (U.S.A.), sitting during an interval between meetings of the General
Assembly, in San Antonio, TX on May 4, 2014, in Remedial Case 221-08, The Presbytery of
New York City, Appellant (Respondent) v. Ruling Elder Mildred McGee, Teaching Elder Flora
Wilson Bridges, Ruling Elder Douglas Howard, Teaching Elder Lonnie Bryant, Ruling Elder
Daniel Amiot Priso, Teaching Elder Phillip Newell, Ruling Elder Emmanuel Gonad Njayick,
Teaching Elder George Todd, Ruling Elder Estella Taylor, and Ruling Elder Norita Chisolm,
Appellees (Complainants) and that it is the final judgment of the General Assembly of the
Presbyterian Church (U.S.A.) in the case.

       Dated at San Antonio, TX on May 4, 2014.




                               C. Laurie Griffith
                               Manager of Judicial Process and Social Witness
Exhibit D
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                                        07/18/2015 Page 11 .




                    Gracious Reconciliation and Dismissal Procedure
 2                                                 PROLOGUE
 3   The vision of the Presbytery of New Covenant is to Grow congregations that passionately engage their
 4   community to make disciples. Our mission is to -

 5                   •      Confess Jesus Christ as Lord
 6                   •      Connect one another in ministry
 7                   •      Challenge one another for mission.
 8   The Presbytery of New Covenant seeks to facilitate worship, mission, and other shared ministries by
 9   engaging all churches in our bounds to be united in carrying out our vision and mission. We believe The
10   Mission of God as expressed in the Great Ends of the Church is greater than the PC (U.S.A.).
11   Recognizing that polity changes have caused some congregations to reconsider their connection with the
12   PC (U.S.A.), the Presbytery has adopted a Procedure for Gracious Reconciliation and Dismissal,
13   Nonetheless, a fundamental understanding from our Presbyterian heritage is one of connection rather than
14   division. We believe that we discern the will of God more clearly in any particular time and place when we
15   are in communion with each other than when we are separated. However, the Presbytery acknowledges
16   that the particular forms of communion may shift over time, always reforming to better serve the mission of
17   our Lord, Christ Jesus.

18                            Presbytery of New Covenant
19                  Gracious Reconciliation and Dismissal Procedure
20   The Presbytery of New Covenant is committed to pursuing reconciliation with pastors, Sessions, and
21   congregations who are considering dismissal from the denomination. Whether that reconciliation takes the
22   form of dismissal, mutually accepted re-commitment to the Presbytery-congregational relationship, or
23   something in-between, it is the will of this Presbytery to create a gracious context and process in which the
24   will of God is sought for the life, ministry, and calling of the particular congregation. All congregations of
25   this Presbytery are invited to commit to this broad understanding of reconciliation with a graciousness
26   befitting those who claim Jesus as Lord.

27   The Presbytery and congregations will be continually guided by these three principles:

28      1. The Mission of God as expressed in the Great Ends of the Church extends beyond the mission of
29          the PC (U.S.A.). Therefore, we affirm that a congregation seeking dismissal to another Reformed
30          Body does not diminish the unity of the one Church of Jesus Christ (F-I.0302 and F-1.0304).
31      2. The exercise of "mutual forbearance" is of utmost importance in our process. Therefore, all will
32          treat each other with respect regardless of theological and ecclesiological differences.
33      3. We will pray and work for fairness to all parties in our decisions.
34   It is the Presbytery's belief that in adopting this Procedure congregations who faithfully follow it as a way
35   of discerning if God would have them affiliate with another Reformed denomination are not engaged in
     07/18/2015
                        Gracious Reconciliation and Dismissal Procedure-Approved
                                                                0 7/1 8/2 0 1 5 Page 12



36    schism and that therefore the Presbytery's understanding is that G-4.0207 (Property of a Church in Schism)
37    does not apply to congregations faithfully following this process.

38   If a Session chooses not to follow this Gracious Reconciliation and Dismissal Procedure, undertakes
39   actions attempting to revoke adherence to G-4.0203 of the Book of Order, or files suit in civil court against
40   the Presbytery of New Covenant or higher councils of the Presbyterian Church (U.S.A.), then the
41   "Alternative Process for a Church Seeking Dismissal from the Presbyterian Church (U.S.A.)" will apply.

42 In all matters relating to this subject, discerning answers to the following three questions will be deemed
43 paramount:

44       1. Is God leading this particular congregation to restore fellowship with the Presbyterian Church
45           (U.S.A.), or to seek dismissal from the Presbyterian Church (U.S.A.)?
46       2. If God is leading this congregation toward restoration of fellowship with the Presbyterian Church
47           (USA), how can that be accomplished in a way that honors Jesus Christ and strengthens both the
48           congregation and the Presbytery?
49       3. If God is leading this congregation to seek dismissal from the Presbyterian Church (U.S.A.), how
50           can that be accomplished in a way that honors Jesus Christ and strengthens both the congregation
51           and the Presbytery?
52   The Presbytery asks that any Session seeking or considering dismissal from the denomination to covenant
53   with the Presbytery to enter into this defined process of mutual discernment through the formation of a
54   Discernment Team from the Presbytery and the local congregation (see "Discernment Procedure" below).
55   As described below, this process shall take no less than six months and ordinarily will take no more than
56   two years from the date of the congregational vote to enter the Discernment Procedure, The Discernment
57   Team will report and make recommendations to both the church and the Presbytery.

58                                DISCERNMENT PROCEDURE
59   Because reconciliation is the desired outcome of any disagreement between the congregation and the
60   Presbytery, informal public conversations between the congregation and the Presbytery are expected prior
61   to entering the Discernment Procedure to facilitate mutual understanding and reconciliation. Such
62   meetings might take the form of town hall presentations, Sunday School classes, meetings of Presbytery
63   representatives with the Session and/or congregation, or other appropriate venues.

64   After such conversations, a Session wishing to initiate a formal process shall put the matter to a vote. If at a
65   duly noticed meeting with appropriate quorum, the Session votes by two-thirds majority to initiate the
66   discernment process, the Clerk of Session shall contact the Presbytery office and inform the Stated Clerk of
67   the Presbytery of this desire. The Session shall then vote on whether to arrange for an assembly of the
68   congregation moderated by the pastor or his/her designee for the purpose of advising the Session regarding
69   participation in the discernment process. Notice for this assembly must be given on two Sundays prior to
70   the assembly and at least 10% of the membership must be in attendance. The most recent edition of
71   Robert's Rules of Order will apply for the purpose of this assembly. An advisory vote shall be taken on the

     07/18/2015
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7 / 1 8/2 0 1 5 Page 13




 72   motion to enter into the Discernment Procedure. If approved, any subsequent advisory vote regarding
 73   dismissal from the PC (U.S.A.) to another Reformed Body shall require attendance of at least 30% of the
 74   membership. After receiving advice from the congregation, the Session may vote to enter the procedure. If
 75   approved by the Session, the Stated Clerk of the Presbytery, the Moderator of General Council, the
 76   Moderator of Session and the Clerk of Session will sign a Covenant Agreement (see page 12), and
 77   representatives for the Discernment Team may be selected.

 78   The Discernment Team shall consist of four representatives from the church and four representatives from
 79   the Presbytery. The Session of the congregation shall select the representatives from the church, two of
 80   whom shall be from the Session, and two at large active members of the congregation. The General Council
 81   shall select two Ruling Elders and two Teaching Elders from the Presbytery. The Stated Clerk of the
 82   Presbytery shall select a facilitator in consultation with the Discernment Team members. The facilitator
 83   shall not be one of the eight members of the Discernment Team and shall have voice but not vote during
 84   the discernment process. The Discernment Team shall covenant to meet together a minimum of five times.

 85   In order to fulfill the constitutional responsibility of the Presbytery under the Book of Order, the Presbytery
 86   of New Covenant understands that church property is held in trust for the PC(U.S.A.) G-4.0203, and
 87   recognizes that the use of the property is for the benefit of PC(U.S.A.). Accordingly, the General Presbyter
 88   will arrange for a financial evaluation to provide an "individual assessment and valuation of the church's
 89   unique situation, finances, history, spiritual needs and financial needs." (Reference Tom, et al., v. The
 90   Presbytery of San Francisco, Remedial Case 221-03, 2012). Consideration shall include all current
 91   financial information, value of the property and future viability of the ministry. The General Presbyter shall
 92   appoint representatives recommended by Administrative Division Steering Committee and approved by
 93   General Council to form a Financial Analysis Consultation Team (FACT) to carry out a financial analysis.
 94   This process will include discussion with the Session and must conclude before the Discernment Team
 95   reports to the Session in order that the results may be included in the report of the Discernment Team.

 96   The Session shall provide as soon as possible the following items to the General Presbyter:

 97      •  The Operating Budget as of the date of the assembly of the congregation on which the congregation
 98          voted to enter the Procedure and previous two year's operating budgets.
 99      • The appraised value of the property, including land.
100      • The insured value of the property, including all assets.
101      • Existing liens on the property.
102      • Outstanding loans of the congregation.
103      • Current financial statements — audited income statements and balance sheet of the congregation,
104          including all assets of any subsidiary or controlled entity.
105      • Insofar as practical, a history of property acquisition and values.
106      • The membership email and mail address list.

107   The Discernment Process


      07/18/2015
                        Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7/1 8 1 2 015 Page 14



108   After meeting at least twice, the Discernment Team will create or approve a process of prayer and
109   discernment to listen and speak to the concerns, sensitivities and questions of congregation members.
110   Throughout all the steps of this procedure, the Discernment Team is responsible for assuring equal
111   opportunity for all viewpoints to be brought before the congregation and for all congregation members to
112   have opportunity to voice their opinions and concerns. The Discernment Team will seek to assure that
113   resource materials provided to the congregation fairly and accurately represent all viewpoints.

114          First Meeting

115          The first meeting of the Discernment Team shall be convened by the Stated Clerk of the Presbytery
116          (or the Clerk's designated representative) to review this Procedure. The Discernment Team will
117          engage in extended time of prayer and introductions and share their faith stories, their understanding
118          of the spiritual and theological issues at stake between the congregation and the Presbyterian
119          Church (U.S.A.), and pray for God's guidance for reconciliation. Following the first meeting, the
120          Discernment Team will meet at least four more times. The expected content of the meetings is
121          outlined below.

122          Second Meeting

123          The facilitator of the Discernment Team will guide a prayerful dialogue on foundational theological
124          issues. The purpose of this discussion is to identify the extent of common theological and
125          ecclesiastical ground between the congregation and the denomination as a basis for reconciliation.
126          This meeting will be primarily for dialogue.

127          Third Meeting

128          The Discernment Team, in consultation with the Session, will create or approve a process of prayer
129          and discernment to listen and speak to the concerns, sensitivities and questions of congregation
130          members.

131          Fourth Meeting

132          The Discernment Team will meet to review the progress of the process of prayer and discernment
133          being implemented by the Session. The Discernment Team will address the concerns, sensitivities
134          and questions of congregation members.

135          Additional Meetings

136          The content of additional meetings will be determined mutually by members of the Discernment
137          Team.

138          Report of the Discernment Team

139          Upon completion of the prayer and discernment process, the Discernment Team will prepare a
140          report with recommendations to be presented to the Session and subsequently to the congregation in
141          one or more "town hall" meetings.
      07/18/2015
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7/1 8/2 0 IS Page 15




142    If the Session determines the congregation is still called by God to remain in covenant relationship with the
143    Presbyterian Church (U.S.A.), both parties will work together to heal any broken relationships (see
144    "Guidelines for Restoration of Fellowship and Recommitment to Presbytery-Congregational Relationship"
145    below).

146    If the Session concludes that the congregation may be called by God to be dismissed from the PCUSA to
147    another Reformed body, the Session shall follow the "Procedure for Seeking Dismissal."

148       GUIDELINES FOR RESTORATION OF FELLOWSHIP AND
149       RECOMMITMENT TO PRESBYTERY-CONGREGATIONAL
150                       RELATIONSHIP
151 The result of a congregational advisory vote on the question of dismissal shall be reported to both the
152 congregation and to the Presbytery. Following that vote, unless the session votes to seek dismissal, it shall
153 complete this Procedure by entering into a season of reconciliation and prayer in concert with the
154 Presbytery. The Presbytery will not agree to reinitiate the Gracious Reconciliation and Dismissal
155 Procedure with the session for a period of at least three years following the advisory vote. A Reconciliation
156 Team will be named, ordinarily including the members of the Discernment Team. This team shall create
157 and conduct a process for continuation/transformation of fellowship and reaffirmation of the Presbytery-
158 congregational relationship. In addition, it is appropriate for the Reconciliation Team to consult with the
159 Session regarding reconciliation within the congregation. Among the tasks of the Reconciliation Team are:

160       1. Consulting with the Session as it prepares and adopts a covenant of reaffirmation articulating the
161           relationship between the congregation, Presbytery and the PC (U.S.A.).
162       2. Consulting with the Session in fostering reconciliation and healing between congregational leaders
163           and members, between congregational factions that may have surfaced or been created, and between
164           the whole congregation and the Presbytery.
165       3. Conducting a public service of worship and reaffirmation to shared fellowship and ministry, with
166           substantive participation from the Presbytery and the congregation.
167       4. Sharing of story and testimony from members of the Reconciliation Team and congregation at the
168           congregational and Presbytery level.
169       5. Blessing and commissioning of any congregants who leave the local congregation (to the extent
170           possible), in the hope of maintaining the unity of the Spirit in the bonds of peace. (Ephesians 4:3)

171                     PROCEDURE FOR SEEKING DISMISSAL
172   Upon completion of the discernment process, the Session may vote on whether to arrange for an assembly
173   of the congregation for the purpose of advising the Session regarding dismissal from the PC(U.S.A.) to
174   another Reformed body. This assembly shall be moderated by the pastor or his/her designee. At least 30%
175   of the membership must be in attendance. The most recent edition of Robert's Rules of Order will apply
176   for the purpose of this assembly. An advisory vote shall be taken on the motion to request dismissal from
177   the PC(U.S.A.) to a particular Reformed Body.
      07/18/2015
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7/1 8/2 0 1 5 Page 16




178   The Discernment Team will work with the Session to ensure the proper and fair implementation of the
179   procedure outlined below:
180      1. The Session shall set a date for the advisory vote of the congregation. Advance notice of the date for
181          the advisory vote shall be by written letter to each member on the active roll of the congregation
182          who is eligible to vote, as well as by three Sunday worship announcements. The letter shall be
183          mailed at least thirty (30) days in advance of the date of the advisory vote and shall include:
184                a a proposed motion from the Session requesting dismissal by the Presbytery to a particular
185                    Reformed body.
186                b. a written statement from the Discernment Team majority and minority (if applicable).
187                c. a written statement from the Financial Analysis Consultation Team (see item #7 below).
188           Public announcements of the advisory vote shall be made at all worship services between the date
189           of the first notice and the actual date of the vote. Representatives of the Presbytery (which may
190           include members of the Discernment Team, General Council, Stated Clerk of the Presbytery,
191           General Presbyter, and Associate General Presbyters) shall also be invited to the meeting, with the
192           right to address the body gathered.
193      2. Meetings After a Call for a Congregation Advisory Vote: The Discernment Team shall meet with
194          the Session to ensure proper, fair and balanced communications during the period between the call
195          for a congregational vote and the vote. Whenever possible, members of the Discernment Team
196          should attend any town hall meetings or other congregational gatherings that take place during the
197          period leading up to the congregational vote. The Discernment Team shall report to the Presbytery
198          regarding the fairness of communications during this period.
199      3. Members eligible to cast an advisory vote shall be those listed on the roll of Active members of the
200          church (G-1.0402) as of the date of the letter setting the date of the advisory vote. Members must be
201          present to vote. The quorum for the advisory vote shall be the designated quorum stated in the
202          congregational bylaws or that which was adopted at the assembly of the congregation specified
203          above (lines 79-80), whichever is higher.
204      4.   All members present, as well as the representatives of Presbytery, shall have the right to speak.
205      5. When the discussion is concluded, the advisory vote shall be taken by written ballot. In order for
206          the proposal to pass, at least two-thirds of ballots cast must approve the proposed motion from
207          Session.
208      6. After the advisory vote is taken, the Session may submit a request for dismissal to the Presbytery,
209          which must include the results of the advisory vote of the congregation.

210      7. Prior to a desired dismissal, the Session shall propose a legally binding contract on behalf of the
211          congregation regarding financial settlement. This contract shall be negotiated with Session
212          representatives by a Negotiation Team appointed by the General Council and in consultation with
213          the Financial Analysis Consultation Team. The Negotiation Team will recommend a contract to the
214          Session which takes into consideration the report of the FACT, and which establishes a fair
215          financial settlement of the congregation's responsibilities under the provisions of G-4.0203. This
216          contract shall include payments reflected in this provision as well as those specified in item 8
217          below. The agreed upon settlement may be payable as a lump sum or paid in quarterly payments
      07/18/2015
                           Gracious Reconciliation and Dismissal Procedure-Approved
                                                                    0 7/1 5/2 0 1 5 Page 17



218            over five (5) years. The first (or lump sum) payment shall be due upon the signing of all legal
219            documents, which shall occur as soon as practical if the Presbytery votes to approve dismissal.
220        8. The method, interest, timing, and securing of all the above financial settlements shall be negotiated.
221       9. The contract shall include at least the congregation's contribution to the Presbytery the greater of:
222           the per member share of the current Presbytery budget' or the average of the congregation's past
223           three years' Presbytery contributions. These contributions shall be calculated on a declining scale
224           over a five year period according to the following schedule:
225                    Year one — 100%
226                    Year two — 80%
227                    Year three — 60%
228                    Year four — 40%
229                    Year five — 20%
230                    Year six and beyond — 0%
231       10. The Presbytery, at its next stated meeting, shall vote on the proposed dismissal of the congregation,
232           predicated on the contract noted above. Such dismissal, if approved, shall be pending execution of
233           the contract.
234       11. A congregation that is approved for dismissal may take its name with it.
235       12, If any members express a desire to start a PC (U.S.A.) congregation, the Presbytery's committee
236           responsible for evangelism and church growth shall determine if the leadership, mission, and
237           resources exist to organize a new worshiping community. It shall be the responsibility of the
238           Presbytery of New Covenant to support, encourage and provide resources for the establishment of a
239           new church by a loyal minority.
240       13, A congregation being dismissed will be required to transfer the memberships of all those on the roll
241           who request transfer to another congregation. The Session minutes and church register become the
242           property of the Presbytery of New Covenant and will be delivered prior to all legal documents being
243           signed.
244       14, When the Presbytery has approved the request for dismissal, all legal documents have been signed
245           and payment(s) made, the Stated Clerk of the Presbytery of New Covenant shall issue a letter of
246           dismissal to the Reformed Body which is prepared to receive the congregation.
247       15. In the event that any congregation's request for dismissal is approved under the terms of this
248           Procedure, the Presbytery shall hold, in conjunction with the congregation, a final worship service
249           of commissioning, to celebrate our common life in Jesus Christ and to pray for the effectiveness and
250           well-being of both the congregation and the Presbytery. Those departing the Presbyterian Church
251           (U.S.A.) will be commissioned by the Presbytery to further their work for the kingdom as they go
252           forward in ministry. The service will be jointly planned by representatives of the Presbytery of
253           New Covenant appointed by the Moderator and the Session, and all congregations of the Presbytery
254           of New Covenant shall be invited.


       For example, in 2015 the per member share of the Presbytery budget is $40.77.

      07/18/2015
                        Gracious Reconciliation and Dismissal Procedure-Approved
                                                                07/18/20 1 5 Page 18




255       16. A congregation being dismissed shall be required to remove the Presbytery of New Covenant from
256           any outstanding loan guarantees and to pay off any loans outstanding to any entity of the
257           Presbyterian Church (U.S.A.).
258       17. A congregation being dismissed will be required to work with the Presbyterian Board of Pensions to
259           determine the effective date of the dismissal.
260       18. There are some practical considerations to be addressed, should a congregation be approved for
261           dismissal. These are listed for information, and are not all-inclusive or binding for the purposes of
262           this Procedure:
263          a) The status of Teaching Elders, Commissioned Ruling Elders and members in the ordination
264              process
265          b) The status of any insurance policies held by the congregation .
266          c) The corporate status of the congregation shall be revised to reflect its dismissal.
267          d) The Presbytery agrees to execute all documents necessary to effectuate the transfer of all assets
268              or property pursuant to this procedure.
269          e) Upon dismissal to another Reformed body, the congregation so dismissed shall be considered
270              dissolved as a congregation of the Presbyterian Church (U.S.A.).

271                         Approval and Amendment of this Procedure
272   This Procedure shall be effective after a preliminary reading/discussion of the Procedure at a Presbytery
273   meeting and ratification by a majority of those voting at a subsequent Presbytery meeting. Amendments to
274   the Procedure are in order at the Presbytery meeting where the vote takes place.
275   Subsequent to the adoption of this Procedure, it may only be amended or removed by the same procedure
276   stated above: after a preliminary reading/discussion of the Procedure at a Presbytery meeting and
277   ratification by a majority of those voting at a subsequent Presbytery meeting.
278   The Procedure in effect on the date of the covenant agreement between the Session and the Presbytery shall
279   remain in effect throughout the process for that particular congregation even if the Procedure is amended or
280   removed by the Presbytery during the process.
281




      07/18/2015
                        Gracious Reconciliation and Dismissal Procedure-Approved
                                                                0 7 /I 8/2 0 I 5 Page 19



282             THE PRESBYTERY OF NEW COVENANT
283                  ALTERNATIVE PROCEDURE
284      FOR A CHURCH CONSIDERING OR SEEKING DISMISSAL
285           FROM THE PRESBYTERIAN CHURCH (U.S.A.)
286   The Presbytery of New Covenant has established a Gracious Reconciliation and Dismissal Procedure for
287   member churches considering dismissal from the denomination and strongly encourages pastors, Sessions
288   and congregations to engage in the process outlined in that Procedure.
289 Recognizing that there may be churches that either choose to seek dismissal from the PC (U.S.A.) without
290 covenanting to abide by the Gracious Reconciliation and Dismissal Procedure or that may choose to
291 abandon that process before completing it while continuing to seek dismissal from the denomination, the
292 Presbytery establishes this Alternative Procedure for Churches Seeking Dismissal from the PC (U.S.A.),

293   The intent of this Alternative Procedure is to provide guidelines for a gracious, decent, and orderly
294   interaction between the Presbytery and churches seeking dismissal outside of the process defined in the
295   Gracious Reconciliation and Dismissal Procedure,
296                                           ALTERNATIVE PROCESS
297   When the Presbytery is notified that a church has taken steps to request dismissal from the PC (U.S.A.)
298   without complying with the Gracious Reconciliation and Dismissal Procedure or that a church that was
299   proceeding under the Gracious Reconciliation and Dismissal Procedure fails to complete it but is requesting
300   dismissal, then the Presbytery will respond by following these guidelines.
301                                    A. ADMINISTRATIVE COMMISSION
302   1. Pursuant to G-3.0109b(5), the Moderator of Presbytery shall nominate and the Presbytery shall elect, an
303      Administrative Commission ("AC"). The primary task of the AC is to "attempt to inquire into and settle
304      the difficulties" of the church in question. The authority of the AC will be specifically defined for the
305      situation. Powers of the AC may include authorization for the AC to assume jurisdiction in whole or in
306      part over the affairs of the church with the power to act in place of the Session.
307   2. The Stated Clerk of the Presbytery will conduct a training session for members of the AC to apprise
308      them of the powers that are delegated to the AC, and the facts and circumstances that prompted the
309      formation of the AC.
310   3. Powers granted to the AC by the Presbytery may include the authority for the AC:
311         a. to determine whether a schism exists within the congregation (see Book of Order 0-4.0207).
312          b. If schism exists, to determine if one of the factions of the church represents the true church
313       within the PC (U.S.A.) (see Book of Order G-4.0207).
314          c. to make recommendations to the Presbytery to dissolve pastoral relationships or to place
315       pastors on administrative leave. When requisite authority is given by the Presbytery, the AC may
316       dissolve pastoral relationships (see Book of Order, G-3.0109b).


      07/18/2015
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7/1 8/2 0 1 5 Page110



317          d.   to request records of the Session (see Book of Order, G-3.0108b), "If a higher governing body
318       learns at any time of any irregularity or delinquency by a lower governing body, it may require the
319       governing body to produce any records and take appropriate action."

320          e. to examine and copy whatever records of the church that may be relevant (e.g., how money is
321       held, title to property, title policies, surveys, insurance documents, financial statements and records,
322       budgets, tax returns, bank and account statements, mortgages or other loan documents, corporate
323       articles, bylaws, and charters—especially changes in any of these).

324         1.   to assume original jurisdiction (in whole or in part) in any case in which it determines that the
325       Session is unable or unwilling to manage wisely the affairs of its church (see Book of Order G-3.02
326       and G-3.0201).

327          g.    to freeze the assets of the church and approve expenditures.

328         h.   to secure the building, grounds and other Property of the church for the use and benefit of the
329       PC (U.S.A.).

330         1.    to determine if and when an assembly of the congregation is appropriate for the purpose of
331       voting to seek dismissal from the PC (U.S.A.).

332         j.   to call that assembly of the congregation, and provide the Moderator and Clerk for that
333       assembly and to report results of the congregational vote to the Presbytery;

334         k.   to authorize oversight of the church, its ministry and its property by a group within the
335       congregation that has been identified as "the true church within the PC (U.S.A.)" (G-4.0207).

336          1.   to propose to the Presbytery any recommendation for the disposition of the property held by or
337       for the church, and the assumption of the liabilities of the church, if there is no group within the
338       congregation that has been identified as the true church within the PC (U.S.A.), or if such group cannot
339       or does not assume responsibility for the church, or its property or liabilities.

340          m. to consider the conformity with the PC (U.S.A.) (in matters of doctrines and order) of the
341       proposed receiving body or denomination to which a congregation has, or may, request dismissal, and
342       to propose to the Presbytery any recommendation regarding same for the Presbytery's consideration
343       and action.

344         n.   to fulfill any other responsibilities as assigned by the Presbytery, or as may be necessary or
345       appropriate in connection therewith or in connection with those set forth above,

346                                  B. ASSEMBLY OF THE CONGREGATION

347   1. The AC shall keep the Presbytery informed of significant actions taken and shall make recommendations
348      directly to the Presbytery for all actions that require the Presbytery's approval.

349   2. One of the powers of the AC is to determine when or if an assembly of the congregation is appropriate
350      for the purpose of advising the Presbytery whether the congregation wishes to seek dismissal from the
351      PC (U.S.A.) to another Reformed denomination. Prior to any such advisory vote, the leadership of the
352      church shall furnish to the AC written verification that they will receive the church upon dismissal from
353      the PC (U.S.A.). The Presbytery or AC may request any other written information about that

      07/18/2015
                        Gracious Reconciliation and Dismissal Procedure-Approved
                                                                0 7/1 8/2 0 15 Page Iii



354      denomination, such as doctrine, governance and permanence. The call for an assembly of the
355      congregation shall be in accordance with the notice and quorum requirements of that congregation.

356   3. A request for dismissal shall be by two-thirds advisory vote of the active membership of the
357      congregation as recorded in the Annual Statistical Report for the immediately preceding year. By such
358      vote the congregation must adopt a resolution requesting that the Presbytery dismiss the church to a
359      specified Reformed denomination that is in correspondence with the General Assembly of the PC
360      (U.S.A.) and is a member of ecumenical bodies in which the PC (U.S.A.) is also a member. The
361      resolution shall specify whether dismissal is sought with all or part the church's property or without the
362      church's property. If dismissal is sought with part of the property then the resolution shall specify the
363      property to be retained.

364                                   C. DISPOSITION OF CHURCH PROPERTY

365   I. Disposition of the property of the church shall be resolved in accordance with the provisions of G-
366      4.0207 (Property of Congregation in Schism) and G-4.0208 (Exceptions) of the Book of Order,

367   2. A minority of the church congregation may choose to elect new church leadership and assume
368      responsibility of the property subject to the jurisdiction of the AC or sell the property to the majority
369      with the approval of the Presbytery (if required).

370      If the minority does not or cannot assume responsibility for the property within a reasonable period of
371      time (as determined by the AC), then the AC may recommend that the Presbytery dismiss or dissolve the
372      congregation, or dispose of the property, or take other appropriate action.

373   3. The AC may consider the following options for the disposition of the church property if there is no
374      faction of the congregation that can or does assume responsibility for the church property as a continuing
375      congregation of the PC (U.S.A.):

376          a. Sell, transfer, lease or otherwise dispose of the property to a third party.

377          b. Retain the property for a new church development, or hold, use and apply the property for
378             another mission of the Presbytery.

379          c. Sell, lease or transfer the property to the membership of the dismissed congregation upon terms
380             acceptable to the Presbytery on condition that the church is dismissed to another Reformed
381             denomination.
382




      07/18/2015
                         Gracious Reconciliation and Dismissal Procedure-Approved
                                                                 0 7/1 8/2 0 1 5 Page 112




383                                        Covenant Agreement
384   In order to: promote the ongoing faithfulness of our members in the work of the Mission of God through
385   Jesus Christ exercise "mutual forbearance"; treat others with respect regardless of theological and
386   ecclesiological differences; and work for fairness to all parties in our decisions, therefore, the General
387   Council of the Presbytery of New Covenant and the congregation of the

388                                                                                                    Church of

389                                                    ,Texas,   covenant to follow the Gracious Reconciliation
390   and Dismissal Procedure and abide by all its terms.

391
392 Date

393
394   Pastor/Moderator of Session                  Moderator, General Council, Presbytery of New Covenant

395
396   Clerk of Session                                      Stated Clerk, Presbytery of New Covenant




      07/18/2015
Exhibit E
                                 CAUSE NO.2015-CI-07858

FIRST PRESBYTERIAN CHIJRCK OF                             IN THE DISTRICT COURT
SAN ANTONIO

       Plaintiff,                               §
v.

IVIISSIONPRESBYTERY,                                       BEXAR COUNTY, TEXAS

       Defendants

V%                                                                                     rn   (..) 0EIZr
                                                                                       -V         ;-1 En
                                                                                                       n3c,
ED RONDURANT, PAULA                                                                                  -4 20
BONDURANT, BOB WISE, ANNA WISE,
                                                                                              I' •
miRIAM 0 GLESBEE ELLISON, AND                                                                 f.r1
DON DRUMMOND

       Intervenors,                                        73" JUDICIAL DISTRICT


            DEFENDANT'S VERIFIED ORIGINAL COUNTERCLAIM,
     INTERVENORS' VERIFIED- ORIGINAL PETITION IN INTERVENTION, AND
            DEFENDANT'S-AND INTERVENORS" APPLICATION FOR.
                TEMPORARY AND PERMANENT INJUNCTION

TO THE 110NORABLE IODGE. OF SAID COM.:

       Counter-Plaintiff Mission Presbytery. ("Icilission') files its Verified Origin[

Counterclaim, and Intervenors Ed 33onduran‘ Paula. Bondurant, Bob Wise, Anna Wise, Miriam

Oglesbee Ellison, and Doh Drummond ("Intervenor?) Ede this Verified Original Petition in

Intervention under Texas Rules of Civil Probedure 60 and 61 and state as follows:

                                              L
                                           PARTIES

       1,      Counter-Plaintiff Mission is a. non-profit corporation organfred under the laws of

the State of Texas.
       2.      Counter-Defendant, First Presbyterian Church of San Antonio ("FPC") is a non-

profit corporation organized under the laws of the state of Texas and located in San Antonio,

Texas. FPC has previously appeared in this lawsuit.

       3.      Intervenors Ed Bondurant, Paula Bondurant, Bob Wise, Anna Wise, Miriam

Oglesbee Ellison, and Don Drummond are residents of San Antonio, Texas, and members of

and/or contributors to FPC.

                                            II.
                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction of this action because the amount in

controversy exceeds the minimal jurisdiction limits of this Court, and the subject matter is

authorized by Chapter 37 of the Texas Civil Practice & Remedies Code.

       5.      Venue is proper in Bexar County under Section 15.002 of the Civil Practice and

Remedies Code because the FPC's principal place of business is located in Bexar County and all

or a substantial part of the occurrence giving rise to this litigation occurred in Bexar County.

                                          III.
                                   STATEMENT OF FACTS

       6.      Counter-Defendant FPC initiated this lawsuit against Mission on May 12, 2015 by

filing Plaintiff's Verified Original Petition for Declaratory Judgment and Application for

Temporary Restraining Order and Temporary and Permanent Injunction (hereinafter "FPC's

Original Petition").

        7.     Counter-Defendant FPC is a local congregation of the Presbyterian Church

(U.S.A.) ("PC(USA)"). Exh. B (W. Poe Affidavit) ¶ 2. FPC formally joined PC(USA), the

national denomination, in 1983. FPC's Original Petition1 10. However, for the 100 years prior




                                                  2
to 1983, FPC was a member of Presbyterian Church in the United States ("PCUS"), a legal

predecessor to the national denomination. Id. II 8-9.

       8.      All members of the national denomination agree to be subject to PC(USA) rules

and regulations. Exh. B ¶ 2. PC(USA)'s rules and regulations are based on the PC(USA)

Constitution, which is divided into two parts: (1) the Book of Confessions and (2) the Book of

Order. Id. For any given church to be subject to the PC(USA) Constitution, the individual

church must be a member of the national denomination. Id. That is, all member churches of

PC(USA) are subject to the Constitution, and no non-member churches are subject to the

Constitution. Id.

       9.      FPC holds title to approximately eighteen parcels of real property, identified in

Exhibit 1 to FPC's Original Petition (collectively referred to hereinafter as "FPC's Real Estate").

FPC's Original Petition ¶ 80. Further, FPC also owns personal property associated with the

management and operation of the church, including but not limited to furniture, electronic

equipment, vehicles, maintenance supplies, fixtures, telephone equipment, and appliances

(collectively hereinafter referred to as "FPC's Other Property"). By its Original Petition, FPC

has indicated a clear intent to leave PC(USA) imminently without sufficient regard to

PC(USA)'s interest in FPC's Real Estate and Other Property. Exh. B ¶ 6; also see, e.g., FPC's

Original Petitiont136 (claiming FPC holds its property unencumbered by any trust for the use

and benefit of PC(USA)), 81 (seeking to quiet title to FPC's Real Estate), 85 (request for

permanent injunction from PC(USA) interfering with FPC property).

       10.     Mission is a district administrative unit of PC(USA). Exh. B ¶ 2. Mission is

responsible for ensuring that local congregations adhere to the PC(USA) Constitution. FPC

Original Petition ¶ 11. Mission is also charged with representing the interests of its member



                                                3
congregations and individual church members, which includes the members of FPC as a

PC(USA) church. Exh. B ¶ 3.

       11.     Intervenors are all members and/or regular attendees of FPC who have

contributed financially to the church over the past several years. See Exh. C (E. Bondurant

Affidavit); Exh. D (P. Bondurant Affidavit); Exit E (B. Wise Affidavit); Exh. F (A. Wise

Affidavit); Exh. G (Ai Ellison Affidavit); Exh. H (D. Drummond Affidavit).

       12.     FPC's Articles of Incorporation dated November 18, 1988 state that FPC is a non-

profit corporation and include the following language under the section entitled "PURPOSES":

              The purposes for which the corporation is formed is in the support of
              public worship and the worship of the Almighty God; instruction and
              education according to the Holy Bible, the Book of Confessions and the
              Book of Order of the Presbyterian Church (USA), or any successor;
              service to others; and such other religious, benevolent, charitable, and
              educational activities as may be appropriate. Incidental thereto, such
              corporation shall have authority to do any and all things necessary or
              proper to the operation of a church, as may be permitted by the
              Constitution of the Presbyterian Church (USA), or any successors, and
              permitted under the laws of the United States and the State of Texas.

Exh. A (FPC Articles of Incorporation) at 1 (emphasis added). Under the section entitled

"CONDUCT OF BUSINESS," FPC's articles of incorporation state:

              All business of the corporation shall be conducted and transacted
              commensurate with the laws of the United States and the State of Texas
              and according to the rules and regulations of the Presbyterian Church
              (U.S.A), or its successor, as prescribed by the General Assembly, by the
              Synod, and by the Presbytery to which the corporation belongs, according
              to the principles and doctrines of such demonination (sic] as enunciated
              in its Book of Confessions and Book of Order.

Id. at 4 (emphasis added).

       13.    In early 2015, FPC amended their articles of incorporation to remove a substantial

portion of the language above. FPC's Original Petition ¶¶ 30-31. However, at all times

between 1988 and the amendment, FPC's corporate purpose was expressly stated to be that as


                                              4
listed in the above paragraph. Exh. A at 1. Further, at all prior times, as admitted in FPC's

Petition, FPC was a member church of either PC(USA) or denominations that were legal

predecessors of PC(USA) (i.e. PCUS that reunited and merged into PC(USA) in 1983), and held

itself out to the public as such. FPC's Original Petition In 8-9.

       14.     While FPC has been a member congregation of PC(USA), PC(USA) and Mission

have provided substantial financial benefits to FPC. These financial benefits include, but are not

limited to:

               (a)    FPC using PC(USA)'s name, affiliation, and registered mark to
                      recruit members, donors and stag including, for example: FPC's
                      newsletters and website have regularly used the PC(USA) seal, and
                      all of FPC's pastors since 1983 have been hired through Mission
                      via the Presbyterian system overseen by Mission's Committee on
                      Ministry, including the time, effort, and periodic reimbursement of
                      various members of that committee; and

               (b)    FPC and its pastors participating in the Board of Pensions (the
                      retirement and medical plan of the PC(USA), overseen and
                      administered by PC(USA) personnel who are paid by the
                      PC(USA)) and using those benefits to attract employees.

Exh. B I 4 (collectively hereinafter referred to as "Mission's Donations to FPC"). All of

Mission's Donations to FPC were made for the purpose of PC(USA). Id. ¶ 5.

       15.     While FPC has been a member congregation of PC(USA), Intervenors have each

contributed to FPC as follows:

               (a)    Intervenor Ed Bondurant (with his spouse, Paula Bondurant)
                      donated approximately $94,247.48 to FPC. Exh. C ¶ 2.

               (b)    Intervenor Paula Bondurant (with her spouse, Ed Bondurant)
                      donated approximately $94,247.48 to FPC. Exh. D ¶ 2.

               (c)    Intervenor Bob Wise (with his spouse Anna Wise) donated
                      approximately $20,200.00 to FPC. Exh. E ¶ 3.

               (d)    Intervenor Anna Wise (with her spouse Bob Wise) donated
                      approximately $20,200.00 to FPC. Exh. F ¶ 3.



                                                 5
               (e)     Intervenor Miriam Oglesbee Ellison donated approximately
                       $29,000.00 to FPC. Exh. G ¶ 3.

               (0      Intervenor Don Drummond donated approximately $137,000.00 to
                       FPC. Exh. H I 3.

(collectively hereinafter referred to as "Intervenors' Donations to FPC"). All of Intervenors'

Donations to FPC were made for the purpose of benefitting PC(USA). Exh. C ¶ 2; Exh. D ¶ 2;

Exh. E ¶ 3; Exh. F ¶ 3; Exh. G 3; Exh. H 3.

       16.     Upon information and belief, FPC also solicited and received donations from a

substantial portion of its congregation members while FPC has been a member of PC(USA).

Further, upon information and belief, most, if not all, of the donations did not specify any

limitation on the purpose of their charitable donation other than the fact that was it intended to be

donated to FPC. At all times relevant to the donations referenced in this paragraph, FPC was a

member of PC(USA) and/or FPC's corporate purpose was for "instruction and education

according to the Holy Bible, the Book of Confessions and the Book of Order of the Presbyterian

Church (U.S.A.)," and that incidental to such purpose, FPC only had authority to act as permitted

by law and "by the Constitution of the Presbyterian Church (U.S.A.)." Exh. A at 1.

       17.     Upon information and belief, the donations identified in Paragraphs 14 through 16

above have become intermingled and a part of FPC's Real Estate and Other Property. This has

happened because the donations have been made over such a long period of time and, upon

information and belief, constitute a substantial majority of FPC's annual income (i.e. every

donation made between at least 1983 and present). Funds collected by FPC have, upon

information and belief, been used by FPC to acquire, operate, maintain, and improve FPC's Real

Estate and Other Property. Indeed, this intermingling of donated funds is exactly why FPC seeks

a suit to quiet title with this Court. FPC's Original Petition 1111 80-81. Thus, a significant




                                                 6
amount of donations have been used to either (1) improve, (2) develop, or (3) maintain FPC's

Real Estate and/or purchase and maintain FPC's Other Property.

                                             IV.
                                      CAUSES OF ACTION

A.      DECLARATORY JUDGMENT

        18.     Paragraphs 1 through 17 are incorporated herein by reference.

        19.     Mission's and Intervenors' Donations to FPC are subject to a constructive

charitable trust that restricts use of such funds for any purpose other than for PC(USA).

       20.     A constructive trust is an equitable remedy created by the courts to prevent unjust

enrichment. Troxel v. Bishop, 201 S.W.3d 290, 297 (Tex. App.—Dallas 2006, no pet.).

Constructive trusts are a very broad means of redressing wrong in keeping with the basic

principles of equity and justice. Meadows v. Bierschwale, 516 S.W.2d 125, 131 (Tex. 1974).

"[T]here is no unyielding formula to which a court of equity is bound in decreeing a constructive

trust, since the equity of the transaction will shape the measure of relief granted." Id.

       21.      To obtain a constructive trust, the proponent must prove: (1) breach of a special

trust, fiduciary relationship, or actual fraud; (2) unjust enrichment of the wrongdoer; and (3)

tracing to an identifiable res. Id.

       22.     Under Texas law, "property transferred unconditionally to a non-profit

corporation, whose purpose is established or determined to be a public charity or educational

facility, is nevertheless subject to implicit charitable or educational limitations defined by the

donee's organizational propose." Blocker v. State, 718 S.W.2d 409, 415 (Tex. App.—Houston

[1st Dist.] 1986), writ refused n.r.e. (Jan. 21, 1987) (emphasis added). Where a donor does not

expressly limit a donation at the time of transfer, the transferred property is deemed a gift

to the charitable purposes and objects of the corporation.             Id. "Because a charitable


                                                  7
corporation is organized for the benefit of the public, and not for private profit or its own benefit,

the public has a beneficial interest in all the property of a public benefit, non-profit corporation?

Id. "Such a corporation has legal title to the property but may use it only in furtherance of its

charitable purposes." Id. (emphasis added).

       23.     FPC expressly stated in its Articles of Incorporation that its non-profit corporate

purpose was "instruction and education according to the Holy Bible, the Book of Confessions

and the Book of Order of the Presbyterian Church (U.S.A.)," and that incidental to such purpose,

FPC only had authority to act as permitted by law and "by the Constitution of the Presbyterian

Church (U.S.A.)." Exh. A at 1. Further, even when FPC's Articles of Incorporation did not

expressly state the above purpose, FPC was nonetheless subject to the PC(USA) Book of Order

because FPC was a member congregation of PC(USA). See FPC's Original Petition ¶ 10. All

member congregations of PC(USA) are subject to the Book of Order and a congregation is not

permitted to be a member of PC(USA) unless the congregation agrees to be governed by the

PC(USA) Constitution. Exh. B ¶ 2. Therefore, under the Blocker standard, every donation that

FPC received while it was a member of PC(USA) is subject to a constructive charitable trust for

the purpose of PC(USA) unless the donation at issue expressly stated that it was for another

purpose or denomination at the time the donation was made. Thus, Mission's and Intervenors'

Donations to FPC are subject to a constructive charitable trust that limits the use of said funds to

use for the purpose of PC(USA).

       24.     Further, all other donations made to FPC while FPC was a member of PC(USA)

are subject to the same constructive charitable trust limitation. This limitation automatically

applies to all other donations unless a specific donation, at the time it was made, expressly stated

that it was for a denomination or purpose other than PC(USA). Absent evidence that a given




                                                  8
donation expressly stated that it was for a denomination or purpose other than PC(USA), the use

of the donation must be subject to a constructive charitable trust for the purpose of PC(USA).

See Blocker, 718 S.W.2d at 415.

       25.     As indicated by filing this lawsuit, FPC has expressed an intention to alter the

already-established charitable purpose of the donated funds. Specifically, FPC intends to use the

donated funds at issue for a denomination other than PC(USA). Exh. B ¶ 6. To allow FPC to

retrospectively alter the purpose of the donations discussed above would constitute unjust

enrichment in favor of whatever denomination FPC is attempting to join. The funds that FPC

collected while a PC(USA) member congregation are all irrevocably subject to a limitation for

that particular charitable purpose.

       26.     Because FPC's expressly stated corporate purpose is to further the instruction and

education according to the Book of Order of the PC(USA), subject to the Constitution of the

PC(USA), Mission and Intervenors request that this Court issue a declaratory judgment that a

constructive charitable trust limits the use of Mission's and Intervenors' Donations to FPC to

uses for the purpose of PC(USA), and not for the purpose of any other denomination.

       27.     Further, for the reasons stated above, Mission and Intervenors request that this

Court issue a declaratory judgment that the same constructive charitable trust limits the use of all

other donations to FPC made while FPC was a member of PC(USA) to uses for the purpose of

PC(USA), and not for the purpose of any other denomination.

       28.     Finally, Mission and Intervenors request that this Court issue a declaratory

judgment that all FPC Real Estate and Other Property are also subject to a constructive charitable

trust for the purpose of PC(USA), and not for the purpose of any other denomination, because




                                                 9
such a substantial amount of donations taken in by FPC has been invested and intermingled with

FPC's Real Estate and Other Property.

B.     TEMPORARY INJUNCTION

       29.       Paragraphs 1 through 28 are incorporated herein by reference.

       30.       Mission and Intervenors request that this Court issue a temporary injunction that

prohibits FPC from using any funds received via the donations identified in Paragraphs 14

through 16 for a purpose of a denomination that is not PC(USA).

       31.       Under Texas law, a party is entitled to a temporary injunction to preserve the

status quo of the subject matter of this suit pending a judicial resolution of the merits. Butnaru v.

Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). A temporary injunction is an extraordinary

remedy and does not issue as a matter of right. Id. "To obtain a temporary injunction, the

applicant must plead and prove three specific elements: (1) a cause of action against the

defendant; (2) a probable right to the relief sought; and (3) a probable, imminent, and irreparable

injury in the interim." Id. "An injury is irreparable if the injured party cannot be adequately

compensated in damages or if the damages cannot be measured by any certain pecuniary

standard." Id.

       32.       First, Mission and Intervenors have a cause of action against FPC for the

equitable creation of a constructive charitable trust for the benefit of PC(USA). Mission and

Intervenors have shown that they each, along with other unnamed congregation supporters, made

Donations to FPC over the past several decades. See Exh. B ¶ 4; Exh. C ¶ 2; Exh. D 112; Exh.

E ¶ 3; Exh. F 1 3; Exh. G ¶ 3; Exh. H ¶ 3. Further, most, if not all, of the donations were not

made under an express limitation that they were for the purpose of any denomination other than

PC(USA). Id. As a default rule, because those donations were to a charitable organization (FPC,



                                                 10
a non-profit religious corporation), the donated funds are subject to a constructive charitable trust

that limits their use to FPC's stated corporate purpose (for the purpose of PC(USA)). See

Blocker, 718 S.W.2d at 415. To allow FPC to retrospectively alter the purpose of Mission's,

Intervenors', and other congregation members' donations (the "identifiable res" element) would

constitute unjust enrichment.

       33.     The same constructive charitable trust must also be applied to FPC's Real Estate

and Other Property because such a substantial amount of FPC's revenue (i.e. all donations FPC

received for decades) are subject to the trust. That revenue has been reinvested in FPC's Real

Estate and Other Property over the past several decades, and to allow FPC to use that funding for

any denomination other than PC(USA) would constitute unjust enrichment.

       34.     By the filing of this lawsuit, FPC has affirmatively demonstrated that it has an

imminent intention to begin using all of its funds and property in a manner that is not for the

benefit of PC(USA). See, e.g., FPC's Original Petition Tir 36, 81, and 85. FPC's intentions are

also demonstrated by the fact that it scrubbed its Articles of Incorporation earlier this year in an

attempt to mask its corporate purpose for the past three decades. See Id. 11¶ 30-31. Further,

statements made by and on behalf of FPC officers to representatives of Mission have stated a

clear intent on the part of FPC leadership to leave the denomination — taking property with them

— as soon as practicable. Exh. B 116. Absent this Court's intervention, FPC will attempt to use

funds subject to a constructive charitable trust for a purpose other than that originally determined

at the time of donation. Mission and Intervenors are thus forced to seek injunctive relief with

this Court to protect their interests in the funds subject to the constructive charitable trust

discussed above.




                                                11
       35.      Mission and Intervenors are also entitled to a temporary injunction because they

have no adequate remedy on appeal if FPC does spend or abscond with funds and/or property

subject to the constructive charitable trust. Absent investigation in this lawsuit, Mission and

Intervenors have no ability to determine the total scope of all donations that may be subject to

the constructive charitable trust. Further, it may be close to impossible to trace the end use of

donations dating back several decades, so any sale of FPC's Real Estate could result in an

unidentifiable amount of limited-use fimds being subject to an unauthorized purpose. Finally,

Mission and Intervenors should not be forced to calculate an exact amount of the identifiable res

at issue because it is not their burden to do so. See Blocker, 718 S.W.2d at 415 (as a default rule,

donations are subject to the nonprofit's corporate purpose). Allowing FPC to use its finds, Real

Estate, and Other Property for a denomination other than PC(USA) would force Mission and

Intervenors to sue for damages that Mission and Intervenors have no burden to prove. Thus

Mission and Intervenors have no adequate remedy on appeal if FPC violates the constructive

charitable trust.

        36.     Because (i) FPC has shown an imminent intent to use finds collected for the

purpose of PC(USA) for denomination other than PC(USA) and (ii) Mission and Intervenors

may have no ability to seek an accurate amount of damages as a result of the breached

constructive charitable trust, Mission and Intervenors request that this Court grant a temporary

injunction restricting FPC's use of (i) donated funds, (ii) FPC's Real Estate, and (iii) FPC's

Other Property for the purpose of PC(USA), and not for the purpose of any other denomination.




                                                12
C.      PERMANENT INJUNCTION

        37.     Paragraphs 1 through 36 are incorporated herein by reference.

        38.     For the reasons stated above, Mission and Intervenors ask that this Court, after a

trial on the merits, grant a permanent injunction that prohibits FPC from using any funds

received via the donations identified in Paragraphs 14 through 16 for a purpose that is not for the

benefit of PC(USA), including the purpose of a different denomination.

                                                V.
                                          ATTORNEY'S FEES

       39.     Mission and Intervenors are represented by an attorney in this matter, and are

entitled to recover • reasonable and necessary attorney fees under Texas Civil Practice &

Remedies Code Section 37.009.

                                      VI.
                     NOTICE TO THE TEXAS ATTORNEY GENERAL

       40.     Pursuant to Texas Property Code Section 123.003, Mission and Intervenors are

providing a copy of this Counterclaim and Petition in Intervention to the Texas Attorney General

because it is a proceeding involving a charitable trust.

                                            VII.
                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Mission and Intervenors ask this Court

grant the following relief their favor:

       a.      A declaration that Mission's and Intervenors' Donations to FPC are
               subject to a constructive charitable trust and that all such funds may only
               be used for the charitable purpose of PC(USA);

       b.      A declaration that all donations or gifts to FPC while FPC has been a
               member of PC(USA) are subject to a constructive charitable trust and that
               all such funds may only be used for the purpose of PC(USA);

       c.      A declaration that FPC's Real Estate and Other Property are encumbered
               by a constructive charitable trust for the purpose of PC(USA);


                                                 13
d.   A Temporary Injunction enjoining FPC from using any donation subject to
     the constructive charitable trust described above for any denomination
     other than PC(USA);

e.   A Permanent Injunction enjoining FPC from using any donation subject to
     the constructive charitable trust described above for any denomination
     Other than PC(USA)

f.   A Temporary Injunction ordering that FPC is enjoined from using FPC's
     Real Estate and Other Property for any denomination other than PC(USA);

g•   A Permanent Injunction ordering that FPC is enjoined from using FPC's
     Real Estate and Other Property for any denomination other than PC(USA);

h.   Court costs;

     Attorney fees as are reasonable and necessary; and

     All other relief to which Mission and/or Intervenors are entitled.



                                   Respectfully submitted,
                                   LLOYD GOSSELINK
                                    ROCHELLE & TOWNSEND, P.C.
                                   816 Congress Avenue, Suite 1900
                                   Austin, Texas 78701
                                   Telephone: (512) 322-5800
                                   Facsimile:    (512)472-0532


                                   By:
                                           JOSE E. de la PUENTE
                                           State Bar. No. 00793605
                                           idelafuente@lglawfirm.com
                                           TYLER T. O'HALLORAN
                                           State Bar No. 24083590
                                           tohal loraraiglawfirm.com




                                      14
DAVIDSON TROILO REAM & GARZA
A Professional Corporation
7550 IH-10 West, Suite 800
San Antonio, Texas 78229-5815
Telephone: (210) 349-6484
Facsimile:    (210) 349-0041

      Keith Kendall
      State Bar No. 11263250
      kkendall®dtrglaw.com

ATTORNEY FOR DEFENDANT
MISSION PRESBYTERY AND
INTERVENORS




 15
                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
forwarded to the following attorneys via the method indicated below on this 30th day of July,
2015:

       David B. West
       dwestadvIcema.com
       Larissa Sanchez Fields
       lfteldsadvkezna.com
       DYKEMA COX SMITH
       112 East Pecan Street, Suite 1800
       San Antonio, Texas 7&205
       Via E-Service & Email

       Kent C. Krause
       kkrauseeedklawfirm.com
       CRADDOCK DAVIS & KRAUSE, LLP
       3100 Monticello Avenue, Suite 550
       Dallas, Texas 75205
       Via E-Service & Email

       Office of the Attorney General Ken Paxton
       Charitable Trusts Section
       Financial and Tax Litigation Division
       P.O. Box 12548
       Austin, Texas 78711-2548
       Via CMRRR




                                           0       E. de la FUENTE




                                             16
EXHIBIT A
                                                       r1 : U 9             3 11 I .1 2
                                                                                    rlLw
                                                                            i n Ina 0184o tal the
                                                                        Secretary of Ste of Texas
                                                                            NOV 1 8 1988
                            ARTICLES OF INCORPORATION
                                                                               Clem Y•8
                                            OF                            Corporations Section

                  FIRST PRESBYTERIAN CHURCH OF SAN ANTONIO


       We, the undersigned natural persons, who are of the age of eighteen (18) years or
more, acting as incorporators of a corporation under the Texas Non-Profit Corporation
Act, do hereby adopt the following Articles of Incorporation for such corporations
                                      ARTICLE ONE
                                          NAME
       The name of the corporation is the First Presbyterian Church of San Antonio.
                                      ARTICLE TWO
                              NON-PROFIT CORPORATION
       The corporation is a non-profit corporation.
                                     ARTICLE THREE
                                        DURATION
       The period of its duration is perpetual.
                                     ARTICLE FOUR
                                        PURPOSES

      The purposes for which the corporation is formed is the support of public worship
and the worship of Almighty God; instruction and education according to the Holy Bible,
the Book of Confessions and the Book of Order of the Presbyterian Church (U.S.A.), or
any successor; service to others; and such other religious, benevolent, charitable, and
educational activities as may be appropriate. Incidental thereto, such corporation shall
have authority to do any and all things necessary or proper to the operation of a church,
as may be permitted by the Constitution of the Presbyterian Church (U.S.A.), or any
successors, and permitted under the laws of the United States and of the State of Texas.




                                            -1-
                                                                                             -.   •
                                                               0 9 9 11 I 1 2 S


                                        ARTICLE FIVE
                        INITIAL REGISTERED OFFICE AND AGENT
       The street office of the initial registered office of the corporation Is 404 North
Alamo St., San Antonio, Texas 78205, and the name of its original registered agent at
such address is Louis H. Zbinden, Jr.
                                        ARTICLE SIX
                           MEMBERS OF THE CORPORATION
       The members of the corporation shall be all of the active members (as that term
is defined in the Book of Order) of the First Presbyterian Church of San Antonio at the
time of incorporation and such other persons as may thereafter from time to time
become and remain active members of such church.
                                    ARTICLE SEVEN
                                        GOVERNANCE
       The corporation shall be governed by the Session. The Church is governed prior to
incorporation by a session, elected by the congregation pursuant to provisions of the Book
of Order of the Presbyterian Church (U.S.A.). The current Session consists of forty-five
(45) elders, and they shall constitute the initial corporate Session. The number of elders
may from time to time be fixed and elected by the congregation pursuant to the
provisions of the aforesaid Book of Order. The Session shall also function as the Board of
Trustees. The following is a listing of the names and addresses of the current Session!

James D. Baskin                  Donald A. Beeler                  Robert Browning
280 Country Lane                 145 Camellia Way                  175 Primrose
San Antonio, TX 78209            San Antonio, TX 78209             San Antonio, TX 78209
Ben Chileutt                     Curtis N. Cox                     Edward W. Crane
405 Elizabeth                    238 E. Edgewood                   107 Briarcliff
San Antonio, TX 78209            San Antonio, TX 78209             San Antonio, TX 78213
Mrs. Walter C. Dunlap            Donald R. Drummond                Donald E. Everett
24 Santa Clara Rd.               301 East Kings Highway            142 Laurel Heights PL
Seguin, TX 78155                 San Antonio, TX 78212             San Antonio, TX 78212



                                            -2 -
                                                   03790I                     6



Mrs, C.W. Ferguson        Fred W. Gould             Mrs. Peter Rains
13795 Bluff Villa Ct.     7207 Payaya Drive         7610 Vinewood Court
San Antonio, TX 78216     San Antonio, TX 78223     San Antonio, TX 78209
J. Joe Harris             Houston H. Herta          Thomas Hawkes
321 Geneseo               2207 Camelback            P.O. Drawer 121
San Antonio, TX 78209     San Antonio, TX 78209     San Antonio, TX 78291
James H. Hopper           Bo S. Kampmenn            Mrs. Blair P. Labatt
107 Wickford Way          131 E. Kings Highway      212 W. Summitt
San Antonio, TX 78213     San Antonio, TX 78212     San Antonio, TX 78212
T Weir Labatt, HI.        George J. Laughead        Mrs. Robert H, LePere
135 W. Elsmere Place      336 Tuxedo                2211 Camelback
San Antonio, TX 78212     San Antonio, TX 78209     San Antonio, TX 78209
Charles 13. Lutz, III     William J. Lyons          John W. McLeod
147 Oakhurst              720 Castano               504 IV, Magnolia
San Antonio, TX 78209     San Antonio, TX 78209     San Antonio, TX 78212
Marlon W. McCurdy         Orvis E. Meador, Jr.      Daniel C. Morales
601 Mandalay Drive East   151 Cave Lane             6130 Ingram, 01703
San Antonio, TX 78212     San Antonio, TX 78209     San Antonio, IX 78238
Will A, Morriss           Mrs. Julia Norton         Charles G. Grainger
215 Royal Oaks            218 Stanford              2206 Camelback
San Antonio, TX 78298     San Antonio, TX 78212     San Antonio, TX 78209
David Peeples             Jack W. Pool              William L. Ruhmann
335 Rockhill              334 Woodway Forest        127 W. Elmview
San Antonio, TX 78209     San Antonio, TX 78209     San Antonio, TX 78209
Mrs. Jean T. Rushing      Robert R. Scott           John R. Shaw
302 Rile Vista Dr.        301 Kennedy               2611 Eisenhauer, 0602
San Antonio, TX 78216     San Antonio, TX 78209     San Antonio, TX 78208
Mrs, Gary P. Simone       George H. Spencer, Jr.    Louis H, Stumberg
435 Wood Shadow           202 W. Summitt            H.R. 2, Box 303A
San Antonio, TX 78216     San Antonio, TX 78209     San Antonio, TX 78249
Ronald G. Tef teller      Joseph E. Warrick         J. Michael Wilkes
228 Luther Dr.            3427 Hopecrest            403 Lazy Bluff
San Antonio, TX 78212     San Antonio, TX 78230     San Antonio, TX 78216
Mrs. Kaye E. Wilkins      Margaret Wyatt            Elizabeth Zogheib
560 Grandview             135 W. French PL,0211     135 W. French Pl., 0102
San Antonio, TX 78209     San Antonio, TX 78212     San Antonio, TX 78209




                                   -3-
                                                        n 1 0 9 9 1 .1 I                   2 7




                              .      ARTICLE EIGHT
                                  CONDUCT OF BUSINESS
      All business bf the corporation shall be conducted and transacted commensurate
with the laws of the United States and the State of Texas and according to the rules and
regulations of the Presbyterian Church (U.S.A.), or its successor, as prescribed by the
General Assembly, by the Synod, and by the Presbytery to which the corporation belongs,
according to the principles and doctrines of such demonination as enunciated in its Book
of Confessions and Book of Order.
                                     ARTICLE EIGHT
                                    INCORPORATORS
      The name and street address of each incorporator Is :
      Name                                             Address

Myrl PL Hart                                     321 Sunset Road
                                                 San Antonio, TX 78209
Ike S. Kampmann, Jr.                             131 E. Kings Hwy.
                                                 San Antonio, TX 78212
James D. Baskin                                  280 Country Lane
                                                 San Antonio, TX 78209


      IN WITNESS WHEREOF, we have hereunto set our hands this Nth day of
November, 1988.




                                                 73. 1141t5ra



                                  Incorporator




                                           -4-
•   •   •
                                                                  n1 09 91                    I 4 9. U



            STATE OF TEXAS
            COUNTY OF BEXAR                 5
                  I, Patricia Agisotells, a notary public, do hereby certify that on the 18th day of
            November, 1988, personally appeared before me Myrt M. Hart, Ice S. Hampmann, Jr. and
            James D. Baskin, who, each being by me first duly sworn, severally declared that they
            are the persona who signed the foregoing document as Incorporators, and that the
            statements therein contained are true.
                  IN WITNESS THEREOF, I have hereunto set my hand and seal on the day and year
            above written.               9
                                                /
                                                    ,_ . •
                                            Votary Public  the S too texas
                                            Printed Name:     C.01.    450TE:.4/3-
                                            My Commission Expires: 5/9



                                                                       j•   •    •
                                                                    tr•     .'   •




                                                       -5-
EXHIBIT B
                                  CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH OF                                 IN THE DISTRICT COURT
SAN ANTONIO

       Plaintiff,

v.

MISSION PRESBYTERY,                                          BEXAR COUNTY, TEXAS

       Defendant,

v.

ED BONDURANT, et aL,

       Intervenors.                                          73RD JUDICIAL DISTRICT


                              AFFIDAVIT OF WILLIAM C. POE

STATE OF TEXAS

COUNTY OF TRAVIS              §

       BEFORE ME, the undersigned authority, came on this day the Reverend Dr. William

Christopher Poe who, being personally known to me, was placed under oath and testified as

follows:

       1.      "My name is William C. Poe. I am over the age of eighteen (18) years and am

competent in all respects to make the following Affidavit. I am the Interim Stated Clerk of

Mission Presbytery (hereinafter "Mission"), and the following facts are true and correct and

within my personal knowledge as Interim Stated Clerk of Mission.

       2.      A presbytery, like Mission, is a corporate expression of the church within a

certain district, composed of all the congregations and all the teaching elders (ministers) within

that district. As a presbytery, Mission is a district administrative unit of the Presbyterian Church
(U.S.A.) (hereinafter "PC(USA)"). Mission is responsible for ensuring that local congregations

like First Presbyterian Church of San Antonio (hereinafter "FPC") adhere to the PC(USA)

Constitution. The PC(USA)'s Constitution is divided into two parts: (1) the Book of

Confessions and (2) the Book of Order. By the terms of the PC(USA) Constitution, every

PC(USA) congregation is subject to the terms of the PC(USA) Constitution. For any given

congregation to be subject to the PC(USA) Constitution, the individual congregation must be a

member of the national denomination. In other words, all member congregations of PC(USA)

are subject to the PC(USA) Constitution, and no non-member congregations are subject to the

Constitution.

       3.       Mission is also charged with representing the interests of its member

congregations and individual church members of those congregations, which includes the

members of FPC as a PC(USA) congregation.

       4.       From the date of FPC's organization as a congregation to present, including the

period from 1983 (the date of reunion and merger between the PCUS and UPCUSA, creating

PC(USA)) to present, Mission and PC(USA) have provided FPC with substantial financial

support. This financial support includes, but is not limited to:

                a.     FPC using the PC(USA)'s name, affiliation, and registered mark to

                       recruit members, donors and staff, including, for example: FPC's

                       newsletters and website have regularly used the PC(USA) seal, and

                       all of FPC's pastors since 1983 have been hired through Mission

                       via the presbyterian system overseen by Mission's Committee on

                       Ministry, including the time, effort, and periodic reimbursement of

                       various members of that committee;


                                                 2
                 b.       FPC and its pastors participating in the Board of Pensions (the

                          retirement and medical plan of the PC(USA), overseen and

                          administered by PC(USA) personnel who are paid by the

                          PC(USA)) and using those benefits to attract employees.

        5.       Mission provided the above support to FPC so that FPC could use it for the

specific purpose of benefiting the PC(USA), and the members of PC(USA), Mission Presbytery,

and FPC as a PC(USA) congregation.

        6.       On June 9, 2015, Mission received a letter from FPC's counsel on behalf of FPC

specifically asking to negotiate promptly (1) the relinquishment of any claim by Mission and the

PC(USA) of any interest in FPC property and (2) the terms of FPC's dismissal from the

PC(USA) denomination to another reformed body.




                                                William C. Poe


        Sworn to and subscribed before me the undersigned authority on this theOday of July,

2015.




     e.           CATHERINE ANN DANIELS
               72) NOTARY PUBUC
                      Stele of Texee
        -...-- Comm Exp. 12-182017
                                                Notary Public, State of Texas




                                                   3
EXHIBIT C
                                 CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH OF                              IN THE DISTRICT COURT
SAN ANTONIO

        Plaintiff,

v.

MISSION PRESBYTERY,                                        BEXAR COUNTY, TEXAS

        Defendant,

v.

ED BONDURANT, et at,

        Intervenors.                                       73" JUDICIAL DISTRICT

                             AFFIDAVIT OF ED BONDURANT

STATE OF TEXAS

COUNTY OF BEXAR              §

        BEFORE ME, the undersigned authority, came on this day Ed Bondurant, who, being

personally known to me, was placed under oath and testified as follows:

        1.     "My name is Ed Bondurant. I am over the age of eighteen (18) years and am

competent in all respects to make the following Affidavit.       I am a member of the First

Presbyterian Church of San Antonio (hereinafter "FPC"), and the following facts are true and

correct and within my personal knowledge.

        2.     I have been a member of FPC since 1973. Since the merger of the PCUS with the

Presbyterian Church (U.S.A.) (hereinafter "PCUSA") in 1983, FPC has always represented itself

as a local congregation of the PCUSA, and I have always understood that FPC is a PCUSA

congregation and is subject to the Constitution, rules, and regulations promulgated by PCUSA.




4863636.1
PC US, which was then succeeded by the PCUSA pursuant to the merger.

        Between 1973 and present, including the period from 1988 to present, I have donated

(with my spouse Paula Bondurant) approximately $94,247.48 to FPC. Each donation that I made

to FPC was made to FPC as a congregation of the PCUSA so that FPC could use the funds in

furtherance of its corporate purpose for the benefit of FPC as a PCUSA congregation. It was my

understanding and intent that the donations would only be used for the purpose of benefitting

PCUSA by virtue of FPC being a member church and that FPC would operate pursuant to the

Constitution, rules, and regulations of the PCUSA. I did not have any intent at the time of my

donations for any of my donations to be used for the benefit of any other denomination."


                                                  tig-FvutoiAk-v-e-
                                            Ed Bondurant


        Sworn to and subscribed before me the undersigned authority on this the et day of July,
2015.


                                                  Qoult DA-Act ougm,
                                              ota4 Public, State of Texas
             JENNIFER MCLAUGHLIN
             My Commission Expires
                 March 2. 2017
 --      —— _                        I
EXHIBIT I)
                                 CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH OF                              IN THE DISTRICT COURT
SAN ANTONIO

       Plaintiff,

v.

MISSION PRESBYTERY,                                        BEXAR COUNTY, TEXAS

       Defendant,

v.

ED BONDURANT, et al,

       Intervenors,                                        73' JUDICIAL DISTRICT

                          AFFIDAVIT OF PAULA BONDURANT

STATE OF TEXAS

COUNTY OF BEXAR

       BEFORE ME, the undersigned authority, came on this day Paula Bondurant, who, being

personally known to me, was placed under oath and testified as follows:

       I.     "My name is Paula Bondurant I am over the age of eighteen (18) years and am

competent in all respects to make the following Affidavit. I am a member of the First

Presbyterian Church of San Antonio (hereinafter "FPC"), and the following facts are true and

correct and within my personal knowledge.

       I have been a member of FPC since 1976. Since the merger of the PCUS with the

Presbyterian Church (U.S.A.) (hereinafter "PCUSA") in 1983, FPC has always represented itself

as a local congregation of the PCUSA, and I have always understood that FPC is a PCUSA

congregation and is subject to the Constitution, rules, and regulations promulgated by PCUSA.

At all times prior to the merger, FPC always represented itself as a local congregation of the


4863656.1
PLUS, which was then succeeded by the PCUSA pursuant to the merger.

        Between 1973 and present, including the period from 1988 to present, I have donated

(with my spouse Ed Bondurant) approximately $94,247.48 to FPC. Each donation that I made to

FPC was made to FPC as a congregation of the PCUSA so that FPC could use the funds in

furtherance of its corporate purpose for the benefit of FPC as a PCUSA congregation. It was my

understanding and intent that the donations would only be used for the purpose of benefitting

PCUSA by virtue of FPC being a member church and that FPC would operate pursuant to the

Constitution, rules, and regulations of the PCUSA. I did not have any intent at the time of my

donations for any of my donations to be used for the benefit of any other denomination."



                                                  atik :13441144).14/Va
                                            Paula Bondurant


        Sworn to and subscribed before me the undersigned authority on this ther2c1day of July,
2015.


                                                ;c;UkAlk c2• Si   c5 .1.)kUt 01 \,
                                           CtLt    Public, State of Texas ‘
           JENNIFER MCLAUGHLIN
           My Commission Expo)
               March 2, 2017
EXHIBIT E
                                       CAUSE fi10. 2015-C 07858

 FIRST P. ESBYTERIAN CHURCH 0                                   IN THE DISTRICT CO T
 SAN AN ONTO

                  intiff,
            119
 v.

 MISSIO PRESBYTERY,                                             BEXAR COUNTY, TE

            De endant,

 v.

 ED BON URANT, et. at,

            In rvenors.                                         73RD JUDICIAL DIST
                                                                                11. T

                                      AFFIDAN IT OF BO WISE

STATE OF TEXAS

COUNTY F BEXAR

        BE ORE ME, the undersigned aythority, ca e on this day Bob Wise,                      o,     eing

personalty I¢nown to me, was placed under oath and testi ied as follows:

                     "My name is Bob Wise. I am] over the ag of eighteen (18) years and an'       rn tent

in all reqnots to make the following Afficlai it. 1 am a       ember of the First Presbyte           urch

of San Antonio (hereinafter "FPC"), and tlip following acts are true and correct and iitk p my

personal!knOwledge.
                                               I
                     1 have been a member of FPC since 1997 Since the merger of the PC              th the

Presbyteria Church (U.S.A.) (hereinafter "'1 CUSA") in 1983, FPC has always repre '           I    d itself

as a localngregation of the PCUSA, aid I have al                ys understood that FPC            PC SA
                                                                                              [
congregatio and is subject to the Constitution, rules, an regulations promulgated by          U5 . At
                                             I




4863777.1
all times prior to the merger, FTC always relpresented itself as a local congregation o        P US,

which was hen succeeded by the PCUSA Pursuant to the merger.

            3.   Between 1997 and present I have .unated (with my spouse                   a tise)

approximat ly $20,200 to FPC. Each donation that made to FPC was made t FPC as a

congreg&ti of the PCUSA so that ITC cot use the funds.in furtherance of its corpo rte pu-pose

for the lien fit of FPC as a PCUSA congregation. It was my understanding and in             th- t the

donations ould only be used for the purpOse of benefitting PCUSA by virtue of             C be ng a

memberch rch and that FPC would operate) pursuant to the Constitution, rules, and re lati ins of

the PC SA I did not have any intent at thetime of my donations for any of my do           iloni to be
       9
used forithel benefit of any other denominatiOn."




                                               Bob


        Swoyn to and subscribed before me i re undersign ed authority on this the 1041C ay o    uly,
2015.


                                                                                Aft. Ai/
                                              I Notary Pub ic, State of exaa



                             .1nr.°     ElFtAllej
                                              - K BREMER ,,
                                           Notifry Public
                                         STATFF TEXAS
                                      My Comm. Kp.11-18•2015
                         OVVV VVVYVVIVVYV VVVVVVVVve




4863777.1
EXHIBIT F
                                        CAUSE NO. 2015-CI-07858

 FIRST P SBYTERIAN CHURCH OF                                    IN THE DISTRICT CO
 SAN AN ONIO

            Pi intiff,

 v.

 MISSIOI PRESBYTERY,                                            BEXAR COUNTY, TE

            D endant,

 v.

 ED BON URANT, et at,

                    rvenors.                                    73RD JUDICIAL DIS

                                       AFFIDAV T OF ANN WISE

STATE OF TEXAS                     §
                                   §
COUNT Y 4W BEXAR                   §

       REEORE ME, the undersigned aulh ority, cam on this day Anna Wise
                                          1
personal y Known to me, was placed under (lath and testi led as follows:

        1'.    "My name is Anna Wise. 11 am over he age of eighteen (18) y
                I                                                                            am
                                            1
competent i all respects to make the following Affidavit I am a member of the First          rian

Church of S n Antonio (hereinafter "FPC"), and the folio ving facts are true and correc      thin

my persona knowledge.

                     I have regularly attended FPC'` since 1991 Since the merger of the PC   the

Presbyterial Church (U.S.A.) (hereinafter "PCUSA") in 1983, FPC has always repre             self

as a local ciongregation of the PCUSA, and I have al ays understood that FPC is              SA

congregatiot and is subject to the Constitution, rules, and regulations promulgated by P      At




4863786,1



            1
all times p or to the merger, FPC always represented i elf as a local congregation o           US,

which was (hen succeeded by the PCUSA pursuant to t           merger.

        3.      Between 1997 and presertlt, I have           onated (with my spouse            ise)

approximately $20,200 to FPC. Each do ation that             made to FPC was made t            as a

congrenti of the PCUSA so that FPC cot4d use the fu ds in furtherance of its corpo               se

for the benffit of FPC as a PCUSA congregation. It           as my understanding and in         the

donations v rould only be used for the purpose of bene Ming PCUSA by virtue of                  ga
           i
member ch irch and that FPC would operate pursuant to e Constitution, rules, and re            s of

the Pals     I did not have any intent at d11 time of m      donations for any of my don       o be

used forth benefit of any other denominat a."




                                                 Anna Wise



2015.
        „„,.r   to and subscribed before me the unders.                                    0   uly,




                                                 Notary Pub ic, State of Texas



             I              BRADLEY K. BREMER
                               Notary Public     II.
                             STATE OF TEXAS
                          My Comm. Exp. 11484016




4863786.1
EXHIBIT G
                                     CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH OF                                 IN THE DISTRICT COURT
SAN ANTONIO

            Plaintiff,

v.

MISSION PRESBYTERY,                                          BEXAR COUNTY, TEXAS

            Defendant,

v.

ED BONDURANT, et at,

            Intervenors.                                     731D JUDICIAL DISTRICT

                           AFFIDAVIT OF 1VIIRIAM OGLESBEE ELLISON

STATE OF TEXAS

COUNTY OF BEXAR                  §

        BEFORE ME, the undersigned authority, came on this day Miriam Oglesbee Ellison,

who, being personally known to me, was placed under oath and testified as follows:

            1.     "My name is Miriam Oglesbee Ellison. I am over the age of eighteen (18) years

and am competent in all respects to make the following Affidavit. I am a member of the First

Presbyterian Church of San Antonio (hereinafter "FPC"), and the following facts are true and

correct and within my personal knowledge.

        2.         I have been a member of FPC since 1979. Since the merger of the PCUS with the

Presbyterian Church (U.S.A.) (hereinafter "PCUSA") in 1983, FPC has always represented itself

as a local congregation of the PCUSA, and I have always understood that FPC is a PCUSA

congregation and is subject to the Constitution, rules, and regulations promulgated by PCUSA.




4863693.1
At all times prior to the merger, FPC always represented itself as a local congregation of the

PCUS, which was then succeeded by the PCUSA pursuant to the merger.

            3.   Between 1979 and present, including the period from 1988 to present, I have

donated approximately $29,000 to FPC. Bach donation that I made to FPC was made to FPC as

a congregation of the PCUSA so that FPC could use the funds in furtherance of its corporate

purpose for the benefit of FPC as a PCUSA congregation. It was my understanding and intent

that the donations would only be used for the purpose of benefitting PCUSA by virtue of FPC

being a member church and that FPC would operate pursuant to the Constitution, rules, and

regulations of the PCUSA. I did not have any intent at the time of my donations for any of my

donations to be used for the benefit of any other denomination."




        Sworn to and subscribed before me the undersigned authority on this the QC1 day of July,
2015.


                                                   44:(7arAmeitg-
                                            Notary Public, State of Texas


                                                                c% MARY CATHERINE HOOKER
                                                          ibtliTi
                                                        P .•
                                                        t        2,1 Notary Public. Slate of Texas
                                                                .r.     My Commission Expires
                                                                         Seplember 03, 2010




4863693.1
EXHIBIT H
                                     CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH OF                                IN THE DISTRICT COURT
SAN ANTONIO

            Plaintiff,

v.

MISSION PRESBYTERY,                                          BEXAR COUNTY, TEXAS

            Defendant,

v.

ED BONDURANT, et aL,

            Intervenors.                                    73RD JUDICIAL DISTRICT

                               AFFIDAVIT OF DON DRUMMOND

STATE OF TEXAS

COUNTY OF BEXAR §

        BEFORE ME, the undersigned authority, came on this day Don Drummond, who, being

personally known to in; was placed under oath and testified as follows:

        1.         "My name is Don Drummond. I am over the age of eighteen (18) years and am

competent in all respects to make the following Affidavit. I am a member of the First

Presbyterian Church of San Antonio (hereinafter "FPC"), and the following facts are true end

correct and within my personal knowledge.

        2.         I have been a member of FPC since 1967. Since the merger of the PCUS with the

Presbyterian Church (U.S.A.) (hereinafter "PCUSA") in 1983, FPC has always represented itself

as a local congregation of the PCUSA, and I have always understood that FPC is a PCUSA

congregation and is subject to the Constitution, ndes, and regulations promulgated by PCUSA.




4863755.1
At all times prior to the merger, FPC always represented itself as a local congregation of the

PLUS, which was then succeeded by the PCUSA pursuant to the merger.

        3.     Between 1967 and present, including the period from 198$ to present, I have

donated approximately $137,000.00 to FPC. Each donation that I made to FPC was made to

FPC as a congregation of the PCUSA so that FPC could use the funds in furtherance of its

corporate purpose for the benefit of FPC as a PCUSA congregation. It was my understanding

and intent that the donations would only be used for the purpose of benefitdng PCUSA by virtue

of FPC being a member church and that FPC would operate pursuant to the Constitution, rules,

and regulations of the PCUSA. I did not have any intent at the time of my donations for any of

my donations to be used for the benefit of any other denomination."




                                            Don Drummond

                                                                                 va
        Sworn to and subscribed before me the undersigned authority on this the W day of July,
2015.


                                                       pat/rte
                                            Notary ?ohne, State of Texas


                                                   er%      MARY CATHERINE HOOKER
                                                            Notary Public. State of Texas
                                                   4          My Commission Expires
                                                    ix
                                                     m„.0      September 03. 2018




4863755.1
                                                                 1111111.1M01111111
                                                                               ..
                                                                           -ogtia
                                                                       201502117058




                              CAUSE NO. 2015-CI-07858
FIRST PRESBYTERIAN CHURCH OF                                IN THE DISTRICT COURT
SAN ANTONIO,

       Plaintiff,

V.

MISSION PRESBYTERY,                                         BEXAR COUNTY, TEXAS

       Defendant.

v.

ED BONDURANT, et al,
                                                             73Rd JUDICIAL DISTRICT
      Intervenors


                ORDER DENYING INTERVENORS'
          EMERGENCY MOTION FOR RECONSIDERATION OF
      INTERVENORS' APPLICATION FOR. TEMPORARY INJUNCTION

       Came on to be considered Intervenors' Emergency Motion for Reconsideration of

Intervenors' Application for Temporary Injunction. After considering the Intervenors'

Motion for Reconsideration, Plaintiff's Brief in Opposition, any further replies or

responsive pleadings, the evidence presented, the record, and the arguments of counsel, if

any, the Court finds that the Intervenors' Emergency Motion for Reconsideration on

Intervenors' Application for Temporary Injunction should be DENIED.

       IT JS THEREFORE ORDERED that Intervenors' Emergency Motion for

Reconsideration on Intervenors' Application for Temporary Injunction is DENIED.

       SIGNED on the _1 2_ day of Q(—Ina ,2015,



                                            JUDGE PRES




ORDER DENYING EMERGENCY MOTION FOR RECONSIDERATION                                       PAGE 1
Exhibit G
                            ,   CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH                  §              IN THE DISTRICT COURT
SAN ANTONIO
      Plaintiff,

v.                                         §              73RD JUDICIAL DISTRICT

MISSION PRESBYTERY,
      Defendants.                          §              BEXAR COUNTY, TEXAS
            Deposition Designations from the August 11, 2015
              Deposition of Reverend Raymond Martin Tear

Pg 4, Ln 23 - Pg 5, Ln 6

Pg 14, Ln 17 - Pg 16, Ln 25

Pg 17, Ln 9 - Pg 17, Ln 11

Pg 18, Ln 11 - Pg 20, Ln 3

Pg 21, Ln 11- Pg 21, Ln 21

Pg 23, Ln 3 - Pg 23, Ln 7

Pg 23, Ln 22 - Pg 25, Ln 3

Pg 26, Ln 24 - Pg 27, Ln 2

Pg 28, Ln 16 - Pg 29, Ln 16

Pg 29, Ln 25 - Pg 30, Ln 22

Pg 31, Ln 15 - Pg 31, Ln 24

Pg 32, Ln 21 - Pg 33, Ln 3

Pg 34, Ln 10 - Pg 34, Ln 19

Pg 37, Ln 19 - Pg 40, Ln 2

Pg 42, Ln 10 - Pg 43, Ln 9

Pg 44, Ln 7 - Pg 44, Ln 24

Pg 45, Ln 10 - Pg 45, Ln 25


                                          1
6297999.1
                     (


Pg 46, Ln 17 — Pg 48, Ln 22

Pg 51, Ln 17 — Pg 52, Ln 4

Pg 53, Ln 19 — Pg 54, Ln 5

Pg 55, Ln 16 — Pg 56, Ln 23

Pg 102, Ln 20 — Pg 102, Ln 24

Pg 103, Ln 15 — Pg 104, Ln 16

Pg 105, Ln 25 — Pg 109, Ln 1

Pg 111, Ln 22 — Pg 112, Ln 6




                                2
6297999.1
Reverend Raymond Martin Tear, (Pages 4:23 to 5:6)
                4
23   Q. Okay. Would you tell us your name, please?
24    A. Raymond Martin Tear.
25    Q. And what is your occupation?
                 5
 1 A. I'm currently pastor of First Presbyterian
2 Church of Ingram, Texas.
 3   Q. And are you ordained as a pastor?
4    A. Yes, I am.
 5   Q. And in what -- what denomination?
6    A. The Presbyterian Church, USA.



Reverend Raymond Martin Tear, (Pages 14:17 to 16:25)

                  14
 17     Q. All right. Now, you're in a new church
18 building now. When was that building constructed?
19 A. It was constructed 1990 -- started in, I
20 believe, 1997. Was completed in 1998, and the
21 congregation moved in, in '98.
22      Q. Now, when that building was constructed, was
23 the church part of the PCUSA?
24     A. Yes.
25      Q. Okay. So when First Presbyterian Church of
                  15
 1 Ingram was first formed, it was under the United
 2 Presbyterian Church.
 3     A. Yes.
4      Q. That was in 1951?
 5     A. Yes.
 6     Q. Then the merger took place in 1983 of
 7 the north --
 8     A. Yes.
 9     Q. Let me finish my question -- of the northern
10 and southern churches. Did First Presbyterian Church of
11 Ingram vote to join the merged denomination?
12     A. That wasn't a -- a choice that was left up to
13 congregations. The --
14            MR. de la FUENTE: Object to form.
15            THE WITNESS: Pardon me?
16            MR. de la FUENTE: Sometimes I'm going to
17 object to form.
18            THE WITNESS: Okay.


                                         3
6297999.1
19             MR. de la FUENTE: It's just for the
20 record. You may answer the question.
21             THE WITNESS: Okay.
22      A. That was not an issue that was subject to a
23 congregational vote. What it required was a vote of both
24 general assemblies, votes in the Presbyteries, and then I
25 believe it required another vote of the general
                   16
 1 assemblies of the two denominations.
 2      Q. (By Mr. West) So it was your understanding that
 3 the Presbyteries voted on whether or not to -- to merge
 4 the two denominations rather than the local churches; is
 5 that correct?
 6      A. Correct.
 7            MR. de la FUENTE: Object, form.
 8      A. Correct.
 9      Q. Okay. When the new church building was
10 constructed in Ingram, how was it paid for?
11      A. The congregation had raised a major portion of
12 the cost for building the building. They had acquired
13 the land a few years earlier. Then -- and here again, I
14 can't give you the exact name, but general assembly has a
15 loan fund that local congregations can borrow from in
16 order to help them with building or renovation or
17 something like that, and this took place before I was
18 there.
19             The church borrowed a substantial sum from
20 the general assembly loan fund so that they would have
21 enough to -- to do the site preparation that was
22 necessary and to build the building and to complete 70
23 percent of it. It's a 10,000-square-foot building.
24 There was 3,000 square feet that were left unfinished at
25 the time.



Reverend Raymond Martin Tear, (Page 17:9 to 17:11)
             17


 9     Q. Okay. And you talked about the loan. What's
10 the balance on that loan for the building?
11     A. Zero. There's no balance. It's been paid off.




                                         4
6297999.1
Reverend Raymond Martin Tear, (Pages 18:11 to 20:3)
                  18
11      Q. Okay. Let me ask you about the organization of
12 First Presbyterian Church of Ingram. Does it have a
13 governing body?
14      A. Yes, we have a Session.
15      Q. And are there articles and bylaws or bylaws for
16 the church?
17      A. Yes, there are.
18      Q. And who prepared those? Let me rephrase that.
19 Were those prepared in conjunction with Presbytery?
20      A. Not to my knowledge.
21      Q. Have they ever been amended?
22      A. Yes, they have.
23      Q. When was the amendment of -- done?
24      A. There have been various small amendments at
25 various times. The latest amendment to the church bylaws
                  19
 1 would have been when the new form of government was
 2 approved, and one of the things that was recommended for
 3 congregations to do was if they wanted to retain Robert's
 4 Rules of Order as the parliamentary procedure that was to
 5 be followed, you needed to have a congregational meeting
 6 and amen -- amend the bylaws accordingly, and so we did
 7 that.
 8     Q. Under the Articles of Incorporation of First
 9 Presbyterian Church of Ingram, who are the directors?
10      A. For the corporation, there are three trustees,
11 and those are people who currently serve on the Session,
12 as well.
13      Q. And what is the role of the trustees?
14      A. Role of the trustees is to deal with whatever
15 matters would occur between the corporation and the State
16 of Texas or other local governments.
17      Q. Okay. So is the church organized under the
18 laws of the State of Texas?
19      A. Yes, it is.
20      Q. When the articles were amended, did First
21 Presbyterian Church of Ingram get permission from
22 Presbytery to amend those articles?
23      A. There was no -- no, we did not.
24      Q. Why?
25      A. Permission was not necessary.
                  20
 1     Q. And how do you know that?
2      A. Book of Order doesn't say anything about


                                        5
6297999.1
 3 needing permission from Presbytery to amend the bylaws.



Reverend Raymond Martin Tear, (Page 21:11 to 21:21)

                        21
11       Q. Do you receive — tell me where the funds for
12 the operation of the church come from.
13 A. The funds for operation of the church come
14 primarily from the contributions of members. We have
15 some other people who — we call them friends of the
16 congregation — who don't necessarily attend, even, but
17 are in sympathy with some of the ministries that we
18 support. They contribute. We also have some small cash
19 reserves, some of which are in CD's, and so there's a
20 little bit of interest that comes, but these days, that's
21 not very much.



Reverend Raymond Martin Tear, (Page 23:3 to 23:7)

                 23

 3      Q. When the checks are made payable to the church,
 4 even if it's for a specified purpose, are the checks made
'5 out -- which entity are the checks made out to?
 6      A. The checks are made out to First Presbyterian
 7 Church of Ingram.



Reverend Raymond Martin Tear, (Pages 23:22 to 25:3)

                   23

22      Q. Okay. Now, if the check was made payable to
23 First Presbyterian Church of Ingram, is the church
24 obligated to send any portion of that money to Mission
25 Presbytery?
                    24
 1     A. No.
 2     Q. Is it obligated to send any portion of that
 3 money to the PCUSA?
4      A. No.


                                          6
6297999.1
 5      Q. Has the church -- currently does the -- does
 6 First Presbyterian Church of Ingram make any payments or
 7 distributions of funds to Mission Presbytery?
 8      A. Only if they come -- only if they come in as
 9 designated funds would that be done at this point.
10       Q. Okay. In the past, has First Presbyterian
11 Church of Ingram ever made distributions or payment of
12 funds to Mission Presbytery?
13       A. Yes.
14       Q. And about what percentage of your budget would
15 you say went to Presbytery?
16       A. Well, there would have been per capita and --
17 which is a suggested contribution based on so much money
18 per member, but again, that's not a requirement. It's a
19 suggestion. There have been payments made in the past,
20 but it's been quite some time, and I -- I couldn't give
21 you an amount.
22       Q. Did those payments stop during the time that
23 you were the head pastor?
24       A. Yes.
25       Q. Was -- does Presbytery have the ability to come
                    25
 1 in and compel First Presbyterian Church of Ingram to make
2 the per capita payments you just described?
 3      A. Not according to the Book of Order.



Reverend Raymond Martin Tear, (Pages 26:24 to 27:2)

                 26

24     Q. Okay. Let me back up and ask you, first, when
25 did First Presbyterian Church of Ingram first express an
                  27
 1 interest in leaving the denomination, the PCUSA?
2      A. That would have been about 2011.




Reverend Raymond Martin Tear, (Pages 28:16 — 29:16)
                 28
16     Q. Was there a process in 2011 for dismissal of
17 churches from the denomination?
18    A. Yes. It was rather informal. It was just a


                                          7
6297999.1
19 set of practices that the committee on ministry and
20 Presbytery had -- had used, but it was not a formal
21 policy.
22      Q. Was there anything in the Book of Order at that
23 time that gave governance on how a particular church
24 would leave the denomination?
25      A. Just that Presbytery could dismiss
                  29
 1 congregations. There was no detailed step-by-step sort
 2 of plan for doing that.
 3      Q. Okay. So you talked with your Session in 2011,
 4 and about what time of year was that? Do you remember?
 5     A. This would have been after March of 2011.
 6     Q. Okay. After the vote by Presbytery. Okay.
 7 What was the -- the next step in the discussions to --
 8 about leaving the denomination?
 9     A. Well, they asked me about the process, and as I
10 was -- as I told them, I had already spoken with the
11 chairman of the Committee on Ministry because I knew that
12 I was going to be asked what is the process if we want to
13 leave.
14      Q. And who was the chairman of --
15      A. The chairman of the Committee on Ministry at
16 that time was the Reverend Richard Powell.



Reverend Raymond Martin Tear, (Pages 29:25 to 30:22)

             29

25      Q. And why did you call him?
                   30
 1     A. Because he was chairman of the Committee on
 2 Ministry, and it was the Committee on Ministry that
 3 handles -- or at that time was handling those matters
 4 pretty much on their own.
 5     Q. Okay. So can you tell us briefly what the role
 6 of Committee on Ministry was at that time?
 7     A. In the dismissal process?
 8     Q. Right.
 9     A. Yeah. They would meet with the -- with the
10 congregation and the pastor, and there was an informal
11 policy that congregation was to pay 10 percent of the
12 value of their property and other assets, and that the
13 Committee on Ministry would then -- this would be an


                                         8
6297999.1
14 agreement between Presbytery and the congregation, that
15 the Committee on Ministry would then recommend that the
16 congregation be dismissed to some other
17 reformed denom- -- reformed or Presbyterian denomination.
18      Q. Was any of this set down in writing at that
19 time?
20     A. When I spoke with Reverend Powell, he -- he
21 didn't say anything about a written policy. He said,
22 "This is the practice that we're following."



Reverend Raymond Martin Tear, (Pages 31:15 to 31:24)
             31

15      Q. All right. What was the next discussion that
16 took place after that, after you met with the Session?
17     A. Well, they wanted to be sure that the
18 congregation would be on board with that, and so we did
19 have a congregational meeting to -- to discuss that
20 possibility because of -- it's a small congregation. The
21 Session knows the congregation quite well, but we knew it
22 wasn't a decision that the Session could make, nor could
23 I. It has to be a congregational decision, so we wanted
24 to see if they were on board with beginning that process.


Reverend Raymond Martin Tear, (Pages 32:21 to 33:3)
                    32
21      Q. What happened after that congregational
22 meeting?
23      A. In -- at the June meeting of Presbytery,
24 Reverend Powell came to me and said, "Two of your elders
25 have come to me to say -- to -- to tell me that they're
                    33
 1 concerned about the direction of the church." That's
2 almost a direct quote. "And so we are going to send in a
 3 Listening Team."



Reverend Raymond Martin Tear, (Pages 34:10 to 34:19)

               34
10     Q. Had you ever heard the term "Listening Team"
11 before?


                                         9
6297999.1
12       A. Not that I recall.
13       Q. Did he tell you what a Listening Team did?
14       A. Only in broad outlines, that they would be
15 visiting with -- with the Session, with me, and with
16 members of the congregation.
17       Q. Had you ever heard of another church receiving
18 a visit from a Listening Team in this Presbytery?
19       A. Not that I recall.



Reverend Raymond Martin Tear, (Pages 37:19 to 40:2)

                    37
 19       Q. Okay. At this time, had any further action
20 been taken to try to -- by the church to lead the
21 denomination?
22       A. Seems about that time a committee known as --
23 we call the Study Group had been formed to look at
24 various denominations and reformed tradition -- reformed
25 in Presbyterian -- that might be possible fits for First
                    38
 1 Presbyterian Church of Ingram, and looking at things like
 2 their form of government, how administration works,
 3 finances, those sorts of things, mission emphases, that
 4 sort of thing.
 5      Q. Okay. Now, after these first couple of
 6 meetings where the Listening Team came to the church --
7       A. Right.
 8      Q. -- for a couple of different days, what
 9 happened after that?
10       A. The Listening Team prepared its report and told
11 us that they had it done and that they wanted to meet
12 with the Session. So we had a called Session meeting --
13       Q. Okay.
14       A. -- and I don't think all members of the
15 Listening Team were present, but at least two of them
16 were. Maybe -- maybe more.
17       Q. And, roughly, when was that called Session
18 meeting?
19 A. I'm thinking this was probably about the end of
20 August, maybe. I might not have the --
21       Q. I see.
22       A. -- analogy quite right.
23       Q. Okay.
24      A. But the end of August, maybe first part of


                                         10
6297999.1
25 September following the meetings. It was in pretty
                   39
 1 short -- pretty short time after they met with members of
 2 the congregation and myself they prepared the report, and
 3 so we had the called Session meeting. Reverend Huser
 4 came in, and he says, "We have our report ready. We're
 5 not here to discuss it. We're not here to debate it.
 6 We're just here to put it in your hands." And so they
 7 did.
 8     Q. And so they gave you a written report, and
 9 basically what did that report say?
10      A. The report said that I had spent too much time
11 on certain aspects of pastoral ministry, namely, teaching
12 and preaching, and some other community involvement, and
13 not enough time on developing an evangelism program or a
14 Christian education program and that what I had done, in
15 their estimation, was to spend all my time on things that
16 I enjoyed and to have ignored pretty much everything
17 else.
18      Q. And after you received that report and the
19 Session received that report, what was the next action
20 taken on that report?
21      A. The Session informed the congregation of the
22 nature and content of the report, and then the
23 congregation was rather outraged at the content and so
24 prepared a letter basically saying that what's said in
25 the report is not true and that I hadn't been neglectful,
                  40
 1 so on, and -- and they -- they all signed it. That was
 2 sent to the Committee on Ministry, as I recall.




Reverend Raymond Martin Tear, (Pages 42:10 to 43:9)
                42
 10     Q. Okay. So after that meeting with Committee on
11 Ministry, what happened after that?
12     A. The recommendation of the Committee on Ministry
13 was that Presbytery should approve an Administrative
14 Commission to --
15     Q. And what's an Administrative Commission?
16     A. Okay. An Administrative Commission is an
17 appointed body of teaching and ruling elders that is
18 tasked with a particular job. They have the authority of
19 the whole governing body so that whatever the commission


                                       11
6297999.1
20 does, its as though the whole governing body does it.
21 And their responsibilities, as well as their
22 jurisdiction, is normally laid out in the -- in the
23 motion that appoints the -- the Administrative
24 Commission.
25             MR. de la FUENTE: Objection,
                    43
1 responsiveness.
2      Q. And who -- who -- who appointed the
 3 Administrative Commission?
4      A. The -- well, they're appointed by Presbytery,
5 a -- a slate of people to serve on the Administrative
6 Commission is presented, normally. In this case, I
7 believe that the formation of the Commission was approved
8 with the actual membership to be approved, and by the
9 Committee on Ministry.


Reverend Raymond Martin Tear, (Pages 44:7 to 44:24)
             44

 7     Q. Okay. So did you ever see anything in writing
 8 about what the charge to the Administrative Commission
 9 from Presbytery was?
10 A. It was in the -- in the motion that was
11 presented.
12      Q. Okay.
13      A. They had -- their charge was to look into the
14 situation at First Presbyterian Church of Ingram, Texas,
15 to take steps to resolve that, up to and including
16 dissolution of the pastor relationship --
17      Q. And when --
18      A. -- between -- the pastor relationship between
19 myself and the congregation.
20      Q. And when you say "dissolution of the pastor
21 relationship," is that basically terminating the pastor
22 from employment?
23      A. Correct, from employment with that
24 congregation, yes.



Reverend Raymond Martin Tear, (Page 45:10 to 45:25)

                    45
10          Q. Okay. Let me break it down now --


                                           12
6297999.1
11     A. Okay.
12     Q. -- into questions. Did the Administrative
13 Commission come and meet with the Session?
14     A. They attended a Session meeting, is what they
15 did. I wouldn't say they met with us. They attended --
16 I think -- well, my impression was they wanted to sit in
17 on a Session meeting to see how we conducted our
18 business.
19     Q. Okay.
20            MR. de la FUENTE: Object to
21 responsiveness.
22     Q. Did they -- were they observing at the Session
23 meeting, or did they run the Session meeting?
24     A. No, they did not run the Session meeting. They
25 moderated the Session meeting.




Reverend Raymond Martin Tear, (Pages 46:17 to 48:22)
                   46
17       Q. Then the Session meeting took place in
18 November.
19       A. Correct.
20       Q. What took place at that Session meeting?
21       A. A long time member of the church had made a
22 substantial contribution and had become concerned with
23 what had happened at general assembly and then especially
24 with the action of Presbytery to appoint an
25 Administrative Commission, that the money that had been
                   47
 1 given would be -- was in danger of being used for
 2 purposes that, if Presbytery were to remove me and remove
 3 the Session and assume original jurisdiction, that the
4 money would be used for purposes that this contributor --
 5 member contributor -- would not agree with, and so asked
 6 if the Session would be willing to refund the
 7 contribution.
 8      Q. And that request came from the donor?
 9 A. It came from the donor, yes.
10       Q. Okay. And did this -- what did the Session do?
11       A. The Session took that as a very serious matter,
12 and the -- the motion was made and seconded that the
13 money be refunded to the donor. At that --
14       Q. And was that done?
15       A. No, it was not


                                          13
6297999.1
16       Q. Okay.
17       A. At that point, the chairman of the
18 Administrative Commission spoke up and said, 'Well, we're
19 going to assume jurisdiction over your finances."
20       Q. Did that take place at the Session meeting?
21       A. We were informed at the Session meeting, and
22 then later on we received a registered letter, Certified
23 Mail, that they had assumed original jurisdiction, yes.
24       Q. And what does that term mean, "Original
25 jurisdiction"?
                    48
 1      A. "Original jurisdiction" means that the
 2 Administrative Commission takes over that particular
 3 function that would normally be in the hands of the
 4 Session.
 5      Q. Okay. How did -- does an Administrative
 6 Commission take over the funds of a church? In this
 7 case, how did the Administrative Commission do that?
 8      A. They didn't take over the checkbook or anything
 9 like that, but they laid out guidelines that we were to
10 follow. We could pay our -- our monthly bills and normal
11 mission stuff, but we were not supposed to make any other
12 kinds of expenditures.
13       Q. Okay. Was the refund of the -- of the funds to
14 the donor ever completed?
15       A. Never occurred.
16       Q. Okay. Had those funds been designated for any
17 particular purpose?
18       A. No, they had not been designated.
19       Q. Okay. What happened after the Administrative
20 Commission assumed original jurisdiction?
21       A. Well, we followed the rules that they laid out
22 for us to follow. I mean, our treasury did.




Reverend Raymond Martin Tear, (Pages 51:17 to 52:4)
                  51
17           All right. Once the Administrative
18 Commission met with Session members and then members of
19 the church, what's the next action that the
20 Administrative Commission took?
21     A. The next action that they took was for the
22 chairman of the Administrative Commission to tell me


                                        14
6297999.1
23 personally, still at the -- at the church --
24     Q. Okay.
25     A. -- that they found no fault with me or with the
                   52
1 Session.
2     Q. Did you ever get a report from the
3 Administrative Commission?
4     A. Nothing in writing.




Reverend Raymond Martin Tear, (Pages 53:19 to 54:5)
                    53
19             What did the Administrative Commission do
20 after that?
21      A. Okay. I was told by a member of the
22 Administrative Commission that the -- that a report had
23 been prepared, submitted to the Committee on Ministry,
24 but that it included the names of the two people who had
25 been dismissed; therefore, the Administrative
                    54
1 Commission -- or the -- excuse me -- the Committee on
2 Ministry had sent it back for those names to be edited
3 out and to be resubmitted.
4      Q. Did you ever get a copy of that report?
5      A. Never did.


Reverend Raymond Martin Tear, (Pages 55:16 to 56:23)
                   55
16     Q.  About   when    did the Administrative Commission
17 chair tell you that you had been -- that -- what were his
18 exact words to you? What did he tell you when he called
19 you?
20     A. No. He spoke with me face-to-face.
21     Q. Okay.
22     A. He said, "We find no fault with you, Ray Tear."
23     Q. What was your response?
24     A. Can we take a break -- well, no, we cant
25 This is a question, I realize. Sorry.
                   56
 1             I was a bit -- I was a bit more composed
2 at that moment, and I said, "Bob, thank you very much.
 3 Frankly, that's how I thought it would come out."
4      Q. Let me ask you about the Session. Had any


                                           15
6297999.1
 5 allegations been made about the activities of the
 6 Session, by either these complainants or anybody at
 7 Presbytery?
 8 A. I don't know of any direct accusations because
 9 we were never told -- all we were told was these people
10 were concerned about the direction of the church, which
11 is rather ambiguous.
12      Q. Did you ever receive a copy of any charges
13 against you?
14      A. Just the report from the Listening Team.
15      Q.  Okay. And when you met with the head of the
16 Administrative Commission, did he tell you at that time
17 that he did not find any fault with the actions of the
18 Session?
19      A. He told me that the Session and I were both in
20 the clear on that
21      Q. Okay.
22      A. Those are not his exact words, but that was the
23 gist of the conversation.


Reverend Raymond Martin Tear, (Pages 102:20 to 102:24)
                  102
20     Q. Reverend Tear, who prepared these articles?
21     A. These were prepared by a couple of members of
22 the -- of the -- excuse me. A couple members of the
23 Session who also serve as members of the board of
24 trustees.


Reverend Raymond Martin Tear, (Pages 103:15 to 104:16)

                 103
 15      Q. Okay. Have you -- or rather, has the church
16 looked at the Book of Order, if that's the right term,
17 for the Evangelical Presbyterian Church?
18      A. Yes, we have.
19      Q. Does the Evangelical Presbyterian Church have
20 any provision in its Book of Order which contains a trust
21 clause?
22      A. It does not. Well -- well, let me qualify
23 that, please. Any event that a congregation should
24 dissolve or cease to function, then the -- the assets
25 devolve to the Presbytery, but as long as the
                 104
 1 congregation is a functioning congregation, it holds full


                                          16
6297999.1
 2 title to its property --
 3       Q. Okay.
 4       A. -- according -- that's according to the EPC
 5 Book of Order.
 6       Q. If you will look at Exhibit Number 5 --
 7       A. Yes.
 8       Q. -- which is the third page back. It's actually
 9 numbered page 1, Article IV.
10        A. Yes.
11        Q. That begins with, "Upon any dissolution of this
12 corporation." Do you see that?
13        A. Yes, I do.
14        Q. Has any effort been taken to dissolve the
15 corporation?
16        A. No, none at all.


Reverend Raymond Martin Tear, (Pages 105:25 to 109:1)

                105
25        Q. Did you have any discussions with -- I'll just
                    106
 1 call it the "EPC," Evangelical Presbyterian Church --
 2 about who would hold title to the property of the church
 3 if the church does become associated with the EPC?
 4       A. That was -- yes, that was one of the questions
 5 that was asked of some people from the EPC that we
 6 invited to come and tell us about the EPC.
 7       Q. And what were you told?
 8       A. We were told that the local congregation holds
 9 its -- holds title to its property free and clear, you
10 know -- well, I'm sorry, free and clear and near --
11 whatever financial obligations they may have with other
12 financial institutions or something is another matter,
13 but, no, that the congregation is in charge of its
14 property, holds title to it.
15        Q. So it was your understanding, based on those
16 discussions, that First Presbyterian Church of Ingram
17 would hold title to its property free and clear of any
18 claim of the Evangelical Presbyterian Church; is that
19 correct?
20       A. Correct.
21        Q. Did you investigate -- oh, before I go there,
22 was it your understanding when these Articles of
23 Incorporation were passed by the congregation that the
24 church was in any way conveying ownership of First


                                            17
6297999.1
25 Presbyterian Church of Ingram's property to the EPC?
                    107
 1      A. No, that's not what they were doing. They were
 2 not seeking to convey property, no, not at all.
 3      Q. Okay. So consequently, did you feel any need
 4 to instruct the PCUSA or Mission Presbytery on the effect
 5 of these articles?
 6      A. No, we did not. What -- what we were doing as
 7 part of the preparation for being dismissed to the
 8 Evangelical Presbyterian Church.
 9      Q. Now, as part of your investigation into what
10 other options there were for First Presbyterian Church of
11 Ingram --
12       A. Yes.
13       Q. -- to asso- -- affiliate or associate with
14 another denomination --
15       A. Right
16       Q. -- what other denominations did you look at?
17       A. The Christian Reform Church, the Reform Church
18 in America, looked at the Evangelical Covenant Order, but
19 it was -- that was done before it was actually formed as
20 a denomination, and a couple other Presbyterian
21 denominations, like the Associate Reformed Orthodox
22 Presbyterian Church, a fair number.
23       Q. Now, I didn't get the full list of all of
24 those. Let me ask you about the Christian Reform Church.
25      A. Yes.
                    108
 1      Q. Do they have any provision where ownership of
 2 the local church property is held or where title to the
 3 local church property is held by that denomination?
 4 A. I really can't answer that with -- without the
 5 report that the Study Group prepared that --
 6      Q. Okay.
 7      A. -- contains all that information.
 8      Q. Does the Evangelical Covenant Order
 9 Presbyterians that you mentioned have any provisions, to
10 your knowledge, that would require ownership of local
11 church property by the denomination?
12      A. To the best of my knowledge, no.
13      Q. Are you aware of any other Presbyterian
14 denominations that have a trust clause in which property
15 is held by a local church for the benefit of the
16 denomination?
17 A. I am not
18      Q. Is that something you discussed or rather that


                                        18
6297999.1
19 the church discussed in its deliberations about whether
20 to join or affiliate with another denomination?
21      A. Absolutely. That's been one of the great fears
22 of many people, is that in being dismissed from the PCUSA
23 to the EPC, is that we -- we wanted to be sure -- or the
24 congregation wanted to be sure they were not going some
25 place where -- where they would have to face that kind
                    109
 1 of -- of a situation.



Reverend Raymond Martin Tear, (Pages 111:22 to 112:6)

                  111
 22     Q. Okay. What is the next step in the process of
23 negotiations with Presbytery about being dismissed from
24 the PCUSA to another denomination?
25      A. Well, the next step is the board of trustees of
                  112
 1 Mission Presbytery are supposed to meet the end of
2 August, so I understand, at which time they're going to
 3 discuss the -- the financial situation of First
4 Presbyterian Church of Ingram and what that means for
 5 what the congregation would be able to contribute as a
6 parting gift from the PCUSA.




                                        19
6297999.1
Exhibit H
                              CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH                  §            IN THE DISTRICT COURT
SAN ANTONIO
      Plaintiff,

v.                                         §            73RD JUDICIAL DISTRICT

MISSION PRESBYTERY,
      Defendants.                          §            BEXAR COUNTY, TEXAS
              Deposition Designations from the June 16, 2015
                      Deposition of Hector Reynoso

Pg 4, Ln 5 - Pg 4, Ln 8

Pg 5, Ln 11 - Pg 5, Ln 18

Pg 6, Ln 3 - Pg 6, Ln 21

Pg 8, Ln 2 - Pg 8, Ln 10

Pg 12, Ln 19 - Pg 13, Ln 6

Pg 14, Ln 3 - Pg 14, Ln 5

Pg 15, Ln 1 - Pg 15, Ln 12

Pg 16, Ln 1 - Pg 16, Ln 24

Pg 17, Ln 5 - Pg 17, Ln 16

Pg 18, Ln 7 - Pg 19, Ln 8

Pg 21, Ln 23 - Pg 22, Ln 3

Pg 23, Ln 9 - Ln 12 (ending with "were")

Pg 23, Ln 20 - Pg 24, Ln 14

Pg 25, Ln 4 - Pg 25, Ln 14

Pg 26, Ln 17 - Pg 27, Ln 16

Pg 28, Ln 18 - Pg 32, Ln

Pg 37, Ln 7 - Pg 38, Ln 13


                                           1
6298378.1
Pg 38, Ln 20 — Pg 39, Ln 9

Pg 40, Ln 11 — Pg 41, Ln 13

Pg 43, Ln 9 — Pg 44, Ln 24

Pg 45, Ln 4 — Pg 46, Ln 3

Pg 46, Ln 13 - Pg 49, Ln 25

Pg 51, Ln 4 — Pg 51, Ln 24

Pg 60, Ln 10 — 66, Ln 2

Pg 66, Ln 14 — Pg 66, Ln 20




                              2
6298378.1
Reynoso, Hector, (Page 4:5 to 4:8)
                4
5     Q. Can you state your name for the record, please?
6      A. My name is Hector Reynoso.
7      Q. Okay. And what is your occupation?
8 A. I am a pastor, a minister.


Reynoso, Hector, (Page 5:11 to 5:18)
                  5
11   Q. Okay. And tell us briefly your job history
12   since you finished seminary.
13      A. When I finished seminary I was not yet finished
14   with all the ordination process so I worked as sort of
15   an intern at Emmanuel Presbyterian Church in Galveston.
16      Q. Okay.
17      A. After that, in the year 2002 I was called to be
18   a pastor at El Principe de Paz in Mercedes, Texas.


Reynoso, Hector, (Page 6:3 to 6:21)
                  6
  3      Q. And what denomination is that church a part of?
 4      A. That church, when I was ordained, it was part
 5   of the Presbyterian Church USA.
 6      Q. Okay. And when you were ordained, were you
 7   ordained into the Presbyterian Church USA?
 8      A. Yes, I was.
 9      Q. Okay. How long were you at El Principe de Paz?
10 A. I was there until -- I think it was February
11   2012.
12       Q. Okay. And how long were you there?
13       A. That's a total of nine years and 11 months.
14       Q. Okay. Can you tell us a little bit about the
15   history of El Principe de Paz? When was it formed?
16       A. Well, El Principe de Paz was originally a
17   mission of the Presbyterian Church of Mexico for
18   several years before it was established at around the
19   year 1912. In 1912, the Presbyterian Church of Mexico
20   organized it as a congregation, as a church, as an
21   official church.




                                         3
6298378.1
Reynoso, Hector, (Pages 8:2 to 8:10)

                      8
2          Q. Is El Principe de Paz still affiliated in any
 3      way with the Mexican denomination, the Presbyterian
4       Church in Mexico?
5          A. Well, your question is if El Principe de Paz is
6       affiliated with the Presbyterian Church in Mexico?
7          Q. Right.
8          A. No, it's not, but El Principe de Paz is no
9       longer open. But during the time I was there, it was
10       not.



Reynoso, Hector, (Pages 12:19 to 13:6)

                   12

19         Q. What about the real property? Did the church
20      El Principe de Paz pay for the property? Did it pay
21      money to the presbytery to use the property, or how did
22      that work?
23         A. The congregation paid for the property and the
24      building. It took them several years, but they did it.
25         Q. When was that property paid off?
                    13
1         A. The congregation had several pictures with that
2      particular day when they finished paying and they were
3      burning the final notice. And I'm trying to think of
4      what year was that. It was probably in the 1970s.
5         Q. Before you came?
6         A. Oh, yeah. Way before I came, yes.


Reynoso, Hector, (Page 14:3 to 14:5)
                14
3      Q. And was that church built and paid for before
4    the Presbyterian Church USA came into existence?
5       A. Yes.


Reynoso, Hector, (Page 15:1 to 15:12)
                15
1     Q. Okay. Let me turn to discussion about
2    presbytery again. Were you on any committees for


                                            4
6298378.1
 3     presbytery?
4 A. I served on the committee on ministry.
 5        Q. And what is that?
6         A. Committee on ministry, its main function -- I
7      don't know if it was the original intention, but its
 8     main function was supervision of churches through what
 9     they had -- they called triennial visits. We were all
10      assigned a certain area and we had to make triennial
11      visits and see how the church was doing and report back
12      to the committee.


Reynoso, Hector, (Page 16:1 to 16:24)
                 16
 1     Q. And what authority did the presbytery have to
 2   take actions in those local churches?
 3      A. In order to take action -- well, the committee
 4   on ministry did not have the authority to take action
 5   unless it was granted to them by the presbytery as a
 6   whole. So the committee on ministry -- let's say, for
 7   example, if an administrative commission is formed. It
 8   needed to be approved by presbytery, not by the
 9   committee on ministry.
10       Q. Okay. What's an administrative commission?
11       A. An administrative commission is a group that is
12    formed by presbytery in order to go to a church that
13    may be experiencing some difficulties, or sometimes an
14    administrative commission is also named to ordain a
15    pastor. So that's also -- that's a different case.
16             But most of the time what people
17    understand by administrative commission is when the
18    presbytery grants certain authority, certain powers, to
19    a group to go into the church, meet with the session,
20    and based on their assessment they come and they make
21    those recommendations to -- they make recommendations
22    to the presbytery as to the actions that need to be
23    taken. Then the presbytery votes whether to go that
24    route or not.


Reynoso, Hector, (Pages 17:5 to 17:16)
                17
5      Q. Give us an example of the types of actions that
6    an administrative commission is authorized to take in a
7    church.
8      A. An administrative commission may be granted the


                                           5
6298378.1
 9      power to go into a congregation, assess, and if they
10       consider that it's necessary to remove the pastor or
11      remove the session, the whole session, or close down
12      the church. They are given those powers. But they
13      need to be brought to presbytery for a vote.
14         Q. Can they take those actions without vote of the
15      presbytery?
16         A. No.



Reynoso, Hector, (Pages18:7 to 19:8)

                     18
 7        Q. Okay. While you were on the administrative
 8     commission -- I'm sorry — on the committee on
 9     ministry, were there any circumstances where the
10      presbytery sent in any kind of committee to take
11      actions either against a pastor or remove session
12      members or to close the church without using an
13      administrative commission?
14         A. There was this instance where something --
15      something was just out of order. And I had a friend, a
16      pastor in a church in Ingram, at the same time that I
17      was on the committee on ministry. And he told me that
18      a visiting team had been sent to his church. He did
19      not call it an administrative commission. He called it
20      something like a visiting team.
21.               Being in the committee on ministry, I
22      looked for the minutes and I looked at every single
23      meeting to see whether anything was going to be
24      reported. And I was there until the end of 2011 and I
25      never saw anything reported about that administrative
                     19
1      commission -- it was not a commission. I'm sorry --
2      about the visiting team.
3         Q. And what is a visiting team?
4         A. Well, that's -- well, the first time that I
5      actually saw the term "visiting team" was on the
6      gracious dismissal policy of Mission Presbytery. But
7      that was after all of this visiting had taken place. I
8      did not know the term officially as a term used.




                                           6
6298378.1
Reynoso, Hector, (Pages 21:23 to 22:3)
                21
23     Q. Now, after the visiting team was formed, did
24   they make -- come back and make recommendations to the
25   committee on ministry?
                22
1      A. Yes.
2      Q. And what were those recommendations?
 3     A. To present charges against Pastor Ray Tear.



Reynoso, Hector, (Page 23:9 to 23:12, ending with "were")
                23
 9   Q. Were charges brought against the pastor by the
10   presbytery?
11      A. That's around the time I left the denomination;
12   but my understanding was that they were.


Reynoso, Hector, (Pages 23:20 to 24:14)
                  23
20     Q. You said that was -- that took place after you
21    left the denomination. Yes, when did you leave the
22 PCUSA?
23       A. At the beginning of February of 2012.
24       Q. And what led you to leave? I'm talking about
25    personally first of all.
                  24
 1      A. Well, there -- it can be divided in several
 2   reasons, into two or three. Theological reasons, first
 3   of all.
4       Q. Okay.
 5      A. Secondly, due to several things that took place
 6   in the last few years, I had -- I had no confidence, no
7    trust in the process nor in the leadership of
 8  presbytery. I had seen and experienced many things
 9   that led me to conclude that we needed to -- I needed
10    to break away from the denomination.
11       Q. Okay. Now, what about the church, El Principe
12    de Paz? Did the members of the church vote to -- have
13    a vote to leave the denomination?
14       A. They did.




                                         7
6298378.1
Reynoso, Hector, (Page 25:4 to 25:14)
                 25
 4 Q. Can you tell me what this is?
 5      A. Give me just a second, please.
 6      Q. Sure.
 7      A. This is a letter that we wrote.
 8      Q. And you say "we." Who wrote it?
 9      A. "We" meaning me, Pastor Tom Johnson, with the
10   -- with the participation of our sessions.
11       Q. Okay. And what was the purpose of this letter?
12      A. To inform elders, COM members, and staff of
13   Mission Presbytery, and the whole PCUSA that we had
14   left the PCUSA.


Reynoso, Hector, (Pages 26:17 to 27:16)
                  26
17       Q. I asked you about El Principe de Paz. Were you
18    helping at another church while you were employed?
19       A. Yes.
20       Q. What was the name of that church?
21       A. San Pablo Presbyterian Church.
22       Q. And where is that located? Where was that
23    located?
24 A. In the city of Brownsville.
25       Q. And how big a church was that, how many
                  27
 1  members?
 2      A. It was a small congregation. I cannot remember
 3  the number of members.
4       Q. Did that congregation also vote to leave the
 5   denomination?
6       A. Yes.
7       Q. Okay. And then you mentioned Pastor Tom
 8   Johnson. Where was he? What church was he with?
 9      A. He was a pastor at Getsemani Presbyterian
10    Church in San Benito.
11       Q. And did that church also vote to leave the
12   denomination?
13      A. Yes.
14       Q. Okay. So the three churches left, what, at the
15   same time; is that correct?
16      A. Yes.




                                        8
6298378.1
Reynoso, Hector, (Pages 28:18 to 32:6)
                  28
18     Q. Okay. Turn to No. 3, if you would, the
19    dismissal policy. Tell us first of all, what's a
20    dismissal policy and who prepared that?
21       A. After the year 2010, the general -- the general
22    assembly of the PCUSA, in the year 2010, approved to
23   send an amendment to the presbyteries which caused many
24    congregations to start leaving, preparing to leave, or
25   talk about leaving the denomination.
                  29
 1      Q. And what was that proposal?
 2      A. The proposal was called as Amendment 10-A.
 3  That's how it was known. It had two things that many
 4   of us just could not agree or subscribe to.
 5            The first one was taking away certain key
 6   words like "obedience" and "conformity" to scripture,
 7  then putting in the word "guided" by scripture. So as
 8  far as theology and our beliefs, what we saw was that
 9   we always held the scriptures as our main authority,
10   and now officially the Book of Order was going to
11   change and they were not going to be our authority.
12   They were going to be only guides.
13       Q. Okay. Let me interrupt you there because I
14   want to break it down to just a question-answer format.
15   You mentioned that decision was taken by the general
16   assembly in 2010?
17      A. Yes.
18      Q. Were you present at that meeting?
19 A. I was present at that meeting as a commissioner
20   and also as a vice moderator -- vice moderator
21   candidate to the general assembly.
22       Q. And what is a vice moderator candidate to the
23   general assembly?
24      A. Every year or every time that the general
25   assembly meets, they elect a moderator for the assembly
                  30
 1  and a vice moderator. That year, there were several
 2  candidates for moderator, and sometime before, one of
3   the candidates called me to see if I would like to be a
4   vice moderator candidate.
 5      Q. And when you say general assembly, this is the
 6  national body -- I mean, the national forum where --
 7  for the entire Presbyterian Church USA?
 8      A. Yes.
 9      Q. Okay.


                                      9
6298378.1
10 A. It's when all presbyteries send commissioners.
11       So it's the largest meeting of the PCUSA.
12          Q. And where was that held?
13          A. That year, it was St. Paul, St. Paul,
14      Minnesota.
15          Q. And did you speak at that meeting?
16 A. I did.
17          Q. Okay. And what did you speak about?
18 A. I spoke against this amendment, Amendment 10-A.
19          Q. Okay. Were you elected as vice moderator for
20      the general assembly?
21         A. No.
22          Q. Okay.
23         A. No, I was not.
24          Q. Can you tell us what happened -- well, is there
25      anything significant that happened at that general
                     31
 1     assembly meeting that you attended that affected either
 2     your decisions or the decisions of the churches to
 3     change denominations?
 4         A Yes. A certain tone had already -- a certain
 5     tone of hostility had been developing in that
 6     denomination, but this particular general assembly
 7     multiplied it. I did not stop speaking about the
 8     things that I saw, heard, and witnessed. And a few
 9     things took place that -- well, soon after that, I was
10      visited at the church by the moderator of the committee
11      on ministry and by the consultant for church
12      development.
13         Q. And who was that?
14         A. That's Ruben Armendariz.
15         Q. And which title was -- did he have?
16 A. I think he was consultant of church
17      development.
18         Q. Okay.
19         A. They came to see me. Mr. Powell sent me an
20      e-mail that they were going to come visit me. I asked
21      him several times to please let me know why so that I
22      -- or the reason why so that I could prepare. I got no
23      reply until the day that they were coming, and he said
24      that they were going to talk to me about the things I
25      had been saying.
                     32
1                 Well, they came to see me and they
2      strongly suggested that I stop speaking or that I
3      should resign from the committee on ministry.


                                          10
6298378.1
4        Q. Did you resign?
5        A. No, I did not resign. I saw it as intimidation
6      and as a violation of their position.



Reynoso, Hector, (Pages 37:7 to 38:13)

7       Q. Okay. What was your concern with this
8       dismissal policy?
9 A. I had two or three concerns. The first one is
10      that I had already seen it at work unofficially. A
11      visiting team had been formed under these conditions to
12      go to the Presbyterian church of Ingram, and I had seen
13      how detrimental it had been to the congregation, how it
14      had divided the congregation, how the pastor's
15      reputation had been dragged through the floor. So I
16      had seen it at work.
17                The second one was that it was closing all
18      the doors for a congregation to freely -- freely
19      assemble and talk about the issue. And to me that was
20      a violation of the freedom of assembly. If you read
21      this line here, "When the leadership of the presbytery
22      becomes aware that there's a conversation in the
23      session or congregation about leaving, visitation will
24      be offered to the session of a listening team appointed
25      by the moderator of presbytery," etc., etc. "Should
                    38
1      the congregation or its leadership refuse visits and
2      discussion with a listening team and/or the resolution
3      team, the counsel shall immediately recommend to the
4      presbytery the formation of an administrative
 5     commission with the authority to act for the presbytery
6      in matters delegated to that administrative
7      commission."
 8               Needless to say, many presbyteries right
 9     now in the PCUSA have similar lines. And what do the
10      administrative commissions do? They come in, they
11      remove the pastor, they remove the session. You get
12      rid of the problem. They don't want to leave -- they
13      cannot leave anymore. And that, I saw this here.




                                             11
6298378.1
Reynoso, Hector, (Pages 38:20 — 39:9)
                     38
20       Q. Did El Principe de Paz go through -- when it
21    voted to leave the denomination, did it go through this
22    gracious dismissal process?
23       A. No.
24       Q. Did San Pablo Presbyterian Church go through
25    this gracious dismissal process?
                  39
 1      A. No.
2       Q. And did --
 3      A. Getsemani.
4       Q. -- Getsemani Presbyterian Church go through
 5   this process?
6       A. No.
7       Q. Okay. And what was the reason the churches did
 8   not  want to go through this process?
 9      A. Because we were aware of all these things.



Reynoso, Hector, (Pages 40:11 — 41:13)
                40

11         Q. Okay. Now, looking at the bottom of the second
12      page of Exhibit 1, still under No. 3, the last three
13      words, it says, "We believe that this policy is in
14      direct violation of the United States Constitution,
15      which grants us freedom of speech, freedom of assembly,
16      and even freedom of religion, yet even more important
17      and above all this, it is not being Christ like."
18                 You talked a little bit about the freedom
19      of speech. But what was the concern in this policy
20      that affected -- that led you to make this statement
21      about the freedom of speech?
22                 MR. DE LA FUENTE: Object; form.
23         A. We -- as a church, we are freely -- out of our
24      own free will, that liberty that we have here in this
25      country, we freely associated with the Presbyterian
                      41
1      Church USA at that time. No one forced us. And that
2      same freedom, we had to leave, and not -- it was not
3      just a little tantrum. The denomination had
4      deteriorated theologically to a point that it can no
5      longer -- for us orthodox Christians, it can no longer
6      be called Christian.


                                          12
6298378.1
 7              So we cannot -- we cannot sit at the table
 8     with people, for example, that believe in abortion. We
 9     just can't. We see it as murder. We cannot possibly
10      sit together.
11               So as we have the freedom to be there, our
12      Constitution also grants us the freedom not to be there
13      because the beliefs of the denomination have changed.



Reynoso, Hector, (Pages 43:9 — 44:24)

                     43
 9         Q. What's a resolution team?
10         A. As presented in the policy, the dismissal
11      policy, the resolution team was going to be like an
12      administrative commission but was going to have those
13      powers to recommend whether a church can leave or not
14      or the terms in which a church could leave.
15         Q. Do you know of any situations where the -- I
16      forgot the name of the committee you just mentioned --
17      the visiting team took some sort of action to remove a
18      pastor in Mission Presbytery?
19                MR. DE LA FUENTE: Object; form.
20         A. Well, except for the case in Ingram, in other
21      cases it was, as I remember, an administrative
22      commission that went in to either close a church or
23      remove the session or -- I can remember the First
24      Church of Edinburg. The First Presbyterian Church of
25      Edinburg, an administrative commission went in there.
                     44
 'I    They were having problems with the pastor.
2         Q. I'm sorry. Who is "they"? Who was having
 3     problems with the pastor?
4         A. That's a good question. Some members of the
 5     session were having problems with the pastor, but it
6      had grown -- the problems had grown and there's -- a
7      lot of stuff went on there. I think there were
 8     lawsuits or whatever.
 9               But at the end the presbytery -- or the
10      administrative commission recommended to close the
11      congregation. The members did not want for the church
12      to close. They went to presbytery and they pretty much
13      begged for presbytery not to close the church, but that
14      was the recommendation of the administrative commission
15      and presbytery voted and they closed the church and


                                           13
6298378.1
16      sold it.
17         Q. And that was which church?
18         A. First Presbyterian Church of Edinburg.
19         Q. And when did that happen?
20         A. Oh, it could have been perhaps 2009, something
21      like that.
22         Q. Okay. Was that while you were on the committee
23      on ministry?
24         A. Yes.


Reynoso, Hector, (Pages 45:4 to 46:3)
                 45
 4   Q. Okay, Reverend Reynoso, before the break we
 5   were talking about Exhibit 1. I want to go back to
 6   that exhibit and look at No. 4 where it says, "Historic
 7   decline of Hispanic ministries in Mission Presbytery."
 8   You've got the document in front of you, but what was
 9   the concern that you had and that your churches had
10    about Hispanic ministries in Mission Presbytery?
11 A. I'm sorry. I'm kind of reading a little bit
12       Q. Okay.
13       A. Hispanic ministries started way before the
14    1900s. They grew for a while. We had something called
15    the Texas-Mexican Presbytery. That's probably the
16    strongest part of the history of the ministry.
17             But since around 1950 that the Texas -- or
18    the Tex-Mex presbytery was closed, Hispanic churches
19    began to die off little by little. Little by little,
20    one after another just closed, closed, closed. And
21    there was a good number at the time of the -- at some
22    point there were about 50 churches, established
23    congregations, plus many, many preaching points, but
24    now we were down to about 11 at the time we left, I
25    think, and --
                 46
 1      Q. Was that before -- was that 11 including your
 2   churches?
 3      A. Including ours, yeah.



Reynoso, Hector, (Pages 46:13 to 49:25)
               46
13     Q. Okay. Let me ask you about leaving. What was
14   the manner in which your churches voted to leave the


                                         14
6298378.1
15      denomination?
16         A. Are you talking about the actual meeting?
17          Q. No. You didn't go through the gracious
18      dismissal process.
19         A. Okay.
20          Q. How -- is there a term for how y'all left the
21      denomination or what process you used?
22         A. Oh, we called it -- or it's usually called
23      disaffiliation.
24          Q. Okay.
25         A. Or renouncing jurisdiction.
                     47
 1        Q. All right. When you disaffiliate, is that --
 2     tell us -- tell us what it means to disaffiliate.
 3        A. To disaffiliate is to -- when a congregation
 4     has a congregation meeting, duly called congregation
 5     meeting, and votes to disaffiliate from the
 6     denomination, in contrast to the dismissal policy that
 7     goes through a whole process guided by a presbytery.
 8        Q. Look at the last paragraph on Exhibit 1. The
 9     third page, there's a line where it says, "We lovingly
10      declare" -- and read that sentence for us.
11         A. "We lovingly declare that we are no longer
12      under the jurisdiction of the PCUSA."
13         Q. And what does that mean?
14         A. Once we took our vote, we were no longer under
15      the authority or leadership or supervision or guidance
16      of the Presbyterian Church of the United States.
17         Q. Okay. Does that include the pastors?
18         A. That included the pastors, the sessions, the
19      congregation.
20         Q. And then read the next two sentence -- next two
21      sentences.
22         A. "Yet in no way do we seek to be disobedient to
23      the Lord and to His word. We understand that the
24      property clause in the Book of Order of the PCUSA makes
25      us hold in trust our property, where we worship and
                     48
1      serve, for the PCUSA."
2         Q. And then read the next two sentences -- well,
3      read the rest of that paragraph.
4         A. "No good argument can remove that clause.
5      Therefore, we appeal to your sense of mercy and implore
6      of you to dig deep within your hearts and allow us to
7      keep our properties, our assets and bank accounts. We
8      are not rich churches, we do not have a high income, we


                                         15
6298378.1
 9     do not have big bank accounts, and we are all located
10      in low-income neighborhoods in two of the poorest
11      counties of the United States. So we kindly implore,
12      for the sake of the extension of God's kingdom, that
13      you will let us go with the little that we have so that
14      we may continue" --
15          Q. Let me finish it. "To let His light shine in
16      our respective neighborhoods."
17               I'm going to read the next paragraph,
18      which says, "Nevertheless, if you decide that it is
19      important for you to keep our buildings and our
20      finances, please note that we stand ready to hand
21      everything over to you. Our convictions have led us to
22      make a stand for Christ and the faith of the church,
23      not the properties."
24               Did I read that correctly?
25         A. Yes.
                    49
 1         Q. Did presbytery allow your church El Principe de
 2     Paz and San Pablo to retain any of its -- of the
 3     property that the congregation had used?
 4              MR. DE LA FUENTE: Object -- object; form.
 5         A. No.
 6              MR. WEST: What's the objection?
 7              MR. DE LA FUENTE: They were no longer
 8     those churches at that time.
 9              MR. WEST: I said the congregations.
10         Q. You can answer.
11         A. We received a letter to get out of the
12      building. The pastors received a letter to get out of
13      the building. We had a day or two. I can't remember.
14               The congregation stood with us. They left
15      with us. Then we started -- we received letters or
16      e-mails, not -- asking to return everything, the bank
17      accounts, and we did.
18               (Reynoso Exhibit No. 2 marked)
19         Q. Let me hand you what I've marked -- excuse me
20      -- Exhibit 2. Is this the letter that you received
21      from presbytery after you sent the letter marked as
22      Exhibit 1?
23         A. Yes, this is the one.
24         Q. And what's the date on this letter?
25         A. February 13, 2012.




                                            16
6298378.1
Reynoso, Hector, (Pages 51:4 — 51:24)

                     51
 4        Q. Okay. So you received this letter from Mission
 5     Presbytery saying, "No later than Friday, February 16,
 6     2012, remove your personal items and turn in all church
 7     keys to the COM regional chair, Anna Bohart."
 8              Did you meet with Anna Bohart?
 9        A. Yes, I did.
10         Q. Did you turn in your personal items to -- I
11      mean, I'm sorry, did you remove your personal items?
12         A. Yes, I did.
13         Q. And what did those consist of?
14        A. Mainly books and my laptop.
15         Q. Okay. And was that a laptop you bought or was
16      that --
17        A. Yeah.
18         Q. Okay. And then did you give her the keys to
19      the church?
20        A. Yes.
21        Q. Okay. And did you do that on February 16th, or
22     was it a little later?
23        A. No, it was on that date I -- we signed -- we
24     signed for it.



Reynoso, Hector, (Pages 60:10 to 66:2)
                 60
10    Q. Okay. When you left PCUSA, you were under the
11   Evangelical Presbyterian Church at that point; is that
12   correct? You started a new congregation --
13      A. That's --
14      Q. -- I mean, a new church under the Evangelical
15   Presbyterian Church; is that what you said earlier?
16      A. Yes.
17      Q. Okay. Where did the church meet then?
18      A. We -- when we left, we met at -- well, we're
19   still meeting at the Lutheran church.
20      Q. Do you pay rent to use --
21      A. We pay.
22      Q. -- their building?
23      A. Yes.
24      Q. Okay. And how is your salary paid?
25      A. Through the church. The church pays me.
                 61


                                          17
6298378.1
 1         Q. Okay. The church members?
 2         A. The church, you know, through their tithes and
 3     offerings, they pay my salary.
 4         Q. And did the church set up new bank accounts?
 5         A. Yes.
 6         Q. And where were those bank accounts set up?
 7         A. Well, at first they were in the same bank as --
 8     the same bank as we had before.
 9         Q. Okay. And where did the funds in those
10       accounts for the new church come from?
11          A. They came from -- we started putting money into
12       that new account after we had disaffiliated.
13          Q. Okay. Why did you move your account from --
14       well, first of all, what was the name of the new church
15       under the Evangelical Presbyterian Church?
16          A. At first we continued calling ourselves El
17       Principe de Paz EPC, I think.
18          Q. So it was the same name of the church but EPC
19      because of the new denomination?
20         A. Yes. So it was -- the name of the other church
21       was actually Iglesia Presbiteriana El Principe de Paz,
22      so we just kept El Principe de Paz EPC.
23          Q. Okay. And is that how your bank account was
24      set up?
25         A. Yes.
                      62
 1         Q. Okay. Why did you move that account to another
 2     bank?
 3         A. The bank made a mistake and sent our new
 4     statement to the post office of El Principe de Paz
 5     PCUSA even though we had gone to the bank and changed
 6     the address and everything. But for whatever computer
 7     glitch, whatever they -- whatever happened, they sent
 8     that to El Principe de Paz in the PCUSA.
 9                And next thing we know, two members, as we
10      understand, two members representing Mission Presbytery
11      -- one of them was Anna Bohart and somebody else --
12      they went to the bank with the information of the new
13      account that we had now in the EPC and they tried to
14      take out the money.
15                 And when they tried to take out the money,
16      the bank asked them for the PIN number, I think, and
17      they provided the wrong one. And the bank said, "This
18      is wrong so we're freezing this account" And they
19      left us without funds. That's -- the little we had,
20      was there.


                                         18
6298378.1
21          Q. About how much was there?
22                  MR. DE LA FUENTE: Object to
23       responsiveness.
24 A. It wasn't much. Maybe at the -- maybe
25      somewhere around $2,000, but -- it may not be much to
                      63
 1     anybody else, but for us it's 100 percent of everything
 2     we had.
 3         Q. Was that the bank account that was used to pay
 4     your rent at the Lutheran church?
 5         A. Yes.
 6         Q. Was that the bank account that was used to pay
 7     your salary?
 8         A. Yes.
 9         Q. How long was that bank account frozen?
10 A. I cannot remember. Maybe a week or more.
11          Q. Did the bank eventually lift that freeze or the
12      hold on the account?
13         A. After we had the help of a lawyer, yes, they
14      did.
15          Q. Okay.
16                  (Reynoso Exhibit No. 5 marked)
17          Q. I'll hand you what's been marked as Exhibit 5.
18      Can you tell me what this is?
19         A. Allow me just a second, please.
20          Q. Sure.
21         A. This is what is called an advisory opinion
22      coming from the general assembly in order to implement
23      the trust clause in the PCUSA.
24          Q. Okay. And do you know where -- how you
25      received this? Did you receive this document?
                      64
 1 A. I received it or I even -- or I researched it
 2     or somehow I found it
 3         Q. Okay. And do you know what this document does?
 4     What's an advisory opinion?
 5         A. An advisory opinion is -- coming from the
 6     general assembly, is a very strong -- very strong
7      suggestion to presbyteries on how to handle the trust
 8     clause, the property of the churches.
 9         Q. Okay. Would you turn to the third page back
10      where it says letter D? Let me -- okay, yeah, turn to
11      that
12                 First of all, what is the trust clause
13      that you refer to?
14         A. When the PCUSA was started in 1983, a trust


                                         19
6298378.1
15        clause was inserted in the Book of Order saying that
16        all congregations of the Presbyterian church hold their
17        property in trust for the denomination.
18                  Many congregations were allowed exceptions
19        at the time, but not all took them. But since then,
20        since 1983, it's been part of the PCUSA, which was
21        started in 1983.
22                  MR. DE LA FUENTE: Object to
23        responsiveness.
24           Q. Look at the third page back, and it says letter
25        D. Can you read that heading?
                      65
 1          A. "Presbyteries are responsible for enforcing the
 2      trust clause." Do you want me to keep reading?
 3          Q. No, it's kind of long. What's your
 4      understanding of what presbytery's role was in terms of
 5      enforcing the trust clause?
 6          A. Well, this particular opinion, again, based on
 7      everything that we had experienced and was going on in
 8      the whole denomination, it was like the denomination
 9      saying, "We are not going to let you go. Anyone can be
10       here but no one can go." You know, "Anyone can come in
11       here" -- that's what they're proclaiming. "We're
12       inclusive. Everybody come in here, but we just won't
13       let you go."
14                 And that -- to me, that's what this
15       opinion does. It strengthens that position, that
16       position in presbyteries, and it creates more
17       hostility.
18       Q. How would it — how does the presbytery enforce
19       a trust clause? What actions can it take to enforce
20       that provision?
21       A. Well —
22               MR. DE LA FUENTE: Object, form.
23       A. — allow me to think about this for a moment.
24       Through their dismissal policies
25      Q. Can they use the administrative commissions to
                     66
1       take action on the trust clause?
2           A. Definitely.



Reynoso, Hector, (Pages 66:14 to 66:20)
               66
14    Q. Yeah, can a listening team be used to enforce a


                                           20
6298378.1
15      trust clause?
16               MR. DE LA FUENTE: Object; form.
17         A. Based on the dismissal policy of Mission
18      Presbytery, yes. That listening team will become the
19      -- what do they call it -- the -- the following step,
20      whatever the name of the team was.




                                           21
6298378.1
                                 CAUSE NO. 2015-CI-07858

FIRST PRESBYTERIAN CHURCH                                   IN THE DISTRICT COURT
SAN ANTONIO
     Plaintiff,

v.                                                          73RD JUDICIAL DISTRICT

MISSION PRESBYTERY,
     Defendants.                     §               BEXAR COUNTY, TEXAS
               Deposition Designations from the June 16, 2015
                           Deposition of Thomas Crandall Johnson


Pg 4, Ln 5 Pg 4, Ln 10

Pg 5, Ln 25 - Pg 6, Ln 3

Pg 7, Ln 2 — Pg 8, Ln 12

Pg 10, Ln 13 — Pg 10, Ln 23

Pg 12, Ln 4 — Pg 13, Ln 24

Pg 15, Ln 12 — Pg 15, Ln 23

Pg 16, Ln 23 — Pg 17, Ln 13

Pg 18, Ln 15 — Pg 19, Ln 13

Pg 23, Ln 24 — Pg 24, Ln 5

Pg 25, Ln 23 — Pg 26, Ln 3

Pg 37, Ln 13 — Pg 37, Ln 22

Pg 41, Ln 12 to Pg 42, Ln 4




                                            1

6298086.1
Johnson, Thomas, (Pages 4:5 to 4:10)
                4
5      Q. Would you state your name for the record,
 6   please?
 7     A. My name is Thomas Crandall Johnson.
8      Q. And how are you employed?
9 A. I'm employed as a pastor of San Benito
10    Presbyterian Church, EPC, San Benito, Texas.



Johnson, Thomas, (Pages 5:25 to 6:3)
               5
25     Q. Okay. Was it called San Benito Presbyterian
               6
1    Church at that time?
2      A. No. At that time it was Iglesia Presbiteriana
3    Getsemani.




Johnson, Thomas, (Pages 7:2 to 8:12)

                   7
  2        Q. Okay. When did Iglesia Presbiteriana Getsemani
 3     become part of a different denomination?
 4        A. There are three parts to this, and name changes
 5     that happened along the way. 1950s, it changed to
 6     Second Presbyterian Church. And then it was changed in
 7     about '67 to Iglesia Presbiteriana Getsemani. And then
8      when I was there we changed it to Iglesia Presbiteriana
9      Getsemani of San Benito. And so during the course of
10      the time, it was not incorporated until I got there.
11      It was incorporated. And we wrote the articles of
12      incorporation and the other data. And so it moved from
13      the Presbyterian Church of Mexico probably to --then
14      it was PCUS or UPUSA. I can't remember right now. I
15      think it was in the southern branch and -- okay, it was
16      the southern branch.
                                         2

6298086.1
17      Q. Okay. And when did it become part of the
18 PCUSA?
19      A. That happened in 1983.
20   Q. And so it was already part of PCUSA when
21   you —
22   A. Yes.
23   -- became pastor there?
24   That's correct.
25    Q. Okay. Now, you left the denomination at some
                8
 1  point, correct?
 2     A. Yes, that is correct.
 3     Q. In what year did you leave?
 4     A. We left the PCUSA in the year 2012 -- well,
5   excuse me. I'm sorry. I left the PCUSA in the year
 6  2012.
 7     Q. Okay.
8      A. And if you're saying the "you," other
9   parishioners, yes, that is correct.
10      Q. So did the parishioners leave Getsemani at the
11   same time that you did?
12      A. Yes.


Johnson, Thomas, (Pages 10:13 to 10:23)
               10
13    Q. Okay. Let me talk to you now about the
14   membership of Iglesia Presbiteriana Getsemani. Were
15   there discussions in advance of the vote to leave about
16   leaving the denomination?
17      A. Yeah. When I wasn't -- yes. When I was not
18   there, I was at First Presbyterian Church in La Feria.
19   I was carrying on a congregational meeting there. They
20   had celebrated a townhouse a town hall meeting, and
21   several of the elders gathered the people during Sunday
22   school class and they said they were they wanted to
23   leave.

                                       3

6298086.1
Johnson, Thomas, (Pages 12:4 to 13:24)
                12
 4     Q. What was your understanding of the process of
 5   having discussions within a church if it wanted to
 6   consider changing denominations?
 7      A. Well, back when Brother John Davenport was a
 8   pastor at First Presbyterian Church in Edinburg, I was
 9   part of an administrative group called the Listening
10    Team, an administrative commission where we had the
11    power of being able to take original jurisdiction.
12            So we could go and listen. We were going
13    to listen on a Saturday and then after that, a couple
14    of days later, we were going to meet with the session.
15    But we had the right to decide what was done with the
16    property, what was done with the pastor, if he would
17    stay or go, and we had the right to make use of any
18    funds that they had. And we looked at all the funds
19    that were available and we examined everything that
20    they had right there in order to stand with whatever
21    decision needed to be made.
22       Q. And that was called a Listening Team?
23       A. Yes, it's a Listening Team with the power of
24    original jurisdiction, they call it. That's a legal
25    term.
                13
 1      Q. Who else was on that Listening Team with you?
 2      A. Reverend Justin Jones, Reverend Kathy Trevino,
 3   and two elders. I can't remember where they were from.
 4   I think they were from McAllen, the elders from
 5   McAllen, because they're the closer ones.
 6            We were the first administrative action
 7   team, I think, of two or three of them that were there.
 8      Q. Was there any kind of training by Mission
 9   Presbytery as to what a Listening Team could or could
10    not do, what their functions were?
11       A. Maybe 20 minutes. So, yeah.
                                      4

6298086.1
12         Q. Okay. And what were you told by Mission
13      Presbytery?
14        A. That we could do anything that we wanted there,
15      pretty much, but first -- the first day is to go listen
16      to everybody. And so we went up and were there at the
17      church and -- we went up on a Saturday, and whoever
18      wanted to talk to us could come and talk to us.
19        a And which church --
20        A. And so we spoke --
21        Q. I'm sorry.
22        A. First Presbyterian Church in Edinburg.
23        Q. Okay. And what year was that?
24 A. I believe it was about 2006/2007.


Johnson, Thomas, (Page 15:12 to 15:23)
               15
12     Q. Were property issues discussed by the Listening
13 Team?
14      A. We had -- we wanted a list of all the
15    properties, so, yes, all the properties were listed and
16   we had knowledge of the properties; the manse, the
17   church building, and an additional property that they
18   had. And so all -- everything that they had, and the
19   accounts. We went over a list of all the accounts that
20   they had. They had one account for memorizing all the
21   books of the Bible. They had several different
22   accounts that they had there besides a general fund and
23   CDs.


Johnson, Thomas, (Pages 16:23 to 17:13)
               16
23    Q. Now, did the Listening Team have to get
24   approval from anyone else to take these actions or did
25   it take these actions on its own authority?
               17
1 A. Its own authority, because we were granted --

                                         5

6298086.1
 2     we were granted original jurisdiction.
 3        Q. And what does that mean?
 4       A. That means that we could decide with respect to
 5     property, we could decide with respect to bank
 6     accounts, and we could decide if that session kept on
 7     as session, and also if that pastor stayed on. So
8      original jurisdiction basically is that.
 9             So, of course, we would report to
10      presbytery, but we would have to make the decisions.
11      In other words, these committees are getting together
12      so that the whole presbytery doesn't have to come down
13      and meet right there and the whole presbytery do that.


Johnson, Thomas, (Pages 18:15 to 19:13)
                18
15     Q. Let me go back now to the church at which you
16    were the pastor, Iglesia Presbiteriana Getsemani. At
17    some point there were discussions -- you talked about
18    this earlier -- about leaving the denomination that
19    took place with your congregation. As a result of
20    those discussions -- well, what happened after those
21    discussions took place?
22      A. Prior to that and along the way there's been
23    several conversations. For example, one conversation
24    that took place was at El Principe de Paz in Mercedes,
25    where we had a meeting just to talk about what it means
                19
1    to be different than the Mission Presbytery that we
 2   currently had. And so we were talking about overlaying
3    presbyteries. We were talking about different
4    divisions of Mission Presbytery.
5            And as we were talking to different
 6   divisions of the presbytery superimposing, I just said,
 7   "Well, may as well listen and find out what's going on
8    and what the ideas are."
 9           So I went to El Principe de Paz and I
10    heard the presentations there, and, lo and behold, I
                                       6

6298086.1
11      got an e-mail that said, "You're not supposed to be
12      meeting here because the denomination hasn't approved
13      having this particular meeting."




Johnson, Thomas, (Pages 23:24 to 24:5)

               23
24         Q. Now, at Getsemani, while you were pastor, did
25      the church receive any funds from presbytery?
                  24
1         A. No, not as such. In 1956 -- there's a placard
2      on the wall there of the church, and I believe it's
3      1956, where the Synod of the Son acknowledges that from
4      this point forward, Iglesia Presbiteriana Getsemani
5      will receive no further funds from the presbytery.



Johnson, Thomas, (Pages 25:23 to 26:3)
                25
23      Q. And did it have any provision in deeds, as far
24    as you know, that that property was held for the
25    benefit of the PCUSA?
                26
1      A. No. They didn't have anything in the bylaws,
2    so there's no -- there's nothing written to the benefit
3    of anybody.



Johnson, Thomas, (Page 37:13 to 37:22)
              37
13    Q. While you were a member of Mission Presbytery,
14   are you aware of any other churches where either an
15   administrative commission or a listening committee came
16   in and took action with regard to a pastor?
17     A. Apart from the one I did at the First

                                         7

6298086.1
18      Presbyterian Church here in --
19        Q. Yes, right.
20        A. Yes, and also with Pastor -- he was in the
21      military, he was a marine, and he was a teacher in
22      Weslaco. I can't remember his name, but, yeah.

Johnson, Thomas, (Pages 41:12 to 42:4)
                41
12   Q. Why did you and the members decide not to go
13   thorugh the Gracious Dismissal process?
14 A. It was very complicated. We would get — if a
15   Listening Team were to come — and I was on a Listening
16   Team. If a Listening Team were to come, it would
17   listen to the persons and give strength to some and
18   others, no, and it would just be a thing of putting
19   people into a quandary, a conundrum between the sword
20   and the wall — or how do you say that — a rock and a
21   hard place, I guess. I don't know how that saying is.
22   But it would be very difficult, make it more difficult
23   than it was.
24   And, this way, the people would not have a
25   fight on their hands over the things that were there or
                   42
1    anything. It would be just they left, and it's easiest
2    to mend the relationship so we can have — a cousin can
3    talk to the cousin or a brother can talk to another
4    brother. And so it was not desired to hurt anybody.




                                          8

6298D86.1
Exhibit J
                                          2015-CI-07858
                                  073RD JUDICIAL DISTRICT COURT
                            FIRST PRESBYTERIAN CHURCH OF SAN ANTONIO
                                     DATE FILED) 05/12/2015
FIRST PRESBYTERIAN CHURCH                                   IN THE DISTRICT COURT
SAN ANTONIO,
      Plaintiff,

v.                                                               JUDICIAL DISTRICT

MISSION PRESBYTERY,
     Defendants.                                            BEXAR COUNTY, TEXAS

                           TEMPORARY RESTRAINING ORDER

       First Presbyterian Church of San Antonio's ("FPC") has filed a Verified Original

Petition for Declaratory Judgment and Application for Temporary Restraining Order and

Temporary and Permanent Injunction ("Petition"). After considering FPC's verified pleading

and argument of counsel, the Court fmds that FPC has established the probability of its right

to the requested relief under the neutral principle factors set forth by the Texas Supreme Court

in Masterson v. Diocese of Nw. Texas, 422 S.W.3d 594 (Tex. 2013); Windwood Presbyterian

Church, Inc. v. Presbyterian Church (USA.), 438 S.W.3d. 597 (Tex. App—Houston [1st

Dist.] 2014). Based upon the property deeds of FPC, the terms of its corporate charter, the

provisions of the denominational constitution, and the generally applicable provisions of

Texas law, FPC has demonstrated the likelihood of its complete and exclusive ownership of

any property held in its name.

       The Court fmds that it clearly appears that Mission Presbytery ("Presbytery") has the

means at its disposal to cause immediate and irreparable injury, loss or damage to FPC in

connection with FPC filing this action and that, if the Court does not issue the Temporary

Restraining Order, FPC will be irreparably injured because Presbytery will proceed to form an

Administrative Commission to seize control of FPC property or its operations or both. Such

conduct by Presbytery would cause immediate damage to the funding of FPC's charities,



TEMPORARY RESTRAINING ORDER                                                                PAGE 1
ministries, and scholarships and render FPC without an adequate remedy at law in that an

award of damages would not adequately compensate FPC for the resulting harm to its ability

to conduct its ministries.

       The Court finds that the equities favor the issuance of this Temporary Restraining

Order and that this Temporary Restraining Order is necessary to preserve the status quo

between the parties pending a hearing on FPC's request for a temporary injunction.

       The Court further finds that this Temporary Restraining Order is properly granted

without notice to Presbytery because of Presbytery's incentive, ability and directions from the

Presbyterian Church (U.S.A.) to immediately form such an Administrative Commission and

endeavor to seize control of FPC's operations.

         IT IS THEREFORE ORDERED that the requested Temporary Restraining Order be

 and is hereby issued against Mission Presbytery its officers, agents, employees, and counsel,

 and any persons or entities in active concert or participation with Presbytery, or acting by or

 through Presbytery or on its behalf or in its stead: This Temporary Restraining Order

 pertains to all Property held by or for First Presbyterian Church of San Antonio, both

 immovable (real) together with all buildings and improvements thereon, and movable

 (personal), whether corporeal or incorporeal, wherever located, whether held by, for the

 benefit of, or in the name of First Presbyterian Church of San Antonio (collectively

 "Property"), which real Property is more particularly described in Exhibit 1 to the Petition.

 Presbytery is restrained from filing any documents in the mortgage and conveyance records

 of Bexar County to assert ownership, use or control, or rights to determine ownership, use or

 control, to any real Property titled in the name of First Presbyterian Church of San Antonio

 or to assert a trust on behalf of Presbytery or other affiliated third party over real Property


TEMPORARY RESTRAINING ORDER                                                                 PAGE 2
 titled in the name of First Presbyterian Church of San Antonio or otherwise held by or

 for First Presbyterian Church of San Antonio the effect of which would be to place a cloud

 on the title of said real Property, or otherwise interfere with or disturb Plaintiff's ownership,

 use, control, or disposition of Plaintiff's Property, or interfere with Plaintiff's right to

 determine the ownership, use, control, or disposition of Property held by or for First

 Presbyterian Church of San Antonio or held in the possession of, control of, or owned by,

 for the benefit of, or titled in the name of First Presbyterian Church of San Antonio.

         IT IS FURTHER ORDERED that Mission Presbytery, and any persons or entities in

 active concert or participation with it, on its behalf or in its stead, whether acting directly

 or indirectly, are temporarily restrained from taking any action that could affect the

 property rights of First Presbyterian Church of San Antonio, including but not limited to:

       (1).   Filing any documents in the mortgage and conveyance records in Bexar
              County, or any County where FPC's property is located, the effect of which
              would be to place a cloud on the title of any property titled in the name of
              plaintiff;

       (2)    Otherwise taking any action to claim or assert ownership, use, or control of
              the Personal and Real Property, or a right to determine ownership, use or
              control of the Personal and Real Property, in the possession or control of,
              owned by, titled in the name of or held for the benefit of First Presbyterian
              Church of San Antonio;

      (3)     Asserting any rights to the property of First Presbyterian Church of San
              Antonio, including but not limited to seeking to change the locks of the
              church, initiating, any disciplinary action against the ministers or members of
              the church, appointing an administrative commission with authority to
              assume "original jurisdiction" over FPC's local governance and control of
              local property possessed by or titled in the name of First Presbyterian Church
              of San Antonio or First Presbyterian Church of San Antonio Foundation, or
              otherwise interfering, by dissolution or otherwise, in any way with the
              property-related rights and responsibilities of the employees of FPC, the
              governing body of FPC (the session), its congregation, or the governing body
              of its local church corporation FPC (the board of trustees);

      (4)     Contacting any financial institution to assert a claim of interest in any account,
              fund, stock or other asset held in the name or for the benefit of First

TEMPORARY RESTRAINING ORDER                                                                  PAGE 3
                Presbyterian Church of San Antonio or First Presbyterian Church of San
                Antonio Foundation; or

        (5)     Otherwise interfering with the normal duties and responsibilities of the
                officers, ministers, and employees of First Presbyterian Church of San Antonio
                or the First Presbyterian Church of San Antonio Foundation or any designees
                thereof in any way that pertains to the ownership, control, use or disposition of
                the Real and Personal Property held by, for or in the name of First Presbyterian
                of San Antonio.

        IT IS FURTHER ORDERED that nothing in this Temporary Restraining Order

shall preclude Presbytery from taking ecclesiastical action for non-pretextual ecclesiastical

cause that is unrelated to this litigation or any property issue raised in, prompted by, related

to, or affecting the ownership, control, use, or disposition of the Personal or Real Property

held by, for or in the name of First Presbyterian Church of San Antonio

        IT IS FURTHER ORDERED that the clerk is to issue notice to Defendant that

the hearing on Plaintiff's application for a temporary injunction is set before the Presiding
                                              -\ \I--                                Pm
District Court of Bexar County, Texas for the 1.0 day of rt\pn , 2015? The purpose of the

hearing shall be to determine whether this temporary restraining order should be made a

temporary injunction pending a final adjudication of rights by this Court.

        IT IS FURTHER ORDERED that this Temporary Restraining Order shall not be

effective unless and until Plaintiff executes and files with the clerk a bond in the amount of

Five_ inunasi-A                  dollars ($   SCO      ).

       IT IS FURTHER ORDERED that this Temporary Restraining Order shall expire

fourteen days from the date it is entered, or until further order of this Court.


         SIGNED this      1-2_   day of       in/Al                 , 2015, at     11:1(0A.M.


                                                            r(
                                               JUDGE PRESIDING
                                                                   I                        PAGE 4
TEMPORARY RESTRAINING ORDER
Exhibit K
                                                                              MEMME
                                                                              201SC/0785$ -D073 •




                                      CAUSE NO. 2 15-0-07858

FIRST PRESBYTERIAN CHURCH OF                               IN THE DISTRICT COURT
SAN ANTONIO

        Plaintiff,

v.


MISSION PRESBYTERY,                                         DUCAR COUNTY, TEXAS

        Defendant,

v.


ED BONDURANT, et. at,

       Intervenors.                                         73RD JUDICIAL DISTRICT


 ORDER DENYING PLAINTIFF'S APPLICATION FOR TEMPORARY INJUNCTION

       CAME TO BE HEARD parties in the above-styled and numbered cause on this day,

August 26, 2015, on Plaintiffs Application for Temporary Injunction against Mission

Presbytery. After considering each of the parties' pleadings, the evidence presented, the parties'

arguments and the applicable law, the Court denied Plaintiffs Application for Temporary

Injunction. The temporary restraining order issued in this matter May 12, 2015, is dissolved and

otherwise is of no force or effect.

       IT IS HEREBY ORDERED by the Court that Plaintiffs Application for Temporary

Injunction is DENIED.

       SIGNED this ) 2_ day of SeSeniber,
                                 AS
                                 O        2015.
                                                                     1111 Pant11 III
                                                                       2015CI07858 -0073




                              CAUSE NO, 2015-a-07858

FIRST :PRESBYTERIAN CHURCH OF §                             IN' THE DISTRICT COURT
SAN ANTONIO,

       Plaintiff;

v.

MISSION PRESBYTERY,                                         BEXAR COUNTY, TEXAS

       Defendant

v.

ED BONDURANT, et al.,
                                                             731W JUDICIAL DISTRICT
      Intervenors


            ORDER DENYING DEFENDANT'S AND INTERVENORS'
              APPLICATION FOR TEMPORARY INJUNCTION

       Came on to be considered Defendant Mission Presbytery and Intervenors'

Application for Temporary Injunction. Alter considering the Defendant and Intervenors'

Application, the responses in opposition, any further replies or responsive pleadings, the

pleadings and discovery on file, the evidence presented, the record, and the arguments of

counsel, if any, the Court finds that the Defendant Mission Presbytery and Intervenors'

Application for Temporary Injunction should be DENIED.

       IT IS THEREFORE ORDERED that Defendant Mission Presbytery's and

Intervenors' Application for Temporary Injunction is DENIED.

       STONED on the VL- day of            C1C.1-08ea_ 2015


                                            JUDGE PRES ii. ING
                                                JUD&E`%1/4110TES                             2015CI071158 -P00052

CAUSE NO.: 2015C107858                             COURT: 073               DATE/TIME: 08/26/2015 09, ODAM
                                                   SETTING COURT: 109
 STYLE: FIRSTPRESBYTERIAN CHURCH OF SAN ANTONIO
 VS. MISSION PRESBYTERIAN

DISCOVERY LEVEL 3
ATTORNEY(S) FOR CASE:    nnn „-
DAVID WEN Kg..-101      .1001b                                  JOSE DE LA ELIENTEL.412•*22.. Grote
KENT KRAUSE le 11.44,160.6661                                   KEITH KENDALL 1--11
                                                                                  40•61M•COLI I
JAMES ANTHONY                                                   LLOYD LUNCEFORD




TYPE OF MOTION OR APPLICATION:
  NON-JURY RESET ON TEMPORARY RESTRAINING ORDER *.PER RULE 11**


CONFERRING                       ESTIMATE HEARING TIME
AGREED ORDER                      ASSIGNED COURT
DROP                             RECORD TAKEN
INTERPRETER                      RESET DATE              TIME
                                                                                                       C,SPA-aQ
DATE OF NOTES          a /2& a" 27/ 20: ,`                                                        JUDGE INITIALS




    RECORD TAKEN
Letitia "Tiel-r Moncivais
       191 VIPf114a y0
       210/335-2521



       16/01“-- -rtitfraputr, 06/wilt-) 704sao Th_ii„Q (2.)
                        FIMMI         d   N a       T MinA1NR-N2         &Mak- , Ake( cilciv-e,

              1      linot 40-tlifra. I imp; eVet.1frAct L
                                                         a                      i
                                                                                baCCU Ctaiark 1-
                                                                                               °-11 +11.:°




                            PROPERTY OF BEXAR COUNTY DISTRICT CLERK'S OFFICE                                   (0K510A)
                                                                                  Exhibit "B"

At an Open Stated Meeting on October 23, 2015, at Presbyterian Pan American School in
Kingsville, Texas, Mission Presbytery approved the following action by an overwhelming
majority:

On October 12, 2015, the Session of First Presbyterian Church of San Antonio, Texas, called a
congregational meeting to follow the morning service of worship on Sunday, November 1, 2015, for
the following purposes:
    1. "That First Presbyterian Church, San Antonio, terminate our voluntary affiliationwith the
        Presbyterian Church (U.SA);
    2.  That First Presbyterian Church, San Antonio, petition a Covenant Order of Evangelical
        Presbyterians for voluntary affiliation, and so affiliate, if approved;
    3. That First Presbyterian Church, San Antonio, reaffirm and ratify its previous Elders and
        Deacons, both active and those on rotation; the officer nominating committee; and the
        terms of call of all ordained staff wishing to remain employed by First Presbyterian Church,
        San Antonio."

The stated purposes of this congregational meeting are contrary to the provisions of the
Constitution of the Presbyterian Church (U.S.A.) [Book of Order, G-1.0503].

The Session of First Presbyterian Church, San Antonio, has indicated its unwillingness to utilize the
Gracious Separation Process approved by Mission Presbytery, or any form or revision of that
process.

On October 13, 2015, Judge John Gabriel of the 131st District Court ofDexar County, State of Texas,
denied the petition of First Presbyterian Church, San Antonio, for a Permanent Injunction against
the Presbytery, and set aside the Temporary Restraining Order that had been granted to First
Presbyterian Church, San Antonio, on May 12, 2015, enjoining the Presbytery from taking any
ecclesiastical action against the church that could be construed by the court to interfere with the
church's holding title to its property.

Mission Presbytery has a deep pastoral concern for this congregation and its members and
ministers, and for the relationships that bind us together in Christ

Therefore, be it resolved that Mission Presbytery, acting in Stated Meeting on October 23, 2015,
does hereby declare that as the congregation of First Presbyterian Church, San Antonio, is poised to
conduct a vote in congregational meeting that is in violation of the provisions of the Constitution of
the Presbyterian Church [U.S.A.), Mission Presbytery does hereby authorize the appointment, by
vote of the Presbytery, of an Administrative Commission [G-3.0109b1 to intervene on its behalf with
First Presbyterian Church, San Antonio, and its Session, with the following purposes and authority:

    L To take all necessary steps, if ft becomes evident that the church is in "schism," to discern
       the "true church" within the Presbyterian Church (U.S.A.) in this matter [G-4,0207];
    2. To have access to all church records [G-3.0107], including but notlimited to: membership
       rolls, minutes of Session and all boards and committees, minutes of congregational
       meetings, financial records, the church website, membership directories, newsletters, and
       materials distributed for sessional or congregational information;
    3. To have access to relevant records having to do with corporate officers, corporate articles,
       bylaws, and/or charters, including changes to any of these during the last 10 years IG-
       3.0108];
   4. To determine, on behalf of presbytery, whether proceedings have been faithful to the
      mission of the whole Church, and that lawful injunctions of higher councils have been
      obeyed [G-3.0108a]; and, if necessary, to direct that corrective action be taken if matters are
      determined to be out of compliance with the Constitution [G-3.0108c];
   5. If it becomes necessary, to assume original jurisdiction over the Session [G-3.0303e], with
      full authority and power to (a) provide for worship, sacraments, and continuing pastoral
      care of all members of the congregation, in the spirit of the Gospel of Christ; (b) to receive
      and act on requests from members to be transferred or deleted from the rolls; (c) to have
      authority to call necessary congregational meetings, and to obtain current and accurate
      membership lists from the church for this purpose;
   6. To have authority to dissolve pastoral relationships, both temporary and installed, fully
      observing the due process requirements of the Constitution (G-2,0901ff.];
   7. To have authority to negotiate terms for the dismissal of the congregation if itbecomes
      evident that a sufficient majority of the active membership desires to be dismissed to
      another Reformed denomination with which the Presbyterian Church (U.S.A.) is in
      communion.

The Administrative Commission's authority is restricted in the following specific way: The
Administrative Commission shall not take any action to change the current right, title, or legal
interest in any real or personal property that is presently held and/or used by the congregation.
The Administrative Commission shall maintain the status quo with respect to such property.

Later in the same Stated Meeting, on October 24, 2015, the Presbytery elected the following
persons to the Administrative Commission, with the provision of appointing an additional Ruling
Elder to the Commission after obtaining that person's expression of willingness to serve:

       Teaching Elder Faith Jonggeward (San Pedro, San Antonio)
       Teaching Elder AI Krununenacher (Austin Presbyterian Theological Seminary)
       Teaching Elder Fred Morgan (Honorably Retired)
       Teaching Elder Rob Mueller (Divine Redeemer, San Antonio)
       RulingElder Phil Barnes (Westlake Hills, Austin)
       Ruling Elder Judy Ferguson (First, Kerrville)
       Ruling Elder Susan Trull (St. Andrew, San Antonio)
Exhibit M
                                                                                      zo Isere-rasa -4073
                                                                                                            . -


                                    CAUSE NO. 2015-C1-0785$
 FIRST PRESBYTERIAN CHURCH OF                                          IN flu DISTRICT COURT
 SAN ANTONIO,

         Plaintiff,

 v.

 MISSION PRESBYTERY,                                                   DEWAR COUNTY, TEXAS

         Defendant. '

 v.

 ED BONDURANT, et aL,
                                                                        73w JUDICIAL DISTRICT
        Intervenors

                      ORDER GRANTING} TEMPORARY INTONCTION
       After considering First Presbyterian Church of San Antonio's ("FPC") Verified. Original
Petition for Declaratory Judgment and Application for Temporary Restraining Order and

Temporary and Permanent Injunction, memorandum in support of temporary injunction, any

further replies or responsive pleadings, discovery on file, the evidence presented, the temporary

injunction hearing record and the arguments of counsel, the Court finds that FPC has established

the probability of its right to the requested relief under the neutral principle factors set forthby the

Texas Supreme Court in Masterson v. Diocese of Nw. Texas, 422 S.W.3d 594 (Tex. 2013);

Windward .Presbyterian Church, Inc. v. Presbyterian Church (USA), 438 SN.3d. 597 (Tex.

App.—San Antonio [1st Dist], 2014, no pet.). The Court further finds that (1) FPC is a Texas

not-for-profit corporation; (ii) Its primary purpose is not monetary but spiritual and philanthropic;

and (iii) FPC supports numerous ministries, missionaries, and charitable endeavors of wide-

ranging civic and community impact, including but not limited to: the SAMM shelter (started at

FPC), Community Assistance Ministry (CAM), the Dental Clinic, andMissionRoad. Based upon


TIMPORARY I1VONCTION ORDER                                                              Pager
  the property deeds of FPC, the terms of its corporate charter, the provisions of the denominational

  constitution, and the generally -applicable provisions of Texas law, ITC has demonstrated the

  likelihood of its complete and exclusive ownership of any property held in its name. The Court

  also finds dual/fission Presbytery has themeans at its disposal and has indeedthreatened imminent

  harm and irreparable injury, loss or damage to FPC in connection with FPC filing this action and

  that, if the Court does not issue the Temporary Injunction, FPC will be irreparably injured, because

  Presbytery willprooced to form an Administrative Commission or listening team to seize control

  of FPC property or its corporate operations or both. Such conduct by Mission Presbytery would

  render FPC without an adequate remedy at law in that an award of dal:tinges would not adequately

  compensate FPC for the resulting harm to its ability to conduct its various 'ministries. The Court

  therefore fords that absent a temporary injunction, the rights of FPC and its ministry will be

  irreparably injured, as seizure of FPC's property or corporate operations by Mission Presbytery

  will adversely impact donations and volunteer support by Plaintiff's congregants and that no

  amount of subsequent monetary reimbursement would be an adequate remedy for the irreparable

' damage that would be done to the mission and ministries of EPIC. , The Court also finds that Fit

  seeks protection of the ownership, possession and enjoyment of immoveable and personal property

   and that existing policy, and prior action of Mission Presbytery demonstrates that FPC will suffer

   irreparable injury if injunctive relief is not granted and, thus, a monetary award b an insufficient

  remedy at law. Thus, the Court finds that the equities faVor the issuance of this Temporary

   Injunction and that this Temporary Injunction is necessary to preserve the status quo between the

  parties pending a judgment on the merits of the underlying claims.

           IT IS THEREFORE ORDERED that this Temporary Injunction be and is hereby issued

   against the Mission Presbytery of the Presbyterian. Church (USA), its nffir.rs, agents, employees,



   TmApqRAIty WuRCTION ORDER                                                           Page 2
and counsel, and any persons or entitles in active concert or participation with the Mission

Presbytery, or acting by or through the Presbytery or on its behalf or in its stead (hereinafter

"Presbytery"), This Temporary Injunction pertains to all Property held by or for First Presbyterian

Church of San Antonio and its civil corporation (FPC), both immovable (real) together with all

buildings and improvements thereon, and movable (personal), whether corporeal or incorporeal,

wherever located, whether held by, for or in the name ofFPC (collectively 'Property"), whichreal

Property is more particularly described in the Appendix attached hereto. Presbytery is enjoined

from fill-rig any documents in the mortgage and conveyance records of Hexer Comity to assert

ownership, use or control, or rights to determine ownership, use or control, to any real Property

titled in the name of FPC or to assert a frost on behalf of the Presbytery or other affiliated third

party over real Property titled in the name of FPC or otherwise held by or for FPC the effect of

which would be to place a cloud on the title of said real Property, or otherwise interfere with or

disturb FTC's ownership; use, control, or disposition of FTC's Property, or interfere with FPC's
right to determine the ownership, use, control, or disposition of Property held by or for FPC or

held in the possession of, control of, or owned by or titled in the name of FPC.

       IT IS FURTHER ORDERED that the Mission Presbytery of the Presbyterian Church

(USA), and any persons or entities in active concert or participation with it, on its behalf or in its

stead, whether acting directly or indirectly, are temporarily enjoined luau taking any action that

could affect the property rights of FPC, including but not limited to:

   (1) Filing any documents in the mortgage and conveyance records in Bexar County, or
       any County where FPC's property is located, the effect of which would be to place a
       cloud on the title of any property titled in the name of plaintiff;
    (2) Otherwise taking any action to claim or assert ownership, use, or control of the
        Personal and Real Property, or aright to determine ownership, use or control ofthe
        Personal and Real Property, in the possession or control of; owned by, titled in the
        name of or held for the benefit of First Presbyterian Church of San Antonio;


TEMPORARY SNRINCTION ORDER                                                            Ng* 3
                        5
      SIGNED this_ —19 day of OCTS2015, at :   m.




TEMIOBARY INJUNCTION ORDER                          rime 5
Exhibit N
                                                                        Exhibit "A"
                                                                                      •

                             litniRtgatg SaloW5
                          aglftt awqg .Ndl 20.5-,cX-04358
 .2                            imp* 1 or 1.
 3
      V' I EST' PRRSEYTERTAN .CBURCH            IN    T.2Z   DISTRICT COURT
 A    0.01 00 ratlitiltf

 5    Ye                                  *          1.ST JEILTUTAii:

      Jtrandli VR2smitutx                       BEXAR COUNTY = TEXAS

 7             -
             TESTI-Mc/WIZ PR .9.103 EN   Apogni3131-tz. wimat pQE
 .9
                                         AN])
                              CT OSING Attapt4Z14r4


it          Cu the 27th day of Angtist r 2015r the following

12 proceedings came on toP be heard. be.fo.re the CePrtt 4.1 the
13;    hatd.ntimbOicOxi and *EN/Ma palitey ad the folIowing
19    proceedings were had before THE HONORABLE JOHN P.
15    SABRIEL1 ftiniqe preatdingy held in the 131st District
16    Court, San. Aritaniof Bez-At Donntyi- Teicas.
17          Proceedings reported by pronpenteriAed stenotype
18    machine.
10

20
2.1

                                                CO„ 570.
                          .s8x,AR -COUNTY, COUILISOLISA
23                           1$18T DISTRICT COURT
                          1.001'60.1.DROSA? .4711. FLOOR
24                         SA{ ANTONiOr TX .76:205
                                    .1.01335-25-21-
25

                        azzgn proprowys, Asz .Rfl
                   2-32s1.- ins:vizor caun 210/335-2521
                                                         2

 1                                    APPEARANCES
 2
          DAVID -NEST„ 880T 421196A00
 3    DALEWA.00x .SMITA
      112 E. Pecan- 9-ereet, Suite 1800
 4    San Antonio, Texas 7.8205
      shone Nci...; 2I0/554-.500

 5
       MR.NERT C. KRAUSE!SIM: 0-11714400.
 7     cgAmoDR, DAVIS. & XRAUSR, LIR
      ..3100 gpg4gego. Ave,, Ste 550.
       Dallas, TX 752dg
      Phone Wci.4 214175073558
 B
10
      MR. LLOYD     1.pucEspnvi s801'it841.9
      TAYLOR, PORTER, BROOKS PULLIAM rite
      .451 iloritle Street, 8th Floor
      Baton-Rouge4 IA 70821
                         2$5.n€1 7.- 3221
            11EVUOInalic tsx:eliAl,NTXM
14.
      fin. JOSE R. DE LA FOUNTNI. SBOT *0.07936'05
15    MA. =DER t. -O'RNGtORAS, SHOT t24683590
      440 gosmax socasmix I. TOWN.uND
14    BIB Congress MR.( Sllite. '1900
      anstin, TX /117-01
17    Dhone No.::- 5.12132244
        -era
lg         UEITRAENDA1.1., MOT", 11263250
      PAVIDSON6 TBOIDO, ADAM ;A. GAABA
      7550 bat 1}110, Sure 4120-
       ParL :414tObiat       . 792n
21    Peelle ITO..t 2.1.01349-64.04
                   REPANSENTIA4. THE DttaNpkin.
2.7
23.
24,
zs

                         LETYRY4 OONCITAIS, OR, RPIt
                     131ST DISTRICT Doan' 2104335-2521
                                                                             1

1
                                   INDEX
 2
 3                                                                    "AGE
      pIGUST 27./2015
 4.   VLAIETIStiS 1cITNE09;
                                 =MT CROSS
         nwg AhmmODA41z           Oen  90,30

.7
      OEVENIDART•IS MITEESS:
                                 DIRE=        c1000
        .141.1•14M POE           30,12        65,11

 a  CLOSING AR0fMENT9
          EY: MR. tRAUsm „ . , „ .„      • J•        •                00
10        al 0.A. %0MCEFORbl . . ... , • • •     *   4    -.:   ...   89
          fr MIS, tE S.A. FUEUtE , t   a             ••               99.
    REEUTTAT, ARMENTA
          Et MR. KRAUSE. . , . .                      .. . .          106
12.      .19i MR...15E LA-tfENTE                     •     ,          WI-


14
15
16
17
10
V9
20
at
/2
12
24
25

                         ZFUTIA mq$CA-vAist
                  131ST 'DISTRICT COURT       210/315-2522
                                                                             '4

                              4gEsg$ 1.7*STM4
 2 110:1-11 0- been. first. nit -13VOTZe&F tOtileaV '&5 1:0„lowsi
 3                         D'IRECT EXAMMATION
 4    bfrOXIVR$ Ox (ft. AWERV4r4
 5        Q.   Mt* Armetkdattgi my name tw Lloyd TA-Aorpta4.
 6                  For the reeozdt, would you please State
 7          tOPIO.
                 ittabon PAcillas Atmandatii.
           2:1   1490,14 IMP; :spell your ls:t name tpr ther 1*r.tegM
      ‘cFg th6 court repo-tter3       •
                 Alfvm-R-NAJ-A-„Itst.-:g„
           0.=   And tprlAvg tgq-,                 hrsagiagiz, or
                 Atlitetidatik 7
                   ro: a ruling                   Arinandfrin,
                    tightini ;ate; nOil Ourrantly• naip3.0gad?:
                 By Mission. ?:resbytery.
                     What --             o4popititt
           A..   X aid th.s Astonciate. EtO.sisytette head        .stuff-.
                 t:s. there any employee pi Mission 'xasitaitary *ha
      Xs* Obit WspSt".Qt? oz                the' tOP oy tight nowt
           A.    ita the top lay..
              W5n14 YOU .1rief?Ii, 0,AerA0 'the imt;f yOSt
.23   job responsibilities?
  #        4     a fairy W-dgv X n* *flP0r0-02e for the
25.   operation Of the Miadiotil,ieSbytery and staff. I:

                        TrE.TITZA 164047.01-VAT        R.P.R
                   1.31S1' trI51`Riele CD-Ottl1   2/04335-1$2-,
                                                                          14

          A.     G-3.0205. mIn:AdditiOn ta 'those
 2    responsit11ities described in 4.-3..0413, the• session
 3    shall pre-Para:1:0d adtpt        a blAget   Arta Oa-termini:4 tle
 4    distribution of the con9,r_egationls beneVslaUces.0
 5        Q. 'prior to the 000pO100 of a PIIPXOhl q$14dget by a
 6    session; tha flatten Onhrtitta tta*a Budgets to the
 7    presbytery for the pr.asbyterxIstmviaw And approval?
          A.J.
 .9
          O.     Okay. There's rte csaa1ifiSation on the
10,   authorltle at a sessisn to-Adapt a tinOget and.detapptne
11    distribilttan. of tha oangreqatiOaya. teliaVoUAO0A, ia this
12    provision, 4s there?
          Ay             AD4ry .1   .Repeat' that VTR.an:Pal,
14               The fnesSion ia g4Ton fO11 authority in this
      P=P-std*Q10
           A. Yee,
17        Q.     Okay. Row would you define 'the term
      banaVala0Pasi
15-       A. It's d broadtetn of gifts that a deungrsgation
g4    may SLfl
21        9,     WOnld.lt 4OSUlde•d4S1gnOed ?gifts -to certain
22    missions?
21        A.      Yes,
24        Q. TO certain PC(USA) missions?
25        A.     Tat.:

                        L017xii4 BrIPW4vA0,ftEt. ..PRR
                    :01ST OTSTRZCT COURT   210/335-2524
                VOA( in the took- of DrdeT r the trust               said
         "run. 4.0 taa* oY the.            Elixt         t      * A1:70. .gb
      the presbytery( tbe responsibility.; the CiOnt 1:14113
      X.0171*10A4.i14:tY tp-iMplesent.
          A,    YeAr 'itt.
 6        a.    Okay, "Thank you.
                      *W.(      ygo weoldlre4 pint E;
 8" additiOnal eotborlty ot the preebytesif,
 0.             "4dPlamo oPLgiaal itfie43.ctipp- In any situation
10    an Mhib4 It. AetPrfta404 that A.g.kairm cannot eXerniee
      Its authority.."
12               VIA Agje.lon      a'tAVVIlete X0r tuft a TOOTecti
13    thati %tads a Orate. m.aiSuite               Iittia.dintiAnk."

44, Tnatla 494.9.g a PaakYtc-X-4‘ark vX,P4P.1.114 or. a .parlance
      of it()Cabintarl:
16                     Mbet does "assume urAgine2 joriSdictiOnw .
.11                                                                    •

1E              ASSUMe otIvnai                       is ,a power: Oat La
34               ai gotIrgegratiFve commission.
20.              Sp   foroe-bloory dan appoint         adaiinintratiAg.
2A.   cOmS44-sion with authozi:ty to assume prIginal
22-   ifriSaigtUA- :Apd U'that                               MOM4.0*Ign:
za    exercises that -authority ( it assunieS zuthority that
24    ptetiOnSlY #04. keen a aP>asAPPPI:
2$         A.    It is'r it it givea :06* that adthOrity.. OUt

                       'Tann moimmusr, C$1% SR
                   1.3182, DIM= COURT :210/315r.2521
                                                                          23.

      there'-s' as 144e -rang-e pi' AutyloritlieS qt r;PPEs041$144tY
      01.4
 a           Q..    Right. The scope
 t           Ai. 4-0014 14 one dt Lheiii, 'yes.
 5'          Q.              Thy sop: of p:isclekt,    admixilitrattte
      csmnismLom is determined by the mm' 4n tliat creates 4/
 1'          A. Viatk0
 8                  Okay_ Matta tertian that creates- it could
      4*Y-A-       t4y.tio-Nor to :3.tg.oi..ge m:tgiu,y1 prAKOLtu,
      got.-gtot,7
             A. It could give it the power ?
it.          bt     ggbt4    And if W.0          that pOW44". And it
13:   eXeraSes it, it, &n effeet, beeCmdaaild replaces the.
14. sesAiPgt P9r;Ct3
        4, It deptilaa,            tatIP the power it's 4W00..
10           Q.     Right. This. says, thoughl. that it         wikhAn.
a     thY ActhentY at A Trapbytogy tt): do A11-4 i tpr.X.0:(41
                    Mai tt
             R.     akAY, And 07,11044/     .karni !reinor the W.P.r.$c Of.
*0    PgeStreriOtr ctittect,
21           A.     tes.
                    Okay. 1.f you 'would iook at zGH3.0401.
23    Actually, that:eaptitn is tiipped cg the page k
29,   09n74Ilir an Page: Ow flj,9 p:ettaiTas                      Of
25.   SYabtl. Page' 35.

                          zwzmu hvaciars.., Ot&. PPR
                      23152' DX$TgICT tot= 210.035-a521
                                                                       2,6

 1    .in trust for. the use and benefit of the Ilresbyterian
      Church (U.S.A.).
 2        Q,. 5p if the Synod ponclndee that a. presbytery
 4              adeJ44ately 1MpleMehttng 014 trust clagae, the
 5    synod 'cad take over -the presbytery, and tie: it for. theft'?
 6    '0•W'S 0414 that'=s 'sating, isn'E it'
 7        A.      that's the advisory that is made..

           0,     And :yolt had testified :that Mrflloa Preibytery-
 9    is the member prebytery Of the sylicd of, the Sun;
10    correct?
          A.       tes. Thatts .correct,
12        Q.      Ahd are yca aware that the Synod, of the Sun has
      :pkev100Aly kaken over of 'presbytery within its'
14    ierls-dlaion to 42 in'st tint?
15,       A,      I am aware.
16                          LONCEFOR0t    Your Renor, txhibit 41 is-
17    a published appellate deoisinn. in: the taporter'a systaM e
      in. w.h14fi this 4am0.41.nod o.ft the .sari tr wh•ioh Miss. on
19    prasbytaty is a part, ex'er'cised               ,inrisdlction by
26    appointing ao adminj..stret4ve commiesion 'to take over a

?),   preSbytery to        in an attempt to aitercise the
22    denominations claim. over local church property when. the
23.   syhod 'Cobol-tided that the preaytery wa40't beihl
24    fl.fficiehtly alaigtescW0-
25                       FIB CQOAT;   YOU maid :that's,

                        LpTial pdaNC.TVArS, tSk spg
                    23/sr Disrincx COURT :210/335-2521
                                                                     27

                      MK.= PE: LA 11/ZOTEI   Your Ranort I'm Iping
 2    to object to the entire characterization of that- t
 S. appreciata 14t. Lunceferdr.s argument of the reasoning of
 4    What happened With; the- ,syhed, et cetera. $o• r object to.
 5    the chatecterizetien and the tePtiMOny OA the record by
 6    HE. Uhcffprd.
                    I'm alnp going to objecht again, to the
 7    re/entire4f stuff that happened ShMewheP6 else, the
 9    question is whether Mission 2resby:te•ry is an imminent
10.   threat end has done anytbi4:4 In fAIrtbOrSt a .any of
      these beogien men that they're trYing to pot in front :Of
12    -you. And I'm still .waiting and 1 haventt heard
13    evidence., -one, that Mission Presbytery intenda tn: do
14    that ii this ..ate.
                    IdE. ;urnkilORP4      The cnOrt4 OViPhslItt Oen
14    read the opinion for itself end determine what it says.
17    and ddearet say.
la                    rf16 COORTi     is that 4 Cann opinidn?
19                  MR. IMICEEDRD::       Yes, It's a Louisiana
20    ntst .circuit Court of Appeal dge*aioni *bait 41;
2.1                                 POPUE: 7,11c1 I Ohject to it
12    being entered into evidence.:
23                    MR. LUNCEFORD:. I think it's already
24 been --
25                  MR. WEST;        No, it WaS nOtA That VaS one'

                     I;STITIA MOOPivAIS, CSR, RP14
                 131ST DISTRICT :COURT 210/in-2521
            A.     :StS4i
2
.3                  Yea-!
 4.:        tc. Okay_ be with regatd. tc, for exampla4 the
                        MIThrvettP.Va          rtgtuting 0'154; -the! IPP1144-
 6     tihOY L40 16 0tIteLtOted thAt. 1ia.ve 150aU Si4d0              at .n
                                                                         - .Pf
       easte.y. 0o—session has the-ability to adopt a budget
       K:Ud datet1.100 llow those                  ar:ai 405Pg to Itta aP.krit
       right now?, right?
lU          ▪       1411 4t•t 4 VAaV     P;Kfl,
            Q,     ZS- 4 4aS0tOU. of, VCAVsAl bOhYgl04.Kti007
                    Yes.
            O*     ?ipti.       POS)35/tory .a.K11.1-t etiert                     Just,
14     Strftipirig- in. ah.d etvetteelag the. btd4et Klvd determiuing!t
       nch yo-t2 saitY9051: -0.f3
                                ./e    little more 11•0.           K 1;1-4:%a
       there,: ahtthIng 1A6.
r7           4      No,



             43Y    And. kka Utte:t.:vortorp            0:er iu.*ei-yttaay.rsil
19. itltxrctith Is grahtad tappiiihg:FPC to epAtInue
20. ova:rat:4m,,                thPfl aaaa.ta 4-s 49.flar al4biadt egy
21     m(usA) cormitotrarmA11104 !able Bala, V4Uld thit thafig-e
       at allt
            as pot at a11;.:
24           p,     With•tagatd to the trust clause- that
ZA     Mt!. Jawivel:f4I asked you, anut, acitied &vein Sx.blbj.:t 191


                           liPtY4401021kAne CSR 4.913
                       laISX.D.ISXRICT. :MUT 210/1-25E-1
                                                                151

 1    acid ohiliqatiphs heis asserting that preSbyteries .have t45
      assert the:trust clause. In this tempOrari InDIAction
3     proceeding today, hasn't Mission Pte0YtrIr consoiovslY
      ohoseA ant to pursue an argument SaPed'On the trust
 5.   OlaUtel
                Out's trwpt
 6        QA Eqchibit 19, being the 4dtisbfl'oldinies; is this
 a    name legal regnigebent on Mission .Presbyteryst Inc.?
 a
la              IS thin an acalesiaatidalopinion7
11
                            is thin One, of: thd -- is this One 01
      the Comatitutten itules or Regulations of the VC01.4101
14              -0.4, it's not,
15        Q. Ate those found entirely within here?
16        A.    Correct.
11        9,    The Bonk Of Order?
la        AA    Yes'.
19.       0,-   tint going to have yeti turn tel.-- I Relieve itts
            . *Wit you td read joist the. first line of
20.0-5-107A Z
ZI    &=3-142, om page 4*.
22        AR    Yes. keSundila of       thurdflaVe. only
11    ecclesiastical jurisdiction for the, porpopp"
24              mava only ocoleshstioal jst1sdleticile?
25        A.    That's correct.

                      ZETMA MONcIVAX.9., ESE, apA
                  131ST otarftret COURT 11.004,52$24
                                                                             33
                           - ,
                      that, trAW?
 2         AA    That 3-a trApi
 a         pc    Then E ..want-to aAk yOu% about SOthetbing:
 4.        01-ThOPt9X4 P•40.4 Atoll gino3g; Seckickr,k :G-EL,V0 03 e   lie
      nai'Oha- With 80461:070it eh, Page              And 11qt:14f
                                                                 iiit
 6    highlighted lot you Section H.          Can you read-Section g.
 7'   AT* PS- 45414 AO 004g .rdtalat. witch                        te1d4.1V
      -0.01141
                          ACopixel       lPmAt*P11 gt 1114.
                                                         .
      ciengt;PUPti:PP2. And of e0a9teletioae deW:flo4 to move
      well. as to divide1 dismiasr or dissolve conireggtIone in
      COPM*atIg11 W,411 001; AO-p*:a.":"
13.        Q. All right. 1 Want te ask abobt that last
      ,phrase 0.41 conagItatoo with thair.meihera-r w
                 7100-:
IS         p.    Right' 11.014r tberefs a temporary retraining order
      in:PI;EMP PA Va.P:ki41
                 7114t     terreOe.
           Q.    IPN[4-24PP rePtiery                 abte t0 act 10
20     .040UltatIOA with 't1        mg*hi% :of 'BC: POreegdt th tho
      temporary restraining-orderl
22.              Fd-r_ t110Y/,te 110,
23         Q•. me_ hkmendariz, you've -seen the temporary
Z4     1Agtfl*A).Pg   Pg4A-c-aAtAtbe AA:st of thl-POs that,
2:5   elrald an G6 ng ard ChAhViO0 th&locks and filing

                          IZXXTIAIXVCIVAXS, .0458t RPR
                           na.TRICI 'GOURD 210/315-2521
                                                                          34

 1     Ii9rip       Ugkiipa        .gUdge qOrtal'a Xe-409US
       bac*gtP#Ad -and ifhP knews Witt else' AA id t-hAt list; All
       those things yos!,Ve 'teed liOted. Had MisSied Zresbytery .
       40A9 a A1441a 0.4e Pt PiPse things With kggArd tO FPO
 5          A-    NoAe At 01,
 6          Q.    Has Mission Presbytery developed or stated any
       %Atopt to.,4o A.py pilo of 01A4g-thiA0 ggsatsuog
 B.         A,   :10-
            P.    .11    M-4PIPT). Pra'sYten tmAR 04P: .to esiga4G i1
 Q.    itflagntastkdal tilnd:014is Pt relatin.404. 341t4 tt!o
11     methbers-oe FPC who are by virtue of that inambershAp
Xz     rogir0ex4 14 M'i'ssion VxeaYto,Kyl
13           A, NO,
Xt                      mg. pt LA POWIA-4, r4a8 thv                 X9gr
15     HOTOrN
16                        THE =um     Mr_ - WSeford2
17                            14•NARgtr 4001000,0s
T.B.   augsripms.sy MR. LQWEFORat
13          Q.    Mr. Ixnendarks,. it the Hynad-ol t7ia 'Sun.
0.4    IsistriAttee4 ALSInigin Pre4b2Uty t0 115tm an 4d4iiii§tratIVe
21     commissith;to take Miginal jarisdioWq-pver the
       :s*Waten ;(3 'First, Ogegbyta.tign Phurdit Apt' Wan Antiallo.k.
23'    kbat would" you 431
                              PE 44           ifX. -03360t,;04.11t. tot
25     Oatlaltibdi Your linharA

                            UTITTA MOICIVA14-1 4W$', APR
                        1313V VISTRICZ COOT 210:1335-2521
                                                                   66.

          Q.     lay Mr. Taineefo-Ed)   What Would your
      ✓esponSibilitlea be on the WoOk og Order?
                 There would be no responsibility in the Book of
 4    Order because. it has net. gone through due process.
          Q. !ell, it ail poOeess. 4tq hacl been varkt04. and
      at the end -of the eAii.the .qhadt Which haS Oversight
      responsibility over the presbytecy, told the presbytery
      to rePleee the teatiOn;Ot First PreSibyteriani Church .of
      San Amtonle, wen:admit the Presbytery be. Obliged to obey
      the directive, of the: synod/
          A.,    It *Mild be only Obliged to proceed :With
      process, but :not to Oerso right inAedlately,
.1S       0,     *AIL forget iNoadiatel)flv BUPPOse: Whatever
14 •process IS, has ecOurred and there is no clear preeess
   outlined, if the synod, passed e.tesplutien: to ipstrett
1s :
16    ▪   Prioati.flogY to, .fOrP AP AdainOttethe o0OW-ssion to
17 're:plebe the. session of First fleabyterlea Of
19 LSO hnteniot what would the presbyteryta regponse to
19    that be?
IP'                   10 ORAA FOAM: t 010cEt Your' Repot.
2),   rut gpitg to eb ject as• Calling for spetUlatiOn. if.. he
zg    wants to .aak questionsol what synod- wouid 4o and what
23    Synod Vv-lad be, able to-requite, 114. Should ask these-
24    -questions Of the synod/ not of Mr. katernistiz
2$                         ONCgrOitbi    He's         a07 in the

                       OTXTIA.1919ATOVAZS, CSIT„ 178
                   .01ST DISTRICT COURT 210/335-2521
                                                                                36

1 presbytery.             He's gualified         to pay what.thePiresbYte;
         would '4,
 3                         THE. WURTi. 2 4 11 A4lOw               411.0.14Ors
4        Overrule the objection.
                           Mit   DO 44 WEPITX4        Y91.1 '009Xe *A 1 P.
6        Mtavelx, ApoltlAticro.
                    T:am viaq head nt staff, Ne have a
         d_b4StLtilti-OhAi              if:W1-0 A Stated             Ofe stated.
 9       clerk ..ts the polity person.
              OfF   1743/..0r* -. 4q1909-4.441    *aid ypp jgnpre the synod
         ot 'mold yeti *bey the qhp47
                             iidtt V4:-LA FtiOnTE; I object to the
13       4116stio that,           eiVitgePtdkAVP POI AWkit calls tor
14       spethu ldtith
     .
                                 AVCOPAP4:. Tt's not aZgapientativp at
16
                             BR'. ON, LA, kYSION: They -cflered him two
         option!,    Xt'P 4zgligOlitPtiv-P4 tOPX 31O§TA
19                           THE COURT:     I'll allow it. ovetruld the

70       .objection,
21                           YOU' may atieWei's
            (Hy Sr. IP-neer-era Would Y-232 OPY the flood Pp
              M
23 VOuld you i4dote the flinoa?
24 A. I would obey the synod only as far as t o
2 . ,Onablieb                proO0s—by chap]- tie NUAld tallow the

                             MVXT14 14.041041$ '00k sgli
                         2,3.1$7 AUXErgx mum' Olongs-2521
                                                                   3.1

 1    process, brut it Woilldett be right eWer as we'll do it.
 2        Q,     Xt the process resulted in the synod telling
 3    the presbytery to XP TM en administrattye commission to
 4    replace 'the ..5e4elen of FitSt Pzd's san_Antonio, and.gt
 5    the end of that: process that was the. result, would, you:
      obey that, -- would you Lgnore.that.resnit or would you.
 7    follow it.P?
                        MR, DE LA flJRHTSt Your 4pagre more

      /5e0-121dtiOh..
10                      Ulm COURT: Just so T understand your
11.   cflmstiOn., 100 said      and-I .knOW the witnest answered
12    after a prdtdust yOulre. saying after nue process?
13        0-     (Hy       AuP0004) after whatever process
14    YOPV 6 talking ebmit 'has OtoUrredi if the deoislion by
15- the synod retained and it. directed the-presbytery to
      tea an administrative term-mission to take °onto' pf.tke
17 session of Fitst. Prep San Antenloc would you ignore that
18    or yould you fellow #1.
is        21,    peyceld Apt Unote it'; but ye- %told-trite
20    follow t process. in. order to see if we could fulfill
21    On the typed hiss inStrgeted,
22        Q.     And if you. ignored: it, does the synod have the
      autherity -to fOrm an tdministratlire COAntitsaien to take
2,4   aver ;the presbytery and deal-with what presbytery is
25    unwilling to do?

                          zarzS BPROVAX$e         AZT
                     1315 -D'FSTRIC7" COURT 2,3,013.1-25$1




                                                                         0
                                                                   38
A. It haa the authority.
          de   *ay. Thank yo-,A 1
 3                  MB. ZUNCEPOZP: No further vteAtippg.
 4                   reit COURT': t!d. de la tuente, anything
      eisal
                         111MogE,
                                EXAMINAITON
            0$ BY rm. DE. D EONTB)
      OUNST4:
          P. Mr..ArMendarl%, Mission PSeabytary bas
      telephone, a. mailhox u and a   4007E   right!?
td        4. thet4 s sprraut,
11        0.   Has the Dyad :come through any blie. of those
1-2   three things And told you to do apytihUg with regard to


14        A. Not at all.
15                   MR. DE LA pmfmt, as the witness.
16                   tiiE COuRn mr. Inineefodi Anything
17                       x-0140,0Apit &thing %.4rt:begt-
le                   TOE COURT::- Mr. Ar*a0dAr1zi i0A      .4x9p
19    down.
20
21                     WILLIAM CERISTOtHEA :POE,
22: haviAg:been first cinIY.swoXP, testified ea101104RA;
23                        OXESOT EXAMINATION
24    00TION$ BY Og. pgts,frenixig4
25        V, Mr,. FAA, OPhld YOA identify YOUrtelf fret the

                      ar.trIA aPti-C,T VATS, egg, gn
                 .131ST !Migrate!' -collar -219/335-2521
                                                                              5.3

     . couldn't tell whether it violated it or not. When. tbey
      name forth with more specifics, we deter*Lted-that it
 3    wasn't pretext:pal, there was no violation Of the TRO,
 4    41-0 Wpiye att_ pursued. it With this court.
                               474$ CPURT1 Picey1 1 0.0.0:0
 5    Mr. de IA Fteote ha-e. gtestleitoh the wording of the
 7    TWO.
                               I'm titling to admit Ekhibit 39 in evidence.
      - Just    so there's .a better un4erstapding of whets.
      oceufred,
                               Insien'clantIS thibit. No- 3$ admitted)

               Q.      061   Mr, be   :Le!   30uentel Mt. 7200, 100 tuft 110.4x4
          l'UncAfer4 aarr yeti khoWf the ingUiry. the5i :146
      asking: about 'here wad whether you. followed u4441 Boot Pr
                    :**-9h0
               A.     YOS.


               Q.     0- 141  1, 119r you- followed. the took of Order in an.
      e.c.01aSiestio01. matter.?
               A-     Yes,. it is,
20             Q.     TheI(
                          ve asked for en iyiltnetiOu Otharwise
21    ihterfetiegvith the ,---..prehibiting Mission from
      othervise interfering with the .ribtmal 4uties
13. reOpasibilities of the Officer-ay Ministers( an'd
24 employees og ?First Presbyterian thlir'ch of $an IL‘ntopiO,
25    or the YET San Antonio foundation,. Or, any designees.
                                                      , .
                           zEriTiA mompxyAls:, :cage RPR
                        UlsrMOTRICT COURT 210038-2521
                                                                    54

      thereof. in any way that pertains to: the Ownership,
2 00At,.1t, \lac or dispocitiOn, of tUage4 and PetPPIPI
3     propertyhald by oz in the baste of First 'Presbyterian of
 4    San totemic.
 S                        DO you 4.0.00A that?
          A.       YS.:
          9.       You've heard .testimony that-anything 010c
 a    affeota CPkaone Wiling an offieC.At'ouPtrulr OCKffifere-
      affects their ability to 06httel the property/ xaght?


                   So by this- -- it on ot -xdore of an officer of
      First Prestyteriam Church vitolated the or'eluation Vows'
      P41114, under tais ftlittcticOf 01.0A%-on Presbytery do
      anything about it?

      .   A.       I don't, know, but I eqm't -this* so.. I don't
      thibk
          0.
          -        And that would •lie for both a mundane violation
      of ordination vows/ tightl
19        A.       (Nod4 hese).
2Q            O. What about.: pxofound VI-Clattua? SCMel
21            Ad   Sista-
22            Q. Wliat it there ;is an ieacla of -- apd -awrp, is np
23:   allegation of thia by the       way.   Ent What if there is ab
24    issue oft say, I signifiPant-malfeaPaPoe? Could you: 4¢
2$    anything .00:11t

                         arivA goirpiVAXS, CM. RPR
                     231ST DISTRICT COURT 210/335-2521
                                                                     56

       toil.meny.negatives in that. Are you -- I didn't
 2     understand, Are- you saying that theta's -something In
  j    the injunctitch that would prohihit you torn
       communicating with the minority faction?
 5                            DE ?,A FUENtE:   r Asked if it   ilk a
       Way that would Interfete with -- that -would pertain to
 I     the ownership/ control, use or disposition of the real.
 a, property,
 9         Q.      My'Arx. De La Identej And 'don't the members
la              autno:ritor to yob-e on such matters?
       nava tnA ,
12         A..    -They dO.
12'        .0.    okay. fl mentioned all. Icipds of,ministries
13       at it 154Aicipataa In; ';be SAW Oheltegt and the:
1-4    Commtnity Allietance hiniotry„ Are 41168p ministries
1.5    cana,tqbeet: With -the Aipsion. of - PcaSki
           A.     YOF Ooflar as I gill* thOILL
           0..    Art they allowed under the Constitution Rules
16     and. Regulations of vp(psAf?
19         A...   X0a.
2 0-              Are you aware .or Any MrAAt tiy .stnioA
21 lvi't.00-.:0t1 to testric.t.WPC teem Oil-Or:king any :of Oleos
22     ministries now- or la the .future?
           A.     110:k
24         Q.     In fact, Mr. Armendariz pointed to. 3,0       was
2.$    ased about               descrihiug the reappneihilities of

                         iATXT3A MPNCYVAIfft    RPR
                     1451' PXOTRXCT POUBT 2A043,35-2521
                                                                      57

       the pe, sAnp. oyet prefltigg atd adoptlAg thb bUdgAt 010

 2     determining the distribution JOE the congregationta
 3     benaVolenCes?
 4         A.    Yea.
           ge    the session has that authority todayl
           A, 'MS; it doesi
  7        0.    Okay. And. if the session is requited to
 D     inbotinA0 to. treat the: assets subject- to the cnArtitAtipm
  9    Oigis and gtifoiatioA0 ci.tthia Pciva4b-meAniaig kp    a

-ID    member congregation of PCOSA) only -- .we talked about
11     that elarAier, rJ.ght1
1.2

41         Q. Ony.4 Would that change anything they do under
14     3.02669
15         A, No, It -would- not,
14               okay. tiavb:you become .aware of A de4i.g4 pg UPC
17     to' leave the dentimihatidn?
?a         A.    yes.
19         0. Row• dial yol1tdeme aware oT that desire?
10         A. We received—a-letter from Mr, West- inviting As
:2-1   to der&lAer certain area of nogonAticul,
           O.    And did thoSe areas of negotiation include.
       dA4m1443.149
:74                      MR, LUNCEFORDp /bur tionori I'M letting to
4•1    objept to 014 41.1q of 1:14%st4pavg., file's asking gbout 4

                          4-ETITIA NONCTVAIS, CUR, ON
                      A41sT -Dr$T8TcT COURT 21-0/3,35--A521
Exhibit 0
                                                       PRIVILEGED AND CONFIDENTIAL
                                                       ATTORNEY WORK COMMUNICATION
                                                                       tons-Erhai                      IL


Processes for Use by presbyteries in responding to congregations seeking to withdraw

I. FOCUS ON OUR OVERRIDING PRINCIPLES

  A. Who-We are
  The Presbyterian Church tli.S.A)Strives to be a church modeled on the body of thrist so
  well articulated in I Corinthians:12. That is, a church made up of many different parts, all of
  which are"... necessary for its mission to The world, for its building up, and for its service to
  God." (G-I.0100b;)

      1. We gather together in congregations.
      ".... [Tlhe several different-congregations of bel levers, taken collectively, constitute one
      Church- of Christ         (Q-1.0400)-
     ","A particular Church consists of those persons in a particular-plate, alon&with their
     children, Who profess lidthin :rest's Christ as Lord and. Saviorarid who have been
    -gatherted for the service of Gr4as "set forth in Scripture, subjedt to-a particular form of
    church government." (GA.0103)

         a. A particular Presbyterian Church is an unincorporated association of believers
         treated-by or received into the pc(usA).
        "Each particular church of the Presbyterian Church (U.S.A.) shall be governed by this
        ConstitutiOn. Its officers are ministers-ofthe Word and Sacrament, elders, and
        deacons: Its government and guidance are the responsibility of the sestion. It shall
        fulfill its responsibilities as the focal unit of mission for the service of all people, for
        the upbuilding of the whole church, and for the glory of God." (0-4.0104)

        b. The Corporation of a particular church is a civil body created by the state.
        "Whenever permitted by civil law, each particular church shall cause a corporation to
        be formed and maintained. -Only members.on the active roll of the particular church
       shall be members oldie corporation and eligible for election as trustees.. The elders
       in-active service in a church who are eligible under the civil law shall, by reason of
       their office., be the trustees of such corporation, unless the- corporation shall determine
       another method for cleating its trustees. Any such alternate method shall provide for
       a-nominating toromittee elected by the corporation', and -for tents for trustees the
      -same at are-provided for elders. Any particular church which is not incorporated may
      select trustees-Kam the. membersion the active roll Of the church. The power and -
      duties nf such trustees-shag not:infringe upon thepowers hp:a duties of the session or
      nttheboardprileacons, tg,10.0104 0-6.914017p (0;1:040):

  2. Church property is at service for mission..

     a. "The great ends of the church ate the pruelantation of the gospel for the
     of humankind; the         nurture, and spiritual fellowship of the children of God; the
     maintenance of divine:worShip; the preservation of the truth; the prornotion of social
     righteousness; and the ekhibition'of the Kingdom of Heaven to the world." (0-1.0200)

     b. The purpose of the Trust Clause (G-8.0201) is to support the purposes and
     mission of the particular church as a part of the Presbyterian Church (" ^



                                       EXHIBIT 12                                    FPC 001253
I


                     the Constitution of the Church.
                     "All property held by or for a particular church, a presbytery, a synod, the General
                     Assembly, or the Presbyterian Church (U.S.A.), whether legal title is lodged in a
                    corpotatinn, a trustee or trustees, or an unincorporated association, and: whether the
                    property is used in programs of a particular church or of a more inclusive governing
                    body or retained for the production of income, is held in trust nevertheless For the use
                    and benefit of the Presbyterian Church (U.S.A.)." (G-8.0201)

           B. How we make decisions

               1. Discerning Christ's will
               Through our theology we understand that Ipiresbyters are not simply to reflect the will
               of the people,, but rather to seek together to find and represent the Will of Christ." (G-
I              4.0301d.)

                  a Majority rule
                  "Decisions shall be reached in governing bodies by vote, folloWing opportunity for
                  discussion, and a majority shall govern." (G-4_0301 e.)

                  b: Always reforming
                  At the same time; the church is committed to being open to voices sharing minority
                  opinions_ At sortie points in our history minority views eventually became those of
                  the majority. Thus, the Constitution recognizes "'The church reformed, always
                  reforming,' according to the-Word of God and the call of the_Spirit." (G-2.0200)

            2. It we disagree
            Presbyterians have always celebrated and recognized significant differences of Opinion
            on issues that matter. This ethos is currently noted in the historic language found-at Q-
            1.0305: "... ['Age also believe that there are truths and forms with respect to which men
            of good characters and principles may differ. And in all theie wth think it the duty both of
            private Christians and societies to exercise mutual forbearance toward each other."

                 a.. How we allow dissent
                 The Office of the General Assembly recOguizes that currently there: are deep and
                 profound differences of conviction on a variety of topics in the church. When it
                comes to voicing those differences, we have previously drawn a clear distinction
                between dissent, which is alWays constitutionally protected; and defiance, which is
                never, everprotected7The ConstliiMlin—pi6iriaes way& to register disagreement and
                to propose:change.

                   1)- Any governing 6O-ClY menthe( may surely dissent (0-9.0303) and/or protest
                   (G-9-.0304) a particular action of that body.

                   2) Sessions (0-10,0102p.(6)) and presbyteries (G-1 1.01031.(3)) may overture
                   higher governing bodies for changes in policies or even changes in the
                   Constitution itself,


    See Advisory Opinion #2
                                                     2


                                                                                             FPC 001254
                             b. How we behave in disagreement

                                  I) Our covenant demands that we strive' to work together in peace and unity,
                                 even in the midst of our diversity. This foundational Presbyterian principle.is
                                 found in many places within our Constitution (0-10.0302a.(3)(a), G-1 f.0413, D-
                                 1.0101, f1-1.0103) The duty is always to attempt to bring the estranged member
  I                             back into the covenant community, We promise to carry out that duty in our
                                ordination vows.7

                               2) There are also limes when an individual finds it impassible to go along
                               with the majority. "... [W]hen any matter is determined by a majority vote,
'•1.                           every member shall either actively concur with or passively submit to such
                               determination_" IS an individual officer finds that his [her] "...conscience permit
                              him [her] to do neither, he [she] shall, offer sufficient liberty modestly to reason
  I                           and remonstrate, peaceably Withdraw from our communion without attempting to
                              make any schism." (italics added) (Endnote 1, Chapter VI) Dissent cannot
                              constitutionally become advocacy for defiance, nor for schism.

           IL IF SCHISM ISA RISK FOR A PARTICULAR CONGREGATION

           The Office of the General Assembly is aware ofPresbyterians who feel compelled not only to
           abandon their voWs3 and promises, but who are willing also to rend the ftibrie of the church and
          sinful:I./threaten the peace and unity of Christ's Church: We ire Concerned that some seem
          willing to take for themselves the authority to. ascribe within Which "certain bounds ... of the
          Reformed faith" (G..6.010gb.)- we ail must live. lit our !astray this too often has led- to schism, a
          right of no Presbyterian:I The t &tO schism is:walWays interpreted in connection with and in the
          context of specific factual situations."5

         When faced with Information that a congregation Is intent upon ar at risk of departing
         from the PCRISAI, we suggest the following measured approach:

              A. Use a team to gather information.

                   L This could be a team appointed by the Council (G-9.0902a., G-11.0103v , via
                  G-9.0501a.)
                  "A committee is appointed either to study and recommend appropriate action or to carry
                  out directions or decisions already made by a governing body. It shall make a full report
                  to the governing body that created it, and its recommendations shall require action by the
                  governing body." (G-9.0.501a)

                 2. it could be a (earn from the Committee On Ministry (G-11.0503, G=I I.05()2c.
                 [triennial visa], G-11.05021. j.)

          G-14.02075. and G-140405b.(7) Do yott promise to further the peace, unity, and purity of the church?
         G-14.0207e. and G-14.0405b.(5) Will you be governed by our church's polity, and will you abide by its
        discipline?
         Second Helvetic Confession 5.162 "all schismatic seeds should be removed." and 5.141 "Furthermore, we
       diligently teach that care is to be taken wherein the truth and unity of the Church chiefly ties, lest we rashly provoke
       and foster schisms in the Church."
       5 PCUS AliktiteX 1968, p. 108

                                                                  3


                                                                                                                    FPC 001255
                a. "The committee shall be open to communication at all times with the ministers,
                elders who are members of sessions, sessions of the presbytery, and Certified
                Christian Educators Within the bounds of the presbytery." CO-11.0503i

               b. "It shall visit with each session ofthe presbytery at least once every three years,
               discussing with them the Mission and ministry of the particular church and
               encouraging the full participation of each session and congregation in the life and
               work of presbytery and of the larger church. (W-1.4002)" (0- l .0502c)
-1
                c. "It shall serve as: an instrument of presbytery for promoting the peace and
                harmony of the churches, especially in regard to matters arising out of the relations
                between ministers and churches. Its purpose shall be to mediate differences and
               reconcile persons, to the end that the difficulties may be corrected by the session of
               the church ifpossible, that the welfare of the particular church maybe strengthened,
               that the unity of the body of Christ may be madernanifest_" (0-11.05020

              d. "It shall exercise wise discretion in determining when to take cognizance of
 I-           information, concerning difficulties within a church, proceeding with the following
              steps:" (OA1.0502D

                 1) "It may take the initiative to bring the information:which has come Oa. it to the
                 attention of the session of the church, involved, counseling with the session as to
                 the appropriate actions to be taken in correcting the reported difficulties"
                 (G-11.0502j.(1))

                 2) "It may offer its help as a mediator hi ease the session either finds itself
                 unable to settle the problems peaceably or takes no steps toward settlement!'
                 (G-11.0502j.(2))

                 3) "It may act to correct the difficulties if requested to do so by the parties
                 concerned, or if this authority is granted by the presbytery for the specific case.
                 When so doing, the committee Shall always hold hearings which afford procedural
                 safeguards as in cases of process, following the procedures outlined in the Rules
                 ofDiscipline." (0-41.0502j.(3))

         1 The team could be appointed by the presbytery trustees.

         4. The team might be made up of members from each of the above- bodies, and could
         include others as well.

      B. Erripower the team to conduct an Administrative Review.

            Those conducting a special administrative review have certain constitutional
         authority:

            a. "Ifs higher governing body learns at any time of any irregularity or delinquency
            by a !Myer governing body, it may require the governing body to produce any
            records and lake appropriate action (G-12.0102n, 0-12.0304, G-13,01031c, n)" (G-
            9:0408)
                                                 4

                                                                                          FPC 001256
                b. Authorize the team to look at whatever records may be relevant (i.e. how
                money is held, title to property, insurance documents; corporate officers, corporate
               articles, bylaws, chatters- especially changes in any of these). Such a team should be
               especially careful to look far recent changes or modifications of the articles,
               bylaws, or deeds. The presbytery is entitled to see such changes in regal documents.
               (G-9.04081

               e. "In reviewing the proceedings of a rower- governing body, the:higher governing
               body shall determine, either -from the.records of those proceedings Cnifrom any other
               information as may come to its attention-, whether:      (0-9.0409a)

                  I) "The proceedings have been faithful to th emission. of tit whole church,"
                  (G-91.0409a.(4))

                  2) "The lawful injunctions af a higher governing body have been obeyed."
                  (0-9.0409a.(5))

          12. Authorize the team to give directives (0,0.0410) on behalf of the presbytery.

             a, "It Is ordinarily sufficient for the higher governing body to record in its own
             proceedings, and in those under review, its approval, disapproval, or correction.. If
             necessary, the higher governing body may direct thelower governing body to
             reconsider and-correct an irregularity or cure a delinquency." (G-9.0410)

             b. The type of directive will depend on the issues (examples-. don't call a
             congregational meeting, don't transfer assets, don't encumber property, don't elect
             new officers).

      C. The team must keep all concerned parties informed.

         t. Send letter to session (wording should be measured, but firm).

        2. Send letter to all members of congregation (Measured, non-threatening, explanatory;
        presbytery often has been "made out to bet poised to seize the property, etc.).

        3. Members, of team have 'one on one" conversation with the pastor. Be sure she/he
        understands the consequences of any prohibited action&
j
        4. Communitate often with council, COM, or body that appointed on progress- being
        made. When the team has reached some conclusions, take recommendations to
        presbytery for further action; if necessary.


    IF SCHISM IS LIKELY, USE AN ADMINISTRATIVE COMMISSION

    For a congregation bent on attempting td withdraw

    A. Why use an administrative commission?
    "Commissions appointed by sessions, preSbyteries, synods, or the. Genera'
                                             S.

                                                                                      FPC 001257
        either administrative or judicial, except in the case of sessions, which may appoint only
        administrative-commissions. The functions, ordinarily- en trusted to an administrative
       comitrisSiori are .21- (04.050-3a)
       "to visit. particular churches, governing bodies,. or other organizations of the church reported
       to be affected with disorder, and to inquireinto and-settle the difficulties therein, except that
       no commission shall hive the- powee to dissolve a -pastoral relationship unlesssuch power has
       been specifically delegated to it by the-appointing body;".(0-9-.0503a.(4))

       B; How to use the administrative commission

          I. Many future difficulties can be avoided by a careful evaluation of the presbytery's
          goals in creating the commission and the powers the presbytery's commission will need
          to meet those goals.

          2. Technically„ an- administrative commission has the full authority of a presbytery for
          the liMited purposes-, for which the-commission was created. (0-9,05.62) This fact.
         suggests that a presbytery should be Very careful and deliberate in the authority it
         delegates to an administratiVe commission. Careful attention at this stage will be
         rewarded by a clear focus for the con-mission and an understanding of the Commission's
         authority by the session and the congregation.

         3. It is helpful to note that adininistrative commissions are not 'tall or nothing"
         propositions. They may be given authority to "dissolve pastoral relationships" (which
         must be explicitly given, CI-9.0503a(4)) or may be authorized to make only
         recommendations to the presbytery to dissolve. Commissions may be authorized to
        "assume original jurisdiction in any case it determines ... the session of a particular
         church is unable or unwilling to manage wisely the affairs ofits church ... ." In fact,
        many times an administrative commission may persuade a session to agree not to meet
        without a member of the commission present, as an alternative to assuming original
        jurisdiction. Then the commission can simply consult rather than govern,

        4. Such administrative commissions should always he created by a written motion to
        the presbytery.

1
    C. Drafting a creating motion and assurance of an "opportunity to be heard"
    The careful evaluation of the problents and necessary goals will greatly aid in drafting a clear
    and concise creating motion. Remernber that the commission takes "its Marching orders"
j   from this document; the affected session and minister get notice of precisely what is being
    sought from this motion. Time spent carefully crafting the motion is time well spent
    Several necessary components seem clear.
I      I. Membership: The make up of the commission generally should be persons "known
       and respected" by the congregation. The commission should be representative of the
       presbytery as a whole.

           a. How large will the commission be? A presbytery commission must have at least
           seven members, but can have more if the circumstances merit it..

           b. What kind of skills and personalities will be necessary? Thies
                                             6

                                                                                        FPC 001258
            on what the presenting problem is. his also helpfiil to note that a presbytery may
            remove-and replace members ofi ts commission. This-may be done to give
            "overworked" members a break and to bring in "new -blood" or it may be done to
            bring in new skills or giftt to the process.

            c. It is our opinion that the following persons ought not be appointed to such
            commissions:-the stated clerk, 'the:executive preSbyter; thernoderator, thernoderator
            ofthe-Committee on Ministry, any memberof the:presbytery's judicial commission.

        2. Powers:. This is the section where the presbytery lays out- What authority it has
        deemed its commission needs to correct the presenting-difficulties,

           a. If ever the commission is confused about what authority it possesses, it should not
           hesitate to request clatifica lien. from theprethytery,

           b, - We have advised that the presbytery should be clear that the commission may
I.         assume jurisdiction of the session upon some-triggering; event-or action of the.
           session. This usually has a dramatic effect on the behaVior of all the interested
           parties.

           c. Of courser there are clearly situations where a session already has amply
           demonstrated that it is "unable or unwilling" to carry out its responsibilitiesand
         - where the presbytery needs to give its commission authority to act as the session in
           all of the G10.0102-powers. In thatsituation a plan to replace individual
          commission merribers periodically should be developed at the onset.

      3. Rationale: The motion should- include a fairly detailed rationale section describing
      the history of the presbytery's intervention in the particular situation.

         a. It should answer the question: why is an administrative commission necessary?
         (as opposed to continued Committee-on Ivtinistry intervention, for instance)

         ba In out experience, the group or person seeking the appointment of alt
         administrative commission in this circumstance needs to be prepared to answer at
         least three substantive quettions from presbytery comniissioners, Usually
         compelling responses to those questions insufficient to convince the presbytery of the
         necessity of the appointment of an administratiVe commission.

     4. Process; Administrative commissions need alw-ays remember that they act in the
     name of the Lord. Their work is not-about winning, or even bringing about change, but
     about restoring healthy ministry within a certain context. Commission members must
     always treat elders, pastors, and members with respect and patience. Emotions are
     high, because religion matters].

        a. Mast commissions will find it helpful to do some information gathering of their
        own. The rationale section of the empowering motion will provide much
        information, but there is no substitute for first hand information. This can come in
        the form of interviews, as well as written correspondence. A wise commission will
        interview all who wish to speak with them, and seek out others sugg----"--
                                             7


                                                                                     FPC 001259
              Who do interview. Itrhay also.seek input via Written materials When circutilstances
              indicate such a forum will yield helpful feedback,

             .th Once the commission determines it has sufficient information,, it need* to
I
              evaluate itsnext Steps, .Sornetirrtes the riext.stepwillhe a report and
             recommendation to the presbytery, includlhgSriggestions for forth:et action by-Other
             entities of thepresbytery (Committee on Ministry, for instance), Sometimes it will be
I
             the removal of th e. pastor or the assumption of original jurisdiction as described
             below. "In al l cases tha-ceonmISSion must. seek to assurefiindartierital faimeSS of the.
             process. It must not only befair; it mist feel fair to those affected...." (see
I
             Advisory Opinion #3)

              c. Commission are reminded to fallow 0-9.0505b(1) closely in order to guarantee
              fair process and afford an opportunity to be heard to all those affected. Such a
              hearing may happen at thepresbytery meetingbefore the final action is taken.
             "When an administrative commission has been appointed to settle differences within
I.           a church, a governing body, or an organization of the church, it shall, before Making
             its final decision, afford to all persons to be affected by the decision fair notice and an
            opportunity to be heard on the makers at issue. (See G-9.0503a(3), G-9.0505a(5), 0-
            9.0505b-d) Fair notice shall consist of a short and plain statement of the matters at
            issue as identified by the commission and of the time and place for a hearing upon the
            matters at issue. The hearing shall include at least an opportunity for all persons in
            interest to have their positions on-the matters at issue stated orally."

     D. How best to move forward is dependent to some degree on who is leading the schism.

        1. Ministers.
        Unfortunately;it is often the pastor who leads the congregation into schism. lithe
        presbytery becomes aware of this possibility early in the process it may utilize the
        provisions of G-6.0502 to intervene.

           a. "When a church officer, after consultation and notice, persists in a work
           disapproved by the governing, body having jurisdiction, the governing body may
           presume that the officer has renounced the jurisdiction of this church:' (G-6.0502)

           b. The presbytery can often identify an action that would thither steps toward schism
          and direct the minister net to do them. (Examples: instruct the minister not to call
          a congregationalmeeting to discuss schism, or direct minister not, to send a letter to
          the congregation or an advocacy or affinity group)

          c. Presbyteries need to carefully follow the processes described in 2004 by the
          General Assembly in response to Item OS-02, where the Assembly adopted, an outline
          with which to implement G-6.0502:

              1) The governing body must disapprove the work of the officer (Wilson v.
              Presbytery of Donegal, Remedial Case 206-8, Minutes, 1994; Part 1, p. 149,
              11.091).

             2) The governing body must notify the officer that it has disa„. _       _




                                                                                          FPC 001260
               work and that he/she is prohibited from engaging in such work as an officer of the
               church (Stimage-Narwaod is: Presbytery of Southern New England, Remedial
               Case214-7'; 1v1inutes, 2002, Part f, p.344).

               3.) If the officer engages in the:prohibited Work after the no6re of disapproval
               and prohibition, the governing body must consult with the officer and notify
               him/her of the consequences of his/her action, i.e., that his/her persisting in the
               work may result in a presumption of renunciation of jurisdiction.

r             4) If the officer persists in the prohibited work after such consultation and notice,
              the governing body may presume that he/she has renounced. the jurisdiction of
              the churchAf the governing body so deter-Mines, it shall notify the officer of its
              derision.

             5) The officer has the right to challenge the governing body's determination
             and to speak on the floor of the governing body in so doing. He/she also has the
             right to file a remedial case.challenging the governing body's determination of
             renunciation (D-6.0100). (Minutes, 2004, Part I, p. 387)

         d, But the Assembly drew asharp distinction between renunciation of jurisdiction
         and discipline
        "The term 'work disapproved bY the governing body' relates to the exercise of the
        vocation of a minister of the. Word and Sacrament or the official conduct of church
        business for which a deacon or elder was elected. It does not relate to particular acts
        of ministry; or to behavior; that might be considered an offense under the Constitution
        (D-2.0203). One can be presumed to have renounced jurisdiction because of
        persisting in disapproved work following consultation and notice, only if the work is
        engaged in after the disipproval of the work and if it is-persisted in following a
        warning of the consequences."

        e. So, if a minister has already engaged in active advocacy of schism (denounced.
        the PC(USA), advocated withdrawal, or Somehow violated her/his G-14.0405 vows),
        then the presbytery must protted to appoint an investigating committee under the.
        terms of D-10.0102; D-10.0201,

    2. Sometimes the session will also be actively engaged in schismatic activities.

       a., If it :is only a group of individual elders, the presbytery might decide to-assume
       original jurisdiction over the session's G-19.0102r powers (discipline) and acting as
       the session, discipline those individual elders following the Rules of Discipline.

       b. If the Whole, or a majority, of the session is involved in schismatic activity, the
       presbytery may need to 'appoint an administrative commission to act in place of, or
       beside, the session.

      c. ff the presbytery has inforination that a declaration of schism is imminent, the
      empowering motion should give the commission original jurisdiction over the
      session's G-10.0102 authority to prevent the session from taking actions in.
      furtherance of schism.
                                           9

                                                                                      FPC 001261
                 0flerr it is a good idea in these SettingS to Condition the assumption of original
             jurisdiction (GAL0103s) upOn some particular action of the session (i.e. calling a
             congregational meeting to - vote on withdrawing,. beginning to. transfer assets, etc.)

             e. In any case; the .session must receive Specific notice of the motion coming to
             the presbytery meeting that creates the administrativ-e tortimission and gives the
            poWer "to asstuna original jurisdiction Many case in. which it determines that a
            session cannot exercise its authority. Whenever, alter a thorough investigation, ➢nd
            after fa opportunity to be heard his been accorded to the session in question, the
            presbytery ofjiniscliction shall determine that the session of a particular church is
            unable or unwilling to manage wisely the affairs- of- ifs church,,, the presbytery may
           appoint an adMinistrative commission (0-9:0503) with the full power of asession.
           This commission shall assume original jurisdiction of the existing sessioni-if any,
           which shall cease to act until such time as the presbytery shall otherwise direct;"
           (0-1.I.01130

    E. Tasks of the administrative commission: attempting to "settle the difficulties" (G-
    9.0503a.(4))

       1. The first step is to do some fact finding of its-own. -At this stage the clinunission will
       normally interview session members. and congregational members to determine if there is
       a loyal minim* to protect. Usually the commissionwill be given information by the
       presbytery, but it needs to use that information to assess the level of ...difficulties".

      2. If the session takes the "forbidden" actions and if the session has had notice and an
      Opportunity to attempt to convince the presbytery not to appoint and empower an
      administrative commission, the commission may decide to assume jurisdiction (G-
      11_0103s) because the session is "unable or unwilling to manage wisely the affairs- of its
      church ...."

         a. As noted above, this is nal MI "all or nothing" proposition. Choose authority
         carefully: 'Web of the session's G-10.0102 powers are the "problem"? Which, or
         all, does the commission need to- take on?
         "The session is responsible for the mission and government of the particular ctaitch.
         It therefore has the responsibility and power" (G-10.0102)

              I) "to receive membed into the church upon profession of faith, upon
             reaffirmation of faith in Jesus Christ, or upon satisfactory certification of transfer
             of church membership, provided that membership -shall not be denied any person
             because of race, economic or social circumstances, or any other reason not related
             to profession of faith" (G-10.0102b.)

            2) "to lead the congregation in participation in the mission of the whole Church'
            in the world, in accordance with 0-3.0000;" (G-10.0102c.)
F
            3) "to challenge the people of God with the privilege of responsible Christian
            stewardship of money and time and talents, developing effective ways for
            encouraging and gathering the offerings of the people and asst '        "
                                            tO

                                                                                       FPC 001262
       offetin gs are distribined to -the (*seta toward 'Which they: Weretontribn tedif
       (G--10.0102h.)

       4) "to establish the annual budget, determine: the:distribution of the church's
      b:enevolences, and:order Offerings for Chriatianitturposescproviding RAI
      information to-the congregation of its decisions in such matters;"-(C-)01.02i..)

      4) "to lead :the congregation cbrifinuallylo: discover what Godis doing hi the
      world and to planfor change, renewal, and refiarmatien under theWOrd of Godt7
      (G-16.0102.0

      5) "to instruct, examine, ordain, install,: And weicoine into. C01/1111 00 ministry
      elders and deacons on their election by the/congregation and In inquire into their
     faithfulness ill fulfilling their respansibilities;'"(G-ICt.GiO2t):

         :"tb provide for the administration of theprogram of the church, including
     employment ofrionOrdainedatag with concern for equal employment
    opportunity, fair employment practices; personnel policies, and the annual review-
    of the adequacy of compensation for all Staff, including all :employees;"
    (G:‘10.1110211)

    7): "to provide for the management of the property of the church,;incltiding
    determination of the appropriAte use of church buildings: and facilities, •
    and to obtain property and liability insurance coverage to protect the facilities,
    programs, and officers, including, members of the session, staff, board of
    arid deactins;" (6- 1 CLOTO2ci.)

    8) "to maintain, regular and continuing relationship to the higher governing
    bodies of the church, including" (Cr 0.0102p.)

       a) "electing; commissioners to presbytery and receiving their reports; sessions
       are encouraged, to elect commissioners to the presbytery font least one year,
       preferably two or thtee;" (G-10.0102p.(1))

       b) "nominating to presbytery elders who may be considered for election M
       synod or General Assembly;" (G-10.Q102p:(2))

      c) "in both the abOve. responsibilities, implementing the principles of
      participation and inblualveneas to ensure fair representation in the decision
      making of the churth;" (G,1:0.0102p,(3))

      d) "observing and carrying. out the instructions of the higher governing
      bodies consistent with the Constitution of the Presbyterian Church (U.S.Al
      (0- I 0.0102P.E01

     e) "welcoming representatives of the presbytery on the occasions of their
I    visits;" (G-1.0.01 02p. (5))

     0 "sending annually to the stated clerk of the presbytery statistical and other



                                                                               FPC 001263
               information according-to the requirements of the presbytery_"(G- I 0_01.0447D

            9) "to serve in judicial -matters in accordance with the Rules of Discipline;"
            (G-1.0.0102r.) .

            10)"io keep an accurate roll of the membership; oldie church, ill accordance with
           G-I 0_03.02,, and to grant certificates of transfer to other churches, which when
           issued for parents shall include the names of their children specifying whether
           they have been. baptized; and which when issued Loran elder or-deacon.hall:
           include the record;.of ordination."      0.0102s.)

F. After the administra tiVe commission has taken over:
Presbyteries are advised to remember that property disputes are about effective ministryand
not merely about property law - such an approach will make all the difference. This means
that a commission will normally need to be doing ecclesial activities (pastoral care,
discipline, etc.) while at the same- time pursuing some more temporal activities.

   I. Freeze the assets..

      a. Real Estate -File Lis Pendens - Cite the. trust clause (G-8.0201 as the basis.

      b. Liquid Assets - Seridiletter to holder of bank and trust accounts. Tell them:

          I) We are the Administrative Commission.

          2) We are appointed by the Presbytery with jurisdiction over this congregation_

         3) Quote the trust clause 0-8.3220I) and note that theproperty is held in trust
         and that our Constitution (G-8.0601) gives the presbyter)? the duty to. determine
         whd "is entitled to the property"

         4) Currently we aretrying to evaluate the situation.

         5) Please do not release or modify holdings until we have completed our
         ecclesiastical processes.

     c. Building andproperty - change the locks and secure- the grounds if necessary.

 2. The commission should try to keep the presbytery in a "defensive" secular legal
 posture. (Let the schismatics seek Caesar'shelp)

1- Organize the loyal minority the presbytery can identify one. Declare them to be
 the "true church" and thus entitled to the property.
"The relationship In the Presbyterian church (U.S.A.) of a particular church can be
severed only by constitutional action on the part of the presbytery. (e-11„0103) If there
is a schism within the membership of a particular church and the presbytery is unable to
effect a reconciliation or a division into separate churches within the Presbyterian Church
(U.S.A.), the presbytery shall determine if one ofthe factions is entitled to the property
because it is identified by the presbytery as the true church within the Pr^c1-4-ninn
                                            z

                                                                                FPC 001264
                     Church (U.S.A.). This. determination does not depend apart which faction received the
                     majority vote within the particular church at the time of the sehism." (a-8-0661)
                          a. It falls within the purview of the presbytery to determine whether schism exists
                         within a congregation.° (G-8.0601,:0-11.0103) fostich a case, the presbytery
                         determines which Members repre§erit the true church. (a-810601) It is tht presbytery
                         that is responsible for confronting advocates of schism. The presbytery has a number
                         cif "tools". that the ,Ccrnstinition provides:
                             I) With individuals the presbytery determines whether a person is attempting to
                            "...peaceably withdraw from our communion.Without attenipting to make any
                            schism"7 (which is an individual's-dill* If an individual officer advocates
                            schism, a session or presbytery may undertake judicial process'and declare such
                            action to be an offense. (D:-2.0203b) The officer may be censured; after trial.
                             2) If the presbytery determines that the pastor is inciting schiSm within a
                            congregation, it may remove (G-11.0103nflo.) or authorize its commission to
                            remove (G-9.0503a.(4)) Sucha schismatic minister of the Word and Sacrament,
                            from service to that.Oongregation.

                           3) When a session has advocated or taken action to effectuate schism the
                           presbytetymay, declare such action to be: irregular. (G-9..0410,17-2.0202a.)

                      'b These actions should be taken as a "last resort," only after all efforts at restoration
                       and reconciliation have.been undertaken: Presbyteries are strongly encouraged to
                       visit each such officer or session so affected.

                      a Use "spiritual" language (name "sin" to be "sin"? use Scriptural references, call
                      for repentance). People who desire to leave Often seek to minimize the commitment
                      to Jesus of those who represent the governing bodies of the church (such as.
                      presbytery representatives). Make sure all know this is a church dispute!

            (3. Making property decisions.

                1. The presbytery may retain the property forfwith a loyal minority.

                2. If there is no loyal minority thepresbytery may dissolve the congregation (0-
                8.0401, G-11.01.030 and utilize the assets, feat and personal, for another mission of
                the presbytery./
. 1
                    a. If therehas been a "dispersal of its members, the abandonment of its work", the
                    church property may be "applied for such uses, purposes and trusts as the
J                   presbytery may direct, limit, and appoint, or such property may be sold or disposed

      ".-It is the presbytery which determines the true and loyal congregation era particular church in which a schism
       exists even if the entire congregatilm,voiestmanithously to leave the denomination (G-8.0601). This authority has
       been a part of Preslayterianisrasinte its inception-during the Kefallinia') of the    Century." (quoted fronr
       response to Request 90.04 (2002 GA Minutes-, 1990, p. 249))
      7 Endnote ALI to Chapters of Form of Government
      'I Tim GA PIC recently-affirmed a presbytery's right to du So and its right to delegate the implementation to an
      administrative commission. RemedialCase 2 12-5,.Sesslon, Second Presbyterian Church, Tulsa °Hairpins v
      Presbytery. of East Oklahoma,.
                                                                 13


                                                                                                             FPC 001265
  of as the-preshytery may direct." (04.0401)

 b4 The decision to dissolve and the decision as tio hatv to utilize the assets should be
 madeon the basis of the presbytery's strategy fOr Presbyterian mission within its
 geographical district (a- .t I .01 Oa, a-11.0103h)

     I) For instance, the presbytery could use the assets to. begin a new immigrant
     fellowship in-that community.

    2) If the presbytery has no such immediate or imminent plan to advance its
    mission in that region, but expects it might in the future, it could enter into a long
    term lease with the schismatic group:
        a) The presbytery will need to check state real estate law to assure that this
        is. possible.

       4) The lease should recite the presbytery's property interest in the real
       estate and provide that all improvements become the property of the
       presbytery. The lease should obligate the schismatic group M maintain and
       insure the property and should have a process far orderly transition of
       possession to the presbytery at the occurrence of some identifiable future
       event.

c, The presbytery may sell to the splinter group.

   1) Theymay sell the building.

   2) They Might release money.

  3) The decisions depend on the facts; use G-11.0103 as criteria. Again, the
  "yardstick" is the presbytery's "strategy for mission." "The presbytery is
  responsible for the mission and government of the church throughout its
  geographical district It therefore has the responsibility and power" (0-11.0103)

      a) "to develop strategy for the mission of the church in its area consistent
      with 0-3.0000;" (G-11.0103a.)

     b) "to coordinate the work of its member churches, guiding them and
     mobilizing their strength for the most effective witness to the broader
     community for which it has responsibility;" (0-11.0103b.)

     c) "to Counsel with a particular church where the various constituencies of
     the congregation are not represented on a session;" (CT-11.0103e.)

  4) The commission should be given the power to negotiate the property and
 dissolution decisions, but not the power to act on behalf of presbytery. See GA
 Minutes, 1995, Fart 1., pp.281-282, paragraph 21.128:" The final approval of a
 strategic plan, however, is a responsibility that the presbytery ought not to
 delegate. Included in this decision are: ,.. i. to divide, dismiss, or dissolve
 churches in consultation with their- members; ..." .
                                  14

                                                                         FPC 001266
    PRESBYTERIES MAY RELEASE CONGREGATIONS

       A. The authority is found- in G41,01031 and 0-11.0103y,

      "The presbytery la responsible forthernissiOn and goveminent o f the church throughout its
      geographical district It therefore-has. the responsibility and power— (G-11.0103).

          1 "to divide, dismiss, or dissolve churChes in consultation with their members;"
          (G-11.01030

         2, "to consider and act upon requests from congregations for permission to take the.
1        actions regarding real property as-described in G-8.0000;" (Gr,11.0103y.)

             a. The property trust clause (G-8.0201) IS in favor of presbyteries.
            "All property held by or for a particular church, a presbytery, a synod, the.Generat
            Assembly; or the Presbyterian Church (U.S.A.), whether legal title is (edged in a
            corporation, a trustee or trustees, or an unincorporated association, and whether the
            property is used in progr'am's of a particular church or of a more inclusive governing
            body or retained for the production of income, is held in trust nevertheless for the use
            and benefit of the Presbyterian. Church (U.S A.)." (G-8.0201)

            b. The presbytery has the power to decide disposition of real property. (G-8.0401)
            "Whenever a particular church is formally dissolved by the presbytery, or has become
            extinct by reason of the dispersal of its members, the abandonment of its work, or
           other cause, such property as it may have Shall be held, used, and applied for such
           uses, purposes, and trusts as the presbytery may direct, limit, and appoint, or such
           property may be sold or disposed of as the presbytery may direct, in conformity With
           the Constitution of the Presbyterian Church (U.S.A.)." (0-8.0401)

    B. General Assembly approval is not required. However, the General Assembly has at
    times issued authoritative statements that may be helpful about this topic.

        1. GA Minutes: 1988, p.I41, paragraph 12.231b:
        "A presbytery maydismiss a church with its property pursuant to 0-11.0103i and G-
        I 1.0103y, provided proper consideration is given to the interests of the Presbyterian
       Church (U.S.A.) as provided in Chapter VIE In particular, G-8.0201 recognizes the:
       principle that all property by or for a particular church is held in trust for the use and
       benefit of the Presbyterian Church (U.S.A.), Thus the Presbyterian church (U.S.A.) is a
       party in interest when.a presbytery takes action with respect to a request to dismiss a
       church with its property. Both traditions in our present denomination haye always held
      that church property of any kind is held in trust For the use and benefit of the
      denomination as a whole; even though both differed somewhat in its application of this
      principle to churches wishing to withdraw from the denomination. This implied principle
      is now explicit in our present Form of Government (G-8.0201) and was also explicitly
      written into both Constitutions prior to reunion,"


                                              15



                                                                                      FPC 001267
r-i


            2- GA Minutes, 19&9, p. 226, paragraph 21.194:
            "When dealing with a request by a church for dismissal with its property pursuant to 0-
            I. I-0103i and G-l1.0 I 03y, the presbytery-is responsible for exercising the expressed trust
           provisions of G4.0291 recognizing and protecting the interests of the Presbyterian
           Church (U.S.A.). Separate conskieration should be given to the questions of dismissing
           the congregation, the disposal of property, and the relationships of ministers of the Word
           and Sacrament."

           3. GA Minutes, 1989,, p. 226, paragraph 2 t. I 95;
          "Each request for dismissal should be considered in thelight of the partioular situation
          and circumstances involved. If guidelines are established, it should be done with extreme
          caution. Anyguidelines which restrict_ resbytery in its .deliberations and in the exercise
          of its responsibility and authority Might be subject to question in a cage of judicial
          process Within the church. Instead of establishing guidelines a presbytery might be better
          advisednx trust its good judgment in particular situations,"

          4. CA Minutes, 1990, p. 25.2, paragraph 21.270d
          "3. If, after June 10, 1991, a congregatitin requests to be diSmissed.with its property,
 r        does; presbytery have authority under G-11.01011 and G-11 ..01.03y•to consider and act on.
 f
          the request?"

          5 QA Minutes, 1990, p, 252, paragraph 21.270k
          "3. Yes. A presbytery has authority under G-1 1.0103i and 0-11.0103y to consider and
          act on any request ofn church to be dismissed with its property:I'

      C. Give proper consideration to the long term effects. "Eadh request for dismissal should
      be considered in light of the particular situation and circumstances involved:" (GA Minutes,
      1989,.p. 226, paragraph 21.195)

         I. The 'measuring stick": Would releasing the property advance "the mission and
         government of the church FPC(USA)1 throughout its geographical district'?
         (G-1I.0103)

        2. Would releasing the property assist tbe presbytery "to coordinate: the work of its
        member churches, guiding them and mobilizing their strength for the most effective
        witness to the broader community for Which it has responsibilitY;"? (G-11.01o3b.)

        D. But a congregation may not be released to "independence"; it may only be
        released to another reformed denomination. (Strong-and Bagby vs: Synod of Mid South:.
        GA Minutes, PCUS, 1976, p. 92; Anderson vi. Synod of Florida, GA Minutes, PCUS,
        1974, p. 119)

        1. Strong and Baghy vs. Synod ofMid South: GA Minutes, PCUS, 1976, p. 92
             This leads to the second question. Assuming thatsotne form of delegation of the
       dismissal power by presbytery to an administrative commission might be-permissible„ to
       what ecclesiastical bodies might presbytery authorize it to make dismissals? Clearly
       presbytery could not authorize a commission to effect dismissals which presbytery itself
       could.not effect. There ire constitutional limits on presbytery's power here. They were
       expressed in 1974 by the Genera' Assetn.bly in the case ofHarvard       4-` _,..._


                                                16

                                                                                        FPC 001268
             Syilod of Florida„ Minutes of the 114th General Assembly, pp. 119-f21 (1974). That case,
             decided after adoption of the resolution in question, held that a presbytery Could rat
             constitutionally distills,* its churches to 'independency" nor to any specified body except
            another presbytery of this denomination or of ecclesiastical bodies with which Ulan; with
            this denomination is permitted by the Book of Church Order. These tarter include, in
            addition to certain specifically identified denominations,. BCO 31.1,,any other
            ecclesiastical' body 'whose organization is conformed: to the doctrines_ and: order of this
11          Church:" BCO I8-6(13),(17). This case remains the law of the Church, and it would
           clearly prohibit the delegation.by presbytery. (even were delegation generally permissible)
           of carte blanche power to an administrative commission to dismiss to ecclesiasfical
•1         bodies: not falling within the stated category: Whether another ecclesiastical body does
           fall within the general classiticationmentioned is itself a matter ofjudgmeat which must
          be determined by the dismissing- authority as a precondition to dismissal. NO such
 I        determination was formally made by the Preibytery of East Alabania in this case, nor did
          it require either its administrative commission or the sessions or congregations of its
          churches to make any such determination. ha: this broader respect also, the action of the
         presbytery is in violatiba of the law of the denomination as declared in the Anderson
         case.        (Minutes,_ PCUS; 1976, Fart 1, Strong and Nth: vs Judiciol Commission of
         the Synod ofthe Mid-South, pp: 94-95)
         2. Anderson vs. Synod 'of Florida, GA iltinu tess PCUS, 1974, p. 119
              Thii policy likewise.orbids the dismissal of a church without specifying where it
        goes. An Independent" or "congregational" Presbyterian.chnrch is. an anomaly which
        runs: counter to the notion that we area "farnily" of churches-and dismissal must therefore
        be made to another church within the family group. We hold, therefore, that BCO § 16-
 I.     7(8) restricts a presbytery in dismissing a church to the necessity of doing so to another
        ecclesiastical Jurisdiction and forbids dismissal to independency.
        "Accordingly, the preliminary judgment of the Permanent Judicial Commission is that the
 I.     Presbytery of Florida erred in dismissing the three churches to independent status. We
        therefore affirm the action of the Synod of Florida sustaining, the report of its Judicial
        Commission and denying Mr. Gwaltriey's complaint thereto_
 I.     "A presbytery clearly has the constitutional right to dismiss a church to another
        presbytery. Complaint of WA Soty and J.B. Long us. Presbytery of Eastern Texas,
       Digest of the Acts and Proceedings of General Assembly of Presbyterian Church U.S.,
       1861-1965, Judicial Case NoA4, 324-.25 (1966): We further hold that a presbytery can
       dismiss a church to the ecclesiastical bodies with which union is permitted. These bodies
 I     include Churches within our own denomination, the United Presbyterian Church of the
       United States, the Reformed Church in America, (13C0 § 311) or any other ecclesiastical
       body "whose organization is conformed to the doctrines and order of this church," BCO §
       18:6(l3)., (17). Although presbytery has great latitude in the exercise of its dismissal
      jurisdiction.„ it does not have an absolute and unlimited power. The Florida Presbytery
      had no constitutional right ta dismiss the three churches to independent status.
      "Accordingly, the proper procedure for any Presbytery to which request is hereafter made
      :for dismissal "to independency," or without any designation, or to any institution other
      than one described in this opinion is to decline to entertain the request as lying beyond its
      constitutional powers...." (Anderson vs. Synod of Florida, GA Minutes,: PCUS, 1974,
      p.119)
                                               17'


                                                                                        FPC 001269
                C. if a congregation is dissolved, its records belong to the presbytery and the presbytery
                should take care to assure that it has control of those records before dissolving or releasing a
                congregation. (G-9.0406)

                F. An le 13 (Procedure For Dismissal of a Congregation with its Property) is no. longer
                applicable, The period for a decision of congregation to depart with its property has expired.
•   1




           V_ Finally„ the Office of the General Assembly reminds: the church that not once in our history
           hagschism ever advanced the Gospel; but rather,:always.has diminished IL_ The Reunion
          Assembly of11369 .nbled• Reunion "latiriet. the suspicions and riValties of the past, With the sad
          necessity of magnifying our differences in order to justify-our separation_ It banishes the spirit Of-
          division, the natural foe of true progress. In this union are seen the outflashing of divine
          purpose to lead us on to greater self-sacrifice and a more entire consecration to the     ,
          evangelization-of the World. God has elevated us to this commandingpotititin, that we may see
          his glory, and in the strengthened faith it inspires devote our united resources more-directly and
          efficiently to the salvation of men [and womenj."9

         Prepared by; The Department of Constitutional Services
                       The Office of the General Assembly
                      Mark Tammen
                       September 2005




        Digcm, Part U. p. 1333
                                                         18

                                                                                              FPC 001270
                                                                       PRIVILEGED AND CONFIDENTIAL
                                                                       ATTORNEY WORK COMMUNICATIC

                        Presbyterian Church (U.S.A.)



      This is a legal strategy memorandum. Do not copy or circulate. ('all Eric
      Graninger, General Counsel, at 1-888-728-72a x 5369 if you have questions.

                 CHURCH PROPERTY DISPUTES:
             A RESOURCE FOR THOSE REPRESENTING
         PRESBYTERIAN CHURCH (U.S.A.) PRESBYTERIES AND
              TRUE CHURCHES IN THE CIVIL COURTS
                                                                                 Page
           1.    Introduction                                                      1
           IL   State-by-State Church Property Review, the Basks,
                and Some Strategies.
         III,   Presenting the Presbyterian. Church (II,S.A.) as a
                Hierarchical Church.
         IV.    Presenting the Property Trust Clatise,
         V.    Presenting Factors that Show the Connection between
               the Presbyterian Church (U.S.A.), and the Church at Issue.         1.1
         VI:   Overview of U.S.. Supreme Court Cases.                             13
         VII. Other Resources.                                                    25

  L      Introduction

         This resource is written by the Office of Legal Services for those representing the
 interests of presbyteries and true churches as identified by the presbyteries. It is written for both
 attorneys and non-attorneys Involve the presbytery attorney early on if a dispute related to
 church property is developing. The attorney will be able to advise the presbytery in light of the
 applicable law and the particular facts presented.

        A companion piece to this memorandum is the resource prepared by the Constitutional
Services Department of the Office of the General Assembly: That resource discusses the factors
and strategies presbyteries should consider as church property matters arise within the governing
bodies of the church. By contrast, this resource focuses upon church property disputes-within the
    courts.

       Finally this memo uses "Presbyterian Church:' "Presbyterian Church (U.S.A.)," and
"PCUSA" interchangeably and in reference to various time periods. Only where the speci fic
point being made relates to a particular predecessor denomination is dint denomination named.




                                                                                           FPC 001271
-t




                  This therm, also uses the terms 'schism" and "schismatics." The PCUSA Cans-titutlion refers to
                  schisms.

                  H.      State-by-Statethurch Property Review, the Basics, and So me
                          Strategies

               State-by-State Church Property Review

                      The Offite of Legal Services has prepared a state-by-state (plus Puerto Rico and
              Washington, D.C.) summary of church property law. In response to. the U.S. Supreme Court's
              1979 Jones v. Wolf decision, each state forged its own particular mechanisms for deciding church
             property disputes. Begin with the church property review and the pertinent cases; for-your
             state, It is important to understand the- rules your state has adopted. Of course, the: actual cases
             and nay statutes should be read to determine hoW they appl&" to the facts presented,. Be certain to
             involve the presbytery attorney_ Only an attorney licensed in your state and representing the
             presbytery's interests can give the full services needed. If your state's property review is not
             attached at the end of this memorandum, call Eric Graninger, General Counsel, at .1 -R88-728-
             7228, ext. 5369 to secure a copy.

             TheBasies

                    Pursuant to the Jones v. Wolf decision, most states will apply one of three mechanisms
             for deciding church property disputes. The first two are the most common:.

             1.         Hierarchical deference rule: Where the local church is part of a largerhierarchical
                        church, the court will defer to the decision of the highest church governing body that has
                        considered the matter. The court will award the property control pursuant to that
                        decision,

         2-;            Neutral principles doctrine: The court reviews the language of property deeds, the local
                        church charters, state statutes concerningchurch property, and the provisions of the
     1                  denominational constitution concerning the ownership and control of church property.

         3.            Presumptive majority representation, defeasible upon a showing that the identity of
                       the local church is to be determined by other Means: The majority vote of the
                       congregation is presumed to control, except in a hierarchical church the majority rule
                       may be overcome where the church charter or denominational constitution has
                       established a property trust or other means to decide the dispute.

         Some Strategies

         •             After you have determined the pertinent rules for deciding church property
                       disputes in your state, strategies:, for the case can beimplemented—For example, if
                       your state follows a: basic hierarchical deference rule, then it will be most important to
                       demonstrate the PCUSA as a hierarchical church and show the court the central. authority
                                                             . 2




                                                                                                      FPC 001272
                   of the presbytery in Making church property and related. detisions. ..Ifyour state applies
                   the neutral principles doctrine, then it will be important to note all hierarchical references
                  in the deeds, the local church chatter, and especially to-emPhashe the church _property
                  trust arid the central authority- oft:he presbytery under Chapter VIII of the Book of Order,
                  the property chapter. If your state applies the third option, it is an uphill battle.. The. Book.
                 of Order, property chapter and Other provisions showing the authority of presbytery will
                 be: especially important. Sections III, IV, and V afthis Merfloranduniset forth prokisions
                 that should be useful to you in proving the presbytery's case to the court.

        •       Secure the property (both real Arid persOnat) Of the local Church. FAe: en affidavit of
                property trust on. the real estate. The affidavit is Median the public records for the
                purpose of warning all persons the            the real property Es in dispute. The affidavit is
                for the purpose of preserving the rights of the presbytery arid true church pending the
                dispute. Moreover, send a letter to all banks and other institutions that hold
                accounts for the particular church. Inform the institution:

                       The presbytery has jurisdiction over the local church and its assets
                       About the property clause and other pertinent property chapter provisions
               ▪       That issues are pending
                       That no assets be released or their title changed pending firther notice from the
                       presbytery; make this a directive to the institution

    •           Put, the presbytery's and the local church's insurance companies on notice. Where
                the presbytery and true church are in the position of defendants, insurance May respond
               with coverage or a defense. This is a very important benefit because it covers attorneys
                fees. Be sure to: notify the insurance companypromptly as the dispute arises; Most
               insurance policies requireprompt notice or coverage may be denied or limited_ Note,
              however, you do not want to use the insurance company's standard attorneys in
              cases such as this. Press hard on the insurance company to accept an attorney of the
              presbytery's choosing. This should be an attorney familiar with such cases and/or
              PCUSA polity., Let the insurance company and the attorney work out the fee
              arrangement

•            The Office of the Stated Clerk of the General Assembly has some funds available to
             assist presbyteries when a Church is in; schism or its property is being used contrary
             to the Constitution. If you are interested in the availability of these funds, the
             presbytery's stated Clerk should make contact with the Office of the General Assembly,
             Department of Constitutional Services.

•            If you initiate tile lawsuit, name the defendants as schismatics in the complaint and
             the caption. This will regularly remind the court of what the. central issue is.before it
            TtliePi-eibYtery's authaiiiTterdeferniine. the irue Choral-arid; the fact the court iiiust defer
             to.the ecclesiastical deCisions of the church - governing body. Example: "Presbytery of
            Middle Wyoming.v. The.Schisrnatic. and Purported Covenant Presbyterian Church
            of Lands burgh."

                                                       3




                                                                                                  FPC 001273
    •       if the case law is faVoMble to the presbytery M your       file a Matfett tot Summary
            judgment as soon at practicable. it is not helpful to .allow the schismatics to develop a
            record when the-presbytery has already taken its actions and, under the polity, the result
           is known. Where the law of your state is firm for the presbytery; move forward with a
           motion for summary judgment. Knoviing- they cannot interfere in ecclesiastica di sputeS,
           many judges will look favorably upon a nfotion for sunmaryjudgment to dispose of such
           cases..

    •     Inert members and/or ministers have retrain ced the jurisdiction of the, church;
          point out to the court alitpleas they have left themembership of the church and,
          so, do not hAve standing to represent the local. Presbyterian church in a civil court.

    •      Where theschismatic faction has failed to appeal the rulings of the presbytery; point
           th is' ciu t to the court. This is important fora least two interrelated reasons: First, it
           reminds the court the PCUSA is a church of successive governing bodiek that have the
          responsibility and power to review the decisions of a lower governing body When local
          church members disagree: with the actions of the presbytery, they have-a landarnenta I
          right to appeal thoserufings to the synod an& ultimately, to the General Assembly.
          Second, civil courtsare familiar With the ddcttine of exhaustion of administrative
          remedies. In the civil forth of this dectrine, a patty nnist_eXhanst all available agency
         administrative remedies and appeals bcfOrc knots:to the civil courts for relief. Because
         this is a common concept in the civil law, judges should understand this is a reason to
         dismiss the case as agaitast the schismatics because they failed to exha...:_ct their remedies
         within the church court system. PloperlYapPlied, this concept Conserves: judicial:
         resources and keeps civil courts out of controversies rietpreper for their determination_

•        Determine the religious background of your judge. The judge's religious baCkground
         will likely influence the way the presbytery's case is viewed, at least initially, For
         example, a judge frobil hierarchical cherch,(Presbyterian, Episcopalian, Methodist,
        &Oman Catholic) Will understand there is an authority above the local church. For a
        judge from an episcopal system, it is, very helpful to say,,u'llie presbytery is the bishop?'
        That type of straightforwardstatement fundamentally informs a: judge           is
        knowledgeable of at episcopal nitem. In. contrast, if the judge. is-from an independent or
        congregational background (Baptist),..then it may be more challenging: to educate the
        judge on the wide rangeof auditkity a presbYtety haSoVer a particular Olitarbh, especially
        in regards to prdperty matters. '

•       Use affidavits and church-recognized experts to demonstrate the pOlity of the
        PCUSA• Caselew severely restricts civil courts from making ecclesiastical decisions.
        Civil courts are required. to defer to,t,4!-SOlgiolAs. body in ecclesiastical,.doetrinalyand
        polity deciaions. Because- of these factors, it is important to present the Book of Order
        and other ecclesiastical rriaterialt via an affidavit. See sections III, IV, and V for the
        various matters that could be presented to the civil court. An affidavit should be issued
        by a middle governing body Officer or a-General Astembly officer_ Using a General

                                                  4"




                                                                                            FPC 001274
                   Assembly officer will reemphasize thelderarchical nature of the PCUSA to the court
                   Also,. Q,2-e of the Standing Rules-of the General Assembly charge the General Assembly
                   Stated Clerk with the responsibility of giving advlsory bpiniohs concerning the marlin.
                  of the PCUSA Constitution. The Office of Legal SerViccs can assist with the types of
                  affidavits you need in your case. Again, the substance of the affidavit Will likely tontairr
                  the information set out in Sections 111, IV, and V of .this memorandum. The opening
'1                provisions of the affidavit should provide:

                          The affianrs name. Use reverend if applicable_
                          Tfte title of the affiant and how long they have worked in that position.
                 •        All degrees and the institutions from which received.
                 •       Note if a minister, year of ordination, preSbytery membership.
                         Ether set out all of the provisiOns that are Of importin the hod)v of the affidavit
                         or state something like the following: "I have reviewed the Statement of Facts
                         contained in the Brief in Support of the Presbytery of          's Motion for
                        Summary Judgment in this action. Based upon my personal knowledge and
                        expertise, that Statement of Facts is true and correct, and I incorporate it into this
                        affidavit by. reference.—

          •     Keep the original church name and corporation within the PCUSA. At the end of the
                process, either the presbytery itself or the true congregation loyal to the presbytery should
               retain the original church's name and corporate entity_ This is for two reasons: First, it
               reduces confusion because the long-existing PCUSA church remains. PCUSA. Second,
               present endowments and future estates will be in the original name of the local church.
               Keeping the name and corporation with the true church (pr the presbytery) loyal, to
               PCUSA should ensure thesefunds remain secure_

         Lit. Presenting the Presbyterian Church (U.S..4.)- as a Hierarchical Church

             Certainly, the Presbyterian Chmch(U_S.A.) (PCUSA) does not refer to itself as a
     hierarchical church. When speaking to a civil coart,, however; ft is important to use the language
     the court. uses; The courts distinguish between independent or congregational churches on the
     one hand.and. hierarchical churches on the other. Firmly present the PCUSA to the Court as a
     hierarchical church.. This section focuses upon the factors. to demonstrate to the court the
     PCUSA is hierarchical:

     •        The United States Supreme Court has consistently recognized the Presbyterian
              Church as hierarchical; Watson v. Jones, May Elizabeth•Blue Hui/ and Jones v. Wolf;
              cite to these decisions.. (See Section VI) The courts in many states have made similar
              rulings,

     •                    - l resources recogniie the Presbyterian Church as hierarchical:
              Secondary lega

                     Determination, of Property Rights Between. Local Choral and Parent Church
                     EtOcly: Aetteeir View, 52 A LR3.d 324, 334 (listing the Presbyterian Church as
                                                       5




                                                                                                 FPC 001275
                     hierarchical with control over local church property.), and 417 ("Although the
                     Presbyterian form of church government is without question hierarchical, there
                     has been a considerable amount of litigation over the right of local Presbyterian
                    churches to withdraw from the general church and. retain the use and control of
                    local church property.. [Titus right is uniformly denied, CM the ground that the
                    local Presbyterian church stands in a hierarchical relationship to the general
                    church, with respect to property matters as in other areas." (Footnotes omitted)).
                    Although this law report is dated (1974), its description of.the Presbyterian
                    Church as hierarchical is apt

                    Hands Offl Civil Court Involvement in Conflicts Over Religious Property, 98
                    Colum. L. Rev. 1843 (1998). This article recognizes the PCUSA as hierarchical.
                    Id. at In. See Section VII.

     a      Of course, the Book of Order is replete with provisions that demonstrate the
            hierarchical nature of the PCUSA. This part of the memorandum sets out some of the
            best polity examples of the hierarchical nature of the PCUSA.

     The four:level system of governing bodies shows the hierarchical structure of the PCUSA.
     PCUSA has four levels of goiterning bodies; each 'Wier governing body It as tire power to
     review and change the actions of the lower governing body.


            The PCUSA is a body of Reformed Christians who. have agreed to conduct their worship,
            discipline, governance, and otherreligious. activities in conformity with the then current
           version of the PCUSA Constitution. The Constitution consists of the Book of Confessions
           (Part I) and the Book of Order (Part II). (G-1.0500) The Book of Order includes the
           Rules of Discipline, theDirected for. Worship, and the Form of Government, a detailed
           formal structure of the church.. The Book of Order sets: forth the ecclesiastical polity of
           the church. (G-1.0300) The abbreviations used for these three sections are D, W, and G,
          respectively.
 •        There are four governing bodies of the PCUSA: session of the church, presbytery,
          synod, and General Assembly. (079.0101) All governing bodies are united by the
          nature of the church and share rights and tittles under the Constitution. Though
          separate and independent, the governing bodies have such mutual relations that the act of
          one of them is the act of the whole church performed by it through the appropriate
          governing body. The jurisdiction of each governing body is limited by the express
          provisions of this Constitution, with powers, not mentioned being reserved in the
          presbyteries, and with the acts of each governing body subject to review by the next
          higher governing body. (G-9.0103)

The property chapter shows the hierarchical nature of die PCUSA. All property is held in
trust for the PCUSA. The presbytery has ultimate authority over local church property-and, in
the case of a schism., declares which faction is the true church.. See. Section IV for a full
discussion of the property trust.

                                                  6




                                                                                          FPC 001276
                     All property, both real and personal, no matrerhow it is titled or held, is had in; trust for
                     the PCUSA. (G-8;13201)
            •        The presbytery is-authorized to take control ola local church's property 1).-when the
                     church is dissolved by the presbytery or extinct, (3-8-0401); 2) when the church property
                    is being used contrary to the PCUSA Constitution, (GI8,0301); 3) when the church. is. in
                    schism. (0:8.0600)
            •       When a schism arises, it is the presbytery that declares which faction is the• true. church;
                    that determination does net rely- upon which faction received the majority vote Of the
                   congregation.. (0-2.0600
                   When a church seeks to encumber or lease its property,. it must secure the permission of
                   the-presbytery. (0-8;05.01, 8.0502)

            The presbytery's authority over ministers shows the hierarchical natureof the PCUSA. A
           local church cannot call a minister without the act of presbytery,- a- presbytery installs a
           Minister in the local church:; onlythe presbytery can. dissolYe the relatiOnship, between 4
           minister cind the particular church.

                    The presbytery is an expression. of the PCUSA within a. certain district; iteonsists of all
                    the ministers and churches within that district. (0-11_0 WO         •
                   The presbytery is responsible for the mission and government otthechutch throughout
                   its geographical district. 041.0103J
                   The presbytery has the responsibility and power to ordain,: receive, dismiss, install,.
                  .rernove, and discipline ministers_ (0.-11.0103n3
                   Ordination of a Min isteris an act-of the presbytery. (0-14.0101)
       •          The relationship between a Minister and a local church is established by the presbytery.
                  (0-11.04030). A call (e.rnployment of a minister) occurs only through the .presbytery,
1                 (G-14.ps07) The-presbytery examines. the minister and deterrnines whether:to proceed
                  with installation. (G-14.0507b) If if does decide to proceed, the presbytery appoints a
                 time and place for the installation service. (0-14.0509b) The presbytery Conducts the
                 installation service and installs the minister in the local church. (0-14.0510)
                 A presbytery's- committee on ministry visits regularly arid consults with each minister in
1                the presbytery. (0.-11.0500_
      •          While the minister or the church may request .dissolution of the pastor-church
                relationship, only the presbytery is authorized to terminate the relationship between a
1               local .church.and its minister. (G-14:0601, 14:0602;.14..0603). OnlYthe presbyterYtan
                unilaterally terminate.the miniSter's relationship with thechurch. (G-11.0103o) Neither
                the minister nor the congregation may unilaterally do so.
.1
     Other seminal provisions show the trierarelVeal nature of he .PCUSA: The presbytery is the
     key governing body and has broad authority over the local church., onlynpresbyleiy can
.1   Vriantie;recel6e, uirite, divid4 ilisniiss, and              church; the pre:bye-Ely:directs per
     capita apportionments to the part/cider churches; it reYlaWs. anti corrects the church session's
     minutes.
.1

                                                         7




                                                                                                     FPC 001277
               The particular church carries a vital responsibility in the mission. of the church_
               Congregations serve as essential mission arms of the presbytery Inch) f the larger-church.
Ti             (G-7.01.02)
               When a particular church is organiied by a preSbyrery, the organizing members: sign a
              covenant to live and work together as disciples of Jesus Christ, and serve. as apart of the
              body of Christ in this place according to the principles of faith, mission,. and order of the
              PCUSA, (Gr7.0201) The presbytery. continues- its work with the Chinch as it elects.
              presbyters; secures pastoral leadership, coordinates its work with other 'churches, secures
              bylaws in conformance with the PCLISA COnSlifilliatt, and strengthenS the mission of the
             congregation in the larger life orthe denomination. (1-7.0202b)
             A particular church of the PC.IJA can he organized, only by the authority of a presbytery
             and shall function under provisions of the COnstfturion. (G-7.0101)
             The presbytery's committee on ministry visits each church session at least once every
             three years,-discussing the mission and ministry of that church and encouraging its full
             participation in the life and work of the presbytery and the larger church. (G-11.0502e)
            Only the presbytery is authorized to divide, dismiss, or dissolve churches_ (G-11.0103i)
            The presbytery organizes new churches and receives. and unites churches. (0-11.0103h)
            The presbyterycontrols the location o.f new churches and those that desire to move. (G-
            11.0103j).
            Tg ensure a congregation isfollowing the. guiding principles of Reformed worship (W-
            1..4001) the presbytery shall have oversight and review of the ministry of congregations
           -and discuss-the quality and standards of worship and the fruit it is bearing in the Life of
            God's people as they proclaim the gospel, its joy, and. justice. (W-1.4002)
     •     Both pastors and the. session are accountable to the presbytery in its exercise of
           constitutional supervision Of-members. (Wt 1..4008)
           The presbytery may direct per capita apportionments to the churches within. its bounds.
           (G-9.0404d).
          The church session shall meet when directed to do so by the presbytery. ((310.0201)
          Presbyterian polity is interdependent: Each governing body shall participate, through
          representatives with goVerningboldies above and below concerning mission priorities,
          budgeting, .administration, etc.. (0-9.0404a, b)
          Records are the property of the goveMing bOdy that created them..When, however,.
          congregations, presbyteries, or synods are dissolved, the records will be held by the next
          higher governing, body. (0-9.0496)
 1        The local church's minutes shall be available to the preshyteryupon request. (0-
          1.0.0301)
     •   At least annually, each governing body shall have its minutes reviewed by the next
         highest governing body. If a. loWer governing body fails, to send up its records for review;
         the higher governing body shall order them prodbeed by a specified time. (0-9.04070
         Review Sh.a1.1. include that the proceedings-have been in accordance witlithearAsqiitergii
         and faithful to the whole church and that the. lawful injunctions of a hither governing
         body have been obeyed. (G.9,0409a) A higher governing body can order the production
         of a lower governing body's -records at any time k learns of an irregularity or
         delinquency. (G-9.0408) A higher governing body may direct a lower body to

                                                   8




                                                                                            FPC 001278
                  reconsider, correct, and cure an irregularity or delinquency.- (G-9.0410) This may also
                  be done by judicial process. (G-9.0411)
                  When a particular church is dissolved, the presbytery shall take possession of its records.
                 assert jurisdiction over the church members, and grant them certificates of transfer to
                 other churches. (G- I- 0:030442D
                 Each particular church of the PCUSA is governed by the Constitution. Its- officers are
                 ministers, elders, and deacons. its government and guidance are the responsibility of the
                session. fr shall fulfill itsresponsibilities as the Focal unit of mission for the service'f all
                 people, for the upbuilding of the whole church and for the glory of God. (0-4,0104)
                Principles of Presbyterian Government are set out at G-4.0300.;: The PCUSA adheres to
                the basic principles of Presbyterian polity;

                       The particular churches of the PCUSA wherever they are, taken collectively,
                       constitute one church; (0-4.0301a)
                       This church shall be governed by presbyters (ministers- and elders); (0-4.0301 b)
                       These presbyters shall come together in governing bodies (traditionally called
                      judicatories or courts) in regular gradation; (G-4.03.0le)
                      A higher governing body Shall have the right of review and control over a lower
                      one and shall have power to determine matters. Of Controversy upon reference,
                      complaint, or appeal; (G-4:030 f)

              The church session is responsible for maintaining regular and continuing relationship to
              higher PCUSA governing bodies by electing commissioners to presbytery, nominating
             :elders who may be considered for election to synod or General Assembly, and observing
              and carrying out the instructions of highergoverning bodies consistent with the
              Constitution. (G-1.0.0102p)

                                                         . order is such that it shares power and
             Presbyterian Unity: The nature of Presbyterian
             responsibility. The system of governing bodies, whether they have authority over one or
             many churches, sustains such mutual relationship with the structures as to express the
             unity of-the church: (0-4.0302)

     TV.     Presenting the Property Trust Clause

             Chapter VIII of the Book of Order is titled The Church And Its Property. This
     relatively brief chapter is central in church property cases. It sets out the core provisions
     that will operate when a church property dispute is presented. Read this chapter for the exact.
     language. It will be invaluable as the issues are presented to the court_ These provisions and the
I    presbytery's actions in regards to them should be Clearly and vigorously presented to the court.
    Note the provisions are straightforward and in clear language a civil court should be able to
    review and enforce without_making any ecclesiastical determinations of its. own. Moreover, via
    affidavits (see Section II, above), the stated clerk of the presbytery, synod, or the General
    Assembly can provide the court with statements as to what these provisions mean, The
    following is a summary:


                                                     9




                                                                                                  FPC 001279
            •        G-8.-01001: Decisions Regarding Property,. Decisions pertaining to church property,
                     their review, and correction are made according to the pcasii Constitution, citing
                     particularly to G.-1.04:00-, each governing body's decision is subject to review and appeal
                     tothe next higher governing body.
        •            Q-8.0201:. Property is. Held in Trust. This all-encoMpassing property trust applies to
                     both real and personal- property, no-matter where: it is held within the PCUSA and by
                     whatevergoverning bodies, trustees, associations, or corporations,
        •            G-8.0301: Property Used Contrary to the.Constitution. Whenever the property of a
                    partitirlar church ceases to be used as a particular church ofthe:PCUSA M accordance
                    With the Constitution, Men suchproperty shall be. heidE trantferred, Or sold as proVided. by
                    the presbytery.
        ▪           G-8.04.01::Prop.erty of Church DissOlVed or Extinct Whenever a particular chinch is
                   .Formally distolved by presbytery, or has become extinct, such property shall be held,
                   used, sold,. or disposed of as. the. presbytery directs..
        •          G-8.0501: Selling- or Encuinberirig °torch Property. Only after the presbytery grants
                   written permission may a:partitular chianti: seal Mortgage, or-otherwise encurnberits
                   property, or acquire property subject to an encumbrance or condition.
    •              G-$.0502:. Leallag. Church Property; Only after the presbytery grants written
                   permission may a Jiarticular church tease- its sanctuary or lease any of its property for
                   more than live. years
    •              G-8.0.50.1: Property of Church 'in. &hint. The relationship of the PCUSA to a
                  particular church cant only be severed by a constitutional 'action_ on the part of the.
                  presbytery. If there is a schism in a partieurar .church and the presbytery is unable to
                  effeota reconciliation or a diviSion into separate churches:within the PCUSA, then the
                  presbyteryshall declare Which faction is the. true church within the PCUSA and
                  thereby determine which one of thefactiOns is entitled to the. property. This
                 determination does not depend updn which faction received the majority vote within
                 the particular church.-
    •            G43,0701: Exceptions. At the time of reunion in 19.83, both the- United Presbyterian
                 Church in the United States of America (UPCUSA) and-the Presbyterian Church inthe
                 United States (PCUS) had express property trust clauses in their respective constitutions.
                The PLUS did not, however, have -a provision.similar to G-8.6500, restricting the.
                encumbering or leasing of church property. G-8:0701 gave churches in the former
                PCUS theopdon to opt. out of p-tasa ifa majority of the_ congregation voted to do so
j               and notified the presbytery prior to June RI, 199.1: Check the presbytety records for such *
                opt outs. Sear in mind, churches that exercised this option only Opted out of G-
                8.0500; they could not and did not opt out of the property trust clause (G-8.0201) or
                the balance of Chapter-VIE Neither the UPCUSA nor the PCUS ever had
                provisions whereby a congregation could unilaterally leave with the church
                property..
I




                                                        tO




                                                                                                FPC 001280
     Sri eat* 630 filtenetrjr inistg

                Prior to 1981 In the UPC1.78A and 9.32 in the PCUS; the- two major Presbyterian
        Church denominations did not have expresS property trusts in their constitutions. They
       did not need therm.. The 1871 'U.S. Supreme forattufing in Wensony. Jones referred to
       ptop arty held by trustees cif a particular Presbyterian Claire& as in trust for the persanS who by
       the P.E-esbyterken 'Church ConMinal021, usagetrandjaws are entittedtb that use, The CPTatson
      Court then watt on to hoed that, as a hierarehiCal Church, once diehighest governing body of the
      Presbyterian:Church had ruled on the matter, the civil courts would enforcethat ruling as la the
      property control.: .irratsga's hierarchical deference rule did not require or even suggest an explicit
      property tryst provision; it upheld the traditional polity of review hysoccesSivegoverning 'bodies
      of the Presbyterian Church.
              In-Mary Erizafrelh Blue Hultia 19.69, the U.S. Supreme Court announced the neutral
    principles doctrine but did not define it. In I 979,.in Jolts v. Wolf; the Supreme Court defined
     the neutral priaciples doctrine And instructed deittthibiations and 'others en ho%v to meet
     this npy.standarc4 "Alternatively,. the constitution of the general chtirch can              made to
    recite'n express trust in favor of the denominational Chtitcli,„.... And the civil courts will
    be bound to give. effect to the result indicated by the parties,. provided it is embodied in.
    some legally c.ognizable form." 443 U.S. at 606. Both the ITP-CUSA, .effectiVe1981:,, and the:
   PCUS, effective 1982, followed the Supreme Court's-instructions to the letter, adopting
   express property trusts. in favor of the dentrniiftation.and.in language that could be clearly
   and simply applied by             courts. Where opponents pointout that the• property deeds contain
  :ng eXpressirust language and/or the local church was formed. prior Mille trust language being
   expressly set out in the Book of Order; point out the chronology of LI& Supreme Court decisions
  arid the Clear instructions presented by the ConrtinigneS .v. Waif.. The propertytrust clauses did
  not create new.ntles. They simply codified the Presbyterian Church praCtice into the
  Constitution: An affidavit may be helpful in this regard.

         Presentin.g_Factors that Show the Connection between the PCUSA and
         the Church. at Issue

           Because of the polity, local Presbyterian:churches have a Wide variety orstrong
  connections to the presbytery and the denomination. This section sets out many-of those
  connections that shoUld be examined, documented, and, perhaPS, presented:to the civil: court.
 Once again, review the church property cases in:your particular state. If they consider factors
 such: as those set Out belbw, then these should be presented to the. total as additional evidence of
 the hierarchical and connectional relationships. If they do not consider such factors and the case
 law is otherwise strong for the presbytery's position, then it is probably wise not to bring these
 fpa-tors into the case because they may invite the court to examine matters not relevant to that'
stae's church propertyanalysiS, Also, some of these factors could cut against (he presbytery; so;
ifthese matters are not-usually considered uncler_the.caseia_w„of.your.state,- it may be best to
leave them aside, If these factors are presented; a middle governing body or General Assembly
officer can present them to the court via an affidavit (see Sec, J.



                                                 11




                                                                                             FPC 001281
                     Most of the-documentation for these factors will be Mate records of the-presbytery:
            'Same will. be in session minutes and some with the General Assembly. Have the presbytery
            stated clerk or other presbytery offiCial gather theserecords. They will know best where to-
            search and this will save on attorney expenses: Factors to consider

            •        Copy of the deed. Does it contain a property trust? The name Presbyterian? Adherence
                     to the PCUSA Constitution? Belonging to the Presbytery of           7 Synod of
                     For Presbyterian worship and governance?
            •        Copy of corpdrate articles and bylaws. Same questions as above_ Does it state the
                     PCUSA Constitutian is the charter, sent as the bylaws?
            •        Did the corporate articles:, bylaws, or other documents forbid the church• front
                    subordinating itself to-higher church governing bodies? If not, note to the court the local
                    church was free to subordinate itself and did so pursuant to the Presbyterian Church.
                    Constitution.
            •       Formation of the church. Did the presbytery create the church? Did the denomination
                    create the church? Did those who formed the church petition to join the presbytery?
                    Who were the original formers?. Were they Presbyterians? Were the first or subsequent
                    ministers Presbyterian? Is there a covenant document? What do the presbytery minutes
                   state?
        •          Property dealings, Did the church at any time act under the property chapter whereby
                   the presbytery approved loans, rriodgages, leases, etc.?
        •          Decades or centuries of Presbyterian membership_ Demonstrate to the court it is the
                   presbytery that keeps the faith with Presbyterians who, in the past, gave their monies,
                   work, and hope to creates Presbyterian church in this.place to perpetuate the faith ofthe
                   Presbyterian Church. Document the long periods of time this church has been a member
                  ofthe presbytery and prior denominations. It is improper and unfair to let present
                  members "break the chain" between founding Presbyterians of the past and those of the
I
                  future.
        •         Worship activities. Are the worship activities of the local church consistent withthose
f                 of the general church? This factor is challenging with the PCUSA because of the
                  diversity in worship styles.
    •             Calling pastors, The presbytery plays the key role in ministers taking calls and leaving
                 churches. Via the minutes and files, demonstrate these in regards to this particular
                 church. Show the successiori ofPresbyterian ministers approved by the.presbytery. Did
                 the presbytery install any of the ministers hi the church building? Laying on of hands?
                Document work with committees on ministry and pastor nominating committees. Show
                 if the church wanted a minister but the presbytery refused and, so, the minister was not
                called. Did most ministers attend Presbyterian-related seminaries? Were most ministers
                members of presbytery? At the time of schism, was the minister one installed by the
                preSlaytery?
    •           Crse of church gunning bodies and.officers to assist the local. church. Show how
1               this church, its ministers, or members have initiated the use of presbytery officers,
                committees, or appears in the past, or have been compelled to do so.



                                                        12




                                                                                                 FPC 001282
                •          Denominational. Listing, The General Assembly publishes a list of all -member churches,
                           Secure the page showing- this listed church for all of the years it has been with the;
ri                         denthnin a thin.
    1             •       Tar exempt status. A- federal group talc exemption ruling is held by the PCUSA for DE
                          churches, middle governing bodies-,, and the General Assembly, This Ming includes all
-1,                       those listed in the GeneralAssembly publication. Secure a statement from the Legal
    1                     Office that this particular church is pall of the denomination and, so, in PCUSA 's group
                         tax exempt ruling;
    1            •       Insurance. Many churches are insured under presbytery master insurance policies. If
     l'                  applicable, show this.
                •        Use of the names and symbols of the denomination or predecessor denominations.
                         Is this church latoWn in the community as pm of the denomination? Did it use the
                        de norninational symbolS: on its sign, stationery, etc:? Does the cornerstone include the
                        name-Presbyterian?
    i          •        Constitutional questions: Did officers (G-I4.02.07) and ministers (G-14.6405b) of the
    i                   church'answer the constitutional questions set, forth.in the Book of Order, including the
                       agreement to be bound by our church's polity and -discipline?
               •       Participation in higher governing bodies. Did elders and ministers participate in--
                       presbytery, synod„ or General Assembly meetings? Other meetings of the higher
                       adveming bodies?
              •        Presbytery and higher governing b:odies at the church. Did the church ever host
1
                       meetings of higher governing bodies? Did presbytery-or any of its committees ever hold
                       meetings in this particular church? Did:presbytery officers ever visit the church? Preach
                      aLthechurch?
             •        flYninal.sand other publications: Did the church 11.5 fiymnarS or other publications
                      produced by the Presbyterian Church?
             •        Did the church ever receive any grants or loans from the presbytery or a higher
                      governing body? Is there a loan in effect at the present time?
            •        Mission programs: Did members:participate in mission programs sponsored by higher
                     governing bodies?' Attend camps or conferenCe centers owned or sponsored by the
                     presbytery- or.the synod?
                     Finances, Did the church send any collections or per capita funds to the presbytery, or
            •        higher governing bodies? Did the church, participate in any of the special offerings (One
                                                                                                                   .
                     Great Hour of Sharing? Pentecost Offering?)
           •        -Review of minutes. Did the Church submit its minutes for review and approval by Me
1                   presbytery (G-9.040-70? Did the preShytery ever correct the minutes? _
           a         When it threatened to leave; did the local church notify the presbytery or higher
                    governing bodies; thereby demonstrating its knowledge that it is related to higher bodies?
/
          VI.       Overview of U.S. Supreme Court Cases
                  There are seven important U.S. Supreme Court cases which relate to church property
          disputes. They date from 1871 to 1979: This section provides a summary of those cases: their
          wide/lying facts and the important rulings the Courtissued. The Court's 1979 Jones v. Wolf
          decision was the last opinion of the Supreme Court on this topic. Alt seven cases are
                                                          13




                                                                                                     FPC 001283
     summarized here because of how one builds upon the other, if is important, to have working
     knowledge of all of thete cases because the various states have, at the invitation orthe Jones
     WOliCourt, applied- a variety orways to decide church propertrdisputes. Sorne hearken back to
     the 1871 Worsuit v. Jones-case. Others decline to go beyond 1979- In some states, the law is not
     favorable to presbyteries because the state courts have misapplied a U.S. Supreme Court case. In.
    these instance; it is especially important to be familiar with these cases because you may ask the
    court to correct state law.     •

            In all of these cases, the Supreme Court issued cautionary'language about the civil courts
   interfering with the ecclesiastical law and polity of churches. These opinions also set forth some
   of the leading First Amendtnent language about the autonomy of churches and the circumscribed
   authority of civil courts in how they handle various church disputes. Because of the extensive
   ctuotarion of the various opinions, this section constitutes about half of the entire memorandum.
   Use this language to remind the state court of the U.S. Supreme Court's various rulings in favor
   of hierarchical churches,.

  Watson v. Jones (1871) 80. U.S. 679, 20 L.Ed-666

     Key Points; Court draws a bright line between congregational and hierarchical
     churches. Civil courts will determine church property control as follows: In a.
    congregational church, the deterMination will be by majority vote of the congregation
    or an authorized local church hoard, In a biera?cblcal church, the determination will
    be by the highest church governing body that has ruled on the matter. Civil. courts
    must accept the rulings of Such church bodies, not engage in ecclesiastical decisions
    themselves. This is known as the hierarchical deference rule.

   Facts: During the Civil War, the Walnut-Street PreSbyterian. Church in LoulSville, Kentucky
   split overthe issue of slavery. A. majority of the cringregationwasanti-slavery with a slim pro-
   slavery majorityla control of the session and the trustees. In August of1865„ the pro-slavery
  Session proposed to re-engage a pro-slavery minister who was rejected by the congregation; the
  session called himanyway. Some members asked the synod. to intervene (likely the presbytery
  was dealing with its own split). In January of 186.6;d synod committee visited the church "With
  power to call a congregational meeting. for the purpose of eleCting additional rulingelders,
  calling a pastor, or-choosing a stated supply, and doing any other business -competent to a
  congregational meeting that mayappear to them, the said congregation, necessary for their best
  interests." The:pre-slavery session and trustees refused to open the church; the congregation
:organized itself on the sidewalk        elected additional elders, a anti-slavery. Thepro-slavery
contihgent retained control and refusecl any participation. by tbe newly elected-eiders. The
 presbytery, synod, and General Assembly (deatingwith their own splits)-all issued rulings in
regards to this church. Ultimatelyalteeittitslaveryeeneral Asseml2inecogolZed.theautho4ity
of the anti-slavery- middle governing bodies, newly elected elders, -and session. Still excluded
 from church operations, theanti-slavery elders recognized by the higher church judicatories filed
suit in the LouisvilleciVil court for control of the property. The local court ruled inoldie
anti-slavery elders as recognized by' thehigher governing b.oclies. The Kentucky Court or
_Appeals ruled the general Assembly and middle governing bodies acted beyond church law and
                                                   14




                                                                                          FPC 001284
         fie4d in trimr or the pro-slaVety contingent. Ultirhately, a related case castle before theLLS:
         Supreme Court.

                 Rulings: The Court notes the: various parts of the Presbyterian Clinch Constitution
         (Confessions of Faith, Form of Government, Book of Discipline, and Directory for Worship). It
         notes and explains the membership and powers of the. ascending series of four church
         judicatories, now knOwn as governing Ladies: church sessions, presbyteries_ synods, and the
         General AsSembly.

             fa deterrhining the rightful owner in church property disputes, the Court-sets forth three
     alternatives for decision malting, The second and third are the most important;


     1.         When the property by deed, will, or other instrument has express terms devoted to- the
               teaching, support, or spread of a specific foun of ieligiout belief, that Will be enforced.
               SO U.S. at 722;
    2.         When the property is held by a religious congregation which, by the nature of its
               organization, is strictly independent of other ecclesiastical associations, and so far as
              church-government is concerned, owes noi fealty or obligation to any higher authority,
              then the determination will be by majority vote of the congregation or an authorized
              board-ofthe local church. Id.
    3,        When the property is held by a religious congregatiOn or body that a subordinate
              member of some general church organization in which there are superior ecclesiastical
             tribunals, with a general and ultimate power of control more or less complete in.SOIPC
             supreme judicatory; then the determination will be by the highest church judicatory that
             has ruled on the matter. Id..

 Thus, Waistnt 1,, -roues established what is known as the hierarchical deference rule: In
 hierarchical churches (ex. Presbyterian, Episcopal, Methodist), the civil courts will defer to
the ruling of the highest church judicatory that considers the matter. The court will make
its property control ruling on the basis of the church judicatory ruling. By: contrast, in
congregational or independent churches (ez. Baptist), the Civif court will defer to the majority
vote of the local congregation or authorized hoard and award the property accordingly.

       The Watson v. Jones Court authored pivotal. language still widely used in a variety of
cases:concerning churches:

►           As to the rule of hierarchidal deference: "jWjhenever the qu estions of discipline, or of
            faith or ecclesiastical rule, custom, Or law have been decided by the highest of these
            churth judicatories to Which- the matter has been carried, the legal tribunals must.
           accept stick decisions as final, and as binding on them, in their applitation. to the
           case birth them," sO [a..at 727.
           As to the right of denominations to organize themselves and the authority of their
           ecclesiastical rulings: "In this country the full and free right to entertain any religious
           belief, to practice. any religious principlei and to reach any religious doctrine which does

                                                    15




                                                                                               FPC 001285
              not violate the laws of morality and propertYrand which does net infringe personal rights,.
              is. conceded to all Th6 IOW knows no60day, and is Cciiitm itted to the support of
              dogma, the establishmentof no sect. The right to organize voluntary associations to
             assist in, theexptession and dissemination of any religious doctrine and to create
             tribunals for the decision otcontroverted questions of faith within the association,
            and for the ecclesiastical governurentotall the individual members, congregationS,
             andolficers within the general association:r ig unquestioned. All who unite
             themselves to such a body do so.with an implied consent to this government, and are
             bound to sti bin it to if. But if would be -a vain consent and Would lead to the total
            subversion of.such religious bodies, irony One aggrieved by One of their decisions
            could appeal fo the secular courts and have them reversed. It IS of the essence of
            these religious unions, and of their right to establish tribunals for the decision of
            questions arising. among:thetnselves that those decisions should be binding in. all
            cases of ecclesiastical cognizance, subject only to such appeals as the organism,. itself
           provides far." Id. at 728--29.
  •        As to the inability of civil courts to make ecclesiastical. determinationd: "Nor do we see.
          That juStice would be likely to be:promoted by Submitting those recdlesiaSticaljdeciaions
           to review in the ordinary judicial tribunals. Each of these large and influential bodies to.
           mention no others, let reference be had to the Protestant Episcopal, the.IVIethodist
           Episcopal-r and the Presbyterian churches), has a body of constitutional and ecclesiastical
          law of its own, to be found in their written organic laws; their bookS of discipline, in their
          collections ofprecedents, in their usage. and customs, whichas to each constitute a
         system of ecclesiastical law and religious faith that tasks the ablest of minds to become
          familiar with. !Gs not to be supposed that the judges of the civil courts can be as
         competent in the ecclesiastical late and religious. faith Of all those bodies as the ablest
         men in each are in referende to their own. It would therefore be an appeal from the
         more learned tribunal in the law which should decide the case, to one which is less
         so." Id. at 729.

        Case Comments: It is important to note the Presbyterian Church did not have a
property trust clause in its. Constitution at this time. If did not need one. Presbyterian polity
clearly established (as it does now)-the authority of presbyteries in relation to the particular
churches and the successive authority of every higher governingbody. Even without a trust
clause in the deed or the church constitution, the Watson v. Jones Court recognized the property
was held in trust "for the use of the persons who by the constitution, usages, and laws of the...
Presbyterian body are entitled to that use." SO U.S. at 720. Noting that the trustees do not
personally own the property buract as fiduciaries, the Court referred to the "true body of the
church" and the "mode which is authorized by the canons of the general church ...." Id. at 721.

        With this ruling, the United States Supreme Court provided a bright linerule as to
how_ church-property disputes_wo.ubd_he determined-by-the            courts.:With,its polity. and
the hierarchical deference rule established, the Presbyterian Church was secure in making its
own determinations and where those had civil ramifications (ex_property ownership) knowing
they would be: enforced. The hierarchical deference rule Was firmly in place for almost a
century,

                                                16




                                                                                          FPC 001286
     Ganten it 'Bahian Catholic Archbishop f1924) 220. U.S.,1, 74 1..Ed. 131, 50rC
                                                                                 Si. 5

        Key Points: Not a church property case but establisheS an exception that later comes
     . into play- in such cases: Generally; the decisions ofchurch tribunals, even thOse'affecting-
       ciYil rights,. are binding on the civil courts. But. there will be an exception where the
       civil court finds fraud, collusion, or arbitrariness.


             Facts: in this:case, Gonzalez sued the Archbishop of Manila to compel him to appoint
     Gonzalez.a chaplain. Gonzalez would be the beneficiary of a. trust 'Die were named chaplain.
     The_arclibishop refused.
            Rulings; The U.S. Supreme Court upheld the arcirhishop's sole discretion in making the
    app.ointment•decision but it added, in Aida (language-not necessary. for the ruling), that a civil
    court could review decisions.of church judicatories for fraud., collusion, or arbitrariness "In the
    absence offraud, Collusion, or arbitrariness, The decisions &Nile prOper ehurbb tribunals on
    matters purely ecclesiastical, although affectingcivil rights, are accepted in litigation before the
   -secular courts:as conclusive; because the parties, in interest made them sei by contract or
   otherwise." 280 U.S. at 16'.
           Case Comments: This exception far fraud; collusion, or arbitrariness is sometimes
   claimed in church property cases against the presbytery or othei church governing-bodies.
  Arbitrariness is the most typical claim. These 'arguments are rarely successful because of the
  natural inclination of courts to stay clear of ecclesiastical decisions and the internal operations' f
  church tribunals (see Serbian. astern Orthodox Diocese v. Milivolovieh, below, limiting the
  arbitrariness-exception)..

 Kedroff v. Si. Nicholas Cathedral (1952)344 U.S. 94, 97 L. Ed. 120, 73 S.Ct„ 143

  :KEY Points: Courth:olds New York's law removing Russian Orthodox churches from
   the authority of the patriarch in Moscow unconstitutional. The rulings in. Watson P.
  'One and Gonzafez- v: Roman Catholic ehtlittiihopi although not -decided under the First
  Amendment, are recognized for their free exercise bases.

         Facts: pining the Cold War, New York passed a law placing all Russian Orthodox
 churches in that state under the jurisdiction of the Russian Orthodox. Church in America rather
 than the Orthodox Church in Russia with its patriarch in Moscow;
         Rulings: The US. Supreme Court determined this was unconstitutional and that the First
Amendment's free exercise clause required the churches to remain under the jurisdiction of
Mascow. The KedroffCdttrt focused upon Watson v. Jones and cited Gonzalez, noting the
freedom for religious organizations these opinions radiate. 344 U.S. at 116.




                                                17




                                                                                           FPC 001287
      Presbyterian Church in the United States v. Mary Elisabeth. Blue F7ult Memorial Presbyterian
      Church- (17969) 393 U.S. 440. 21. L.Ed.2d 658, 89 S. Ct. 601

       Key Points: Court holds- Georgia's-departure-from-doctrine rule unconstitutional
       under the First- Amendment beemise it compels. civil Courts to determine what are the
       substantial original tenets of the church and Whether Or notthey have been abandoned.
       Civil courts must not decide church property cases by resolving controversies over
       religious practice and doctrine. The Court announces but .does not define- the neutral
       principles of law doctrine, those principles developed for use in all property disputes.

             Facts: Two Presbyterian churches in Savannah, Georgia voted to withdraw from the
     Presbyterian Church in the United States and reconstitute themselves as an autonomous
     Presbyterian organization. Their complaints included, variously, the ordination of women;
     pronouncements on social matters; support of the removal of Bible reading in the schools;
     teachings alien to the Confessions; membership in the National Council of Churches of Christ;
    et The two ministers renounced the-jurisdiction, of the church and so did many elders. The
    presbytery established an atiminlqtratiye commission but conciliation failed. The commission
    acknowledged the departure of the tocal leadership and proceeded to take control of the property
    until new leadership could be appointed. The dissident church members did not appeal within
    church judicatories. Instead, they filed suit in civil court to enjoin. the presbytery and higher
    governing bodies from trespassing.

          M this time, Georgia statutory law employed_ the departure-from-doctrine rule. This
 rule provided that when a Georgia church was a member of a hierarchical denomination, a
 trust in favor of the denomination would be enforeed "Conditioned upon the general
 church's adherence to its tenets of faith and practice existing when the localchurch
 affiliated with it and a. an abandonment of, or departure from, such tenets is a diversion
 from the trust, which the civil courts will prevent' 393 U.S. af444 (Footnote 3, quoting the
Georgia statute and the Georgia Supreme Court). At trial, the jury determined the denomination
had engaged in a "fundaimentaior substantial abandonment Of the original tenets and doctrines of
the (Presbyterian Church] SG that the new tenets and clot-trines are utterly variant from the
purposes for which the [Presbyterian Church] was founded." 393 U.S. at 443-44. The local
churches were awarded.the property under the departure-from-doctrine rule; This judgment was
affirmed by Me Georgia Supreme Court.

       Rulings: The U.S. Supreme Court declared the departure-from-doctrine rule
unconstitutional under the first ainendment:

         "[T]he First Amendment severely circumscribes the role that civil courts may play in
         resolving chuechpraperty-disputes."-393:         at 449.
a        'First Amendment values are plainly jeopardized when church property litigation is made
         to turn on the resolution by civil courts of controversies overreligious doctrine and
         practice. If civil courts undertake: to resolve such controversitsin order. to
         adjudicate the property dispute, the hazards are ever present of inhibiting the free

                                                 18




                                                                                         FPC 001288
                 d•eveitipment Of religious doctrine and: afIrriplitoting,teeidar interestaill Matters Of
                 purely ecclesiastical concern." Irk
         •                departure-from-doctrine element of the Ceoreia iniPlied trust theory :requires the
                'civil court to determine: matters at the-very core. ofa religion—the interpretation of
                particular-church doctrines-and the importance of those doctrines to religion,. Plainly, the
                First Amendment forbids CM/ courts fitm . praying such A rote," a at 4sa

             • in rejecting the departure-from-dottrine rule, the Supreme Co ur testa bEshedthe
          neutral principles-doctrine but did not clearly define it: 'Civil courts:do not inhibit free
1
         exercise of religion Merely by opening their doors ro disputes invalvingiehurch. property. And
         there are neutral principles of law, developed for use in all property disputes, which can be
       - applied without 'establishing' churches to which property is awarded." Id. at 449. Interestingly,
         the Morey Elizabeth Blue gull Court called upon churches to structure their relationships
        according to. these neutral principles but-did-not set out-what they were: `,States, religious
        organizations, and individitala must structure relationships. involving, church property so. as
        not to require the civil courts to resolve ecclesiastical iluestionS." Id.

              Case Comments: This lack of definition invited more church property cases. Ultimately;
       the Supreme Court was compelled to define what it meant by neutral principles.


      Maryland and Vireinia Eldeiship o f the Cltureltes of Cod v. Chitrch dart arSharrish
      11970) 396, U.S. 367, 24 L. Ed. 2d 582, 90 •S_Ct. 499

       Key Points: Court dismisses an appeal (and thereby leaves the lower toad's ruling in
       place) where the Maryland Court of Appeals appiles neutral principles and decides a
       church property dispute by examining—statutory law regarding chprchcorporations
       holding property, deeds, church corporate articles, and the constitution of the general
       church. In a concurring opinion, three ways of Satisfying neutral principles are set out:.
      1) The hierarchical deference rule as long as the civil courts do not make any polity or
      doctrine detetrninations; 2) The formaltitle doctrine where deeds, corporate articles,
      state law, and the denomination's constitution are examined; 3) States tan adopt special
      statutes concerning church property as long as they do not interfere in church doctrine
      or, polity.

              Facts: Two local churches in Maryland sought to secede from the general church. In an
     earlier opinion, 393 U.S. 528 (1969), the U.S. Supreme Court directed the Maryland Court of
     Appeals to reconsider the case in light of-the Court's Mary Elizabeth Blue Hull opinion,
     (establishing the neutral principles doctrine but not defining it). When- the case returns, the
    Magian d court has examined state statutory, law gpveming the holdingof property by religious
    corpotations;, deed language, charters of the church corporations, and prOvisions in thi
    denominational church constitution to determine ownership of the property. The denominational
    church constitution did not have a crust clause. The Maryland Court of Appeals awarded the
    property to the seceders, On appeal back to the U.S. Supreme Court the Court dismissed the

                                                   i9




                                                                                              FPC 001289
    case in one paragraph stating the Maryland court had resolved the matter without inquiring into
    religious doctrine and, so, nO substantial federal question was presenterL This Case is a harbinger
    Of how neutral principles will operate.

          Concurring opinion: Three justices join a concurring opinion (authored by Justibe
   Brennan, the author of the Mary Elizabeth Blue Hull opinion) suggesting the nen tra
   doctrine can be met in three different ways:

   I.      The Watson v. Jones hierarchical. deference rule: Churches with a congregational.
           polity decide property Ownership by majority vote. Churches in a hierarchical polity
           decide property ownership by the highest church. authority that has ruled on the dispute at
           issue. But the opinion catitionsthe- Watson. approach can only be used if the appropriate
          church governing body cap be determined without resolution of doctrinal question's or
         extensive religious policyinquity; 39611,5L at 370.
  2.      The formal title doctrine-, Courts can determine property ownership. by looking at deeds,
          reverter clauses, general stale corporation laws; and general church constitutions. But the
         opinion -cautions thateivil courts cannot apply such documents if they are conditioned
         upon. departure from doctrine (the. rule stnickdown in Mary Elizabeth Blue Hull). Id.
  3.     States can pass special statutes regarding church property arrangements as long as they
         do not interfere in doctrine, both doctrine and ecclesiastical policy must be left to. church
         governing bodies. Id.

 Serbian Eastern Orthodox Diocese v. Milivolevicli. (1976) 426 U.S. 696, 49 L.Ed2d 151, 96
 S.Ct 2372

   Key Points: The Illinois Supreme Court reinstated a defrocked Orthodox bishop,
   reunited three dioceses into one, and returned control of the diocese's property to the
  defrocked bishop, all by applying the ecclesiastical law and polity of the church. The
  Supreme Court held this was an unconstitutional rejection of the decisions of the highest
  church tribunal. Such church tribunal decisions are binding on civil courts. Moreover,
  the Illinois court's reliance on the arbitrariness exception was misplaced. The
  arbitrariness exception cannot be used by a civircourt to reexamine the decisions of the
  highest church tribunal on matters of church laws and regulations. The arbitrariness
  exception is thereby limited.


         Facts: Various disputes led to the Serbian Orthodox bishop of the American-Canadian
diocese (Milivojevieh) being defrocked by the mother church's Holy Synod and Holy Assembly_
The diocese was also divided into three new dioceses with new bishops named. The defrocked
bishop sued in Illinois court to be reinstated as bishop, have the reorganization of the dioceses
declared invalidandhave.all.properties,secured-ip-hirn -The-Illinois Supreme Court-perfOrtiletl'a
detailed review of church law and determined the actions of the mother church, in applying its
own church law and polity, were procedurally and substantively defective_ Therefore, the
actions were arbitrary, invalid, and reversed.


                                               20




                                                                                       FPC 001290
7



                  Rulings: The U.S. Supreme Court reversed-the Illinoi-s Supreme Court

          •      Th:c Supreme Court notes this case is essentially nova church property dispute, but a
                 rellgiOUS dispute which under Supreme Court precedent is for ecclesiastical, not civil,
                 tribunals. 426 U.S. at 709.
 t       •       The Illinois Supreme-Court rested its decithion "upon an impermissible reject* of the
                decisions of the highest ecclesiastical tribunals of this 'hierarchical church upon the issues
rl              in dispute and impermissibly substitutes its.own inquiry into church polity and
                resolutions based upon those disputes." It at 708:
                "iWthere resolution of the disputes cannot be made without'extensive inquiry by
                civil courts into religious law and polity, the First and Fourteenth Amendments
               mandate that ciVil courts shall not disturb the decisions of'th e highest ecclesiastical
               tribunal Within a church of hierarchicalpolity, but must accept such. decisions as
               binding on them, in their application to the religious issues of doctrine or polity
               before them. Id. at 704.
               As to the arbitrariness exception set forth but not defined in Gonzalez and Maty
               Elizabeth Blue Hull, it does not allow for the review performed by the Illinois Supreme
               Court: "No 'arbitrariness' exception—in the sense of an inquiry whether the
              decisions of the highest ecclesiastical tribunal of a hierarchical church complied
              with church laws and regulations—is consistent with the constitutional mandate that
              civil courts are bound to accept the decisions of the highest judieatotles of a
              religious organization of hierarchical polity on matters oldisciplIne, faith, internal
             organization, or ecclesiastical rule, custom, or law." Id. at 713.
       •     indeed, it is the, essence of religious faith that ecclesiastical decisions are reached and
             are to be accepted as matters of faith whether or not rational or measurable by objective
             criteria." Id. at 714-15.       •
      •     The Court criticized the Illinois court on a variety of matters, including its rejection
            of the expert testimony presented by the mother church's expert witnesses. Id. at
            7.18 (See also footnote 10).
      •     "In short the First and Fourteenth Ainendments permit hierarchical religious
           organizations to establish their own rules and regulations for internal discipline and
           government, and to create tribunals for adjudicating disputes over these matters. When
           this choice is exercised and ecclesiastical tribunals are created to decide disputes over the
           government and direction of subordinate bodies, the constitution requires that civil courts
           accept their decisions as binding upon them." Id. at 724-25.

             Case Comments: In addition to the very strong language restricting a civil court's power
     to interpret church law, this is the case to use if your opponents make a claim of arbitrariness
     against the actions of the presbytery.




                                                    21




                                                                                               FPC 001291
         Ions v. Wolf ('1 979)443 U.S. 595, 61 LEd.2d 775, 99 &Ct. 3G20

j.         Key' Points: No longer is the hierarchical deference rule of Watson v. Jones the only was
           to determine church property disputes. Indeed, states may adopt any one of various
           approaches to settle church property disputes. The Court identifies three: I) Neutral
           principles where the court examines statutory law on churches holding property, church
          corporate articles) deeds, and the provisions of the denomination's constitution. The
          Court explicitly calls upon denominations to modify their constitutions to provide for
          express trusts and states the civil courts will be bound to enforce them; 2) Hierarchical
          deference remains an option to determine church property disputes even though it is not
          the only option; 3) A presumptive rule of majority representation may be used as long
          as it is defensible upon some showing that the identity of the local church is to be
          determined by some other meant (ex. local church charter or denomination's
         constitution can provide thattimrch is to be identified by higher governing body). Since
         Jones v. Wolf, no other church property cases have been taken by the U.S..Supreme
         Court. This ruling allows state courts to use multiple mechanisms to decide such cases
         and they do.

              Facts: Various disputes brought the Vincville Presbyterian Church in Macon, Georgia to
      a congregational meeting. By a margin of 164 to 94, the congregation voted to leave the
     Presbyterian Church in the United States and join the Presbyterian Church in America: The
     Augusta-Macon Presbytery of the PCUS appointed a commission that eventually ruled the
     minority faction constituted the "true congregation." The presbytery commission withdrew all
     authority from themajority faction. The majority faction took no part in the commission's work
     and did not appeal its decisions. The minority faction brought suit in civil court to gain control
     of the property. The Georgia courts applied. "neutral principles of law" and ruled for the
     majority.

fi           Rulings: The United States Supreme Court sets out what it means by the neutral
     principle& of law doctrine.

     •       The Court recognizes the PCUS has a generally hierarchical or connectional form of
             government as contrasted with the congregational form. Min other Presbyterian cases,
             the Court notes the ascending levels of four governing bodies, with eachsubject to the
             review and control of the next higher governing body. 443 U.S. at 597-9g.
     •      In applying its version of neutral principles., the Georgia courts reviewed property deed's.
            state.statutes-concerning.implied-trusts; church corporate charters:- arid-the-FirilbTreil
            Church Constitution, In none of these docurnents did the court discern a trust in favor of
            the denomination. On this baSis, the Georgia courts ruled in favor of congregational
            majorities. Id. at 60.0-01,


                                                    22




                                                                                             FPC 001292
        •       By 'contrast, in a schism involving a United Methodist church, the Georgia court: found'
                the (bided Methodist 'Coristintrion contained anexpress trust in favor of the
               denomination. On that basis, the court awarded the property to the denominational
               Aural. Id. at 600-01.
               The Supreme Court noted the stale has a legitithare interest in the peaceful resolution of
               church property disputes and the civil courts are open to make .deterniinations of church
               property ownership. Id. at 602..
     •        The Supreme Court explicitly stated ''the First At-bend/tient does not dictate that a State
              must follow a, particular method of resolving church property disputes. Indeed, 'a state.
              may adopt any one of various approaches: for settling 'church property disputes so
              tong as it involves no consideration of doctrinal matters, whether the. ritual. and liturgy of
             worship or the tenets of faith.' Id. at 602 (quoting the concurring -opinion in Maryland
             & Virginia Churches. emphasisIn original). This multiplicitylpproach became very
             important as states around the country began to apply churchproperty rules in a variety
            ofWays,
    •       Having stated that any of various appetrabhes Could be used, the Court went on to
            identify three possibleapproachesi:

            The neutral principles approach is used where a court reviews the language.of deedS,
            the terms of local church charters, state statutes coneerning church property; and the
            provisions of the general church constitution concerning the Ownership and control of
            church property: a at 605.

           Case Comments: Obvibusly, this neutral principles approach disadvantaged hierarchical
   church&S', in part, as compared to their prior status tinder Watson v. JoneS. No longer were civil
  courts mandated to follow the hierarchical deference rule in church property cases.
  Significantly, the Jones v. Wolf Court set out the mechanism by which denominations could
  reinstate their former position: "Through appropriate reversionary clauses and trust provisions,
 religious societies can specify what is' to happen to church property in the event of a particular
 contingency,-or what religious body will determine ownership in the event of schism or doctrinal
 controversy. In this mariner, a: religious organization Can ensure that a &Sputa over the
 ownership of church property will be resolved in accord with the desires of its members." Id. at
 603-04.

           Even more explicitly, "At any time before the dispute erupts, the parties can ensure,
  if they so desire, that the faction loyal to the hierarchical church will retain the church
  property. They can modify the deeds or the corporate charter to include a right of reversion Or
  trust in favor of the general church. Alternatively, the constitution of the general churCh can
  be made to recite an etpress trust in favor of the denominational church. The burden
 involved in taking such steps will be minimal. And the civil courts will be bound to give effect
 to the result indicated by the parties,_providea !kis embodied in some legally cognizable
 form." Id. at. 606. Having noted how these matters could be resolved, the Court called upon
"'States, religious organizations, and individuals [tiaJ structure relationships involving church
property so as not to require the civil Courts to resolve ecclesiastical questions." Id. at 604
(quo tins Mary Elizabeth Bhie Hula.

                                                  23




                                                                                            FPC 001293
                  In response to this instruction by the IES. Supreme Court, both the United Presbyterian
          Chiarch in the United-States of America, effective in. 1981, and the Presbyterian Church in the
          United States, effective in 4982, adopted new chapters Of the Constitution setting out express-
         trusts. on church property; their .operations, the fact that presbytery determines the true church,
         and the like: In light of the Court's new neutral principles ruling, these constitutional,
         amendments returned the Presbyterian Church to the same status it had held.since the Watson v
         Jones decision In 187 1.

         2...       The hierarchical deference rule of Watson v. Jones remains one of the approaches
                    approved by the Supreme Court to decide church property disputes: The U.S. Supreme
I                   Court notes that "Georgia taw requireS that 'church property be held according to: the
                    terms of the church government,' and provides that a local church affiliated with a
                    hierarchical religious association 'is. part of the whole body of the general church and is
                   subject to the higher authority of the organization and its laws and regulations.'" Id, at
                   608-09. Noting that this brings in the Presbyterian Church Book of Order, the.Supreme
                   Court cautions that civil courts must not "usurp the function of the commission appointed
                   by the Presbytery, which already has determined that petitioners [the minority faction]
                   represent the 'true congregation' of the Vineville church. Therefore,•if Georgia law
                  provides that the identity of the Vineville church is to be determined according to the
                  'laws and regulations' of the PCUS, then the First Amendment re-quires that the Georgia
                  courts give deference to the presbyterial commission's determination of that church's
                  identity:.' Id. at 609.

            Case Comments: The Supreme Court stated the hierarchical deference is not required by
    the First Amendment. Id. at 605. Some mistakenly read this to suggest that hierarchical
    deference was being abandoned but it is clear from this case, Maryland and Virginia Churches,
    and other cases that the rulings in Watson v. Jones are alive and well. Nowhere has the Court
    ever overruled Watson v. Jones; to the contrary, it has been repeatedly cited in the Supreme-
    Court's case law.

    3,            The presumptive rule of majority representation, defeasible upon a showing that the
                 identity of the local church is to be determined by some other means, is identified as
                 an option. This rule, of course,, puts the Presbyterian Church (and other hierarchical
                 churches) at an immediate disadvantage because:it ignores the fundamental and historic
                 church politythat a presbytery identifies the-true church, nova majority vote:of the
                 congregation. In effect, this rule, improperly applied, violates the free exercise of
                 religion clause by turning the Presbyterian Church into an association of congregational
                 or independent churches. Significantly, the. Supreme Court noted that a presumptive rule
                of majority representation was proper where it was "defeasible upon a shoWing that the
                Identity-of-the-local church-is to Ere-d-etermined-by-sorrre-crtirerm-eans," It at 607: -.
                      Court notes the:various ways the presumptive majority rule can be trumped; "Most
                importantly, any rule of majority representation can always be overcome, under the
                neutral-principles approach, either by providing, in the corporate charter or the
                constitution of the general church, that the identity of the local church is to be

                                                        24




                                                                                                 FPC 001294
r1
•
                        established rm same other way, or by providing that the church property is held in
                        trust Mr the general church and those who remain loyal to it." id at 6074:8.

                        Case Comments: As noted above,, the Presbyterian Church took the Court's advice and
                adopted both art express property trust and clear statements about the authority of the presbytery-
                In property -matters (see Sec. IV.).

                VIT. Other Resoutt es

                     Law review articles are written by law professors, students, and practitioners Typically.
             they have an academic focus and-analyze principles in a particular area of law, In a state -where
            church property case law is. basically settled, law review articles will probably have little effect.
                however, the state has tittle or no ease law oreinflitting decisions, a law -review article may
            be oftriorelitterett to the court. This -section surnularizeS a few relatively recent: articles. There
            are many others The first resource listed below, however, is an annotated law report which
            discusses this area of law generally with a particular focus on eases nationwide.

            •         Determination of Property Rights Between Local Church and                Church Body
                      Modern View, 52ALR3d 324; 334 (listing the Presbyterian Church as hierarchical with
                      control over local church property), and 417 t"-Although the Presbyterian form of church
                     government is without question hierarchical, there has been a considerable Amount of
                     litigation over the right of -local Presbyterian churches. to withdraw from the general
                     church andretain the use and control of local church property. (This right is uniformly
                     denied, on the ground that the localPresbyterian Church stands in a hierarchical
                    relationship to, the general-church, With respect to property matters as in-other areas"
                    (Footnotes omitted)). Although this laW repornisdated (1974); its description of the
                    Presbyterian Church- as hierarchical- is apt. It also discusses Presbyterian Church- cases at
                    section 25 of the annotation.

        •           Hands Off? Civil CouninVolvementin Conflicts Over Religious Property, 9-8 Colum. L.
                    Rev. 1843 (1998). Although the author criticizes the hierarchical deference approack.he
                   notes it continues to be valid within U.S. Supreme Court jurisprudence and applied in
                   many states, and he recognizes the Presbyterian Church as hierarchical. Id. at 1878. A
                   review of some Presbyterian cases isprovided; id. at 1898-1901, but some date -from
                   before Jones v: Wolf Citing an Iowa SupremeCourt case, he notes the 1981 property
                   trust amendinent to the Bbok of Order was not a new principle btit rather Clariaed the
                   uncertainty created by .1Ones-v- Kir Id. at 19-01.

    j   •          Property Disputes and Religious SchiSms: tfiha is the C.hurch?.9 St. Thomas L. Rev. 319
                  (1997). This author endorses hierarchical deferencend criticizes neutral principles.
                  Cintothistrutin points, isthat .orte-is-bound-hythe-rules of-the church joined. "The -
                  Episcopal- and Presbyterian churches trace their existence to the English Reformation.
                  Thus, their-polity, doctrine,, and structure were established long before affiliation by -the
                  con-temporary members. New membership in any existing organization implies


                                                           25




                                                                                                     FPC 001295
         acceptance of the: organization's existing rules.." Id.. at 354. Most orthe article- is devoted
         to-reviews of U.S. St/Oreille Court eases and several State cases.

•       Religious Property Disputes and Aldus (rally Religious Evidence: Towards a Narrow
        Application of the Neutral Principles Approack }5 Vill. L.. Rev. 949 (t.990). This- author
        criticizes the hierarchical deference approach, analyzes the- Episcopal Church, and a
        particular Kentucky Supreme court case. He proposes a very narrow neutral principles
        approach whereby only secular documents are considered. (deeds, corporate articles) and
        riot generatchurch constitutions. This proposal is contrary to the. Supreme-Cbtat's
        guidance in 10,1E37 v, Wolf

•       Civil Court Resolution of roperty Disputes Among Religious Organization&39 Am.. U.
        L. Rev. 5/3 (I 990). This is the most useful law review article reviewed. Although the
        author criticizes hierarchical deference and faVoit neutral principles, his case analyses are
        very helpful. He divides cases into three categories and identifies- those cases. in each:
        Hierarchical deference approach; Hybrid neutral principles and deference approach; and
        Strict neutral principles approach. These summaries are quite useful to the litigator who
        wants to know how-otherStates handle certain church property issues..

     The Need far an Exclusive and Uniform Application, of "Neutral Principles" in the
     Adjudication of Church ProperorDisputes, 32 St. Louis             263 (1987). This is
    another useful article. Although it,criticizes the hierarchical deference approach, it
    provides a good review of cases; 'especially those ruling on Presbyterian.Church and
    Episcopal-Church property disputes. In addition, it provides a good review of core
    Presbyterian-Church polity, especially the property trust. Most importantly, this article
    explicitly notes the Presb.yterianChurth, in response to the Janes g Watt-Court,
    adopted clear and binding provisions- in regards to church property;

               "National churches themselves. may eliminate most of the uncertainty in the
               application of neutral principles by adopting constitutionalprovisions which will
               Unequivocally demonstrate- that the property of local churches is held in trust for
               the national church."' Id. at 313.
              "ECUS and UPCUSA have adopted such provisions in the wake of Jones g
              Wolf: Mt seems clear that under either the polity or neutral principles
              approach a court- must hold that the national church controls local property.
              Indeed, the ad:option. of Stich proVisiptis will likely decrease the volume of church
              property litigation. Local churches will recognize that an express trust in favor of.
              the national church will compel summary judgment in favor of the.national
              churchP: Id. at 314:
    •        "[AJ denomination that wishes. to optimize its chances ofprevailing in property
             litigation would-he well-advised to adoptanunequivocat-declaration of expreSS
             trust as found in the constitutions of the [Episcopal and Presbyterian churches)."
             Id:at344-15.



                                              76




                                                                                        FPC 001296
        Church Prapepy Disputes: Churches tt,r Sender and Allen- Insritutians. 55 Fordhant L.
        Rev. 335 (1986).. The author criticizes all existing church property doctrines and
        proposes his own: Courts should review seatlar legal documents (_deeds, corporate
       articles) solely. Footnote 4 in this article lists ninny other law review articles on the
       topic.

Copyright. 2001,.2002,. and 2005 Presbyterian Church (t.)...sA.), A Corporation,

Rev. 12/21105




                                           27




                                                                                     FPC 001297